Exhibit 10.1(a)

 

(Multicurrency — Cross Border)

 

ISDA®

 

International Swap Dealers Association, Inc.

MASTER AGREEMENT

 

dated as of September 22, 2009

 

SEMPRA ENERGY TRADING LLC

 

MXENERGY INC.

(“Party A”)

 

(“Party B”)

 

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.

 

Accordingly, the parties agree as follows:—

 


1.             INTERPRETATION


 


(A)           DEFINITIONS.  THE TERMS DEFINED IN SECTION 14 AND IN THE SCHEDULE
WILL HAVE THE MEANINGS THEREIN SPECIFIED FOR THE PURPOSE OF THIS MASTER
AGREEMENT.


 


(B)           INCONSISTENCY.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
PROVISIONS OF THE SCHEDULE AND THE OTHER PROVISIONS OF THIS MASTER AGREEMENT,
THE SCHEDULE WILL PREVAIL. IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
PROVISIONS OF ANY CONFIRMATION AND THIS MASTER AGREEMENT (INCLUDING THE
SCHEDULE), SUCH CONFIRMATION WILL PREVAIL FOR THE PURPOSE OF THE RELEVANT
TRANSACTION.


 


(C)           SINGLE AGREEMENT.  ALL TRANSACTIONS ARE ENTERED INTO IN RELIANCE
ON THE FACT THAT THIS MASTER AGREEMENT AND ALL CONFIRMATIONS FORM A SINGLE
AGREEMENT BETWEEN THE PARTIES (COLLECTIVELY REFERRED TO AS THIS “AGREEMENT”),
AND THE PARTIES WOULD NOT OTHERWISE ENTER INTO ANY TRANSACTIONS.


 


2.             OBLIGATIONS


 


(A)           GENERAL CONDITIONS.


 


(I)            EACH PARTY WILL MAKE EACH PAYMENT OR DELIVERY SPECIFIED IN EACH
CONFIRMATION TO BE MADE BY IT, SUBJECT TO THE OTHER PROVISIONS OF THIS
AGREEMENT.


 


(II)           PAYMENTS UNDER THIS AGREEMENT WILL BE MADE ON THE DUE DATE FOR
VALUE ON THAT DATE IN THE PLACE OF THE ACCOUNT SPECIFIED IN THE RELEVANT
CONFIRMATION OR OTHERWISE

 

--------------------------------------------------------------------------------


 


PURSUANT TO THIS AGREEMENT, IN FREELY TRANSFERABLE FUNDS AND IN THE MANNER
CUSTOMARY FOR PAYMENTS IN THE REQUIRED CURRENCY. WHERE SETTLEMENT IS BY DELIVERY
(THAT IS, OTHER THAN BY PAYMENT), SUCH DELIVERY WILL BE MADE FOR RECEIPT ON THE
DUE DATE IN THE MANNER CUSTOMARY FOR THE RELEVANT OBLIGATION UNLESS OTHERWISE
SPECIFIED IN THE RELEVANT CONFIRMATION OR ELSEWHERE IN THIS AGREEMENT.


 


(III)          EACH OBLIGATION OF EACH PARTY UNDER SECTION 2(A)(I) IS SUBJECT TO
(1) THE CONDITION PRECEDENT THAT NO EVENT OF DEFAULT OR POTENTIAL EVENT OF
DEFAULT WITH RESPECT TO THE OTHER PARTY HAS OCCURRED AND IS CONTINUING, (2) THE
CONDITION PRECEDENT THAT NO EARLY TERMINATION DATE IN RESPECT OF THE RELEVANT
TRANSACTION HAS OCCURRED OR BEEN EFFECTIVELY DESIGNATED AND (3) EACH OTHER
APPLICABLE CONDITION PRECEDENT SPECIFIED IN THIS AGREEMENT.


 


(B)           CHANGE OF ACCOUNT. EITHER PARTY MAY CHANGE ITS ACCOUNT FOR
RECEIVING A PAYMENT OR DELIVERY BY GIVING NOTICE TO THE OTHER PARTY AT LEAST
FIVE LOCAL BUSINESS DAYS PRIOR TO THE SCHEDULED DATE FOR THE PAYMENT OR DELIVERY
TO WHICH SUCH CHANGE APPLIES UNLESS SUCH OTHER PARTY GIVES TIMELY NOTICE OF A
REASONABLE OBJECTION TO SUCH CHANGE.


 


(C)           NETTING. IF ON ANY DATE AMOUNTS WOULD OTHERWISE BE PAYABLE:—


 


(I)            IN THE SAME CURRENCY; AND


 


(II)           IN RESPECT OF THE SAME TRANSACTION,


 

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

 

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

 


(D)           DEDUCTION OR WITHHOLDING FOR TAX.


 


(I)            GROSS-UP.  ALL PAYMENTS UNDER THIS AGREEMENT WILL BE MADE WITHOUT
ANY DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY TAX UNLESS SUCH DEDUCTION
OR WITHHOLDING IS REQUIRED BY ANY APPLICABLE LAW, AS MODIFIED BY THE PRACTICE OF
ANY RELEVANT GOVERNMENTAL REVENUE AUTHORITY, THEN IN EFFECT. IF A PARTY IS SO
REQUIRED TO DEDUCT OR WITHHOLD, THEN THAT PARTY (“X”) WILL:—

 

2

--------------------------------------------------------------------------------


 

(1)           PROMPTLY NOTIFY THE OTHER PARTY (“Y”) OF SUCH REQUIREMENT;

 

(2)           PAY TO THE RELEVANT AUTHORITIES THE FULL AMOUNT REQUIRED TO BE
DEDUCTED OR WITHHELD (INCLUDING THE FULL AMOUNT REQUIRED TO BE DEDUCTED OR
WITHHELD FROM ANY ADDITIONAL AMOUNT PAID BY X TO Y UNDER THIS SECTION 2(D))
PROMPTLY UPON THE EARLIER OF DETERMINING THAT SUCH DEDUCTION OR WITHHOLDING IS
REQUIRED OR RECEIVING NOTICE THAT SUCH AMOUNT HAS BEEN ASSESSED AGAINST Y;

 

(3)           PROMPTLY FORWARD TO Y AN OFFICIAL RECEIPT (OR A CERTIFIED COPY),
OR OTHER DOCUMENTATION REASONABLY ACCEPTABLE TO Y, EVIDENCING SUCH PAYMENT TO
SUCH AUTHORITIES; AND

 

(4)           IF SUCH TAX IS AN INDEMNIFIABLE TAX, PAY TO Y, IN ADDITION TO THE
PAYMENT TO WHICH Y IS OTHERWISE ENTITLED UNDER THIS AGREEMENT, SUCH ADDITIONAL
AMOUNT AS IS NECESSARY TO ENSURE THAT THE NET AMOUNT ACTUALLY RECEIVED BY Y
(FREE AND CLEAR OF INDEMNIFIABLE TAXES, WHETHER ASSESSED AGAINST X OR Y) WILL
EQUAL THE FULL AMOUNT Y WOULD HAVE RECEIVED HAD NO SUCH DEDUCTION OR WITHHOLDING
BEEN REQUIRED. HOWEVER, X WILL NOT BE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO Y
TO THE EXTENT THAT IT WOULD NOT BE REQUIRED TO BE PAID BUT FOR:—

 

(A)          THE FAILURE BY Y TO COMPLY WITH OR PERFORM ANY AGREEMENT CONTAINED
IN SECTION 4(A)(I), 4(A)(III) OR 4(D); OR

 

(B)           THE FAILURE OF A REPRESENTATION MADE BY Y PURSUANT TO
SECTION 3(F) TO BE ACCURATE AND TRUE UNLESS SUCH FAILURE WOULD NOT HAVE OCCURRED
BUT FOR (I) ANY ACTION TAKEN BY A TAXING AUTHORITY, OR BROUGHT IN A COURT OF
COMPETENT JURISDICTION, ON OR AFTER THE DATE ON WHICH A TRANSACTION IS ENTERED
INTO (REGARDLESS OF WHETHER SUCH ACTION IS TAKEN OR BROUGHT WITH RESPECT TO A
PARTY TO THIS AGREEMENT) OR (II) A CHANGE IN TAX LAW.

 


(II)           LIABILITY.  IF: —


 

(1)           X IS REQUIRED BY ANY APPLICABLE LAW, AS MODIFIED BY THE PRACTICE
OF ANY RELEVANT GOVERNMENTAL REVENUE AUTHORITY, TO MAKE ANY DEDUCTION OR
WITHHOLDING IN RESPECT OF WHICH X WOULD NOT BE REQUIRED TO PAY AN ADDITIONAL
AMOUNT TO Y UNDER SECTION 2(D)(I)(4);

 

(2)           X DOES NOT SO DEDUCT OR WITHHOLD; AND (3) A LIABILITY RESULTING
FROM SUCH TAX IS ASSESSED DIRECTLY AGAINST X, THEN, EXCEPT TO THE EXTENT Y HAS
SATISFIED OR THEN SATISFIES THE LIABILITY RESULTING FROM SUCH TAX, Y WILL
PROMPTLY PAY TO X THE AMOUNT OF SUCH LIABILITY (INCLUDING ANY RELATED LIABILITY
FOR INTEREST, BUT INCLUDING ANY RELATED LIABILITY FOR PENALTIES ONLY IF Y HAS
FAILED TO COMPLY WITH OR PERFORM ANY AGREEMENT CONTAINED IN SECTION 4(A)(I),
4(A)(III) OR 4(D)).


 


(E)           DEFAULT INTEREST; OTHER AMOUNTS.  PRIOR TO THE OCCURRENCE OR
EFFECTIVE DESIGNATION OF AN EARLY TERMINATION DATE IN RESPECT OF THE RELEVANT
TRANSACTION, A PARTY THAT DEFAULTS IN THE PERFORMANCE OF ANY PAYMENT OBLIGATION
WILL, TO THE EXTENT PERMITTED BY LAW AND SUBJECT TO SECTION 6(C), BE REQUIRED TO
PAY INTEREST (BEFORE AS WELL AS AFTER JUDGMENT) ON THE OVERDUE AMOUNT

 

3

--------------------------------------------------------------------------------


 


TO THE OTHER PARTY ON DEMAND IN THE SAME CURRENCY AS SUCH OVERDUE AMOUNT, FOR
THE PERIOD FROM (AND INCLUDING) THE ORIGINAL DUE DATE FOR PAYMENT TO (BUT
EXCLUDING) THE DATE OF ACTUAL PAYMENT, AT THE DEFAULT RATE. SUCH INTEREST WILL
BE CALCULATED ON THE BASIS OF DAILY COMPOUNDING AND THE ACTUAL NUMBER OF DAYS
ELAPSED. IF, PRIOR TO THE OCCURRENCE OR EFFECTIVE DESIGNATION OF AN EARLY
TERMINATION DATE IN RESPECT OF THE RELEVANT TRANSACTION, A PARTY DEFAULTS IN THE
PERFORMANCE OF ANY OBLIGATION REQUIRED TO BE SETTLED BY DELIVERY, IT WILL
COMPENSATE THE OTHER PARTY ON DEMAND IF AND TO THE EXTENT PROVIDED FOR IN THE
RELEVANT CONFIRMATION OR ELSEWHERE IN THIS AGREEMENT.


 


3.             REPRESENTATIONS


 

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:—

 


(A)           BASIC REPRESENTATIONS.


 


(I)            STATUS.  IT IS DULY ORGANISED AND VALIDLY EXISTING UNDER THE LAWS
OF THE JURISDICTION OF ITS ORGANISATION OR INCORPORATION AND, IF RELEVANT UNDER
SUCH LAWS, IN GOOD STANDING;


 


(II)           POWERS.  IT HAS THE POWER TO EXECUTE THIS AGREEMENT AND ANY OTHER
DOCUMENTATION RELATING TO THIS AGREEMENT TO WHICH IT IS A PARTY, TO DELIVER THIS
AGREEMENT AND ANY OTHER DOCUMENTATION RELATING TO THIS AGREEMENT THAT IT IS
REQUIRED BY THIS AGREEMENT TO DELIVER AND TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND ANY OBLIGATIONS IT HAS UNDER ANY CREDIT SUPPORT DOCUMENT TO WHICH
IT IS A PARTY AND HAS TAKEN ALL NECESSARY ACTION TO AUTHORISE SUCH EXECUTION,
DELIVERY AND PERFORMANCE;


 


(III)          NO VIOLATION OR CONFLICT.  SUCH EXECUTION, DELIVERY AND
PERFORMANCE DO NOT VIOLATE OR CONFLICT WITH ANY LAW APPLICABLE TO IT, ANY
PROVISION OF ITS CONSTITUTIONAL DOCUMENTS, ANY ORDER OR JUDGMENT OF ANY COURT OR
OTHER AGENCY OF GOVERNMENT APPLICABLE TO IT OR ANY OF ITS ASSETS OR ANY
CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING IT OR ANY OF ITS ASSETS;


 


(IV)          CONSENTS.  ALL GOVERNMENTAL AND OTHER CONSENTS THAT ARE REQUIRED
TO HAVE BEEN OBTAINED BY IT WITH RESPECT TO THIS AGREEMENT OR ANY CREDIT SUPPORT
DOCUMENT TO WHICH IT IS A PARTY HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND
EFFECT AND ALL CONDITIONS OF ANY SUCH CONSENTS HAVE BEEN COMPLIED WITH; AND


 


(V)           OBLIGATIONS BINDING.  ITS OBLIGATIONS UNDER THIS AGREEMENT AND ANY
CREDIT SUPPORT DOCUMENT TO WHICH IT IS A PARTY CONSTITUTE ITS LEGAL, VALID AND
BINDING OBLIGATIONS, ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS
(SUBJECT TO APPLICABLE BANKRUPTCY, REORGANISATION, INSOLVENCY, MORATORIUM OR
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT, AS TO
ENFORCEABILITY, TO EQUITABLE PRINCIPLES OF GENERAL APPLICATION (REGARDLESS OF
WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW)).


 


(B)           ABSENCE OF CERTAIN EVENTS.  NO EVENT OF DEFAULT OR POTENTIAL EVENT
OF DEFAULT OR, TO ITS KNOWLEDGE, TERMINATION EVENT WITH RESPECT TO IT HAS
OCCURRED AND IS CONTINUING AND NO SUCH EVENT OR CIRCUMSTANCE WOULD OCCUR AS A
RESULT OF ITS ENTERING INTO OR PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT
OR ANY CREDIT SUPPORT DOCUMENT TO WHICH IT IS A PARTY.

 

4

--------------------------------------------------------------------------------


 


(C)           ABSENCE OF LITIGATION.  THERE IS NOT PENDING OR, TO ITS KNOWLEDGE,
THREATENED AGAINST IT OR ANY OF ITS AFFILIATES ANY ACTION, SUIT OR PROCEEDING AT
LAW OR IN EQUITY OR BEFORE ANY COURT, TRIBUNAL, GOVERNMENTAL BODY, AGENCY OR
OFFICIAL OR ANY ARBITRATOR THAT IS LIKELY TO AFFECT THE LEGALITY, VALIDITY OR
ENFORCEABILITY AGAINST IT OF THIS AGREEMENT OR ANY CREDIT SUPPORT DOCUMENT TO
WHICH IT IS A PARTY OR ITS ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT OR SUCH CREDIT SUPPORT DOCUMENT.


 


(D)           ACCURACY OF SPECIFIED INFORMATION.  ALL APPLICABLE INFORMATION
THAT IS FURNISHED IN WRITING BY OR ON BEHALF OF IT TO THE OTHER PARTY AND IS
IDENTIFIED FOR THE PURPOSE OF THIS SECTION 3(D) IN THE SCHEDULE IS, AS OF THE
DATE OF THE INFORMATION, TRUE, ACCURATE AND COMPLETE IN EVERY MATERIAL RESPECT.


 


(E)           PAYER TAX REPRESENTATION.  EACH REPRESENTATION SPECIFIED IN THE
SCHEDULE AS BEING MADE BY IT FOR THE PURPOSE OF THIS SECTION 3(E) IS ACCURATE
AND TRUE.


 


(F)            PAYEE TAX REPRESENTATIONS.  EACH REPRESENTATION SPECIFIED IN THE
SCHEDULE AS BEING MADE BY IT FOR THE PURPOSE OF THIS SECTION 3(F) IS ACCURATE
AND TRUE.


 


4.             AGREEMENTS


 

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

 


(A)           FURNISH SPECIFIED INFORMATION. IT WILL DELIVER TO THE OTHER PARTY
OR, IN CERTAIN CASES UNDER SUBPARAGRAPH (III) BELOW, TO SUCH GOVERNMENT OR
TAXING AUTHORITY AS THE OTHER PARTY REASONABLY DIRECTS:—


 


(I)            ANY FORMS, DOCUMENTS OR CERTIFICATES RELATING TO TAXATION
SPECIFIED IN THE SCHEDULE OR ANY CONFIRMATION;


 


(II)           ANY OTHER DOCUMENTS SPECIFIED IN THE SCHEDULE OR ANY
CONFIRMATION; AND


 


(III)          UPON REASONABLE DEMAND BY SUCH OTHER PARTY, ANY FORM OR DOCUMENT
THAT MAY BE REQUIRED OR REASONABLY REQUESTED IN WRITING IN ORDER TO ALLOW SUCH
OTHER PARTY OR ITS CREDIT SUPPORT PROVIDER TO MAKE A PAYMENT UNDER THIS
AGREEMENT OR ANY APPLICABLE CREDIT SUPPORT DOCUMENT WITHOUT ANY DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF ANY TAX OR WITH SUCH DEDUCTION OR WITHHOLDING
AT A REDUCED RATE (SO LONG AS THE COMPLETION, EXECUTION OR SUBMISSION OF SUCH
FORM OR DOCUMENT WOULD NOT MATERIALLY PREJUDICE THE LEGAL OR COMMERCIAL POSITION
OF THE PARTY IN RECEIPT OF SUCH DEMAND), WITH ANY SUCH FORM OR DOCUMENT TO BE
ACCURATE AND COMPLETED IN A MANNER REASONABLY SATISFACTORY TO SUCH OTHER PARTY
AND TO BE EXECUTED AND TO BE DELIVERED WITH ANY REASONABLY REQUIRED
CERTIFICATION,

 

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

 


(B)           MAINTAIN AUTHORISATIONS.  IT WILL USE ALL REASONABLE EFFORTS TO
MAINTAIN IN FULL FORCE AND EFFECT ALL CONSENTS OF ANY GOVERNMENTAL OR OTHER
AUTHORITY THAT ARE REQUIRED TO BE OBTAINED BY IT

 

5

--------------------------------------------------------------------------------


 


WITH RESPECT TO THIS AGREEMENT OR ANY CREDIT SUPPORT DOCUMENT TO WHICH IT IS A
PARTY AND WILL USE ALL REASONABLE EFFORTS TO OBTAIN ANY THAT MAY BECOME
NECESSARY IN THE FUTURE.


 


(C)           COMPLY WITH LAWS.  IT WILL COMPLY IN ALL MATERIAL RESPECTS WITH
ALL APPLICABLE LAWS AND ORDERS TO WHICH IT MAY BE SUBJECT IF FAILURE SO TO
COMPLY WOULD MATERIALLY IMPAIR ITS ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT OR ANY CREDIT SUPPORT DOCUMENT TO WHICH IT IS A PARTY.


 


(D)           TAX AGREEMENT.  IT WILL GIVE NOTICE OF ANY FAILURE OF A
REPRESENTATION MADE BY IT UNDER SECTION 3(F) TO BE ACCURATE AND TRUE PROMPTLY
UPON LEARNING OF SUCH FAILURE.


 


(E)           PAYMENT OF STAMP TAX.  SUBJECT TO SECTION 11, IT WILL PAY ANY
STAMP TAX LEVIED OR IMPOSED UPON IT OR IN RESPECT OF ITS EXECUTION OR
PERFORMANCE OF THIS AGREEMENT BY A JURISDICTION IN WHICH IT IS INCORPORATED,
ORGANISED, MANAGED AND CONTROLLED, OR CONSIDERED TO HAVE ITS SEAT, OR IN WHICH A
BRANCH OR OFFICE THROUGH WHICH IT IS ACTING FOR THE PURPOSE OF THIS AGREEMENT IS
LOCATED (“STAMP TAX JURISDICTION”) AND WILL INDEMNIFY THE OTHER PARTY AGAINST
ANY STAMP TAX LEVIED OR IMPOSED UPON THE OTHER PARTY OR IN RESPECT OF THE OTHER
PARTY’S EXECUTION OR PERFORMANCE OF THIS AGREEMENT BY ANY SUCH STAMP TAX
JURISDICTION WHICH IS NOT ALSO A STAMP TAX JURISDICTION WITH RESPECT TO THE
OTHER PARTY.


 


5.             EVENTS OF DEFAULT AND TERMINATION EVENTS


 


(A)           EVENTS OF DEFAULT.  THE OCCURRENCE AT ANY TIME WITH RESPECT TO A
PARTY OR, IF APPLICABLE, ANY CREDIT SUPPORT PROVIDER OF SUCH PARTY OR ANY
SPECIFIED ENTITY OF SUCH PARTY OF ANY OF THE FOLLOWING EVENTS CONSTITUTES AN
EVENT OF DEFAULT (AN “EVENT OF DEFAULT”) WITH RESPECT TO SUCH PARTY:—


 


(I)            FAILURE TO PAY OR DELIVER.  FAILURE BY THE PARTY TO MAKE, WHEN
DUE, ANY PAYMENT UNDER THIS AGREEMENT OR DELIVERY UNDER SECTION 2(A)(I) OR
2(E) REQUIRED TO BE MADE BY IT IF SUCH FAILURE IS NOT REMEDIED ON OR BEFORE THE
THIRD LOCAL BUSINESS DAY AFTER NOTICE OF SUCH FAILURE IS GIVEN TO THE PARTY;


 


(II)           BREACH OF AGREEMENT.  FAILURE BY THE PARTY TO COMPLY WITH OR
PERFORM ANY AGREEMENT OR OBLIGATION (OTHER THAN AN OBLIGATION TO MAKE ANY
PAYMENT UNDER THIS AGREEMENT OR DELIVERY UNDER SECTION 2(A)(I) OR 2(E) OR TO
GIVE NOTICE OF A TERMINATION EVENT OR ANY AGREEMENT OR OBLIGATION UNDER
SECTION 4(A)(I), 4(A)(III) OR 4(D)) TO BE COMPLIED WITH OR PERFORMED BY THE
PARTY IN ACCORDANCE WITH THIS AGREEMENT IF SUCH FAILURE IS NOT REMEDIED ON OR
BEFORE THE THIRTIETH DAY AFTER NOTICE OF SUCH FAILURE IS GIVEN TO THE PARTY;


 


(III)          CREDIT SUPPORT DEFAULT.

 

(1)           FAILURE BY THE PARTY OR ANY CREDIT SUPPORT PROVIDER OF SUCH PARTY
TO COMPLY WITH OR PERFORM ANY AGREEMENT OR OBLIGATION TO BE COMPLIED WITH OR
PERFORMED BY IT IN ACCORDANCE WITH ANY CREDIT SUPPORT DOCUMENT IF SUCH FAILURE
IS CONTINUING AFTER ANY APPLICABLE GRACE PERIOD HAS ELAPSED;

 

6

--------------------------------------------------------------------------------


 

(2)           THE EXPIRATION OR TERMINATION OF SUCH CREDIT SUPPORT DOCUMENT OR
THE FAILING OR CEASING OF SUCH CREDIT SUPPORT DOCUMENT TO BE IN FULL FORCE AND
EFFECT FOR THE PURPOSE OF THIS AGREEMENT (IN EITHER CASE OTHER THAN IN
ACCORDANCE WITH ITS TERMS) PRIOR TO THE SATISFACTION OF ALL OBLIGATIONS OF SUCH
PARTY UNDER EACH TRANSACTION TO WHICH SUCH CREDIT SUPPORT DOCUMENT RELATES
WITHOUT THE WRITTEN CONSENT OF THE OTHER PARTY; OR

 

(3)           THE PARTY OR SUCH CREDIT SUPPORT PROVIDER DISAFFIRMS, DISCLAIMS,
REPUDIATES OR REJECTS, IN WHOLE OR IN PART, OR CHALLENGES THE VALIDITY OF, SUCH
CREDIT SUPPORT DOCUMENT;

 


(IV)          MISREPRESENTATION.  A REPRESENTATION (OTHER THAN A REPRESENTATION
UNDER SECTION 3(E) OR (F)) MADE OR REPEATED OR DEEMED TO HAVE BEEN MADE OR
REPEATED BY THE PARTY OR ANY CREDIT SUPPORT PROVIDER OF SUCH PARTY IN THIS
AGREEMENT OR ANY CREDIT SUPPORT DOCUMENT PROVES TO HAVE BEEN INCORRECT OR
MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR REPEATED OR DEEMED TO HAVE BEEN
MADE OR REPEATED;


 


(V)           DEFAULT UNDER SPECIFIED TRANSACTION.  THE PARTY, ANY CREDIT
SUPPORT PROVIDER OF SUCH PARTY OR ANY APPLICABLE SPECIFIED ENTITY OF SUCH PARTY
(1) DEFAULTS UNDER A SPECIFIED TRANSACTION AND, AFTER GIVING EFFECT TO ANY
APPLICABLE NOTICE REQUIREMENT OR GRACE PERIOD, THERE OCCURS A LIQUIDATION OF, AN
ACCELERATION OF OBLIGATIONS UNDER, OR AN EARLY TERMINATION OF, THAT SPECIFIED
TRANSACTION, (2) DEFAULTS, AFTER GIVING EFFECT TO ANY APPLICABLE NOTICE
REQUIREMENT OR GRACE PERIOD, IN MAKING ANY PAYMENT OR DELIVERY DUE ON THE LAST
PAYMENT, DELIVERY OR EXCHANGE DATE OF, OR ANY PAYMENT ON EARLY TERMINATION OF, A
SPECIFIED TRANSACTION (OR SUCH DEFAULT CONTINUES FOR AT LEAST THREE LOCAL
BUSINESS DAYS IF THERE IS NO APPLICABLE NOTICE REQUIREMENT OR GRACE PERIOD) OR
(3) DISAFFIRMS, DISCLAIMS, REPUDIATES OR REJECTS, IN WHOLE OR IN PART, A
SPECIFIED TRANSACTION (OR SUCH ACTION IS TAKEN BY ANY PERSON OR ENTITY APPOINTED
OR EMPOWERED TO OPERATE IT OR ACT ON ITS BEHALF);


 


(VI)          CROSS DEFAULT.  IF “CROSS DEFAULT” IS SPECIFIED IN THE SCHEDULE AS
APPLYING TO THE PARTY, THE OCCURRENCE OR EXISTENCE OF (1) A DEFAULT, EVENT OF
DEFAULT OR OTHER SIMILAR CONDITION OR EVENT (HOWEVER DESCRIBED) IN RESPECT OF
SUCH PARTY, ANY CREDIT SUPPORT PROVIDER OF SUCH PARTY OR ANY APPLICABLE
SPECIFIED ENTITY OF SUCH PARTY UNDER ONE OR MORE AGREEMENTS OR INSTRUMENTS
RELATING TO SPECIFIED INDEBTEDNESS OF ANY OF THEM (INDIVIDUALLY OR COLLECTIVELY)
IN AN AGGREGATE AMOUNT OF NOT LESS THAN THE APPLICABLE THRESHOLD AMOUNT (AS
SPECIFIED IN THE SCHEDULE) WHICH HAS RESULTED IN SUCH SPECIFIED INDEBTEDNESS
BECOMING, OR BECOMING CAPABLE AT SUCH TIME OF BEING DECLARED, DUE AND PAYABLE
UNDER SUCH AGREEMENTS OR INSTRUMENTS, BEFORE IT WOULD OTHERWISE HAVE BEEN DUE
AND PAYABLE OR (2) A DEFAULT BY SUCH PARTY, SUCH CREDIT SUPPORT PROVIDER OR SUCH
SPECIFIED ENTITY (INDIVIDUALLY OR COLLECTIVELY) IN MAKING ONE OR MORE PAYMENTS
ON THE DUE DATE THEREOF IN AN AGGREGATE AMOUNT OF NOT LESS THAN THE APPLICABLE
THRESHOLD AMOUNT UNDER SUCH AGREEMENTS OR INSTRUMENTS (AFTER GIVING EFFECT TO
ANY APPLICABLE NOTICE REQUIREMENT OR GRACE PERIOD);


 


(VII)         BANKRUPTCY.  THE PARTY, ANY CREDIT SUPPORT PROVIDER OF SUCH PARTY
OR ANY APPLICABLE SPECIFIED ENTITY OF SUCH PARTY: —

 

7

--------------------------------------------------------------------------------


 

(1)           IS DISSOLVED (OTHER THAN PURSUANT TO A CONSOLIDATION, AMALGAMATION
OR MERGER); (2) BECOMES INSOLVENT OR IS UNABLE TO PAY ITS DEBTS OR FAILS OR
ADMITS IN WRITING ITS INABILITY GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;
(3) MAKES A GENERAL ASSIGNMENT, ARRANGEMENT OR COMPOSITION WITH OR FOR THE
BENEFIT OF ITS CREDITORS; (4) INSTITUTES OR HAS INSTITUTED AGAINST IT A
PROCEEDING SEEKING A JUDGMENT OF INSOLVENCY OR BANKRUPTCY OR ANY OTHER RELIEF
UNDER ANY BANKRUPTCY OR INSOLVENCY LAW OR OTHER SIMILAR LAW AFFECTING CREDITORS’
RIGHTS, OR A PETITION IS PRESENTED FOR ITS WINDING-UP OR LIQUIDATION, AND, IN
THE CASE OF ANY SUCH PROCEEDING OR PETITION INSTITUTED OR PRESENTED AGAINST IT,
SUCH PROCEEDING OR PETITION (A) RESULTS IN A JUDGMENT OF INSOLVENCY OR
BANKRUPTCY OR THE ENTRY OF AN ORDER FOR RELIEF OR THE MAKING OF AN ORDER FOR ITS
WINDING-UP OR LIQUIDATION OR (B) IS NOT DISMISSED, DISCHARGED, STAYED OR
RESTRAINED IN EACH CASE WITHIN 30 DAYS OF THE INSTITUTION OR PRESENTATION
THEREOF; (5) HAS A RESOLUTION PASSED FOR ITS WINDING-UP, OFFICIAL MANAGEMENT OR
LIQUIDATION (OTHER THAN PURSUANT TO A CONSOLIDATION, AMALGAMATION OR MERGER);
(6) SEEKS OR BECOMES SUBJECT TO THE APPOINTMENT OF AN ADMINISTRATOR, PROVISIONAL
LIQUIDATOR, CONSERVATOR, RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL
FOR IT OR FOR ALL OR SUBSTANTIALLY ALL ITS ASSETS; (7) HAS A SECURED PARTY TAKE
POSSESSION OF ALL OR SUBSTANTIALLY ALL ITS ASSETS OR HAS A DISTRESS, EXECUTION,
ATTACHMENT, SEQUESTRATION OR OTHER LEGAL PROCESS LEVIED, ENFORCED OR SUED ON OR
AGAINST ALL OR SUBSTANTIALLY ALL ITS ASSETS AND SUCH SECURED PARTY MAINTAINS
POSSESSION, OR ANY SUCH PROCESS IS NOT DISMISSED, DISCHARGED, STAYED OR
RESTRAINED, IN EACH CASE WITHIN 30 DAYS THEREAFTER; (8) CAUSES OR IS SUBJECT TO
ANY EVENT WITH RESPECT TO IT WHICH, UNDER THE APPLICABLE LAWS OF ANY
JURISDICTION, HAS AN ANALOGOUS EFFECT TO ANY OF THE EVENTS SPECIFIED IN CLAUSES
(1) TO (7) (INCLUSIVE); OR (9) TAKES ANY ACTION IN FURTHERANCE OF, OR INDICATING
ITS CONSENT TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE FOREGOING ACTS; OR

 


(VIII)        MERGER WITHOUT ASSUMPTION.  THE PARTY OR ANY CREDIT SUPPORT
PROVIDER OF SUCH PARTY CONSOLIDATES OR AMALGAMATES WITH, OR MERGES WITH OR INTO,
OR TRANSFERS ALL OR SUBSTANTIALLY ALL ITS ASSETS TO, ANOTHER ENTITY AND, AT THE
TIME OF SUCH CONSOLIDATION, AMALGAMATION, MERGER OR TRANSFER: —


 

(1)           THE RESULTING, SURVIVING OR TRANSFEREE ENTITY FAILS TO ASSUME ALL
THE OBLIGATIONS OF SUCH PARTY OR SUCH CREDIT SUPPORT PROVIDER UNDER THIS
AGREEMENT OR ANY CREDIT SUPPORT DOCUMENT TO WHICH IT OR ITS PREDECESSOR WAS A
PARTY BY OPERATION OF LAW OR PURSUANT TO AN AGREEMENT REASONABLY SATISFACTORY TO
THE OTHER PARTY TO THIS AGREEMENT; OR

 

(2)           THE BENEFITS OF ANY CREDIT SUPPORT DOCUMENT FAIL TO EXTEND
(WITHOUT THE CONSENT OF THE OTHER PARTY) TO THE PERFORMANCE BY SUCH RESULTING,
SURVIVING OR TRANSFEREE ENTITY OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)           TERMINATION EVENTS.  THE OCCURRENCE AT ANY TIME WITH RESPECT TO A
PARTY OR, IF APPLICABLE, ANY CREDIT SUPPORT PROVIDER OF SUCH PARTY OR ANY
SPECIFIED ENTITY OF SUCH PARTY OF ANY EVENT SPECIFIED BELOW CONSTITUTES AN
ILLEGALITY IF THE EVENT IS SPECIFIED IN (I) BELOW, A TAX EVENT IF THE EVENT IS
SPECIFIED IN (II) BELOW OR A TAX EVENT UPON MERGER IF THE EVENT IS SPECIFIED IN
(III) BELOW, AND, IF SPECIFIED TO BE APPLICABLE, A CREDIT EVENT (I) ILLEGALITY.
DUE TO THE ADOPTION OF, OR

 

8

--------------------------------------------------------------------------------


 


ANY CHANGE IN, ANY APPLICABLE LAW AFTER THE DATE ON WHICH A TRANSACTION IS
ENTERED INTO, OR DUE TO THE PROMULGATION OF, OR ANY CHANGE IN, THE
INTERPRETATION BY ANY COURT, TRIBUNAL OR REGULATORY AUTHORITY WITH COMPETENT
JURISDICTION OF ANY APPLICABLE LAW AFTER SUCH DATE, IT BECOMES UNLAWFUL (OTHER
THAN AS A RESULT OF A BREACH BY THE PARTY OF SECTION 4(B)) FOR SUCH PARTY (WHICH
WILL BE THE AFFECTED PARTY): —


 

(1)           TO PERFORM ANY ABSOLUTE OR CONTINGENT OBLIGATION TO MAKE A PAYMENT
OR DELIVERY OR TO RECEIVE A PAYMENT OR DELIVERY IN RESPECT OF SUCH TRANSACTION
OR TO COMPLY WITH ANY OTHER MATERIAL PROVISION OF THIS AGREEMENT RELATING TO
SUCH TRANSACTION; OR

 

(2)           TO PERFORM, OR FOR ANY CREDIT SUPPORT PROVIDER OF SUCH PARTY TO
PERFORM, ANY CONTINGENT OR OTHER OBLIGATION WHICH THE PARTY (OR SUCH CREDIT
SUPPORT PROVIDER) HAS UNDER ANY CREDIT SUPPORT DOCUMENT RELATING TO SUCH
TRANSACTION;

 


(II)           TAX EVENT.  DUE TO (X) ANY ACTION TAKEN BY A TAXING AUTHORITY, OR
BROUGHT IN A COURT OF COMPETENT JURISDICTION, ON OR AFTER THE DATE ON WHICH A
TRANSACTION IS ENTERED INTO (REGARDLESS OF WHETHER SUCH ACTION IS TAKEN OR
BROUGHT WITH RESPECT TO A PARTY TO THIS AGREEMENT) OR (Y) A CHANGE IN TAX LAW,
THE PARTY (WHICH WILL BE THE AFFECTED PARTY) WILL, OR THERE IS A SUBSTANTIAL
LIKELIHOOD THAT IT WILL, ON THE NEXT SUCCEEDING SCHEDULED PAYMENT DATE (1) BE
REQUIRED TO PAY TO THE OTHER PARTY AN ADDITIONAL AMOUNT IN RESPECT OF AN
INDEMNIFIABLE TAX UNDER SECTION 2(D)(I)(4) (EXCEPT IN RESPECT OF INTEREST UNDER
SECTION 2(E), 6(D)(II) OR 6(E)) OR (2) RECEIVE A PAYMENT FROM WHICH AN AMOUNT IS
REQUIRED TO BE DEDUCTED OR WITHHELD FOR OR ON ACCOUNT OF A TAX (EXCEPT IN
RESPECT OF INTEREST UNDER SECTION 2(E), 6(D)(II) OR 6(E)) AND NO ADDITIONAL
AMOUNT IS REQUIRED TO BE PAID IN RESPECT OF SUCH TAX UNDER
SECTION 2(D)(I)(4) (OTHER THAN BY REASON OF SECTION 2(D)(I)(4)(A) OR (B));


 


(III)          TAX EVENT UPON MERGER.  THE PARTY (THE “BURDENED PARTY”) ON THE
NEXT SUCCEEDING SCHEDULED PAYMENT DATE WILL EITHER (1) BE REQUIRED TO PAY AN
ADDITIONAL AMOUNT IN RESPECT OF AN INDEMNIFIABLE TAX UNDER
SECTION 2(D)(I)(4) (EXCEPT IN RESPECT OF INTEREST UNDER SECTION 2(E),
6(D)(II) OR 6(E)) OR (2) RECEIVE A PAYMENT FROM WHICH AN AMOUNT HAS BEEN
DEDUCTED OR WITHHELD FOR OR ON ACCOUNT OF ANY INDEMNIFIABLE TAX IN RESPECT OF
WHICH THE OTHER PARTY IS NOT REQUIRED TO PAY AN ADDITIONAL AMOUNT (OTHER THAN BY
REASON OF SECTION 2(D)(I)(4)(A) OR (B)), IN EITHER CASE AS A RESULT OF A PARTY
CONSOLIDATING OR AMALGAMATING WITH, OR MERGING WITH OR INTO, OR TRANSFERRING ALL
OR SUBSTANTIALLY ALL ITS ASSETS TO, ANOTHER ENTITY (WHICH WILL BE THE AFFECTED
PARTY) WHERE SUCH ACTION DOES NOT CONSTITUTE AN EVENT DESCRIBED IN
SECTION 5(A)(VIII);


 


(IV)          CREDIT EVENT UPON MERGER.  IF “CREDIT EVENT UPON MERGER” IS
SPECIFIED IN THE SCHEDULE AS APPLYING TO THE PARTY, SUCH PARTY (“X”), ANY CREDIT
SUPPORT PROVIDER OF X OR ANY APPLICABLE SPECIFIED ENTITY OF X CONSOLIDATES OR
AMALGAMATES WITH, OR MERGES WITH OR INTO, OR TRANSFERS ALL OR SUBSTANTIALLY ALL
ITS ASSETS TO, ANOTHER ENTITY AND SUCH ACTION DOES NOT CONSTITUTE AN EVENT
DESCRIBED IN SECTION 5(A)(VIII) BUT THE CREDITWORTHINESS OF THE RESULTING,
SURVIVING OR TRANSFEREE ENTITY IS MATERIALLY WEAKER THAN THAT OF X, SUCH CREDIT
SUPPORT PROVIDER OR SUCH SPECIFIED ENTITY, AS THE CASE MAY BE, IMMEDIATELY PRIOR
TO SUCH ACTION (AND, IN SUCH EVENT, X OR ITS SUCCESSOR OR TRANSFEREE, AS
APPROPRIATE, WILL BE THE AFFECTED PARTY); OR

 

9

--------------------------------------------------------------------------------


 


(V)           ADDITIONAL TERMINATION EVENT.  IF ANY “ADDITIONAL TERMINATION
EVENT” IS SPECIFIED IN THE SCHEDULE OR ANY CONFIRMATION AS APPLYING, THE
OCCURRENCE OF SUCH EVENT (AND, IN SUCH EVENT, THE AFFECTED PARTY OR AFFECTED
PARTIES SHALL BE AS SPECIFIED FOR SUCH ADDITIONAL TERMINATION EVENT IN THE
SCHEDULE OR SUCH CONFIRMATION).


 


(C)           EVENT OF DEFAULT AND ILLEGALITY.  IF AN EVENT OR CIRCUMSTANCE
WHICH WOULD OTHERWISE CONSTITUTE OR GIVE RISE TO AN EVENT OF DEFAULT ALSO
CONSTITUTES AN ILLEGALITY, IT WILL BE TREATED AS AN ILLEGALITY AND WILL NOT
CONSTITUTE AN EVENT OF DEFAULT.


 


6.             EARLY TERMINATION


 


(A)           RIGHT TO TERMINATE FOLLOWING EVENT OF DEFAULT.  IF AT ANY TIME AN
EVENT OF DEFAULT WITH RESPECT TO A PARTY (THE “DEFAULTING PARTY”) HAS OCCURRED
AND IS THEN CONTINUING, THE OTHER PARTY (THE “NON-DEFAULTING PARTY”) MAY, BY NOT
MORE THAN 20 DAYS NOTICE TO THE DEFAULTING PARTY SPECIFYING THE RELEVANT EVENT
OF DEFAULT, DESIGNATE A DAY NOT EARLIER THAN THE DAY SUCH NOTICE IS EFFECTIVE AS
AN EARLY TERMINATION DATE IN RESPECT OF ALL OUTSTANDING TRANSACTIONS. IF,
HOWEVER, “AUTOMATIC EARLY TERMINATION” IS SPECIFIED IN THE SCHEDULE AS APPLYING
TO A PARTY, THEN AN EARLY TERMINATION DATE IN RESPECT OF ALL OUTSTANDING
TRANSACTIONS WILL OCCUR IMMEDIATELY UPON THE OCCURRENCE WITH RESPECT TO SUCH
PARTY OF AN EVENT OF DEFAULT SPECIFIED IN SECTION 5(A)(VII)(1), (3), (5),
(6) OR, TO THE EXTENT ANALOGOUS THERETO, (8), AND AS OF THE TIME IMMEDIATELY
PRECEDING THE INSTITUTION OF THE RELEVANT PROCEEDING OR THE PRESENTATION OF THE
RELEVANT PETITION UPON THE OCCURRENCE WITH RESPECT TO SUCH PARTY OF AN EVENT OF
DEFAULT SPECIFIED IN SECTION 5(A)(VII)(4) OR, TO THE EXTENT ANALOGOUS THERETO,
(8).


 


(B)           RIGHT TO TERMINATE FOLLOWING TERMINATION EVENT.


 


(I)            NOTICE.  IF A TERMINATION EVENT OCCURS, AN AFFECTED PARTY WILL,
PROMPTLY UPON BECOMING AWARE OF IT, NOTIFY THE OTHER PARTY, SPECIFYING THE
NATURE OF THAT TERMINATION EVENT AND EACH AFFECTED TRANSACTION AND WILL ALSO
GIVE SUCH OTHER INFORMATION ABOUT THAT TERMINATION EVENT AS THE OTHER PARTY MAY
REASONABLY REQUIRE.


 


(II)           TRANSFER TO AVOID TERMINATION EVENT.  IF EITHER AN ILLEGALITY
UNDER SECTION 5(B)(I)(1) OR A TAX EVENT OCCURS AND THERE IS ONLY ONE AFFECTED
PARTY, OR IF A TAX EVENT UPON MERGER OCCURS AND THE BURDENED PARTY IS THE
AFFECTED PARTY, THE AFFECTED PARTY WILL, AS A CONDITION TO ITS RIGHT TO
DESIGNATE AN EARLY TERMINATION DATE UNDER SECTION 6(B)(IV), USE ALL REASONABLE
EFFORTS (WHICH WILL NOT REQUIRE SUCH PARTY TO INCUR A LOSS, EXCLUDING
IMMATERIAL, INCIDENTAL EXPENSES) TO TRANSFER WITHIN 20 DAYS AFTER IT GIVES
NOTICE UNDER SECTION 6(B)(I) ALL ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
IN RESPECT OF THE AFFECTED TRANSACTIONS TO ANOTHER OF ITS OFFICES OR AFFILIATES
SO THAT SUCH TERMINATION EVENT CEASES TO EXIST.

 

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

 

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if

 

10

--------------------------------------------------------------------------------


 

such other party’s policies in effect at such time would permit it to enter into
transactions with the transferee on the terms proposed.

 


(III)          TWO AFFECTED PARTIES.  IF AN ILLEGALITY UNDER
SECTION 5(B)(I)(1) OR A TAX EVENT OCCURS AND THERE ARE TWO AFFECTED PARTIES,
EACH PARTY WILL USE ALL REASONABLE EFFORTS TO REACH AGREEMENT WITHIN 30 DAYS
AFTER NOTICE THEREOF IS GIVEN UNDER SECTION 6(B)(I) ON ACTION TO AVOID THAT
TERMINATION EVENT.


 


(IV)          RIGHT TO TERMINATE.  IF: —


 

(1)           A TRANSFER UNDER SECTION 6(B)(II) OR AN AGREEMENT UNDER
SECTION 6(B)(III), AS THE CASE MAY BE, HAS NOT BEEN EFFECTED WITH RESPECT TO ALL
AFFECTED TRANSACTIONS WITHIN 30 DAYS AFTER AN AFFECTED PARTY GIVES NOTICE UNDER
SECTION 6(B)(I); OR

 

(2)           AN ILLEGALITY UNDER SECTION 5(B)(I)(2), A CREDIT EVENT UPON MERGER
OR AN ADDITIONAL TERMINATION EVENT OCCURS, OR A TAX EVENT UPON MERGER OCCURS AND
THE BURDENED PARTY IS NOT THE AFFECTED PARTY,

 

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

 


(C)           EFFECT OF DESIGNATION.


 


(I)            IF NOTICE DESIGNATING AN EARLY TERMINATION DATE IS GIVEN UNDER
SECTION 6(A) OR (B), THE EARLY TERMINATION DATE WILL OCCUR ON THE DATE SO
DESIGNATED, WHETHER OR NOT THE RELEVANT EVENT OF DEFAULT OR TERMINATION EVENT IS
THEN CONTINUING.


 


(II)           UPON THE OCCURRENCE OR EFFECTIVE DESIGNATION OF AN EARLY
TERMINATION DATE, NO FURTHER PAYMENTS OR DELIVERIES UNDER SECTION 2(A)(I) OR
2(E) IN RESPECT OF THE TERMINATED TRANSACTIONS WILL BE REQUIRED TO BE MADE, BUT
WITHOUT PREJUDICE TO THE OTHER PROVISIONS OF THIS AGREEMENT. THE AMOUNT, IF ANY,
PAYABLE IN RESPECT OF AN EARLY TERMINATION DATE SHALL BE DETERMINED PURSUANT TO
SECTION 6(E).


 


(D)           CALCULATIONS.


 


(I)            STATEMENT.  ON OR AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE
OCCURRENCE OF AN EARLY TERMINATION DATE, EACH PARTY WILL MAKE THE CALCULATIONS
ON ITS PART, IF ANY, CONTEMPLATED BY SECTION 6(E) AND WILL PROVIDE TO THE OTHER
PARTY A STATEMENT (1) SHOWING, IN REASONABLE DETAIL, SUCH CALCULATIONS
(INCLUDING ALL RELEVANT QUOTATIONS AND SPECIFYING ANY AMOUNT PAYABLE UNDER
SECTION 6(E)) AND (2) GIVING DETAILS OF THE RELEVANT ACCOUNT TO WHICH ANY AMOUNT
PAYABLE TO IT IS TO BE PAID. IN THE ABSENCE OF WRITTEN CONFIRMATION FROM THE
SOURCE OF A QUOTATION OBTAINED IN DETERMINING A MARKET QUOTATION, THE RECORDS OF
THE

 

11

--------------------------------------------------------------------------------


 


PARTY OBTAINING SUCH QUOTATION WILL BE CONCLUSIVE EVIDENCE OF THE EXISTENCE AND
ACCURACY OF SUCH QUOTATION.


 


(II)           PAYMENT DATE.  AN AMOUNT CALCULATED AS BEING DUE IN RESPECT OF
ANY EARLY TERMINATION DATE UNDER SECTION 6(E) WILL BE PAYABLE ON THE DAY THAT
NOTICE OF THE AMOUNT PAYABLE IS EFFECTIVE (IN THE CASE OF AN EARLY TERMINATION
DATE WHICH IS DESIGNATED OR OCCURS AS A RESULT OF AN EVENT OF DEFAULT) AND ON
THE DAY WHICH IS TWO LOCAL BUSINESS DAYS AFTER THE DAY ON WHICH NOTICE OF THE
AMOUNT PAYABLE IS EFFECTIVE (IN THE CASE OF AN EARLY TERMINATION DATE WHICH IS
DESIGNATED AS A RESULT OF A TERMINATION EVENT). SUCH AMOUNT WILL BE PAID
TOGETHER WITH (TO THE EXTENT PERMITTED UNDER APPLICABLE LAW) INTEREST THEREON
(BEFORE AS WELL AS AFTER JUDGMENT) IN THE TERMINATION CURRENCY, FROM (AND
INCLUDING) THE RELEVANT EARLY TERMINATION DATE TO (BUT EXCLUDING) THE DATE SUCH
AMOUNT IS PAID, AT THE APPLICABLE RATE. SUCH INTEREST WILL BE CALCULATED ON THE
BASIS OF DAILY COMPOUNDING AND THE ACTUAL NUMBER OF DAYS ELAPSED.


 


(E)           PAYMENTS ON EARLY TERMINATION.  IF AN EARLY TERMINATION DATE
OCCURS, THE FOLLOWING PROVISIONS SHALL APPLY BASED ON THE PARTIES’ ELECTION IN
THE SCHEDULE OF A PAYMENT MEASURE, EITHER “MARKET QUOTATION” OR “LOSS”, AND A
PAYMENT METHOD, EITHER THE “FIRST METHOD” OR THE “SECOND METHOD”. IF THE PARTIES
FAIL TO DESIGNATE A PAYMENT MEASURE OR PAYMENT METHOD IN THE SCHEDULE, IT WILL
BE DEEMED THAT “MARKET QUOTATION” OR THE “SECOND METHOD”, AS THE CASE MAY BE,
SHALL APPLY. THE AMOUNT, IF ANY, PAYABLE IN RESPECT OF AN EARLY TERMINATION DATE
AND DETERMINED PURSUANT TO THIS SECTION WILL BE SUBJECT TO ANY SET-OFF.


 


(I)            EVENTS OF DEFAULT.  IF THE EARLY TERMINATION DATE RESULTS FROM AN
EVENT OF DEFAULT:—


 

(1)           FIRST METHOD AND MARKET QUOTATION.  IF THE FIRST METHOD AND MARKET
QUOTATION APPLY, THE DEFAULTING PARTY WILL PAY TO THE NON-DEFAULTING PARTY THE
EXCESS, IF A POSITIVE NUMBER, OF (A) THE SUM OF THE SETTLEMENT AMOUNT
(DETERMINED BY THE NON-DEFAULTING PARTY) IN RESPECT OF THE TERMINATED
TRANSACTIONS AND THE TERMINATION CURRENCY EQUIVALENT OF THE UNPAID AMOUNTS OWING
TO THE NON-DEFAULTING PARTY OVER (B) THE TERMINATION CURRENCY EQUIVALENT OF THE
UNPAID AMOUNTS OWING TO THE DEFAULTING PARTY.

 

(2)           FIRST METHOD AND LOSS.  IF THE FIRST METHOD AND LOSS APPLY, THE
DEFAULTING PARTY WILL PAY TO THE NON-DEFAULTING PARTY, IF A POSITIVE NUMBER, THE
NON-DEFAULTING PARTY’S LOSS IN RESPECT OF THIS AGREEMENT.

 

(3)           SECOND METHOD AND MARKET QUOTATION.  IF THE SECOND METHOD AND
MARKET QUOTATION APPLY, AN AMOUNT WILL BE PAYABLE EQUAL TO (A) THE SUM OF THE
SETTLEMENT AMOUNT (DETERMINED BY THE NON-DEFAULTING PARTY) IN RESPECT OF THE
TERMINATED TRANSACTIONS AND THE TERMINATION CURRENCY EQUIVALENT OF THE UNPAID
AMOUNTS OWING TO THE NON-DEFAULTING PARTY LESS (B) THE TERMINATION CURRENCY
EQUIVALENT OF THE UNPAID AMOUNTS OWING TO THE DEFAULTING PARTY. IF THAT AMOUNT
IS A POSITIVE NUMBER, THE DEFAULTING PARTY WILL PAY IT TO THE NON-DEFAULTING
PARTY; IF IT IS A NEGATIVE NUMBER, THE NON-DEFAULTING PARTY WILL PAY THE
ABSOLUTE VALUE OF THAT AMOUNT TO THE DEFAULTING PARTY.

 

12

--------------------------------------------------------------------------------


 

(4)           SECOND METHOD AND LOSS.  IF THE SECOND METHOD AND LOSS APPLY, AN
AMOUNT WILL BE PAYABLE EQUAL TO THE NON-DEFAULTING PARTY’S LOSS IN RESPECT OF
THIS AGREEMENT. IF THAT AMOUNT IS A POSITIVE NUMBER, THE DEFAULTING PARTY WILL
PAY IT TO THE NON-DEFAULTING PARTY; IF IT IS A NEGATIVE NUMBER, THE
NON-DEFAULTING PARTY WILL PAY THE ABSOLUTE VALUE OF THAT AMOUNT TO THE
DEFAULTING PARTY.

 


(II)           TERMINATION EVENTS.  IF THE EARLY TERMINATION DATE RESULTS FROM A
TERMINATION EVENT:—


 

(1)           ONE AFFECTED PARTY.  IF THERE IS ONE AFFECTED PARTY, THE AMOUNT
PAYABLE WILL BE DETERMINED IN ACCORDANCE WITH SECTION 6(E)(I)(3), IF MARKET
QUOTATION APPLIES, OR SECTION 6(E)(I)(4), IF LOSS APPLIES, EXCEPT THAT, IN
EITHER CASE, REFERENCES TO THE DEFAULTING PARTY AND TO THE NON-DEFAULTING PARTY
WILL BE DEEMED TO BE REFERENCES TO THE AFFECTED PARTY AND THE PARTY WHICH IS NOT
THE AFFECTED PARTY, RESPECTIVELY, AND, IF LOSS APPLIES AND FEWER THAN ALL THE
TRANSACTIONS ARE BEING TERMINATED, LOSS SHALL BE CALCULATED IN RESPECT OF ALL
TERMINATED TRANSACTIONS.

 

(2)           TWO AFFECTED PARTIES.  IF THERE ARE TWO AFFECTED PARTIES:—

 

(A)          IF MARKET QUOTATION APPLIES, EACH PARTY WILL DETERMINE A SETTLEMENT
AMOUNT IN RESPECT OF THE TERMINATED TRANSACTIONS, AND AN AMOUNT WILL BE PAYABLE
EQUAL TO (I) THE SUM OF (A) ONE-HALF OF THE DIFFERENCE BETWEEN THE SETTLEMENT
AMOUNT OF THE PARTY WITH THE HIGHER SETTLEMENT AMOUNT (“X”) AND THE SETTLEMENT
AMOUNT OF THE PARTY WITH THE LOWER SETTLEMENT AMOUNT (“Y”) AND (B) THE
TERMINATION CURRENCY EQUIVALENT OF THE UNPAID AMOUNTS OWING TO X LESS (II) THE
TERMINATION CURRENCY EQUIVALENT OF THE UNPAID AMOUNTS OWING TO Y; AND

 

(B)           IF LOSS APPLIES, EACH PARTY WILL DETERMINE ITS LOSS IN RESPECT OF
THIS AGREEMENT (OR, IF FEWER THAN ALL THE TRANSACTIONS ARE BEING TERMINATED, IN
RESPECT OF ALL TERMINATED TRANSACTIONS) AND AN AMOUNT WILL BE PAYABLE EQUAL TO
ONE-HALF OF THE DIFFERENCE BETWEEN THE LOSS OF THE PARTY WITH THE HIGHER LOSS
(“X”) AND THE LOSS OF THE PARTY WITH THE LOWER LOSS (“Y”).

 

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

 


(III)          ADJUSTMENT FOR BANKRUPTCY.  IN CIRCUMSTANCES WHERE AN EARLY
TERMINATION DATE OCCURS BECAUSE “AUTOMATIC EARLY TERMINATION” APPLIES IN RESPECT
OF A PARTY, THE AMOUNT DETERMINED UNDER THIS SECTION 6(E) WILL BE SUBJECT TO
SUCH ADJUSTMENTS AS ARE APPROPRIATE AND PERMITTED BY LAW TO REFLECT ANY PAYMENTS
OR DELIVERIES MADE BY ONE PARTY TO THE OTHER UNDER THIS AGREEMENT (AND RETAINED
BY SUCH OTHER PARTY) DURING THE PERIOD FROM THE RELEVANT EARLY TERMINATION DATE
TO THE DATE FOR PAYMENT DETERMINED UNDER SECTION 6(D)(II).


 


(IV)          PRE-ESTIMATE.  THE PARTIES AGREE THAT IF MARKET QUOTATION APPLIES
AN AMOUNT RECOVERABLE UNDER THIS SECTION 6(E) IS A REASONABLE PRE-ESTIMATE OF
LOSS AND NOT A PENALTY. SUCH AMOUNT IS PAYABLE FOR THE LOSS OF BARGAIN AND THE
LOSS OF PROTECTION AGAINST FUTURE

 

13

--------------------------------------------------------------------------------


 


RISKS AND EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT NEITHER PARTY WILL BE
ENTITLED TO RECOVER ANY ADDITIONAL DAMAGES AS A CONSEQUENCE OF SUCH LOSSES.


 


7.             TRANSFER


 

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that: —

 


(A)           A PARTY MAY MAKE SUCH A TRANSFER OF THIS AGREEMENT PURSUANT TO A
CONSOLIDATION OR AMALGAMATION WITH, OR MERGER WITH OR INTO, OR TRANSFER OF ALL
OR SUBSTANTIALLY ALL ITS ASSETS TO, ANOTHER ENTITY (BUT WITHOUT PREJUDICE TO ANY
OTHER RIGHT OR REMEDY UNDER THIS AGREEMENT); AND


 


(B)           A PARTY MAY MAKE SUCH A TRANSFER OF ALL OR ANY PART OF ITS
INTEREST IN ANY AMOUNT PAYABLE TO IT FROM A DEFAULTING PARTY UNDER SECTION 6(E).


 

Any purported transfer that is not in compliance with this Section will be void.

 


8.             CONTRACTUAL CURRENCY


 


(A)           PAYMENT IN THE CONTRACTUAL CURRENCY.  EACH PAYMENT UNDER THIS
AGREEMENT WILL BE MADE IN THE RELEVANT CURRENCY SPECIFIED IN THIS AGREEMENT FOR
THAT PAYMENT (THE “CONTRACTUAL CURRENCY”). TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBLIGATION TO MAKE PAYMENTS UNDER THIS AGREEMENT IN THE CONTRACTUAL
CURRENCY WILL NOT BE DISCHARGED OR SATISFIED BY ANY TENDER IN ANY CURRENCY OTHER
THAN THE CONTRACTUAL CURRENCY, EXCEPT TO THE EXTENT SUCH TENDER RESULTS IN THE
ACTUAL RECEIPT BY THE PARTY TO WHICH PAYMENT IS OWED, ACTING IN A REASONABLE
MANNER AND IN GOOD FAITH IN CONVERTING THE CURRENCY SO TENDERED INTO THE
CONTRACTUAL CURRENCY, OF THE FULL AMOUNT IN THE CONTRACTUAL CURRENCY OF ALL
AMOUNTS PAYABLE IN RESPECT OF THIS AGREEMENT. IF FOR ANY REASON THE AMOUNT IN
THE CONTRACTUAL CURRENCY SO RECEIVED FALLS SHORT OF THE AMOUNT IN THE
CONTRACTUAL CURRENCY PAYABLE IN RESPECT OF THIS AGREEMENT, THE PARTY REQUIRED TO
MAKE THE PAYMENT WILL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, IMMEDIATELY
PAY SUCH ADDITIONAL AMOUNT IN THE CONTRACTUAL CURRENCY AS MAY BE NECESSARY TO
COMPENSATE FOR THE SHORTFALL. IF FOR ANY REASON THE AMOUNT IN THE CONTRACTUAL
CURRENCY SO RECEIVED EXCEEDS THE AMOUNT IN THE CONTRACTUAL CURRENCY PAYABLE IN
RESPECT OF THIS AGREEMENT, THE PARTY RECEIVING THE PAYMENT WILL REFUND PROMPTLY
THE AMOUNT OF SUCH EXCESS.


 


(B)           JUDGMENTS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, IF ANY
JUDGMENT OR ORDER EXPRESSED IN A CURRENCY OTHER THAN THE CONTRACTUAL CURRENCY IS
RENDERED (I) FOR THE PAYMENT OF ANY AMOUNT OWING IN RESPECT OF THIS AGREEMENT,
(II) FOR THE PAYMENT OF ANY AMOUNT RELATING TO ANY EARLY TERMINATION IN RESPECT
OF THIS AGREEMENT OR (III) IN RESPECT OF A JUDGMENT OR ORDER OF ANOTHER COURT
FOR THE PAYMENT OF ANY AMOUNT DESCRIBED IN (I) OR (II) ABOVE, THE PARTY SEEKING
RECOVERY, AFTER RECOVERY IN FULL OF THE AGGREGATE AMOUNT TO WHICH SUCH PARTY IS
ENTITLED PURSUANT TO THE JUDGMENT OR ORDER, WILL BE ENTITLED TO RECEIVE
IMMEDIATELY FROM THE OTHER PARTY THE AMOUNT OF ANY SHORTFALL OF THE CONTRACTUAL
CURRENCY RECEIVED BY SUCH PARTY AS A CONSEQUENCE OF SUMS PAID IN SUCH OTHER
CURRENCY AND WILL REFUND PROMPTLY TO THE OTHER PARTY ANY EXCESS OF THE
CONTRACTUAL CURRENCY RECEIVED BY SUCH PARTY AS A CONSEQUENCE OF SUMS PAID IN
SUCH OTHER CURRENCY IF SUCH SHORTFALL OR SUCH EXCESS ARISES OR RESULTS FROM ANY
VARIATION BETWEEN THE RATE OF EXCHANGE AT WHICH THE CONTRACTUAL CURRENCY IS
CONVERTED INTO THE CURRENCY OF THE JUDGMENT OR

 

14

--------------------------------------------------------------------------------


 


ORDER FOR THE PURPOSES OF SUCH JUDGMENT OR ORDER AND THE RATE OF EXCHANGE AT
WHICH SUCH PARTY IS ABLE, ACTING IN A REASONABLE MANNER AND IN GOOD FAITH IN
CONVERTING THE CURRENCY RECEIVED INTO THE CONTRACTUAL CURRENCY, TO PURCHASE THE
CONTRACTUAL CURRENCY WITH THE AMOUNT OF THE CURRENCY OF THE JUDGMENT OR ORDER
ACTUALLY RECEIVED BY SUCH PARTY. THE TERM “RATE OF EXCHANGE” INCLUDES, WITHOUT
LIMITATION, ANY PREMIUMS AND COSTS OF EXCHANGE PAYABLE IN CONNECTION WITH THE
PURCHASE OF OR CONVERSION INTO THE CONTRACTUAL CURRENCY.


 


(C)           SEPARATE INDEMNITIES. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THESE INDEMNITIES CONSTITUTE SEPARATE AND INDEPENDENT OBLIGATIONS FROM THE OTHER
OBLIGATIONS IN THIS AGREEMENT, WILL BE ENFORCEABLE AS SEPARATE AND INDEPENDENT
CAUSES OF ACTION, WILL APPLY NOTWITHSTANDING ANY INDULGENCE GRANTED BY THE PARTY
TO WHICH ANY PAYMENT IS OWED AND WILL NOT BE AFFECTED BY JUDGMENT BEING OBTAINED
OR CLAIM OR PROOF BEING MADE FOR ANY OTHER SUMS PAYABLE IN RESPECT OF THIS
AGREEMENT.


 


(D)           EVIDENCE OF LOSS.  FOR TBE PURPOSE OF THIS SECTION 8, IT WILL BE
SUFFICIENT FOR A PARTY TO DEMONSTRATE THAT IT WOULD HAVE SUFFERED A LOSS HAD AN
ACTUAL EXCHANGE OR PURCHASE BEEN MADE.


 


9.             MISCELLANEOUS


 


(A)           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
AND UNDERSTANDING OF THE PARTIES WITH RESPECT TO ITS SUBJECT MATTER AND
SUPERSEDES ALL ORAL COMMUNICATION AND PRIOR WRITINGS WITH RESPECT THERETO.


 


(B)           AMENDMENTS.  NO AMENDMENT, MODIFICATION OR WAIVER IN RESPECT OF
THIS AGREEMENT WILL BE EFFECTIVE UNLESS IN WRITING (INCLUDING A WRITING
EVIDENCED BY A FACSIMILE TRANSMISSION) AND EXECUTED BY EACH OF THE PARTIES OR
CONFIRMED BY AN EXCHANGE OF TELEXES OR ELECTRONIC MESSAGES ON AN ELECTRONIC
MESSAGING SYSTEM.


 


(C)           SURVIVAL OF OBLIGATIONS.  WITHOUT PREJUDICE TO SECTIONS
2(A)(III) AND 6(C)(II), THE OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT WILL
SURVIVE THE TERMINATION OF ANY TRANSACTION.


 


(D)           REMEDIES CUMULATIVE.  EXCEPT AS PROVIDED IN THIS AGREEMENT, THE
RIGHTS, POWERS, REMEDIES AND PRIVILEGES PROVIDED IN THIS AGREEMENT ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS, POWERS, REMEDIES AND PRIVILEGES
PROVIDED BY LAW.


 


(E)           COUNTERPARTS AND CONFIRMATIONS.


 


(I)            THIS AGREEMENT (AND EACH AMENDMENT, MODIFICATION AND WAIVER IN
RESPECT OF IT) MAY BE EXECUTED AND DELIVERED IN COUNTERPARTS (INCLUDING BY
FACSIMILE TRANSMISSION), EACH OF WHICH WILL BE DEEMED AN ORIGINAL.


 


(II)           THE PARTIES INTEND THAT THEY ARE LEGALLY BOUND BY THE TERMS OF
EACH TRANSACTION FROM THE MOMENT THEY AGREE TO THOSE TERMS (WHETHER ORALLY OR
OTHERWISE). A CONFIRMATION SHALL HE ENTERED INTO AS SOON AS PRACTICABLE AND MAY
HE EXECUTED AND DELIVERED IN COUNTERPARTS (INCLUDING BY FACSIMILE TRANSMISSION)
OR BE CREATED BY AN EXCHANGE OF TELEXES OR BY AN EXCHANGE OF ELECTRONIC MESSAGES
ON AN ELECTRONIC MESSAGING SYSTEM, WHICH IN EACH CASE WILL BE SUFFICIENT FOR ALL
PURPOSES TO EVIDENCE A BINDING SUPPLEMENT TO

 

15

--------------------------------------------------------------------------------


 


THIS AGREEMENT. THE PARTIES WILL SPECIFY THEREIN OR THROUGH ANOTHER EFFECTIVE
MEANS THAT ANY SUCH COUNTERPART, TELEX OR ELECTRONIC MESSAGE CONSTITUTES A
CONFIRMATION.


 


(F)            NO WAIVER OF RIGHTS.  A FAILURE OR DELAY IN EXERCISING ANY RIGHT,
POWER OR PRIVILEGE IN RESPECT OF THIS AGREEMENT WILL NOT BE PRESUMED TO OPERATE
AS A WAIVER, AND A SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE
WILL NOT BE PRESUMED TO PRECLUDE ANY SUBSEQUENT OR FURTHER EXERCISE, OF THAT
RIGHT, POWER OR PRIVILEGE OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE.


 


(G)           HEADINGS.  THE HEADINGS USED IN THIS AGREEMENT ARE FOR CONVENIENCE
OF REFERENCE ONLY AND ARE NOT TO AFFECT THE CONSTRUCTION OF OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING THIS AGREEMENT.


 


10.          OFFICES; MULTIBRANCH PARTIES


 


(A)           IF SECTION 10(A) IS SPECIFIED IN THE SCHEDULE AS APPLYING, EACH
PARTY THAT ENTERS INTO A TRANSACTION THROUGH AN OFFICE OTHER THAN ITS HEAD OR
HOME OFFICE REPRESENTS TO THE OTHER PARTY THAT, NOTWITHSTANDING THE PLACE OF
BOOKING OFFICE OR JURISDICTION OF INCORPORATION OR ORGANISATION OF SUCH PARTY,
THE OBLIGATIONS OF SUCH PARTY ARE THE SAME AS IF IT HAD ENTERED INTO THE
TRANSACTION THROUGH ITS HEAD OR HOME OFFICE. THIS REPRESENTATION WILL BE DEEMED
TO BE REPEATED BY SUCH PARTY ON EACH DATE ON WHICH A TRANSACTION IS ENTERED
INTO.


 


(B)           NEITHER PARTY MAY CHANGE THE OFFICE THROUGH WHICH IT MAKES AND
RECEIVES PAYMENTS OR DELIVERIES FOR THE PURPOSE OF A TRANSACTION WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTY.


 


(C)           IF A PARTY IS SPECIFIED AS A MULTIBRANCH PARTY IN THE SCHEDULE,
SUCH MULTIBRANCH PARTY MAY MAKE AND RECEIVE PAYMENTS OR DELIVERIES UNDER ANY
TRANSACTION THROUGH ANY OFFICE LISTED IN THE SCHEDULE, AND THE OFFICE THROUGH
WHICH IT MAKES AND RECEIVES PAYMENTS OR DELIVERIES WITH RESPECT TO A TRANSACTION
WILL BE SPECIFIED IN THE RELEVANT CONFIRMATION.


 


11.          EXPENSES


 

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.

 


12.          NOTICES


 


(A)           EFFECTIVENESS.  ANY NOTICE OR OTHER COMMUNICATION IN RESPECT OF
THIS AGREEMENT MAY BE GIVEN IN ANY MANNER SET FORTH BELOW (EXCEPT THAT A NOTICE
OR OTHER COMMUNICATION UNDER SECTION 5 OR 6 MAY NOT BE GIVEN BY FACSIMILE
TRANSMISSION OR ELECTRONIC MESSAGING SYSTEM) TO THE ADDRESS OR NUMBER OR IN
ACCORDANCE WITH THE ELECTRONIC MESSAGING SYSTEM DETAILS PROVIDED (SEE THE
SCHEDULE) AND WILL BE DEEMED EFFECTIVE AS INDICATED:—


 


(I)            IF IN WRITING AND DELIVERED IN PERSON OR BY COURIER, ON THE DATE
IT IS DELIVERED;

 

16

--------------------------------------------------------------------------------


 


(II)           IF SENT BY TELEX, ON THE DATE THE RECIPIENT’S ANSWERBACK IS
RECEIVED;


 


(III)          IF SENT BY FACSIMILE TRANSMISSION, ON THE DATE THAT TRANSMISSION
IS RECEIVED BY A RESPONSIBLE EMPLOYEE OF THE RECIPIENT IN LEGIBLE FORM (IT BEING
AGREED THAT THE BURDEN OF PROVING RECEIPT WILL BE ON THE SENDER AND WILL NOT BE
MET BY A TRANSMISSION REPORT GENERATED BY THE SENDER’S FACSIMILE MACHINE);


 


(IV)          IF SENT BY CERTIFIED OR REGISTERED MAIL (AIRMAIL, IF OVERSEAS) OR
THE EQUIVALENT (RETURN RECEIPT REQUESTED), ON THE DATE THAT MAIL IS DELIVERED OR
ITS DELIVERY IS ATTEMPTED; OR


 


(V)           IF SENT BY ELECTRONIC MESSAGING SYSTEM, ON THE DATE THAT
ELECTRONIC MESSAGE IS RECEIVED, UNLESS THE DATE OF THAT DELIVERY (OR ATTEMPTED
DELIVERY) OR THAT RECEIPT, AS APPLICABLE, IS NOT A LOCAL BUSINESS DAY OR THAT
COMMUNICATION IS DELIVERED (OR ATTEMPTED) OR RECEIVED, AS APPLICABLE, AFTER THE
CLOSE OF BUSINESS ON A LOCAL BUSINESS DAY, IN WHICH CASE THAT COMMUNICATION
SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE FIRST FOLLOWING DAY THAT IS A LOCAL
BUSINESS DAY.


 


(B)           CHANGE OF ADDRESSES.  EITHER PARTY MAY BY NOTICE TO THE OTHER
CHANGE THE ADDRESS, TELEX OR FACSIMILE NUMBER OR ELECTRONIC MESSAGING SYSTEM
DETAILS AT WHICH NOTICES OR OTHER COMMUNICATIONS ARE TO BE GIVEN TO IT.


 


13.          GOVERNING LAW AND JURISDICTION


 


(A)           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW SPECIFIED IN THE SCHEDULE.


 


(B)           JURISDICTION.  WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS
RELATING TO THIS AGREEMENT (“PROCEEDINGS”), EACH PARTY IRREVOCABLY:—


 


(I)            SUBMITS TO THE JURISDICTION OF THE ENGLISH COURTS, IF THIS
AGREEMENT IS EXPRESSED TO BE GOVERNED BY ENGLISH LAW, OR TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, IF THIS
AGREEMENT IS EXPRESSED TO BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK; AND


 


(II)           WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING
OF VENUE OF ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT
SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES
THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT DOES NOT
HAVE ANY JURISDICTION OVER SUCH PARTY.


 

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

17

--------------------------------------------------------------------------------


 


(C)           SERVICE OF PROCESS.  EACH PARTY IRREVOCABLY APPOINTS THE PROCESS
AGENT (IF ANY) SPECIFIED OPPOSITE ITS NAME IN THE SCHEDULE TO RECEIVE, FOR IT
AND ON ITS BEHALF, SERVICE OF PROCESS IN ANY PROCEEDINGS. IF FOR ANY REASON ANY
PARTY’S PROCESS AGENT IS UNABLE TO ACT AS SUCH, SUCH PARTY WILL PROMPTLY NOTIFY
THE OTHER PARTY AND WITHIN 30 DAYS APPOINT A SUBSTITUTE PROCESS AGENT ACCEPTABLE
TO THE OTHER PARTY. THE PARTIES IRREVOCABLY CONSENT TO SERVICE OF PROCESS GIVEN
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF EITHER PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.


 


(D)           WAIVER OF IMMUNITIES.  EACH PARTY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WITH RESPECT TO ITSELF AND ITS
REVENUES AND ASSETS (IRRESPECTIVE OF THEIR USE OR INTENDED USE), ALL IMMUNITY ON
THE GROUNDS OF SOVEREIGNTY OR OTHER SIMILAR GROUNDS FROM (I) SUIT,
(II) JURISDICTION OF ANY COURT, (III) RELIEF BY WAY OF INJUNCTION, ORDER FOR
SPECIFIC PERFORMANCE OR FOR RECOVERY OF PROPERTY, (IV) ATTACHMENT OF ITS ASSETS
(WHETHER BEFORE OR AFTER JUDGMENT) AND (V) EXECUTION OR ENFORCEMENT OF ANY
JUDGMENT TO WHICH IT OR ITS REVENUES OR ASSETS MIGHT OTHERWISE BE ENTITLED IN
ANY PROCEEDINGS IN THE COURTS OF ANY JURISDICTION AND IRREVOCABLY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT IT WILL NOT CLAIM ANY SUCH IMMUNITY IN
ANY PROCEEDINGS.


 


14.          DEFINITIONS


 

As used in this Agreement:—

 

“Additional Termination Event” has the meaning specified in Section 5(b).

 

“Affected Party” has the meaning specified in Section 5(b).

 

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

 

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

 

“Applicable Rate” means:—

 


(A)           IN RESPECT OF OBLIGATIONS PAYABLE OR DELIVERABLE (OR WHICH WOULD
HAVE BEEN BUT FOR SECTION 2(A)(III)) BY A DEFAULTING PARTY, THE DEFAULT RATE;


 


(B)           IN RESPECT OF AN OBLIGATION TO PAY AN AMOUNT UNDER SECTION 6(E) OF
EITHER PARTY FROM AND AFTER THE DATE (DETERMINED IN ACCORDANCE WITH
SECTION 6(D)(II)) ON WHICH THAT AMOUNT IS PAYABLE, THE DEFAULT RATE;


 


(C)           IN RESPECT OF ALL OTHER OBLIGATIONS PAYABLE OR DELIVERABLE (OR
WHICH WOULD HAVE BEEN BUT FOR SECTION 2(A)(III)) BY A NON-DEFAULTING PARTY, THE
NON-DEFAULT RATE; AND


 


(D)           IN ALL OTHER CASES, THE TERMINATION RATE.

 

18

--------------------------------------------------------------------------------


 

“Burdened Party” has the meaning specified in Section 5(b).

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.

 

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

 

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

 

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

 

“Credit Support Provider” has the meaning specified in the Schedule.

 

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

“Defaulting Party” has the meaning specified in Section 6(a).

 

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

 

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

 

“Illegality” has the meaning specified in Section 5(b).

 

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

 

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined

 

19

--------------------------------------------------------------------------------


 

pursuant to provisions contained, or incorporated by reference, in this
Agreement, (b) in relation to any other payment, in the place where the relevant
account is located and, if different, in the principal financial centre, if any,
of the currency of such payment, (c) in relation to any notice or other
communication, including notice contemplated under Section 5(a)(i), in the city
specified in the address for notice provided by the recipient and, in the case
of a notice contemplated by Section 2(b), in the place where the relevant new
account is to be located and (d) in relation to Section 5(a)(v)(2), in the
relevant locations for performance with respect to such Specified Transaction.

 

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or
(3) or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

 

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date. For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included. The Replacement Transaction would
be subject to such documentation as such party and the Reference Market-maker
may, in good faith, agree. The party making the determination (or its agent)
will request each Reference Market-maker to provide its quotation to the extent
reasonably practicable as of the same day and time (without regard to different
time zones) on or as soon as reasonably practicable after the relevant Early
Termination Date. The day and time as of which those quotations are to be

 

20

--------------------------------------------------------------------------------


 

obtained will be selected in good faith by the party obliged to make a
determination under Section 6(e), and, if each party is so obliged, after
consultation with the other. If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values. If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations. For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than three quotations are provided, it
will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.

 

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.

 

“Non-defaulting Party” has the meaning specified in Section 6(a).

 

“Office” means a branch or office of a party, which may be such party’s head or
home office.

 

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

 

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

 

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

 

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

 

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of: —


 


(A)           THE TERMINATION CURRENCY EQUIVALENT OF THE MARKET QUOTATIONS
(WHETHER POSITIVE OR NEGATIVE) FOR EACH TERMINATED TRANSACTION OR GROUP OF
TERMINATED TRANSACTIONS FOR WHICH A MARKET QUOTATION IS DETERMINED; AND

 

21

--------------------------------------------------------------------------------


 


(B)           SUCH PARTY’S LOSS (WHETHER POSITIVE OR NEGATIVE AND WITHOUT
REFERENCE TO ANY UNPAID AMOUNTS) FOR EACH TERMINATED TRANSACTION OR GROUP OF
TERMINATED TRANSACTIONS FOR WHICH A MARKET QUOTATION CANNOT BE DETERMINED OR
WOULD NOT (IN THE REASONABLE BELIEF OF THE PARTY MAKING THE DETERMINATION)
PRODUCE A COMMERCIALLY REASONABLE RESULT.


 

“Specified Entity” has the meanings specified in the Schedule.

 

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

 

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

 

“Stamp Tax” means any stamp, registration, documentation or similar tax.

 

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

 

“Tax Event” has the meaning specified in Section 5(b).

 

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

“Terminated Transactions” means with respect to any Early Termination Date
(a) if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

 

“Termination Currency” has the meaning specified in the Schedule.

 

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other

 

22

--------------------------------------------------------------------------------


 

Currency as at the relevant Early Termination Date, or, if the relevant Market
Quotation or Loss (as the case may be), is determined as of a later date, that
later date, with the Termination Currency at the rate equal to the spot exchange
rate of the foreign exchange agent (selected as provided below) for the purchase
of such Other Currency with the Termination Currency at or about 11:00 a.m. (in
the city in which such foreign exchange agent is located) on such date as would
be customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date.
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.

 

“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.

 

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

 

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under
Section 2(a)(i) which was (or would have been but for Section 2(a)(iii))
required to be settled by delivery to such party on or prior to such Early
Termination Date and which has not been so settled as at such Early Termination
Date, an amount equal to the fair market value of that which was (or would have
been) required to be delivered as of the originally scheduled date for delivery,
in each case together with (to the extent permitted under applicable law)
interest, in the currency of such amounts, from (and including) the date such
amounts or obligations were or would have been required to have been paid or
performed to (but excluding) such Early Termination Date, at the Applicable
Rate. Such amounts of interest will be calculated on the basis of daily
compounding and the actual number of days elapsed. The fair market value of any
obligation referred to in clause (b) above shall be reasonably determined by the
party obliged to make the determination under Section 6(e) or, if each party is
so obliged, it shall be the average of the Termination Currency Equivalents of
the fair market values reasonably determined by both parties.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

 

 

SEMPRA ENERGY TRADING LLC

 

 

 

 

 

By:

/s/ Michael D. Mitchell

 

 

Name:  Michael D. Mitchell

 

 

Title:    Vice President

 

 

 

 

 

MXENERGY INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

Name:  Jeffrey Mayer

 

 

Title:    President and Chief Executive Officer

 

 

Acknowledged and Agreed:

 

 

 

 

 

MXENERGY HOLDINGS INC.

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

 

Name:  Jeffrey Mayer

 

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

MXENERGY ELECTRIC INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

 

Name:  Jeffrey Mayer

 

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

MXENERGY (CANADA) LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

 

Name:  Jeffrey Mayer

 

 

 

Title:    President and Chief Executive Officer

 

 

 

[Signature Page to Gas ISDA Master Agreement]

 

--------------------------------------------------------------------------------


 

ONLINECHOICE, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

 

Name:  Jeffrey Mayer

 

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

 

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

 

Name:  Jeffrey Mayer

 

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

MXENERGY ELECTRIC CAPITAL HOLDINGS CORP.

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

 

Name:  Jeffrey Mayer

 

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

MXENERGY GAS CAPITAL CORP.

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

 

Name:  Jeffrey Mayer

 

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

MXENERGY ELECTRIC CAPITAL CORP.

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

 

Name:  Jeffrey Mayer

 

 

 

Title:    President and Chief Executive Officer

 

 

 

[Signature Page to Gas ISDA Master Agreement]

 

--------------------------------------------------------------------------------


 

MXENERGY CAPITAL HOLDINGS CORP.

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

 

Name:  Jeffrey Mayer

 

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

INFOMETER.COM INC.

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

 

Name:  Jeffrey Mayer

 

 

 

Title:    President and Chief Executive Officer

 

 

 

[Signature Page to Gas ISDA Master Agreement]

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

(Multicurrency - Cross Border)

 

Schedule to the

 

ISDA Master Agreement

 

dated as of

 

September 22, 2009

 

between SEMPRA ENERGY TRADING LLC, a Delaware
limited liability company (“Party A”), and MXENERGY INC.,
a Delaware corporation  (“Party B”).

 


PART 1.   TERMINATION PROVISIONS.


 


(A)           “SPECIFIED ENTITY” MEANS IN RELATION TO PARTY A FOR THE PURPOSE
OF:


 

Section 5(a)(v), none
Section 5(a)(vi), none
Section 5(a)(vii), none
Section 5(b)(iv), none

 

and means in relation to Party B for all purposes under this Agreement:  each
Affiliate of Party B (other than shareholders of MX Holdings that are not
Subsidiaries of MX Holdings).

 


(B)           “SPECIFIED TRANSACTION” WILL HAVE THE MEANING SPECIFIED IN
SECTION 14 OF THIS AGREEMENT, EXCEPT THAT SUCH TERM IS AMENDED ON LINE 8 AFTER
THE WORDS “CURRENCY OPTION” BY ADDING A COMMA AND THE WORDS “AGREEMENT FOR THE
PURCHASE, SALE OR TRANSFER OF ANY COMMODITY OR ANY OTHER COMMODITY TRADING
TRANSACTION”.  FOR THIS PURPOSE, “COMMODITY” MEANS ANY TANGIBLE OR INTANGIBLE
COMMODITY OF ANY TYPE OR DESCRIPTION INCLUDING ELECTRIC ENERGY AND/OR CAPACITY,
PETROLEUM AND NATURAL GAS, THE PRODUCTS OR BY-PRODUCTS THEREOF, COAL, EMISSIONS,
AND BASE OR PRECIOUS METALS.


 


(C)           THE “CROSS DEFAULT” PROVISIONS OF SECTION 5(A)(VI) WILL NOT APPLY
TO PARTY A AND WILL APPLY TO PARTY B.


 

“Specified Indebtedness” shall not apply to Party A, and with respect to Party B
and each Specified Entity of Party B, Specified Indebtedness shall have the
meaning specified in Section 14 and shall also include all Indebtedness,
including the Notes, the Old Notes, the Promissory Notes (if any) and the Loans.

 

“Threshold Amount” means, in the aggregate, with respect to Party B and all
Specified Entities of Party B,  $1,000,000.

 


(D)           THE “CREDIT EVENT UPON MERGER” PROVISIONS OF SECTION 5(B)(IV) WILL
NOT APPLY TO PARTY A AND WILL APPLY TO PARTY B.


 

If such provisions apply:  Section 5(b)(iv) is hereby amended by inserting after
the words “another entity” the phrase “or another entity consolidates or
amalgamates with, or merges into, or transfers all or substantially all its
assets to, X or any Credit Support Provider of X or any applicable Specified
Entity of X”.

 


(E)           THE “AUTOMATIC EARLY TERMINATION” PROVISIONS OF SECTION 6(A) WILL
NOT APPLY TO PARTY A OR PARTY B.


 


(F)            PAYMENTS ON EARLY TERMINATION.  FOR THE PURPOSE OF
SECTION 6(E) OF THIS AGREEMENT:

 

--------------------------------------------------------------------------------


 


(I)            LOSS WILL APPLY.


 


(II)           THE SECOND METHOD WILL APPLY.


 


(G)           “TERMINATION CURRENCY” MEANS UNITED STATES DOLLARS.


 


(H)           “ADDITIONAL TERMINATION EVENT” WILL APPLY.


 

(i) The following event shall constitute an Additional Termination Event with
respect to Party B pursuant to Section 5(b)(v) (for the purposes of which, Party
B shall be the sole Affected Party and all Transactions shall be Affected
Transactions):

 

The occurrence of February 28, 2014.

 

(ii)  The following events shall also constitute Additional Termination Events
with respect to Party A pursuant to Section 5(b)(v) for the purposes of which
Party A shall be the sole Affected Party; provided, however, that,
notwithstanding anything to the contrary in Section 6 of the Agreement, the
calculations required by Section 6(e) and any other calculations to be made as
the result of the occurrence of such Additional Termination Event shall be made
by Party A:

 

(A)          IF AT ANY TIME THE ROYAL BANK OF SCOTLAND PLC’S CREDIT RATING FALLS
BELOW BBB- FROM S&P OR BAA3 FROM MOODY’S, AND PARTY A FAILS TO PROVIDE ADEQUATE
ASSURANCES IN AN AMOUNT DETERMINED BY PARTY B IN A COMMERCIALLY REASONABLE
MANNER WITHIN TWO BUSINESS DAYS OF A WRITTEN REQUEST THEREFOR FROM PARTY B.

 

(B)           ANY PERMIT OR LICENSE NECESSARY FOR PARTY A TO PERFORM ITS
MATERIAL OBLIGATIONS HEREUNDER IS REVOKED AND SUCH REVOCATION IS NOT CURED
WITHIN TEN BUSINESS DAYS OF WRITTEN NOTICE FROM PARTY B.

 


(I)            AMENDMENTS.  THE PARTIES AGREE TO THE FOLLOWING CHANGES TO THIS
AGREEMENT:


 


(I)            SECTION 2(A)(I) IS AMENDED BY INSERTING “, THE SCHEDULE OR ANY
PROMISSORY NOTE” IMMEDIATELY AFTER THE TERM “CONFIRMATION”.


 


(II)           SECTION 2(A)(II) IS AMENDED BY INSERTING “, PROMISSORY NOTE, ANY
OTHER ISDA DOCUMENT” IMMEDIATELY AFTER THE TERM CONFIRMATION IN LINES 2 AND 6 OF
SUCH SECTION.


 


(III)          SECTION 2(E) IS HEREBY AMENDED BY INSERTING THE PHRASE “AND
UNLESS OTHERWISE SPECIFIED IN THIS AGREEMENT WITH RESPECT TO ANY LOAN”
IMMEDIATELY AFTER “TRANSACTION” IN THE SECOND LINE OF SUCH SECTION.


 


(IV)          SECTION 5(A)(I) IS AMENDED BY DELETING “THIRD” AND SUBSTITUTING
“SECOND”.


 


(V)           SECTION 5(A)(II) IS AMENDED BY INSERTING “OR UNDER PART 12 OR
PART 13” IMMEDIATELY AFTER “OR 4(D)” IN THE PARENTHETICAL.


 


(VI)          SECTION 5(A)(IV) IS DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING NEW SECTION:


 

“Misrepresentation. A representation (other than a representation under
Section 3(e) or (f) or under Part 5(j)(xxiv) or (xxv)) made or repeated or
deemed to have been made or repeated by the party or any Credit Support Provider
or Specified Entity of such party in this Agreement or any Specified Agreement,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Specified Agreement,
proves to have been incorrect or misleading in any material respect when made or
repeated or deemed to have been made or repeated.”

 

2

--------------------------------------------------------------------------------


 


(VII)         SECTION 5(A)(V)(2) IS AMENDED BY DELETING THE PARENTHETICAL AND
SUBSTITUTING WITH “(UNLESS WITH RESPECT TO A PERFORMANCE DEFAULT, THE EXCLUSIVE
REMEDY FOR SUCH FAILURE TO PERFORM UNDER THE TERMS OF THE SPECIFIED TRANSACTION
IS THE PAYMENT OF DAMAGES AS DEFINED IN SUCH SPECIFIED TRANSACTION)”.


 


(VIII)        SECTION 5(A)(VI) IS AMENDED BY DELETING THE WORDS “BECOMING
CAPABLE AT SUCH TIME OF BEING DECLARED,” IN THE SEVENTH LINE AND SUBSTITUTING
WITH THE WORDS “BECOMING CAPABLE AT SUCH TIME OR WITH THE PASSAGE OF TIME OR THE
GIVING OF NOTICE (REGARDLESS OF WHETHER SUCH TIME HAS ELAPSED OR SUCH NOTICE HAS
BEEN GIVEN) OF BEING DECLARED,”.


 


(IX)           SECTION 5(A)(VII)(4) IS AMENDED BY DELETING IT IN ITS ENTIRETY
AND REPLACING WITH THE FOLLOWING:


 

“Institutes or has instituted against it proceedings seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, that proceeding or petition:

 

(A)          RESULTS IN A JUDGMENT OF INSOLVENCY OR BANKRUPTCY OR THE ENTRY OF
AN ORDER FOR RELIEF OR THE MAKING OF AN ORDER FOR ITS WINDING-UP OR LIQUIDATION,
OR

 

(B)           IS NOT WITHDRAWN, DISMISSED, DISCHARGED, STAYED OR RESTRAINED, IN
EACH CASE WITHIN:

 

(1)           THIRTY (30) DAYS OF ITS INSTITUTION OR PRESENTATION IF AS OF AND
DURING THE PENDENCY OF SUCH PROCEEDING OR PETITION, THE PARTY OR ITS CREDIT
SUPPORT PROVIDER (SUCH REFERENCE TO CREDIT SUPPORT PROVIDER SHALL BE APPLICABLE
IF ALL SUCH PARTY’S FINANCIAL OBLIGATIONS UNDER THE AGREEMENT ARE FULLY
GUARANTEED OR ASSURED UNDER A CREDIT SUPPORT DOCUMENT PROVIDED BY SUCH CREDIT
SUPPORT PROVIDER) HAS A CREDIT RATING OF AT LEAST BBB+ BY S&P OR BAA1 BY
MOODY’S; OR

 

(2)           FIFTEEN (15) DAYS OF ITS INSTITUTION OR PRESENTATION IN ALL CASES
OTHER THAN THOSE SET OUT UNDER SECTION 5 (A)(VII) (4) (B) (1) ABOVE;”

 


(X)            SECTION 14 IS AMENDED BY DELETING THE EXISTING DEFINITION OF
“DEFAULT RATE” CONTAINED THEREIN AND REPLACING IT IN ITS ENTIRETY AS FOLLOWS:


 

“Default Rate” means the Base Rate plus 9%, or, if a rate is specified in this
Agreement to be applicable prior to a Default, such rate plus 2%.

 


(XI)           ADDITIONAL EVENTS OF DEFAULT.  THE OCCURRENCE AT ANY TIME WITH
RESPECT TO PARTY B OR, IF APPLICABLE, ANY SPECIFIED ENTITY OF PARTY B OF ANY OF
THE FOLLOWING EVENTS WILL CONSTITUTE AN ADDITIONAL EVENT OF DEFAULT UNDER
SECTION 5(A) WITH RESPECT TO PARTY B AND SUCH EVENTS OF DEFAULT SHALL BE IN
ADDITION TO, AND NOT IN LIMITATION OF, ANY OTHER EVENTS OF DEFAULT OR
TERMINATION EVENTS IN THIS AGREEMENT:


 

(A)          FAILURE BY PARTY B OR ANY SPECIFIED ENTITY OF PARTY B TO COMPLY
WITH OR PERFORM ANY AGREEMENT OR OBLIGATION  TO BE COMPLIED WITH OR PERFORMED BY
SUCH PARTY IN ACCORDANCE WITH PART 12 (“AFFIRMATIVE COVENANTS”), IF SUCH FAILURE
IS NOT REMEDIED WITHIN 3 BUSINESS DAYS (OR, IN THE CASE OF PART 12(A)(VI) AND
PART 12(A)(VII), 5 BUSINESS DAYS) AFTER NOTICE OF SUCH FAILURE IS GIVEN TO PARTY
B;

 

(B)           FAILURE BY PARTY B OR ANY SPECIFIED ENTITY OF PARTY B  TO COMPLY
WITH OR PERFORM ANY AGREEMENT OR OBLIGATION  TO BE COMPLIED WITH OR PERFORMED BY
PARTY B OR SUCH SPECIFIED ENTITY IN ACCORDANCE WITH PART 13 (“NEGATIVE
COVENANTS”);

 

3

--------------------------------------------------------------------------------


 

(C)           AT ANY TIME THE OUTSTANDING AGGREGATE UNPAID VALUE EXCEEDS THE
AMOUNT OF MARGIN THEN HELD OR (IF PARTY A IS REQUIRED TO ESTABLISH REPLACEMENT
CUSTODIAL ACCOUNTS PURSUANT TO PART 11(F)) CONTROLLED BY PARTY A PURSUANT TO ANY
MASTER ISDA BY $45,000,000 OR MORE;

 

(D)          A CHANGE OF CONTROL SHALL HAVE OCCURRED;

 

(E)           ANY MONEY JUDGMENT, WRIT OR WARRANT OF ATTACHMENT OR SIMILAR
PROCESS INVOLVING IN ANY INDIVIDUAL CASE OR IN THE AGGREGATE AT ANY TIME AN
AMOUNT IN EXCESS OF  THE LOWER OF (1) 5% OF PARTY B’S OR ANY SPECIFIED ENTITY OF
PARTY B’S TOTAL ASSETS AS REFLECTED ON ITS MOST RECENT BALANCE SHEET (NOT
ADEQUATELY COVERED BY INSURANCE AS TO WHICH A SOLVENT AND UNAFFILIATED INSURANCE
COMPANY HAS ACKNOWLEDGED COVERAGE) OR (2) $1,000,000 SHALL BE ENTERED OR FILED
AGAINST PARTY B OR ANY SPECIFIED ENTITY OF PARTY B OR ANY OF THEIR RESPECTIVE
ASSETS;

 

(F)           (1) AT ANY TIME AFTER THE EXECUTION AND DELIVERY THEREOF, ANY
SPECIFIED AGREEMENT, OR ANY PROVISION THEREOF, SHALL CEASE TO BE IN FULL FORCE
AND EFFECT, SHALL BE TERMINATED OR SHALL BE DECLARED TO BE NULL AND VOID,
(2) PARTY A SHALL NOT HAVE OR SHALL CEASE TO HAVE A VALID AND PERFECTED
FIRST-PRIORITY LIEN IN ANY COLLATERAL WITH A FAIR MARKET VALUE IN EXCESS OF
$500,000, EXCEPT AS PERMITTED HEREUNDER OR UNDER THE ISDA SECURITY DOCUMENTS (OR
AS TO WHICH PARTY A MAY GRANT CONSENT FROM TIME TO TIME), PURPORTED TO BE
COVERED BY THE ISDA SECURITY DOCUMENTS HEREUNDER, OR (3) PARTY B OR ANY
SPECIFIED ENTITY OF PARTY B SHALL REPUDIATE OR CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY SPECIFIED AGREEMENT OR ANY PROVISION THEREOF IN WRITING OR
DENY IN WRITING THAT IT HAS ANY FURTHER LIABILITY UNDER ANY SPECIFIED AGREEMENT
OR ANY PROVISION THEREOF TO WHICH IT IS A PARTY;

 

(G)           ANY TIME THERE OCCURS AN “EVENT OF DEFAULT” OR “TERMINATION EVENT”
WITH RESPECT TO MX ELECTRIC UNDER, AND AS DEFINED IN THE MX ELECTRIC AGREEMENT,
OR AT ANY TIME THERE OCCURS AN EVENT OF DEFAULT OR TERMINATION EVENT (HOWEVER
DEFINED) WITH RESPECT TO MX CANADA UNDER ANY MX CANADA TRANSACTION;

 

(H)          ANY TIME THE COLLATERAL COVERAGE RATIO IS LESS THAN 1.25:1.00 WHEN
DETERMINED IN RESPECT OF THE MONTHS OF OCTOBER THROUGH MARCH (INCLUSIVE), OR IS
LESS THAN 1.4:1.00, WHEN DETERMINED FOR ANY OTHER MONTH;

 

(I)            [INTENTIONALLY OMITTED];

 

(J)            THERE IS, AT ANY TIME, A MATERIAL ADVERSE CHANGE (AS REASONABLY
DETERMINED BY PARTY A) IN (A) THE FINANCIAL CONDITION, THE RESULTS OF
OPERATIONS, BUSINESS, PROSPECTS OR RESULTS OF PARTY B AND PARTY B’S SPECIFIED
ENTITIES TAKEN AS A WHOLE, OR (B) THE COLLECTION RATE OR AGING OF ACCOUNTS
RECEIVABLE FOR PARTY B OR ANY SPECIFIED ENTITY OF PARTY B;

 

(K)          AT ANY TIME, (1) THE RIGHTS OF THE HOLDERS OF CLASS B COMMON STOCK
(INCLUDED IN MX HOLDINGS’ SECOND AMENDED AND RESTATED CERTIFICATE OF
INCORPORATION, BYLAWS AND OTHERWISE SET FORTH IN A SPECIFIED AGREEMENT) SHALL
HAVE BEEN MODIFIED IN ANY MANNER (REGARDLESS OF WHETHER SUCH MODIFICATION IS
WRITTEN OR WHETHER IT OCCURS DUE TO AN ACTION OR A FAILURE TO ACT) ADVERSE TO
THE HOLDERS OF CLASS B COMMON STOCK WITHOUT THE PRIOR WRITTEN CONSENT OF PARTY A
OR (2) MX HOLDINGS OR ANY OF ITS AFFILIATES SHALL TAKE ANY ACTION OR OMIT TO
TAKE ANY ACTION INCONSISTENT WITH THE CONTINUED EXISTENCE OF, OR THE ABILITY OF
THE HOLDERS OF CLASS B COMMON STOCK TO EXERCISE, THE RIGHTS AFFORDED TO SUCH
HOLDERS AND REFERRED TO IN CLAUSE (1) OF THIS PART 1(I)(XI)(K);

 

(L)           JEFF MAYER SHALL CEASE TO BE THE CHIEF EXECUTIVE OFFICER AND
PRESIDENT OF MX HOLDINGS OR CHAITU PARIKH SHALL CEASE TO BE THE CHIEF FINANCIAL
OFFICER OF MX HOLDINGS, OR EITHER OF THEM SHALL CEASE TO BE INVOLVED IN THE
DAY-TO-DAY MANAGEMENT OF PARTY B, MX ELECTRIC OR MX CANADA IN SUBSTANTIALLY THE
SAME ROLES AS OF THE DATE HEREOF AND, 60 DAYS

 

4

--------------------------------------------------------------------------------


 

FOLLOWING ANY SUCH PERSON LEAVING SUCH POSITION, SUCH PERSON IS NOT REPLACED IN
SUCH POSITION BY A PERSON OR PERSONS THAT IS/ARE APPROVED BY PARTY A IN WRITING;

 

(M)         [INTENTIONALLY OMITTED];

 

(N)          ANY DEFAULT, EVENT OF DEFAULT OR TERMINATION EVENT (OR TERMS OF
LIKE IMPORT) BY PARTY B OR ANY SPECIFIED ENTITY OF PARTY B SHALL OCCUR UNDER ANY
SPECIFIED AGREEMENT OR ANY OTHER AGREEMENT BETWEEN ANY SUCH PARTY AND PARTY A
AND SUCH DEFAULT, EVENT OF DEFAULT, TERMINATION EVENT OR SIMILAR EVENT SHALL NOT
HAVE BEEN FULLY AND COMPLETELY CURED WITHIN THE GRACE PERIOD PROVIDED FOR IN
SUCH AGREEMENT, OR IF NO GRACE PERIOD IS SO PROVIDED, WITHIN THREE BUSINESS
DAYS;

 

(O)          AN ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN TAKEN TOGETHER WITH
ALL OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT;

 

(P)           THE TERMS OF THE NOTES, THE INDENTURE, THE OLD NOTES OR THE OLD
NOTES INDENTURE SHALL BE AMENDED, RESTATED OR OTHERWISE MODIFIED IN A MANNER
THAT IS ADVERSE TO PARTY A;

 

(Q)          PRINCIPAL OR INTEREST ON THE NOTES OR THE OLD NOTES SHALL HAVE BEEN
PAID OR ANY OF SUCH NOTES HAVE BEEN PURCHASED BY PARTY B OR ITS SPECIFIED
ENTITIES IN WHOLE OR IN PART, PRIOR TO THE RESPECTIVE DUE DATES, EXCEPT (WITH
RESPECT TO THE NOTES) AS PERMITTED BY THE INTERCREDITOR AGREEMENT OR (WITH
RESPECT TO THE OLD NOTES) AS PERMITTED BY THIS AGREEMENT.

 


(XII)          SECTION 6(C) IS AMENDED BY ADDING THE FOLLOWING NEW PARAGRAPH
(III):


 

“(iii)        Notwithstanding the foregoing, the Non-defaulting Party shall not
be obligated to terminate and liquidate Transactions to the extent that, in the
good faith opinion of the Non-defaulting Party, (A) such termination and
liquidation is not permitted under applicable law or (B) the Non-defaulting
Party cannot enter into or liquidate offsetting transactions (including
Specified Transactions) in a commercially reasonable manner or at commercially
reasonable prices.  In addition, the Non-defaulting Party may, at its election,
take a reasonable amount of time to complete any aspect of the termination and
liquidation.”

 


PART 2.    TAX REPRESENTATIONS.


 


(A)            PAYER REPRESENTATIONS.  FOR THE PURPOSE OF SECTION 3(E), PARTY A
WILL MAKE THE FOLLOWING REPRESENTATION AND, FOR THE PURPOSE OF PART 5(J)(XXIV)
PARTY B WILL MAKE THE FOLLOWING REPRESENTATION:


 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Designated Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.  In making this
representation, it may rely on:  (i)  the accuracy of any representations made
by the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement, and
(iii) the satisfaction of the agreement of the other party contained in
Section 4(d) of this Agreement, provided that it shall not be a breach of this
representation where reliance is placed on clause (ii) and the other party does
not deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.

 

5

--------------------------------------------------------------------------------


 


(B)           PAYEE REPRESENTATIONS.  FOR THE PURPOSE OF SECTION 3(F) OF THIS
AGREEMENT WITH RESPECT TO PARTY A AND FOR THE PURPOSE OF PART 5(J)(XXV) WITH
RESPECT TO PARTY B, PARTY A AND PARTY B MAKE THE REPRESENTATIONS SPECIFIED
BELOW, IF ANY:


 


(I)            THE FOLLOWING REPRESENTATION WILL APPLY TO PARTY A AND WILL APPLY
TO PARTY B:


 

It is entering into this Agreement, including each Transaction, as principal and
not as agent of any Person.

 


PART 3.    AGREEMENT TO DELIVER DOCUMENTS.


 

For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:

 

(1)           TAX FORMS, DOCUMENTS OR CERTIFICATES TO BE DELIVERED ARE:

 

Party required to
deliver document

 

Form/Document/Certificate

 

Date by which to be delivered

 

 

 

 

 

Party A

 

An executed United States Internal Revenue Service Form W-8ECI (or any successor
thereto).

 

(i) Upon the execution of this Agreement; (ii) promptly upon reasonable demand
by the other Party; and (iii) promptly upon learning that any such form
previously provided has becomes obsolete, incorrect or expired.

 

 

 

 

 

Party B

 

An executed United States Internal Revenue Service Form W-9 (or any successor
thereto).

 

(i) Upon the execution of this Agreement; (ii) promptly upon reasonable demand
by the other Party; and (iii) promptly upon learning that any such form
previously provided has becomes obsolete, incorrect or expired.

 

(2)           OTHER DOCUMENTS TO BE DELIVERED ARE:

 

Party Required to
Deliver Document

 

Form/Document/
Certificate

 

Date by which
to be delivered

 

Covered by Section
3(d) or Part
5(j)(xxiii) (as
applicable)
Representation

 

 

 

 

 

 

 

MX Holdings and Party A

 

An executed subscription agreement for the Class B Common Stock

 

Upon Execution

 

Yes

 

 

 

 

 

 

 

Party B

 

Guarantee and Collateral Agreement

 

Upon Execution

 

Yes

 

 

 

 

 

 

 

 

 

Wachovia Control Agreements

 

Upon Execution

 

Yes

 

 

 

 

 

 

 

 

 

Huntington Control Agreement

 

Upon Execution

 

Yes

 

 

 

 

 

 

 

 

 

Trademark Security Agreements for filing with the United States Patent

 

Upon Execution

 

Yes

 

6

--------------------------------------------------------------------------------


 

 

 

and Trademark Office

 

 

 

 

 

 

 

 

 

 

 

 

 

UCC-1 Financing Statements as required by Party A; and assignments by SocGen of
UCC-1 Financing Statements as required by Party A.

 

Upon Execution

 

Yes

 

 

 

 

 

 

 

 

 

Novation Agreement(s) with respect to the novation of the interest rate swaps
set forth on Exhibit 12(a)(xix)

 

As soon as practicable, but in any event not later than 30 days after the
Closing Date

 

Yes

 

 

 

 

 

 

 

 

 

Intercreditor Agreement

 

Upon Execution

 

Yes

 

 

 

 

 

 

 

 

 

Certificate of Incorporation

 

Upon Execution

 

Yes

 

 

 

 

 

 

 

 

 

Registration Rights Agreement

 

Upon Execution

 

Yes

 

 

 

 

 

 

 

 

 

Stockholders Agreement

 

Upon Execution

 

Yes

 

 

 

 

 

 

 

 

 

The Financial Statements specified in Part 12(a)(vi)

 

As provided in Part 12(a)(vi)

 

Yes

 

 

 

 

 

 

 

 

 

The Budgets specified in Part 12(a)(xiii)

 

As provided in Part 12(a)(xiii)

 

Yes

 

 

 

 

 

 

 

 

 

The Notices and Reports specified in Part 12(a)(v) and Part 12(a)(vii)

 

As provided in Part 12(a)(v) and Part 12(a)(vii)

 

Yes

 

 

 

 

 

 

 

 

 

Capacity Releases and related documents required to be executed pursuant to
Part 8(b)(ii)

 

As soon as practicable, but in any event not later than 90 days after the
Closing Date

 

 

 

 

 

 

 

 

 

 

 

Copies of information technology infrastructure systems (including, without
limitation, billing systems)

 

As provided in Part 12(a)(xvi)

 

 

 

 

 

 

 

 

 

 

 

An opinion of New York legal counsel, in form and substance satisfactory to
Party A, covering such matters as Party A shall reasonably require.

 

Upon Execution

 

 

 

 

 

 

 

 

 

 

 

An Officers’ Certificate from MX Holdings certifying that the

 

Upon Execution

 

Yes

 

7

--------------------------------------------------------------------------------


 

 

 

aggregate principal amount of the Old Notes outstanding following the
consummation of the Exchange Offer does not exceed $10,000,000 and that
aggregate principal amount of the Notes outstanding following the Exchange Offer
does not exceed $75,000,000.

 

 

 

 

 

 

 

 

 

 

 

 

 

An Officers’ Certificate from Party B and each Specified Entity of Party B
certifying that each of the representations and warranties of Party B and each
of the Specified Entities of Party B contained in this Agreement is true and
correct in all material respects as of the date of this Agreement (except for
any such representations and warranties made as of a specific date, which shall
remain true and correct in all material respects as of such date)

 

Upon Execution

 

 

 

 

 

 

 

 

 

 

 

A proposed consolidated operating Budget for Party B, its Subsidiaries and MX
Electric, for fiscal year 2010 which shall be in form and substance satisfactory
to Party A.

 

Upon Execution

 

Yes

 

 

 

 

 

 

 

 

 

A proposed consolidated business plan for Party B, its Subsidiaries and MX
Electric, for the first two years of the term of this Agreement which shall be
in form and substance satisfactory to Party A.

 

Upon Execution

 

Yes

 

 

 

 

 

 

 

 

 

Evidence, satisfactory to Party A, that each LDC and all other payers have been
instructed to make all payments owing to Party B or to any Specified Entity of
Party B directly to the

 

Upon Execution

 

Yes

 

8

--------------------------------------------------------------------------------


 

 

 

Lockbox Accounts.

 

 

 

 

 

 

 

 

 

 

 

 

 

Evidence, satisfactory to Party A, that each LDC and all other payers have been
instructed to make all payments owing to Party B or to any Specified Entity of
Party B directly to the Lockbox Accounts and not to any other accounts without
the prior written consent of Party A.

 

As soon as practicable, but in any event not later than 10 Business Days after
the Closing Date

 

 

 

 

 

 

 

 

 

 

 

Evidence satisfactory to Party A that all master agreements between Party B or
any Specified Entity of Party B and any third party have been terminated.

 

As soon as practicable, but in any event not later than 30 days after the
Closing Date

 

 

 

 

 

 

 

 

 

 

 

Evidence, satisfactory to Party A, that (i) Party B and each Specified Entity of
Party B has in place the types of insurance set forth on Exhibit 12(a)(iii), and
(ii) all such insurance names Party A as an additional insured and/or loss
payee, as appropriate.

 

Upon Execution

 

Yes

 

 

 

 

 

 

 

Party A&B:

 

Certified copies of board resolutions approving this Agreement and the
Transactions contemplated by this Agreement and any exhibits or supplements
attached hereto and the Confirmations hereunder.

 

Upon Execution

 

Yes

 

 

 

 

 

 

 

Party A&B:

 

Evidence of authority of signatories

 

Upon Execution

 

Yes

 


PART 4.    MISCELLANEOUS


 


(A)            ADDRESSES FOR NOTICES.  FOR THE PURPOSE OF SECTION 12(A) OF THIS
AGREEMENT:


 

Address for notices or communications with respect to Confirmations only to
Party A:

 

Address:  600 Washington Blvd, Mail Code CS0930, Stamford, Connecticut 06901

 

Attention:  Energy Operations

 

9

--------------------------------------------------------------------------------

 


 

For electric energy and/or capacity invoices and Confirmations:

Facsimile No.: 203-355-6614

 

Telephone No.: 203-897-5926
E-mail: PowerTeam@RBSSempra.com

 

 

 

For petroleum:

 

 

Facsimile No.:

Invoices: 203-355-6615

 

Telephone No.: 203-897-5632

 

Confirmations: 203-355-6617

 

 

 

 

 

For natural gas:

 

 

Facsimile No.:

Invoices: 203-355-6612

 

Telephone No.: 203-897-5647

 

Confirmations: 203-355-6630

 

 

 

 

 

Attention: FX or Metals Operations

 

 

Facsimile No.: 203-355-6605

 

Telephone No.: 203-355-5607

 

 

 

Electronic Messaging System details:  None until mutually agreed otherwise.

 

 

 

And for notices or communications other than Confirmations:

 

 

 

Address: 600 Washington Blvd, Stamford, CT 06901

 

 

 

 

 

Attention of the Legal Department.

 

 

 

 

 

Facsimile No.: 203-355-5410

 

Telephone No.: 203-897-5510

 

 

 

Address for notices to, or Gas Confirmations for, Party B:

 

 

 

 

 

Address:

510 Thornall Street, Suite 270

 

 

 

Edison, NJ 08837-2207

 

 

 

 

 

Attention: Eve Hoffman, Manager Supply Administration

 

 

 

 

 

Facsimile No.: 732-805-4044

 

Telephone No.: 732-805-0300 ext. 6812

 

 

 

Address for any other notices for Party B:

 

 

 

 

 

Address: 595 Summer Street, Suite 300
Stamford, CT 06901-1407

 

 

 

 

 

Attention:

Chief Financial Officer

 

 

 

Chief Legal Officer

 

 

 

 

 

Facsimile No.: 203-975-9659

 

Telephone No.: 203-356-1318

 

Electronic Messaging System Details:  None until mutually agreed otherwise.

 


(B)                                 PROCESS AGENT.  FOR THE PURPOSE OF
SECTION 13(C) OF THIS AGREEMENT:  PARTY B APPOINTS AS ITS PROCESS AGENT NOT
APPLICABLE.


 


(C)                                  OFFICES.  THE PROVISIONS OF
SECTION 10(A) WILL APPLY TO THIS AGREEMENT.


 


(D)                                 MULTIBRANCH PARTY.  FOR THE PURPOSE OF
SECTION 10(C) OF THIS AGREEMENT:

 

10

--------------------------------------------------------------------------------


 

Party A is not a Multibranch Party.

 

Party B is not a Multibranch Party.


 


(E)                                  CALCULATION AGENT.  THE CALCULATION AGENT
IS PARTY A.


 


(F)                                    CREDIT SUPPORT DOCUMENT.  WITH RESPECT TO
PARTY A MEANS, NONE.   WITH RESPECT TO PARTY B MEANS THE ISDA SECURITY DOCUMENTS
AND THE INTERCREDITOR AGREEMENT.


 


(G)                                 CREDIT SUPPORT PROVIDER.  CREDIT SUPPORT
PROVIDER MEANS, IN RELATION TO PARTY A, NONE.  CREDIT SUPPORT PROVIDER MEANS, IN
RELATION TO PARTY B, EACH SPECIFIED ENTITY OF PARTY B.


 


(H)                                 GOVERNING LAW.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE, OTHER THAN SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.  THE
UNITED NATIONS CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS SHALL
NOT IN ANY WAY APPLY TO, OR GOVERN, THIS AGREEMENT.


 


(I)                                     WAIVER OF CERTAIN DAMAGES.  FOR BREACH
OF ANY PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS PROVIDED,
SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND EXCLUSIVE
REMEDY.  A PARTY’S LIABILITY HEREUNDER SHALL BE LIMITED AS SET FORTH IN SUCH
PROVISION, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED.  IF
NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN OR IN ANY
TRANSACTION, A PARTY’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES
ONLY.  SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND
ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED.  UNLESS EXPRESSLY
HEREIN PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS
INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY
PROVISION OR OTHERWISE.  IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS
HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE
CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER
SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE.  TO THE
EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE PARTIES
ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE, OR
OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE DAMAGES
CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM OR LOSS.


 


(J)                                     WAIVER OF JURY TRIAL.  EACH PARTY WAIVES
ITS RESPECTIVE RIGHT TO ANY JURY TRIAL WITH RESPECT TO ANY LITIGATION ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY SPECIFIED AGREEMENT OR ANY
TRANSACTION.


 


(K)                                  NETTING OF PAYMENTS.  SUBPARAGRAPH (II) OF
SECTION 2(C) OF THIS AGREEMENT WILL NOT APPLY TO ALL TRANSACTIONS STARTING FROM
THE DATE OF THIS AGREEMENT.


 


(L)                                     “AFFILIATE” WILL HAVE THE MEANING SET
FORTH BELOW:


 

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by agreement or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing;
provided that beneficial ownership of 10% or more of the voting securities of a
Person shall be

 

11

--------------------------------------------------------------------------------


 

deemed to be a controlling interest; provided further that (i) Party A shall be
deemed not to be an Affiliate of Party B and its Specified Entities; and (ii) no
Holder of Notes shall be deemed to be an Affiliate of Party B or any Specified
Entity of Party B solely by reason of holding the shares of Class A Exchange
Common Stock such Holder has received in the Exchange Offer and being party to
the equity agreements entered into in connection with the Exchange Offer.


 


PART 5.           OTHER PROVISIONS.


 


(A)                                  DEFINITIONS.  ANY CAPITALIZED TERMS USED
HEREIN AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE RESPECTIVE MEANINGS
ASCRIBED TO THEM IN THE 2006 ISDA DEFINITIONS AND THE 2005 COMMODITY DEFINITIONS
(AS PUBLISHED BY THE INTERNATIONAL SWAPS AND DERIVATIVES ASSOCIATION, INC.)
(COLLECTIVELY, THE “DEFINITIONS”), WHICH ARE INCORPORATED INTO THIS AGREEMENT. 
IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE DEFINITIONS AND THE PROVISIONS OF
THIS AGREEMENT, THIS AGREEMENT WILL PREVAIL.  CAPITALIZED TERMS USED HEREIN AND
NOT DEFINED IN THIS AGREEMENT OR IN THE DEFINITIONS SHALL HAVE THE MEANINGS SET
FORTH IN THE INTERCREDITOR AGREEMENT.


 


(B)                                 EVENTS OF DEFAULT; TERMINATION EVENTS.  THE
PARTIES ACKNOWLEDGE AND AGREE THAT, WITH THE EXCEPTION OF THE EVENT OF DEFAULT
SPECIFIED IN SECTION 5(A)(VII) AND THE ADDITIONAL TERMINATION EVENTS SPECIFIED
IN PART 1(H)(II), NO OTHER EVENTS OF DEFAULT OR TERMINATION EVENTS WILL APPLY TO
PARTY A.


 


(C)                                  AGREED CHANGES.  THE PARTIES AGREE TO THE
FOLLOWING CHANGES IN THIS AGREEMENT:


 


(I)                                     SECTION 1(B) IS AMENDED BY DELETING THE
PERIOD AT THE END AND SUBSTITUTING “EXCEPT FOR SECTIONS 5 AND 6, WHICH MAY ONLY
BE AMENDED BY A WRITTEN AMENDMENT EXECUTED BY THE PARTIES.”


 


(II)                                  SECTION 1(C) IS DELETED IN ITS ENTIRETY
AND REPLACED WITH THE FOLLOWING NEW SECTION:

 

“ (c) All Transactions (including any Loans) are entered into in reliance on the
fact that the Master ISDAs, all Confirmations thereunder, all Promissory Notes
thereunder, the ISDA Security Documents and each other ISDA Document form a
single agreement between the parties (collectively referred to as this
“Agreement”), and the parties would not otherwise enter into any Transactions
(including any Loans) contemplated by the Master ISDAs, the other ISDA Documents
and the Specified Agreements.”


 


(III)                               SECTION 3 IS AMENDED BY DELETING THE FIRST
PARAGRAPH THEREOF AND REPLACING IT WITH THE FOLLOWING NEW PARAGRAPH:

 

“Party A represents to Party B (which representations will be deemed to be
repeated by Party A on each date on which a Transaction is entered into and, in
the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:—“


 


(IV)                              ADD THE FOLLOWING PARAGRAPHS AT THE END OF
SECTION 9:

 

(h)           Consent to Recording.  The parties agree that each may
electronically record all telephone conversations between them and that any such
recordings may be submitted in evidence to any court or in any proceeding for
the purpose of establishing any matters pertinent to any Transaction.

 

(i)            Severability.  In the event that any provision of this Agreement
is declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, the remainder of this Agreement shall not be affected
except to the extent necessary to delete such illegal, invalid or unenforceable
provision, unless the deletion of such provision shall substantially impair the
benefits of the remaining portions of this Agreement.

 

12

--------------------------------------------------------------------------------


 

(j)            Dealer Market Practices.  To the extent applicable, the
obligations of the parties are to be construed in accordance with practices in
the international financial or commodity, as applicable, dealer market.

 

(k)           Trader Authority.  The parties hereby expressly waive all rights
to, and expressly agree not to contest, any Transaction, or assert or otherwise
raise any defenses or arguments related to any Transaction to the effect that
such is not binding, valid or enforceable in accordance with its terms because
either the employee(s) or representative(s) who entered into the Transaction on
behalf of a party, and who appeared to have the requisite authority to do so,
did not, in fact, have such authority or because the provisions of certain
applicable laws require the Transaction to be in writing and/or executed by one
or both parties.


 


(V)                                 SECTION 7 IS AMENDED BY (1) DELETING “AND”
AT THE END OF CLAUSE (A) OF SUCH SECTION, (2) DELETING THE PERIOD AT THE END OF
CLAUSE (B) AND REPLACING IT WITH “; AND”, AND (3) INSERTING THE FOLLOWING NEW
CLAUSE (C) IMMEDIATELY AFTER CLAUSE (B):


 


“PARTY A MAY AT ANY TIME ASSIGN AND TRANSFER THIS AGREEMENT (I) BY NOVATION TO
ANY AFFILIATE OF PARTY A, TO THE ROYAL BANK OF SCOTLAND PLC OR ANY AFFILIATE
THEREOF, AND, UPON SUCH NOVATION, SUCH AFFILIATE OF PARTY A, THE ROYAL BANK OF
SCOTLAND PLC OR ANY SUCH AFFILIATE OF THE ROYAL BANK OF SCOTLAND PLC WILL ASSUME
ALL OF PARTY A’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND PARTY A SHALL
BE RELEASED AND DISCHARGED FROM ALL LIABILITIES UNDER THIS AGREEMENT; PROVIDED,
HOWEVER, THAT ANY SUCH AFFILIATE SHALL HAVE A CREDIT RATING OF AT LEAST BBB- BY
S&P OR BAA3 BY MOODY’S OR THE OBLIGATIONS OF SUCH AFFILIATE SHALL BE GUARANTEED
BY THE ROYAL BANK OF SCOTLAND PLC OR (II) PURSUANT TO A WHOLESALE TRANSFER.”


 


(VI)                              SECTION 9(E)(II) IS AMENDED BY ADDING THE
FOLLOWING NEW SENTENCE AT THE END THEREOF: “NOTWITHSTANDING THE FOREGOING, PARTY
A SHALL PROMPTLY CONFIRM EACH TRANSACTION AND UNLESS OBJECTED TO IN WRITING
WITHIN TWO LOCAL BUSINESS DAYS, THE CONFIRMATION SHALL BE FINAL AND BINDING ON
THE PARTIES, ABSENT MANIFEST ERROR.  FAILURE TO SEND OR AGREE UPON A
CONFIRMATION SHALL NOT AFFECT A TRANSACTION ENTERED INTO BY THE PARTIES.”


 


(VII)                           SECTION 13(B) SHALL BE DELETED IN ITS ENTIRETY
AND REPLACED WITH THE FOLLOWING NEW SECTION:

 

“(b)         Consent to Arbitration.

 

(i)            Any dispute, controversy, or claim arising out of, relating to,
or in connection with this Agreement, or the breach, termination, or validity
thereof, shall be finally settled by arbitration.  The arbitration shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”) in effect at the time of the arbitration,
except as they may be modified herein or by mutual agreement of the parties. 
Notwithstanding the provisions of Part 4(h), the arbitration and this clause
shall be governed by Title 9 (Arbitration) of the United States Code.  The seat
of the arbitration shall be New York, New York, United States of America, and it
shall be conducted in the English language.  The parties submit to jurisdiction
in the state and federal courts in the State, County and City of New York for
the limited purpose of enforcing this agreement to arbitrate.

 

(ii)           The arbitration shall be conducted by three neutral arbitrators,
who shall be appointed by the AAA.  The arbitrators shall be impartial and
independent.

 

(iii)          In order to facilitate the comprehensive resolution of related
disputes, and upon request of any party to the arbitration proceeding, the
arbitration tribunal may consolidate the arbitration proceeding with any other
arbitration proceeding involving any of the parties hereto relating to this
Agreement or to the Related Agreements (whether or not such other proceeding
involves all of the parties hereto).  The arbitration tribunal shall not
consolidate such arbitrations unless it determines that (x) there are issues of
fact or law common to the various arbitrations so that a consolidated

 

13

--------------------------------------------------------------------------------


 

proceeding would be more efficient than separate proceedings and (y) no party
would be prejudiced as a result of such consolidation through undue delay or
otherwise.  In the event of different rulings on this question by the
arbitration tribunal constituted hereunder and the tribunal constituted under
any other Related Agreement, the ruling of the arbitration tribunal governing
the first proceeding to have been filed shall control.  In the event of the
consolidation of one or more proceedings pursuant to this subsection, the
arbitration tribunal governing the first such proceeding to have been filed
shall govern the consolidated proceeding unless otherwise agreed by all parties
to the proceedings being consolidated.  Solely for purposes of this subsection
(iii), (x) a proceeding shall be deemed to have been filed when the related
demand for arbitration is served by the complaining party and (y) in the event
that two proceedings shall have been filed on the same day, the proceeding
involving the largest dollar amount in dispute shall be deemed to have been the
first filed.

 

(iv)          The arbitration award shall be final and binding on the parties. 
Judgment upon the award may be entered by any court having jurisdiction thereof
or having jurisdiction over the relevant party or its assets.”

 


(VIII)                        IN SECTION 14: “TERMINATED TRANSACTIONS” IS
AMENDED ON LINE 2 BY DELETING “ALL TRANSACTIONS” AND SUBSTITUTING “ANY OR ALL
TRANSACTIONS TERMINATED IN ACCORDANCE WITH SECTION 6(C)(II)”.


 


(IX)                                THE DEFINITION OF “LOSS” IN SECTION 14 IS
DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING NEW DEFINITION:


 

“‘Loss’ means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including an amount equal to 100%
of the Credit Support Amount outstanding on the Early Termination Date, any
losses and costs relating to the provision of Credit Support to any third party,
any losses and costs relating to any Loan, any losses or costs relating to any
financing or similar fees, loss of bargain, cost of funding or, at the election
of such party but without duplication, loss or cost incurred as a result of its
terminating, liquidating, obtaining or reestablishing any hedge or related
trading position (or any gain resulting from any of them).  Loss includes losses
and costs (or gains) in respect of any payment or delivery required to have been
made (assuming satisfaction of each applicable condition precedent) on or before
the relevant Early Termination Date and not made, except, so as to avoid
duplication, if Section 6(e)(i)(1) or (3) or 6(e)(ii)(2)(A) applies.  Loss does
not include a party’s legal fees and out-of-pocket expenses referred to under
Section 11.  A party will determine its Loss as of the relevant Early
Termination Date, or, if that is not reasonably practicable, as of the earliest
date thereafter as is reasonably practicable.  A party may (but need not)
determine its Loss by reference to quotations of relevant rates or prices from
one or more leading dealers in the relevant markets.”

 


(X)                                   SECTION 11 IS DELETED IN ITS ENTIRETY AND
REPLACED WITH THE FOLLOWING NEW SECTION 11:


 

“A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of (i) the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party, (ii) the enforcement or protection of its
rights with respect to any outstanding Credit Support Amount, including any
costs incurred in recovering any such amounts, or (iii) the early termination of
any Transaction, including, but not limited to, costs of collection.”

 


(D)                                 SET-OFF.  SECTION 6 OF THIS AGREEMENT SHALL
BE AMENDED BY THE INSERTION OF THE FOLLOWING ADDITIONAL PROVISION:

 

14

--------------------------------------------------------------------------------


 

“(f)          Set-Off.  At any time or from time to time after an Event of
Default or Termination Event occurs,  the party (“X”) that is the Non-defaulting
Party or the party other than the Affected Party (and without prior notice to
the Defaulting Party or the Affected Party (“Y”)) may, at X’s election, set off
any or all amounts which Y or any Affiliate of Y owes to X or any Affiliate of X
against any or all amounts which X or any Affiliate of X  owes to Y or any
Affiliate of Y (in each case, whether under this Agreement, any other agreement
or otherwise, and whether or not then due, and irrespective of the currency,
place of payment or booking office of the obligation); provided that any amount
not then due which is included in such setoff shall be discounted to present
value as at the time of setoff (to take account of the period between the time
of setoff and the date on which such amount would have otherwise been due) at
the applicable rate for that period determined by X in any commercially
reasonable manner.  X may give notice to the other party of any set-off effected
under this Section  6(f).

 

For this purpose, any amount  (or the relevant portion of such amounts) may be
converted by X into the currency in which the other is denominated at the rate
of exchange at which such party would be able, acting in a reasonable manner and
in good faith, to purchase the relevant amount of such currency.

 

If an obligation is unascertained, X may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

 

Nothing in this Section 6(f) shall be effective to create a charge or other
security interest.  This Section 6(f) shall be without prejudice and in addition
to any Lien to which any party is at any time otherwise entitled (whether by
operation of law, contract or otherwise).”

 


(E)                                  IMAGED AGREEMENT.  ANY FULLY EXECUTED
AGREEMENT, CONFIRMATION, SPECIFIED AGREEMENT OR OTHER RELATED DOCUMENT, OR
RECORDING MAY BE SCANNED AND STORED ELECTRONICALLY, OR STORED ON COMPUTER TAPES
AND DISKS, AS MAY BE PRACTICABLE   (THE “IMAGED AGREEMENT”).  THE IMAGED
AGREEMENT, IF INTRODUCED AS EVIDENCE ON PAPER, THE CONFIRMATION IF INTRODUCED AS
EVIDENCE IN AUTOMATED FACSIMILE FORM, ANY RECORDING, IF INTRODUCED AS EVIDENCE
IN ITS ORIGINAL FORM AND AS TRANSCRIBED ONTO PAPER, AND ALL COMPUTER RECORDS OF
THE FOREGOING, IF INTRODUCED AS EVIDENCE IN PRINTED FORMAT, IN ANY JUDICIAL,
ARBITRATION, MEDIATION OR ADMINISTRATIVE PROCEEDINGS, WILL BE ADMISSIBLE AS
BETWEEN THE PARTIES TO THE SAME EXTENT AND UNDER THE SAME CONDITIONS AS OTHER
BUSINESS RECORDS ORIGINATED AND MAINTAINED IN DOCUMENTARY FORM.  NEITHER PARTY
SHALL OBJECT TO THE ADMISSIBILITY OF ANY IMAGED AGREEMENT (OR PHOTOCOPIES OF THE
TRANSCRIPTION OF SUCH IMAGED AGREEMENT) ON THE BASIS THAT SUCH WERE NOT
ORIGINATED OR MAINTAINED IN DOCUMENTARY FORM UNDER EITHER THE HEARSAY RULE, THE
BEST EVIDENCE RULE OR OTHER RULE OF EVIDENCE.  HOWEVER, NOTHING HEREIN SHALL BE
CONSTRUED AS A WAIVER OF ANY OTHER OBJECTION TO THE ADMISSIBILITY OF SUCH
EVIDENCE.


 


(F)                                    (1) MARKET DISRUPTION EVENTS.   EACH OF
THE FOLLOWING EVENTS SHALL CONSTITUTE A MARKET DISRUPTION EVENT HEREUNDER:


 


(I)                                     PRICE SOURCE DISRUPTION


 


(II)                                  TRADING DISRUPTION


 


(III)                               DISAPPEARANCE OF COMMODITY REFERENCE PRICE


 


(IV)                              MATERIAL CHANGE IN FORMULA


 


(V)                                 MATERIAL CHANGE IN CONTENT


 

(2) Disruption Fallbacks.   If a Market Disruption Event occurs on a Pricing
Date, then the Commodity Reference Price for such day (a “Missing Day”) shall be
determined in accordance with the provisions of the 2005 Commodity Definitions
as if no elections had been made.

 

15

--------------------------------------------------------------------------------



 


(G)                                 ILLEGALITY.  FOR PURPOSES OF
SECTION 5(B)(I), THE OBLIGATION OF EITHER PARTY TO COMPLY WITH ANY OFFICIAL
DIRECTIVE ISSUED OR GIVEN BY ANY GOVERNMENT AGENCY OR AUTHORITY WITH COMPETENT
JURISDICTION WHICH HAS THE RESULT REFERRED TO IN SECTION 5(B)(I) WILL BE DEEMED
TO BE AN “ILLEGALITY”.


 


(H)                                 TERM.   SUBJECT TO THE EARLIER OCCURRENCE OF
AN EARLY TERMINATION DATE, PARTY A SHALL NOT BE OBLIGED TO ENTER INTO FURTHER
TRANSACTIONS UNDER THIS AGREEMENT COMMENCING ON AUGUST 31, 2012 (THE
“TERMINATION DATE”); PROVIDED, HOWEVER, THAT PARTY A, ON OR BEFORE THE DATE THAT
IS 180 DAYS PRIOR TO THE THEN CURRENT TERMINATION DATE BUT NO SOONER THAN
APRIL 1, 2011, SHALL HAVE THE RIGHT TO EXTEND THE TERMINATION DATE ON THE THEN
CURRENT TERMS AND CONDITIONS TO AUGUST 31, 2013 (THE “EXTENDED TERM”) (IN WHICH
CASE PARTY A SHALL NOT BE OBLIGED TO ENTER INTO FURTHER TRANSACTIONS BEYOND THE
TERMINATION DATE SO EXTENDED). FOR THE AVOIDANCE OF DOUBT, THIS AGREEMENT AND
THE SPECIFIED AGREEMENTS SHALL OTHERWISE REMAIN IN FULL FORCE AND EFFECT UNTIL
THE DISCHARGE OF ISDA OBLIGATIONS.  NEITHER PARTY B, NOR ANY SPECIFIED ENTITY OF
PARTY B, SHALL ENTER INTO ANY AGREEMENT OR SERIES OF AGREEMENTS WHICH PROVIDE
FOR TRANSACTIONS SIMILAR TO THOSE CONTEMPLATED BY ANY ONE OR MORE OF THE
SPECIFIED AGREEMENTS UNLESS SUCH AGREEMENT OR AGREEMENTS DO NOT BECOME EFFECTIVE
UNTIL AFTER THE TERMINATION DATE AND AFTER THE DISCHARGE OF ISDA OBLIGATIONS HAS
OCCURRED.


 


(I)                                     NO OBLIGATION.  NOTWITHSTANDING ANY
OTHER PROVISION IN THIS AGREEMENT TO THE CONTRARY, PARTY A (A) SHALL HAVE NO
OBLIGATION TO ENTER INTO ANY TRANSACTION WITH PARTY B OR TO PROVIDE CREDIT
SUPPORT THAT HAS A TERM, CALCULATION PERIOD, DELIVERY PERIOD, MATURITY OR
EXPIRATION WHICH EXTENDS BEYOND THE DATE THAT IS 12 MONTHS PRIOR TO THE MATURITY
DATE OF THE NOTES, AND (B) SHALL NOT BE OBLIGATED TO ENTER INTO ANY TRANSACTION
(INCLUDING ANY TRANSACTION HEREUNDER) WITH PARTY B OR ANY SPECIFIED ENTITY OF
PARTY B FOLLOWING THE OCCURRENCE OF A DEFAULT OR POTENTIAL TERMINATION EVENT
(HOWEVER DEFINED) BY PARTY B OR ANY SPECIFIED ENTITY OF PARTY B UNDER ANY OF THE
SPECIFIED AGREEMENTS, WHICH DEFAULT OR POTENTIAL TERMINATION EVENT HAS NOT BEEN
CURED OR WAIVED BY PARTY A IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE
SPECIFIED AGREEMENT.


 


(J)                                     FURTHER REPRESENTATIONS OF PARTY B AND
ITS SPECIFIED ENTITIES.  EACH SPECIFIED ENTITY OF PARTY B, PARTY B IN RESPECT OF
EACH OF ITS SPECIFIED ENTITIES AND PARTY B AS TO ITSELF AS SET FORTH BELOW,
REPRESENTS AND WARRANTS TO PARTY A (WHICH REPRESENTATIONS WILL BE DEEMED TO BE
REPRESENTED BY PARTY B AND EACH SUCH SPECIFIED ENTITY ON EACH DATE ON WHICH A
TRANSACTION IS ENTERED INTO AND ON EACH DATE THAT PARTY A ISSUES OR ARRANGES FOR
THE ISSUANCE OF CREDIT SUPPORT AND, OTHER THAN IN RESPECT OF PART 5(J)(III) AND
PART 5(J)(IV), AT ALL TIMES UNTIL THIS AGREEMENT IS TERMINATED):


 


(I)                                     EXISTENCE AND AUTHORIZATION.


 

(A)                              SUCH PARTY IS DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION AND IS
QUALIFIED AS A FOREIGN CORPORATION IN EACH JURISDICTION WHERE IT CONDUCTS
BUSINESS WHERE SUCH QUALIFICATION IS REQUIRED, EXCEPT WHERE THE FAILURE TO BE SO
QUALIFIED COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT;

 

(B)                                SUCH PARTY HAS DELIVERED TO PARTY A TRUE AND
COMPLETE COPIES OF ITS ORGANIZATIONAL DOCUMENTS AS AMENDED OR AMENDED AND
RESTATED THROUGH THE DATE HEREOF AND AS IN EFFECT ON THE DATE HEREOF;

 

(C)                                SUCH PARTY HAS THE FULL CORPORATE POWER AND
CORPORATE AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE OTHER
SPECIFIED AGREEMENTS AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER;
AND

 

(D)                               THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND ANY OTHER SPECIFIED AGREEMENT BY SUCH PARTY HAVE BEEN AND
REMAIN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, LIMITED LIABILITY COMPANY OR
PARTNERSHIP ACTION, AS APPLICABLE, AND DO NOT CONTRAVENE (I) ANY PROVISION OF
ITS ORGANIZATIONAL DOCUMENTS, (II) APPLICABLE LAW, OR (III) THE TERMS OF ANY
MATERIAL CONTRACT.

 

16

--------------------------------------------------------------------------------



 


(II)                                  ENFORCEABILITY.  THIS AGREEMENT AND EACH
SPECIFIED AGREEMENT TO WHICH IT IS A PARTY CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATIONS OF SUCH PARTY, ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS, EXCEPT AS ENFORCEMENT HEREOF OR THEREOF MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY OR BY GENERAL
EQUITY PRINCIPLES.


 


(III)                               CAPITALIZATION, INDEBTEDNESS AND HEDGING
TRANSACTIONS.


 

(A)                              EXHIBIT 5(J)(III)(A) SETS FORTH THE
CAPITALIZATION OF SUCH PARTY AS OF THE DATE HEREOF, INCLUDING (I) THE AUTHORIZED
CAPITAL, (II) THE EQUITY INTERESTS OUTSTANDING AND (III) EACH PERSON OWNING, OF
RECORD OR BENEFICIALLY, 10% OR MORE OF ANY CLASS OF SUCH PARTY’S EQUITY
INTERESTS, TOGETHER WITH THE NUMBER OF EQUITY INTERESTS OF EACH SUCH CLASS AND
THE PERCENTAGE SO HELD BY EACH SUCH PERSON.  ALL OUTSTANDING EQUITY INTERESTS
ARE DULY AND VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE. EXCEPT FOR OPTIONS
AND WARRANTS OF MX HOLDINGS OUTSTANDING ON THE DATE HEREOF OR WHICH MAY BE
ISSUED PURSUANT TO THE MANAGEMENT INCENTIVE PLAN, SUCH PARTY DOES NOT HAVE
OUTSTANDING ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR ITS EQUITY
INTERESTS OR ANY RIGHTS TO SUBSCRIBE FOR OR TO PURCHASE, OR ANY OPTION FOR THE
PURCHASE OF, OR ANY AGREEMENT, ARRANGEMENT OR UNDERSTANDING PROVIDING FOR THE
ISSUANCE (CONTINGENT OR OTHERWISE) OF, OR ANY CALL, COMMITMENT OR CLAIMS OF ANY
CHARACTER RELATING TO, ITS EQUITY INTERESTS.

 

(B)                                EXHIBIT 5(J)(III)(B) SETS FORTH THE
INDEBTEDNESS OF SUCH PARTY AS OF THE DATE OF THIS AGREEMENT, INCLUDING, AS TO
EACH ITEM OF INDEBTEDNESS (TO THE EXTENT APPLICABLE) INCLUDING CREDIT SUPPORT,
(I) THE COUNTERPARTY OR COUNTERPARTIES OR ISSUERS, (II) THE NATURE OF THE
INDEBTEDNESS OR CREDIT SUPPORT, (III) THE AMOUNT OF THE OBLIGATIONS, REMAINING
PURCHASE PRICE OR FACE AMOUNT, (IV) THE FINAL MATURITY DATE OR EXPIRATION OR
TERMINATION DATE AND A DESCRIPTION OF REQUIRED INTERIM PAYMENTS AND (V) THE
RATE, AND THE TIMING OF PAYMENTS, OF INTEREST, FEES AND SIMILAR CHARGES.

 

(C)                                EXHIBIT 5(J)(III)(C) SETS FORTH A LIST OF ALL
HEDGING TRANSACTIONS TO WHICH SUCH PARTY IS A PARTY AS OF THE DATE OF THIS
AGREEMENT, INCLUDING, AS TO EACH HEDGING TRANSACTION (TO THE EXTENT APPLICABLE),
(I) THE COUNTERPARTY OR COUNTERPARTIES, (II) THE NATURE OF SAID HEDGING
TRANSACTION, (III) THE TERM OF SUCH HEDGING TRANSACTION AND (IV) THE AMOUNT
PAYABLE BY, OR PAYABLE TO, SUCH PARTY IF SUCH HEDGING TRANSACTION WERE
LIQUIDATED AS OF THE DATE OF THIS AGREEMENT.

 


(IV)                              SUBSIDIARIES AND BENEFICIAL INTEREST.  EXCEPT
AS SET FORTH ON EXHIBIT 5(J)(IV), SUCH PARTY DOES NOT, DIRECTLY OR INDIRECTLY,
BENEFICIALLY OWN THE WHOLE OR ANY PART OF THE ISSUED SHARE CAPITAL OR OTHER
OWNERSHIP INTEREST OF ANY OTHER PERSON.


 


(V)                                 GOVERNMENTAL APPROVALS.


 

(A)                              ALL GOVERNMENTAL APPROVALS NECESSARY OR
ADVISABLE  FOR THE DUE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
THE OTHER SPECIFIED AGREEMENTS BY SUCH PARTY HAVE BEEN OBTAINED FROM OR, AS THE
CASE MAY BE, FILED WITH THE RELEVANT GOVERNMENTAL AUTHORITIES HAVING
JURISDICTION OVER SUCH PARTY AND REMAIN IN FULL FORCE AND EFFECT, AND ARE LISTED
IN EXHIBIT 5(J)(V)(A), AND ALL CONDITIONS THEREOF HAVE BEEN DULY COMPLIED WITH
AND NO OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY HAVING JURISDICTION IS REQUIRED FOR SUCH EXECUTION, DELIVERY OR
PERFORMANCE OF THIS AGREEMENT OR THE OTHER SPECIFIED AGREEMENTS BY SUCH PARTY.

 

(B)                                ALL GOVERNMENTAL APPROVALS NECESSARY OR
ADVISABLE FOR THE CONDUCT OF EACH SUCH PARTY’S BUSINESSES AS OF THE DATE OF THIS
AGREEMENT AND AS CONTEMPLATED HEREIN HAVE BEEN DULY OBTAINED, ARE SET FORTH IN
EXHIBIT 5(J)(V)(B), ARE IN FULL FORCE AND EFFECT, NOT SUBJECT TO APPEAL, ARE
HELD IN THE NAME OF SUCH PARTY, AS THE CASE MAY BE, AND ARE FREE FROM CONDITIONS
OR REQUIREMENTS WHICH IF NOT COMPLIED WITH COULD REASONABLY BE EXPECTED TO

 

17

--------------------------------------------------------------------------------


 

HAVE A MATERIAL ADVERSE EFFECT, OR CONDITIONS OR REQUIREMENTS WHICH SUCH PARTY
DOES NOT EXPECT TO BE ABLE TO SATISFY ON OR PRIOR TO THE DATE REQUIRED.

 

(C)                                SUCH PARTY HAS NO REASON TO BELIEVE THAT ANY
GOVERNMENTAL APPROVALS WHICH HAVE NOT BEEN OBTAINED BY OR ON BEHALF OF SUCH
PARTY, AS THE CASE MAY BE, BUT WHICH WILL BE REQUIRED TO BE OBTAINED BY IT IN
THE FUTURE, WILL NOT BE OBTAINED IN DUE COURSE ON OR PRIOR TO THE DATE REQUIRED
AND WILL NOT CONTAIN ANY CONDITION OR REQUIREMENTS, THE COMPLIANCE WITH WHICH
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

(D)                               PARTY B AND THE SPECIFIED ENTITIES OF PARTY B
ARE NOT IN VIOLATION OF ANY GOVERNMENTAL APPROVAL APPLICABLE TO ANY SUCH PERSON,
THE VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO RESULT IN EITHER A
MATERIAL ADVERSE EFFECT, A CEASE AND DESIST ORDER OR AN AGGREGATE MONETARY FINE
APPLICABLE TO PARTY B AND THE SPECIFIED ENTITIES OF PARTY B IN EXCESS OF
$1,000,000.

 


(VI)                              FINANCIAL CONDITION AND NO MATERIAL ADVERSE
CHANGE.


 

(A)                              PARTY B HAS HERETOFORE FURNISHED TO PARTY A THE
CONSOLIDATED BALANCE SHEET AND STATEMENTS OF INCOME, AND STATEMENTS OF EQUITY
AND CASH FLOWS OF MX HOLDINGS (I) AS OF AND FOR THE FISCAL YEAR ENDED JUNE 30,
2008, REPORTED BY ERNST & YOUNG LLP, INDEPENDENT PUBLIC ACCOUNTANTS, AND (II) AS
OF AND FOR THE FISCAL QUARTER ENDING MARCH 31, 2009, CERTIFIED BY ITS CHIEF
FINANCIAL OFFICER.  SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS, THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF MX
HOLDINGS AND ITS SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS IN
ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES IN THE CASE OF THE STATEMENTS REFERRED TO IN CLAUSE (II) ABOVE.

 

(B)                                SINCE MARCH 31, 2009, NO EVENT HAS OCCURRED
WHICH HAS OR COULD REASONABLY BE EXPECTED TO HAVE, AND NO SERIES OF EVENTS HAS
OCCURRED WHICH IN THE AGGREGATE HAS OR COULD REASONABLY BE EXPECTED TO HAVE, A
MATERIAL ADVERSE EFFECT.

 


(VII)                           INSURANCE.  SUCH PARTY MAINTAINS, WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES, INSURANCE IN SUCH AMOUNTS
AND AGAINST SUCH RISKS AS ARE CUSTOMARILY MAINTAINED BY COMPANIES ENGAGED IN THE
SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS; PROVIDED,
THAT, EXCEPT FOR DIRECTORS AND OFFICERS INSURANCE, SUCH PARTY MAY SELF-INSURE TO
THE SAME EXTENT AS OTHER COMPANIES ENGAGED IN SIMILAR BUSINESSES AND OWNING
SIMILAR PROPERTIES IN THE SAME GENERAL AREAS IN WHICH SUCH PARTY OPERATES.


 


(VIII)                        MATERIAL CONTRACTS AND LICENSES.


 

(A)                              EXHIBIT 5(J)(VIII)(A) SETS FORTH A LIST OF ALL
MATERIAL CONTRACTS AS OF THE DATE OF THIS AGREEMENT.  TO SUCH PARTY’S KNOWLEDGE,
AFTER DUE INQUIRY, AND WITHOUT PREJUDICE TO ANY DISPUTE THAT THEY MAY HAVE WITH
ANY THIRD PARTY, NO BREACH, DEFAULT OR EVENT OF DEFAULT (EACH AS DEFINED IN THE
APPLICABLE MATERIAL CONTRACT) HAS OCCURRED AND IS CONTINUING WITH RESPECT TO ANY
PARTY TO ANY MATERIAL CONTRACT.

 

(B)                                TO SUCH PARTY’S KNOWLEDGE, AFTER DUE INQUIRY,
SUCH PARTY OWNS, HAS THE RIGHT TO USE OR HAS THE BENEFIT OF, ALL PERMITS,
LICENSES, TRADEMARKS, PATENTS, FRANCHISES AND SIMILAR RIGHTS WITH RESPECT TO THE
USAGE OF TECHNOLOGY OR OTHER PROPERTY (OTHER THAN THOSE CONSTITUTING
GOVERNMENTAL APPROVALS) THAT ARE NECESSARY OR ADVISABLE FOR THE CONDUCT OF ITS
BUSINESS AS CONTEMPLATED HEREIN, EXCEPT WHERE IT COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

18

--------------------------------------------------------------------------------



 


(IX)                                USE OF PROCEEDS.  THE PROCEEDS OF ANY LOAN
SHALL BE USED SOLELY TO SATISFY ANY SG NOVATION PAYMENTS, ANY THIRD PARTY
LIQUIDATION PAYMENTS AND ANY THIRD PARTY NOVATION PAYMENTS, EACH IN ACCORDANCE
WITH PART 10.


 


(X)                                   TITLE AND ISDA SECURITY DOCUMENTS.


 

(A)                              SUCH PARTY OWNS AND HAS GOOD, LEGAL AND
MARKETABLE TITLE TO THE COLLATERAL PURPORTED TO BE OWNED BY IT AND COVERED BY
THE ISDA SECURITY DOCUMENTS, FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED
LIENS.

 

(B)                                UPON THE FILING OF THE UCC-1 FINANCING
STATEMENTS AND THE UCC-3 FINANCING STATEMENT AMENDMENTS DELIVERED PURSUANT TO
THIS AGREEMENT, UPON THE EXECUTION OF THE REQUIRED CONTROL AGREEMENTS AND UPON
ANY NECESSARY FILINGS WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE
PROVISIONS OF THE ISDA SECURITY DOCUMENTS ARE EFFECTIVE TO CREATE, IN FAVOR OF
PARTY A, A LEGAL, VALID AND ENFORCEABLE LIEN ON ALL OF THE COLLATERAL PURPORTED
TO BE COVERED THEREBY, AND ALL NECESSARY AND APPROPRIATE RECORDINGS AND FILINGS
HAVE BEEN MADE IN ALL NECESSARY AND APPROPRIATE PUBLIC OFFICES, AND ALL OTHER
NECESSARY AND APPROPRIATE ACTION (INCLUDING PAYMENT OF ALL FILING, RECORDING OR
OTHER FEES REQUIRED IN CONNECTION WITH THE CREATION OR PERFECTION OF SUCH LIEN)
HAS BEEN TAKEN, SO THAT EACH SUCH ISDA SECURITY DOCUMENT CREATES A PERFECTED
LIEN ON ALL RIGHT, TITLE, ESTATE AND INTEREST OF SUCH PARTY IN THE COLLATERAL
PURPORTED TO BE COVERED THEREBY, PRIOR AND SUPERIOR TO ALL OTHER LIENS OTHER
THAN PERMITTED LIENS.

 


(XI)                                ACTIONS, SUITS AND PROCEEDINGS.  THERE IS NO
ACTION, SUIT OR PROCEEDING AT LAW OR IN EQUITY OR BY, OR BEFORE, ANY
GOVERNMENTAL AUTHORITY OR ARBITRAL TRIBUNAL NOW PENDING OR, TO SUCH PARTY’S BEST
KNOWLEDGE, AFTER DUE INQUIRY, THREATENED AGAINST OR AFFECTING PARTY B OR ANY
SPECIFIED ENTITY OF PARTY B OR ANY OF THEIR RESPECTIVE PROPERTY WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(XII)                             ENVIRONMENTAL MATTERS.


 

(A)                              SUCH PARTY IS NOT IN VIOLATION OF ANY
ENVIRONMENTAL LAW EXCEPT WHERE SUCH VIOLATION COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

(B)                                NO HAZARDOUS MATERIAL HAS BEEN USED OR
RELEASED BY ANY PERSON, AT, ON, UNDER, OR FROM ANY PART OF THE PROPERTIES OWNED
OR LEASED BY SUCH PARTY OTHER THAN IN COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS EXCEPT WHERE SUCH NONCOMPLIANCE COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

(C)                                THERE ARE NO ENVIRONMENTAL CLAIMS PENDING OR
THREATENED IN RESPECT OF SUCH PARTY, EXCEPT WHERE SUCH ENVIRONMENTAL CLAIM COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

(D)                               ALL ENVIRONMENTAL INVESTIGATIONS, STUDIES,
AUDITS, TESTS, REVIEWS OR OTHER ANALYSIS CONDUCTED BY OR THAT ARE IN THE
POSSESSION OF SUCH PARTY IN RELATION TO FACTS, CIRCUMSTANCES OR CONDITIONS AT OR
AFFECTING PARTY B OR ANY SPECIFIED ENTITY OF PARTY B HAVE BEEN PROVIDED TO PARTY
A.

 

(E)                                 NO LIENS HAVE ARISEN UNDER OR PURSUANT TO
ANY ENVIRONMENTAL LAWS ON ANY PROPERTY OF SUCH PARTY, AND, TO SUCH PARTY’S BEST
KNOWLEDGE, AFTER DUE INQUIRY, NO GOVERNMENT ACTION HAS BEEN TAKEN OR IS IN
PROCESS THAT COULD SUBJECT ANY SUCH PROPERTY TO SUCH LIENS, AND SUCH PARTY WILL
NOT BE REQUIRED TO PLACE ANY NOTICE OR RESTRICTION RELATING TO THE PRESENCE OF
HAZARDOUS MATERIALS AT SUCH PROPERTY IN ANY DEED TO THE REAL PROPERTY.

 

19

--------------------------------------------------------------------------------



 


(XIII)                      COMPLIANCE WITH APPLICABLE LAWS.  SUCH PARTY IS IN
COMPLIANCE WITH ALL APPLICABLE LAWS EXCEPT WHERE THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 


(XIV)                     TAXES.  SUCH PARTY HAS TIMELY FILED OR CAUSED TO BE
FILED ALL TAX RETURNS, INFORMATION STATEMENTS AND REPORTS REQUIRED TO HAVE BEEN
FILED BY IT AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN
PAID BY IT, EXCEPT TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH SUCH PARTY HAS SET ASIDE OR ACCRUED FOR ON ITS BOOKS
ADEQUATE RESERVES IN ACCORDANCE WITH GAAP.


 


(XV)                        INVESTMENT COMPANY STATUS.  SUCH PARTY IS NOT AN
“INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(XVI)                     FEDERAL RESERVE REGULATIONS.  NO PART OF THE PROCEEDS
OF ANY TRANSACTION UNDER THIS AGREEMENT HAVE BEEN USED OR WILL BE USED, WHETHER
DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE
REGULATIONS OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, INCLUDING
REGULATIONS T, U AND X.


 


(XVII)                  NATURE OF BUSINESS.  PARTY B AND MX CANADA ARE ENGAGED
SOLELY IN THE PURCHASE AND SALE OF GAS TO CUSTOMERS AND OTHER ACTIVITIES
NECESSARY IN CONNECTION THEREWITH.  MX ELECTRIC IS ENGAGED SOLELY IN THE
PURCHASE AND SALE OF ELECTRICITY TO RESIDENTIAL OR SMALL COMMERCIAL END-USERS OF
ELECTRICITY AND OTHER ACTIVITIES NECESSARY IN CONNECTION THEREWITH. 
INFOMETER.COM INC. IS ENGAGED IN PROVIDING CONSULTATIONS AND AUDITS WITH RESPECT
TO ENERGY SUPPLY PROCUREMENT AND IMPROVING ENERGY EFFICIENCY.  ONLINE CHOICE IS
ENGAGED IN THE COMMISSIONED SALE OF CONSUMER PRODUCTS SUCH AS TELECOM SERVICES
AND SATELLITE TV FOR HOMEOWNERS AND SMALL BUSINESSES (PROVIDED THAT SUCH
PRODUCTS MAY NOT BE SOLD DOOR-TO-DOOR).  THE SPECIFIED ENTITIES OF PARTY B
(OTHER THAN MX ELECTRIC, MX CANADA, INFOMETER.COM AND ONLINE CHOICE) ARE ENGAGED
SOLELY IN HOLDING EQUITY INTERESTS IN THE MX HOLDCOS, PARTY B, MX ELECTRIC AND
MX CANADA AND THE PERFORMANCE OF THEIR DUTIES AND OBLIGATIONS UNDER THIS
AGREEMENT, THE OTHER ISDA DOCUMENTS, THE OLD NOTES INDENTURE, THE INDENTURE AND
EACH OTHER DOCUMENT RELATED THERETO.


 


(XVIII)               DISCLOSURE.  SUCH PARTY HAS DISCLOSED TO PARTY A ALL
AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH IT IS
SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT, THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. 
NEITHER THE OFFERING MEMORANDUM NOR ANY OF THE OTHER REPORTS, FINANCIAL
STATEMENTS, CERTIFICATES, DATA OR OTHER WRITTEN INFORMATION FURNISHED BY OR ON
BEHALF OF SUCH PARTY TO PARTY A IN CONNECTION WITH THE NEGOTIATION OF THIS
AGREEMENT OR DELIVERED HEREUNDER, TAKEN AS A WHOLE, CONTAINS ANY MATERIAL
MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT
MISLEADING; PROVIDED THAT, WITH RESPECT TO PROJECTED FINANCIAL INFORMATION, SUCH
PARTY REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED ON
ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME, IT BEING RECOGNIZED BY PARTY
A THAT PROJECTIONS ARE NOT TO BE VIEWED AS FACTS AND THAT THE ACTUAL RESULTS
DURING THE PERIOD OR PERIODS COVERED BY SUCH PROJECTIONS MAY DIFFER FROM THE
PROJECTED RESULTS AND SUCH DIFFERENCE MAY BE MATERIAL.


 


(XIX)                       SECURITIES ACCOUNTS.  SUCH PARTY DOES NOT HOLD ANY
INVESTMENTS IN ANY SECURITIES ACCOUNTS.


 


(XX)                          ERISA.  NO ERISA EVENT HAS OCCURRED, AND NO ERISA
EVENT WITH RESPECT TO ANY PLAN IS REASONABLY EXPECTED TO OCCUR, THAT, WHEN TAKEN
TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH LIABILITY IS REASONABLY
EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(XXI)                       NO DEFAULTS. NO EVENT OF DEFAULT OR POTENTIAL EVENT
OF DEFAULT OR, TO ITS KNOWLEDGE, TERMINATION EVENT OR POTENTIAL TERMINATION
EVENT OR ANY EVENT OF SIMILAR IMPORT (IN EACH CASE AS DEFINED IN THE APPLICABLE
AGREEMENT) WITH RESPECT TO IT HAS OCCURRED AND IS CONTINUING AND NO SUCH EVENT
OR


 


20

--------------------------------------------------------------------------------



 


CIRCUMSTANCE WOULD OCCUR AS A RESULT OF ITS ENTERING INTO OR PERFORMING ITS
OBLIGATIONS UNDER THIS AGREEMENT OR ANY SPECIFIED AGREEMENT TO WHICH IT IS A
PARTY.


 


(XXII)                    SOLVENCY. SUCH PARTY IS, AND AFTER GIVING EFFECT TO
THE INCURRENCE OF ALL INDEBTEDNESS AND OBLIGATIONS BEING INCURRED IN CONNECTION
HEREWITH WILL BE, SOLVENT.


 


(XXIII)                 ACCURACY OF SPECIFIED INFORMATION. ALL APPLICABLE
INFORMATION THAT IS FURNISHED IN WRITING BY OR ON BEHALF OF IT TO PARTY A AND IS
IDENTIFIED FOR THE PURPOSE OF THIS PART 5(J)(XXIII) IN THE SCHEDULE IS, AS OF
THE DATE OF THE INFORMATION, TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL
RESPECTS.


 


(XXIV)                PAYER TAX REPRESENTATION. EACH REPRESENTATION SPECIFIED IN
THIS SCHEDULE AS BEING MADE BY IT FOR  THE PURPOSE OF THIS PART 5(J)(XXIV) IS
ACCURATE AND TRUE.


 


(XXV)                   PAYEE TAX REPRESENTATIONS. EACH REPRESENTATION SPECIFIED
IN THIS SCHEDULE AS BEING MADE BY IT FOR THE PURPOSE OF THIS PART 5(J)(XXV) IS
ACCURATE AND TRUE.


 


(XXVI)                REAL PROPERTY.  SUCH PARTY DOES NOT OWN ANY REAL PROPERTY.


 


(K)                                  FURTHER REPRESENTATIONS OF  THE PARTIES.
 PARTY A, PARTY B AND EACH SPECIFIED ENTITY OF PARTY B REPRESENTS TO THE OTHER
PARTY (WHICH REPRESENTATIONS WILL BE DEEMED TO BE REPRESENTED BY EACH PARTY AND
EACH SUCH SPECIFIED ENTITY ON EACH DATE ON WHICH A TRANSACTION IS ENTERED INTO
AND AT ALL TIMES UNTIL THIS AGREEMENT IS TERMINATED) THAT:


 


(I)                                 NON-RELIANCE.   IN CONNECTION WITH THIS
AGREEMENT, ANY SPECIFIED AGREEMENT TO WHICH IT IS A PARTY, EACH TRANSACTION, AND
ANY OTHER DOCUMENTATION RELATING TO THIS AGREEMENT TO WHICH IT IS A PARTY OR
THAT IT IS REQUIRED BY THIS AGREEMENT TO DELIVER:


 

(A)                              IT IS NOT RELYING UPON ANY REPRESENTATIONS
(WHETHER WRITTEN OR ORAL) OF THE OTHER PARTY OTHER THAN THE REPRESENTATIONS
EXPRESSLY SET FORTH IN THIS AGREEMENT, SUCH SPECIFIED AGREEMENT AND IN ANY
CONFIRMATION;

 

(B)                                IT HAS CONSULTED WITH ITS OWN LEGAL,
REGULATORY, TAX, BUSINESS, INVESTMENT, FINANCIAL AND ACCOUNTING ADVISORS TO THE
EXTENT IT HAS DEEMED NECESSARY, AND IT HAS MADE ITS OWN INVESTMENT, HEDGING AND
TRADING DECISIONS (INCLUDING DECISIONS REGARDING THE SUITABILITY OF ANY
TRANSACTION PURSUANT TO THIS AGREEMENT) BASED UPON ITS OWN JUDGMENT AND UPON ANY
ADVICE FROM SUCH ADVISORS AS IT HAS DEEMED NECESSARY AND NOT UPON ANY VIEW
EXPRESSED BY THE OTHER PARTY;

 

(C)                                IT HAS A FULL UNDERSTANDING OF ALL THE TERMS,
CONDITIONS AND RISKS (ECONOMIC AND OTHERWISE) OF THE AGREEMENT AND EACH
TRANSACTION  AND IS CAPABLE OF ASSUMING AND WILLING TO ASSUME (FINANCIALLY AND
OTHERWISE) THOSE RISKS;

 

(D)                               IT IS ENTERING INTO THIS AGREEMENT, SUCH
SPECIFIED AGREEMENTS, EACH TRANSACTION AND SUCH OTHER DOCUMENTATION AS
PRINCIPAL, AND NOT AS AGENT OR IN ANY OTHER CAPACITY, FIDUCIARY OR OTHERWISE;
AND

 

(E)                                 THE OTHER PARTY IS NOT ACTING AS A FIDUCIARY
OR FINANCIAL, INVESTMENT OR COMMODITY TRADING ADVISOR FOR IT, IT BEING
UNDERSTOOD THAT IT IS NOT RELYING ON ANY UNIQUE OR SPECIAL EXPERTISE OF THE
OTHER PARTY AND IT IS NOT IN ANY SPECIAL RELATIONSHIP OF TRUST OR CONFIDENCE
WITH RESPECT TO THE OTHER PARTY.

 


(II)                              ELIGIBLE COMMERCIAL ENTITY AND ELIGIBLE
CONTRACT PARTICIPANT.  IT IS AN “ELIGIBLE COMMERCIAL ENTITY” AS DEFINED IN
SECTION 1A (11) OF THE COMMODITY EXCHANGE ACT, AND IT IS AN “ELIGIBLE CONTRACT
PARTICIPANT” WITHIN THE MEANING OF SECTION 1A (12) OF THE COMMODITY EXCHANGE
ACT, AS AMENDED BY THE COMMODITY FUTURES MODERNIZATION ACT OF 2000.


 


21

--------------------------------------------------------------------------------



 


(III)                           BANKRUPTCY CODE.  WITHOUT LIMITING THE
APPLICABILITY OF ANY OTHER PROVISION OF THE U.S. BANKRUPTCY CODE, AS AMENDED
(THE “BANKRUPTCY CODE”), THE PARTIES ACKNOWLEDGE AND AGREE THAT: (A) ALL
TRANSACTIONS, WITH THE EXCEPTION OF THE LOANS, ENTERED INTO HEREUNDER WILL
CONSTITUTE “FORWARD CONTRACTS” OR “SWAP AGREEMENTS” AND THIS AGREEMENT
CONSTITUTES A “MASTER NETTING AGREEMENT” AS DEFINED IN THE BANKRUPTCY CODE;
(B) EACH PARTY IS A “MASTER NETTING AGREEMENT PARTICIPANT,” A “FORWARD CONTRACT
MERCHANT” AND A “SWAP PARTICIPANT” AS DEFINED IN THE BANKRUPTCY CODE; (C) THE
RIGHTS OF THE PARTIES UNDER SECTIONS 5 AND 6 OF THIS AGREEMENT WILL CONSTITUTE
“CONTRACTUAL RIGHTS” TO LIQUIDATE TRANSACTIONS; (D) ANY MARGIN OR COLLATERAL
PROVIDED UNDER ANY MARGIN, COLLATERAL, SECURITY, OR SIMILAR AGREEMENT RELATED
HERETO, INCLUDING BUT NOT LIMITED TO THE ISDA SECURITY DOCUMENTS AND ANY CREDIT
SUPPORT ANNEX, WILL CONSTITUTE A “MARGIN PAYMENT” OR A “SETTLEMENT PAYMENT” AS
DEFINED IN THE BANKRUPTCY CODE.


 


(L)                                     CERTAIN UNDERSTANDINGS.  EACH PARTY TO
THIS AGREEMENT ACKNOWLEDGES THAT PARTY A AND ITS AFFILIATES (COLLECTIVELY,
“SET”) WILL ENGAGE IN TRANSACTIONS WITH PARTY B AND CERTAIN OF PARTY B’S
AFFILIATES PURSUANT TO THIS AGREEMENT AND THE OTHER SPECIFIED AGREEMENTS.
NEITHER THIS AGREEMENT NOR THE OTHER SPECIFIED AGREEMENTS SHALL PRECLUDE SET
FROM ENGAGING IN TRANSACTIONS OF A NATURE LIKE THE TRANSACTIONS CONTEMPLATED BY
THE SPECIFIED AGREEMENTS WITH ANY OTHER PERSON.  WITHOUT LIMITING THE FOREGOING,
EACH PARTY ACKNOWLEDGES THAT SET IS ENGAGED IN, AMONG OTHER THINGS, DEALING IN
FUEL, AND POWER AND RELATED COMMODITIES FOR ITS OWN ACCOUNT IN THE U.S.
WHOLESALE FUEL AND POWER MARKETS, AND MANAGES POSITIONS IN FUEL AND POWER AND
RELATED COMMODITIES FOR OTHERS.  SET MAY  (I) TAKE ACTIONS UNDER THIS AGREEMENT
AND THE OTHER SPECIFIED AGREEMENTS WHICH MAY BE DIFFERENT THAN THE ACTIONS SET
TAKES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF OTHERS, EVEN THOUGH THE
CIRCUMSTANCES MAY BE THE SAME OR SIMILAR AND (II) EFFECT TRANSACTIONS WITH
COUNTERPARTIES THAT ARE ALSO COUNTERPARTIES TO OTHER TRANSACTIONS IN FUEL AND/OR
POWER OR RELATED COMMODITIES WITH SET OR FOR WHICH SET IS ACTING IN AN AGENCY
CAPACITY.  SET MAY FROM TIME TO TIME TAKE PROPRIETARY POSITIONS AND/OR MAKE A
MARKET IN COMMODITIES AND/OR INSTRUMENTS IDENTICAL OR ECONOMICALLY RELATED TO
THE TRANSACTIONS CONTEMPLATED BY THE ISDA DOCUMENTS, OR MAY HAVE AN INVESTMENT
BANKING OR OTHER COMMERCIAL RELATIONSHIP WITH AND ACCESS TO INFORMATION FROM THE
ISSUER(S) OF FINANCIAL INSTRUMENTS OR OTHER INTERESTS UNDERLYING SUCH
TRANSACTIONS DURING THE TERM OF THE ISDA DOCUMENTS.  SET MAY ALSO UNDERTAKE
LAWFUL PROPRIETARY ACTIVITIES, INCLUDING HEDGING TRANSACTIONS RELATED TO THE
INITIATION OR TERMINATION OF A TRANSACTION, THAT MAY ADVERSELY AFFECT THE MARKET
PRICE, RATE, INDEX OR OTHER MARKET FACTOR(S) UNDERLYING THE TRANSACTIONS
CONTEMPLATED BY THE ISDA DOCUMENTS AND CONSEQUENTLY THE VALUE OF THE
TRANSACTIONS CONTEMPLATED BY THE ISDA DOCUMENTS.  NEITHER THIS AGREEMENT NOR THE
OTHER SPECIFIED AGREEMENTS SHALL LIMIT IN ANY MANNER THE ABILITY OF SET TO ENTER
INTO ANY TRANSACTION OF ANY NATURE WITH ANY OTHER PERSON.  THE PARTIES
ACKNOWLEDGE THAT THE RELATIONSHIP BETWEEN SET AND PARTY B AND ITS AFFILIATES IS
A COMMERCIAL AND NOT A FIDUCIARY RELATIONSHIP AND THAT SET IS FREE TO PURSUE ITS
OWN BUSINESS INTERESTS.


 


(M)                               EXISTING ISDA. THE PARTIES HEREBY AGREE THAT,
ON AND WITH EFFECT FROM THE DATE OF THIS AGREEMENT, THE ISDA MASTER AGREEMENT,
DATED AS OF NOVEMBER 10, 2005 (AS AMENDED, SUPPLEMENTED, OR OTHERWISE MODIFIED
PRIOR TO THE DATE HEREOF) BETWEEN PARTY A AND PARTY B (THE “EXISTING ISDA MASTER
AGREEMENT”) SHALL BE TERMINATED IN ALL RESPECTS, AND ALL TRANSACTIONS (AS
DEFINED IN THE EXISTING ISDA MASTER AGREEMENT) WHICH REMAIN IN EFFECT AS OF THE
DATE HEREOF SHALL, FROM AND AFTER THE DATE HEREOF, BE (AND SHALL BE DEEMED TO
BE) TRANSACTIONS UNDER THIS AGREEMENT IN ALL RESPECTS AND FOR ALL PURPOSES. IN
THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND ANY
CONFIRMATION EVIDENCING AN OUTSTANDING TRANSACTION ORIGINALLY ENTERED INTO UNDER
THE EXISTING ISDA MASTER AGREEMENT, THE CONFIRMATION WILL PREVAIL FOR PURPOSES
OF SUCH TRANSACTION.


 


(N)                                 PAYMENTS.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN:


 


(I)                                     ALL PAYMENTS SHALL BE MADE BY PARTY B TO
PARTY A WITHOUT SETOFF, RECOUPMENT OR COUNTERCLAIM AND IN IMMEDIATELY AVAILABLE
FUNDS AT THE OFFICE SPECIFIED BY PARTY A NOT LATER THAN 12:00 P.M. NEW YORK TIME
ON THE DATE DUE, AND FUNDS RECEIVED AFTER THAT HOUR SHALL BE DEEMED TO HAVE BEEN
RECEIVED BY PARTY A ON THE FOLLOWING BUSINESS DAY.


 


(II)                                  IF ANY PAYMENT UNDER THIS AGREEMENT FALLS
DUE ON A DAY WHICH IS NOT A BUSINESS DAY, THEN SUCH DUE DATE SHALL BE EXTENDED
TO THE IMMEDIATELY FOLLOWING BUSINESS DAY AND ADDITIONAL INTEREST,


 


22

--------------------------------------------------------------------------------



 


FINANCING FEES AND CREDIT SUPPORT FEES SHALL ACCRUE AND BE PAYABLE FOR THE
PERIOD OF ANY SUCH EXTENSION.


 


(O)                                 TERMINATION OF SPECIFIED TRANSACTIONS. PARTY
B SHALL DEMONSTRATE TO PARTY A THAT ALL SPECIFIED TRANSACTIONS (AND ANY RELATED
MASTER AGREEMENTS) BETWEEN PARTY B OR ANY SPECIFIED ENTITY OF PARTY B AND ANY
THIRD PARTY, AS SET FORTH ON EXHIBIT 5(O), SHALL BE TERMINATED OR NOVATED TO
PARTY A WITHIN 30 DAYS AFTER THE CLOSING DATE.  PARTY B REPRESENTS TO PARTY A
THAT NO OTHER SPECIFIED TRANSACTIONS WILL BE OUTSTANDING AS OF THE CLOSING DATE
EXCEPT THOSE SET FORTH ON EXHIBIT 5(O).


 


(P)                                 SUB ACCOUNTS.  PARTY B ACKNOWLEDGES AND
AGREES THAT ALL FUNDS HELD IN THE PARTY A SUB ACCOUNT AND THE SWAP NOTE SUB
ACCOUNT MAY BE COMMINGLED WITH PARTY A’S FUNDS AND PARTY A SHALL BE ENTITLED TO
SELL, PLEDGE, INVEST OR USE THE FUNDS HELD IN SUCH ACCOUNTS, FREE FROM CLAIM OR
RIGHT OF ANY NATURE WHATSOEVER OF PARTY B.  PARTY A AGREES TO CREDIT (I) THE
PARTY A SUB ACCOUNT WITH INTEREST ON FUNDS HELD IN SUCH ACCOUNT FROM TIME TO
TIME AT THE RATE OF OVERNIGHT LIBOR (CALCULATED ON A DAILY BASIS) AND (II) THE
SWAP NOTE SUB ACCOUNT WITH INTEREST ON FUNDS HELD IN SUCH ACCOUNT FROM TIME TO
TIME AT THE BASE RATE PLUS 3% (CALCULATED ON A DAILY BASIS).  ANY SUCH INTEREST
PAYABLE BY PARTY A TO PARTY B SHALL BE PAID MONTHLY ON THE 10TH DAY OF THE MONTH
OCCURRING AFTER THE MONTH IN WHICH ANY SUCH INTEREST ACCRUED AND IS SUBJECT TO
SETOFF AS OTHERWISE PROVIDED HEREIN.


 


(Q)                                 FACILITY AGENT; HOLDERS OF ISDA
OBLIGATIONS.  THE PARTIES ACKNOWLEDGE THAT PARTY A IS ACTING AS THE FACILITY
AGENT (AS DEFINED IN THE INTERCREDITOR AGREEMENT) HEREUNDER.  ALL REFERENCES
HEREIN TO “PARTY A” SHALL ALSO BE A REFERENCE TO THE FACILITY AGENT.  ON THE
DATE HEREOF, PARTY A IS THE SOLE HOLDER OF ISDA OBLIGATIONS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT).  THE PARTIES ACKNOWLEDGE THAT FROM TIME TO TIME THERE
MAY BE MORE THAN ONE HOLDER OF ISDA OBLIGATIONS.  ALL ACTIONS BY PARTY A
HEREUNDER AND UNLESS OTHERWISE NOTIFIED TO PARTY B SHALL BE AN ACTION BY THE
FACILITY AGENT AND THE REQUIRED HOLDERS OF ISDA OBLIGATIONS.


 


(R)                                    INDEMNIFICATION.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, PARTY B SHALL INDEMNIFY PARTY A, ITS AFFILIATES, AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS AND EMPLOYEES (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS,
DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS (INCLUDING
ALL REASONABLY INCURRED FEES, EXPENSES AND DISBURSEMENTS OF ANY LAW FIRM OR
OTHER EXTERNAL COUNSEL) OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST ANY INDEMNITEE IN ANY WAY RELATING TO OR
ARISING OUT OF OR IN CONNECTION WITH (A) THE EXECUTION, DELIVERY, ENFORCEMENT,
PERFORMANCE OR ADMINISTRATION OF THIS AGREEMENT, ANY OTHER SPECIFIED AGREEMENT,
OR ANY OTHER AGREEMENT, LETTER OR INSTRUMENT DELIVERED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, (B) ANY ACTION TAKEN OR OMITTED BY
PARTY A UNDER THIS AGREEMENT OR ANY OTHER SPECIFIED AGREEMENT (INCLUDING PARTY
A’S OWN NEGLIGENCE), OR (C) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY (INCLUDING ANY INVESTIGATION OF, PREPARATION
FOR, OR DEFENSE OF ANY PENDING OR THREATENED CLAIM, INVESTIGATION, LITIGATION OR
PROCEEDING) AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO (ALL THE
FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(S)                                  INCREASED COSTS.


 


(I)                                     IF ANY CHANGE IN LAW SHALL:


 

(A)                              IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE,
SPECIAL DEPOSIT, COMPULSORY TRANSACTION, INSURANCE CHARGE OR SIMILAR REQUIREMENT
AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR
PARTICIPATED IN BY, PARTY A WITH RESPECT TO THIS AGREEMENT; OR

 

23

--------------------------------------------------------------------------------


 

(B)                                IMPOSE ON THE NATURAL GAS MARKET OR OTHER
RELEVANT MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR
ANY TRANSACTIONS WHICH PARTY A IS OBLIGATED TO ENTER INTO HEREUNDER;

 

and the result of any of the foregoing shall be to materially increase the cost
to Party A of entering into or maintaining any Transaction with Party B or to
materially reduce the amount of any sum received or receivable by Party A
hereunder or under any other Specified Agreement then, upon request of Party A,
Party B will pay to Party A such additional amount or amounts as will compensate
Party A for such additional costs incurred or reduction suffered.

 


(II)                                  PARTY A SHALL PROVIDE TO PARTY B
REASONABLE EVIDENCE OF ANY CHANGE IN LAW FORMING THE BASIS OF A CLAIM FOR
PAYMENT UNDER PART 5(S)(I) WITHIN ONE YEAR FROM THE EFFECTIVENESS OF SUCH CHANGE
IN LAW; PROVIDED, HOWEVER, THAT THE CALCULATION BY PARTY A OF THE AMOUNT OR
AMOUNTS TO COMPENSATE PARTY A AS CONTEMPLATED BY PART 5(S)(I), WHICH SHALL BE
FINAL AND CONCLUSIVE, ABSENT MANIFEST ERROR, MAY BE PROVIDED BY PARTY A TO PARTY
B THEREAFTER, AND FROM TIME TO TIME, BASED ON THE NATURE OF SUCH CHANGE IN LAW;
PROVIDED, FURTHER, THAT PARTY B SHALL NOT BE REQUIRED TO COMPENSATE PARTY A
PURSUANT TO THIS PART 5(S) FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN 12 MONTHS PRIOR TO THE DATE THAT PARTY A NOTIFIES PARTY B OF
THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF PARTY
A’S INTENTION TO CLAIM COMPENSATION THEREFOR.


 


(T)                                    SURVIVAL OF OBLIGATIONS.  SECTION 9(C) IS
DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING NEW SECTION:


 

Without prejudice to Sections 2(a)(iii) and 6(c)(ii), any obligations to make
payment hereunder, any obligation of either party to indemnify the other
pursuant hereto and any obligations under Sections 5 and 6 shall survive the
termination of this Agreement or any Transaction.

 


(U)                                 MX CANADA.


 


(I)                                     ANY COVENANTS OR REPRESENTATIONS AND
WARRANTIES UNDERTAKEN OR MADE BY OR ON BEHALF OF MX CANADA UNDER THIS AGREEMENT
SHALL APPLY ONLY TO MX CANADA.


 


(II)                                  NOTWITHSTANDING PART 12(A)(XI) AND
PART 13(B)(XIII), PARTY A AND PARTY B AGREE THAT PARTY B MAY SELL GAS TO, AND
ENTER INTO PHYSICALLY AND FINANCIALLY SETTLED GAS SWAPS AND GAS OPTIONS WITH, MX
CANADA (EACH SUCH TRANSACTION, AN “MX CANADA TRANSACTION”); PROVIDED, HOWEVER,
THAT MX CANADA (WITH THE EXCEPTION OF ANY TRANSACTIONS OUTSTANDING ON THE
CLOSING DATE) SHALL BE SUBJECT TO THE SAME RESTRICTIONS AND COVENANTS WITH
RESPECT TO SUCH TRANSACTIONS AND THE OPERATION OF ITS BUSINESS AND THE SAME
REPORTING REQUIREMENTS THAT, IN EACH CASE, WOULD BE APPLICABLE TO PARTY B IF
PARTY B WERE ENTERING INTO SUCH TRANSACTIONS WITH PARTY A HEREUNDER, INCLUDING
THE COVENANTS SET FORTH IN PART 12(A)(VIII), (XI), (XII), (XIII), (XIV), AND
(XVI) AND PART 13(B). IN ADDITION, ANY EVENT OF DEFAULT OR TERMINATION EVENT
WITH RESPECT TO PARTY B UNDER THIS AGREEMENT SHALL BE A DEFAULT WITH RESPECT TO
MX CANADA UNDER EACH  MX CANADA TRANSACTION.  CONCURRENTLY WITH, AND AS A
CONDITION PRECEDENT TO, ENTERING INTO ANY MX CANADA TRANSACTION, PARTY A AND
PARTY B SHALL ENTER INTO BACK-TO-BACK OFFSETTING TRANSACTIONS HAVING THE SAME
CONTRACT QUANTITIES, CONTRACT PRICE, NOTIONAL QUANTITIES, FIXED AND FLOATING
PRICES, AND REMAIN TENORS (IN EACH CASE AS APPLICABLE) WITH RESPECT TO SUCH MX
CANADA TRANSACTION AND OTHERWISE ON TERMS SATISFACTORY TO PARTY A IN ITS SOLE
DISCRETION.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, AT NO TIME SHALL
PARTY B’S POTENTIAL CREDIT EXPOSURE (INCLUDING THE EXPOSURE FOR THE VALUE OF
DELIVERED COMMODITIES AND THE POTENTIAL MARK-TO-MARKET EXPOSURE ON PHYSICALLY
AND FINANCIALLY SETTLED TRANSACTIONS) TO MX CANADA, AS CALCULATED BY PARTY A,
EXCEED $900,000.


 


PART 6.           PHYSICAL GAS TRANSACTIONS.


 

Sub-Annex E to the 2005 ISDA Commodity Definitions (Physically Settled North
American Gas Transactions) (the “Gas Annex”) in effect as of the date hereof is
incorporated by reference into the Master Agreement and in the

 

24

--------------------------------------------------------------------------------


 

relevant Confirmations with respect to Gas Transactions.  All terms in this
Part 6 that are not otherwise defined shall have the meaning given to  them in
the Gas Annex.

 

Elective Provisions to the Gas Annex (clause (l) of the Gas Annex):

 

1.  Section (a)(ii): Outstanding Gas Transactions.  The Gas Annex shall apply to
all Gas Transactions outstanding between the parties as of the date the Gas
Annex becomes effective.

 

2.  Section (a)(iii): Outstanding Gas Credit Support Documents.  Outstanding Gas
Credit Support held by a party in connection with Outstanding Gas Transactions
shall be deemed to have been delivered under and in connection with this
Agreement pursuant to clause (a)(iii) of the Gas Annex.

 

3.  Section (b)(ii): Performance Obligation.  Option A, Cover Standard shall
apply.

 

4.  Section (e): Taxes.  Option A, Buyer Pays At and After Delivery Point shall
apply.

 

5.  Section (f)(ii): Payment Date.  The applicable Payment Date shall be the
dates specified in Part 9.

 

6.  Section (k)(xxii): Alternative to Spot Price Index. The parties have
selected the following alternative index as the Spot Price
Index:                           . If no index is specified, the Spot Price
Index specified in clause (k)(xxi) applies.

 

7.  Section (m) Notices for Gas Transactions.  As set forth in this Schedule.

 

8.  Section (n) Other Provisions/Modifications to the Gas Annex.

 

(i)                                     The following is added to the end of
clause (a)(iii):

 

The parties acknowledge that all representations made in the Schedule, including
those pertaining to non-reliance, shall be part of this Gas Annex.  In addition,
the parties acknowledge that this Gas Annex is subject to the confirmation
process specified in the Schedule, as well as amendments to the Events of
Default, including the additional Events of Default specified in Part 1(i)(xi),
and the reduction of any grace period for involuntary bankruptcies.

 

(ii)                                  In clause (k)(vi), the parenthetical on
the third line of the definition of Cover Standard is deleted.

 

(iii)                               Clause (c)(iii) is amended by adding the
following sentence at the end thereof:

 

“For the avoidance of doubt, this clause (c)(iii) shall apply even if the
relevant obligation to deliver or receive Gas was excused under the Force
Majeure provisions of Section (h) of this Part 6.”

 

(iv)                              Clause (f)(v) is deleted in its entirety and
replaced with the following:

 

[Reserved]

 

(v)           The following new clause (f)(vi) is added:

 

If, at the time the parties enter into a Gas purchase and sale transaction under
which one party is to sell Gas to the other, one or more other Gas purchase and
sale transactions are outstanding under which such other party is to sell Gas to
such first party for delivery during the same Delivery Period and at the same
Delivery Point for payment on the same Payment Date, then (subject to Part 5(d))
all such offsetting transactions shall be netted into a single transaction under
which (a) the party required to deliver the larger amount of Gas shall deliver
to the other party the difference between the amount of Gas it is to deliver and
the amount it is to receive under such offsetting

 

25

--------------------------------------------------------------------------------


 

transactions, and (b) the party owing the greater purchase price under such
offsetting Gas purchase and sale transaction shall pay to the other party the
difference between the amount it owes and the amount owed to it under such
offsetting transactions.  The single resulting transaction shall be deemed
entered into automatically and, once entered into, outstanding obligations under
the offsetting transactions shall terminate.  Such netting shall not affect that
transaction’s status as a Forward Contract based on the date it was originally
entered into.

 


PART 7.           GAS PURCHASES AND SALES


 


(A)                                  GAS PURCHASES.


 


(I)                                     PARTY B HEREBY AGREES THAT PARTY A SHALL
BE ITS EXCLUSIVE SUPPLIER OF (A) GAS WITH RESPECT TO PARTY B’S SALE OF GAS TO
CUSTOMERS AND (B) GAS SWAPS AND GAS OPTIONS TO HEDGE THE RISKS ASSOCIATED WITH
PARTY B’S SALES TO CUSTOMERS.  PARTY B SHALL NOT (EXCEPT TO THE EXTENT PERMITTED
BY PART 13(B)(III) AND PART 5(H)) PURCHASE GAS FROM, OR ENTER INTO ANY GAS SWAP,
GAS OPTION OR ANY OTHER HEDGING TRANSACTION WITH, ANY OTHER PARTY DURING THE
TERM OF THIS AGREEMENT.  PARTY B WILL ONLY PURCHASE GAS FOR SALE TO CUSTOMERS
AND HEDGE LOCATIONAL BASIS RISK AND PRICE RISK RELATING TO SUCH SALES. PARTY A
HEREBY ALSO AGREES, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THAT
IT WILL SELL AND DELIVER GAS TO PARTY B FOR STORAGE (“STORAGE GAS”) CONSISTING
OF (A) ACTUAL STORAGE IN WHICH GAS IS INJECTED INTO PARTY B’S STORAGE ACCOUNT
WITH ANY TRANSPORTER AND (B) VIRTUAL STORAGE AS REQUIRED BY ANY LDC AT ANY LDC
CITYGATE.


 


(II)                                  DURING THE TERM OF THIS AGREEMENT, PARTY B
SHALL PURCHASE FROM PARTY A A MINIMUM OF 130,000,000 MMBTUS OF GAS FOR PHYSICAL
DELIVERY IN ACCORDANCE WITH THE FOLLOWING SCHEDULE:


 

(A)                              DURING THE FIRST CONTRACT YEAR, PARTY B SHALL
PURCHASE A MINIMUM OF 39,000,000 MMBTUS IN THE AGGREGATE, EXCLUDING ANY VOLUMES
OF GAS DELIVERED PRIOR TO OCTOBER 1, 2009;

 

(B)                                DURING THE SECOND CONTRACT YEAR, PARTY B
SHALL PURCHASE A MINIMUM OF 44,000,000  MMBTUS OF GAS IN THE AGGREGATE; AND

 

(C)                                DURING THE THIRD CONTRACT YEAR, PARTY B SHALL
PURCHASE A MINIMUM OF 47,000,000 MMBTUS OF GAS IN THE AGGREGATE (WITH RESPECT TO
EACH SUCH CONTRACT YEAR, THE “MINIMUM GAS QUANTITY”).

 

If Party A has exercised its right to extend the term of this Agreement, Party B
shall purchase a Minimum Gas Quantity of 47,000,000 MMBtus in the aggregate
during the fourth Contract Year.

 

In the event Party B fails to purchase the applicable Minimum Gas Quantity
during any Contract Year (including due to the occurrence of an Early
Termination Date), Party B shall pay to Party A, on the first Business Day
immediately following the last day of such period or (if such failure is due to
the occurrence of an Early Termination Date) on the date specified in Section 6
after the occurrence of such Early Termination Date (as the case may be), an
amount equal to the then-current Gas Adder multiplied by the positive difference
between the Minimum Gas Quantity for such period and the number of MMBtus of
Gas  actually purchased by Party B during such period; provided, however, that,
for the avoidance of doubt, upon the occurrence of an Early Termination Date,
Party B shall pay to Party A such an amount in respect of each such period or
partial period that has not yet occurred, including the Extended Term to the
extent Party A has not declined its option to extend the term of this
Agreement.  Notwithstanding the foregoing and not in limitation of any other
amounts that would be payable by Party B hereunder, the parties agree that, if
an Early Termination Date occurs as the result of the occurrence of an
Additional Termination Event with respect to Party A, Party B shall not be
liable for (A) the Gas Adder with respect to any portion of the Minimum Gas
Quantity that Party B had not purchased for the Contract Year in which such
Early Termination Date occurred and (B) the Gas Adder with respect to the
Minimum Gas Quantity in any subsequent Contract Years.  If, in any Contract
Year, Party B purchases a

 

26

--------------------------------------------------------------------------------


 

quantity of Gas in excess of the Minimum Gas Quantity for such Contract Year,
the Minimum Gas Quantity for the next Contract Year shall be reduced by the 
amount of any such excess.

 


(III)                               PARTY A WILL ENTER INTO GAS TRANSACTIONS
WITH PARTY B TO SUPPLY GAS AT FIXED AND FLOATING PRICES TO PARTY B, AND PARTY A
WILL ENTER INTO GAS SWAPS (INCLUDING BASIS SWAPS) WITH PARTY B TO ENABLE PARTY B
TO (A) HEDGE THE MARKET RISK ASSOCIATED WITH ITS SALES OF GAS TO ITS CUSTOMERS,
AND (B) TO SATISFY PARTY B’S OBLIGATIONS UNDER PART 12(A)(XIV). THE PARTIES
SHALL ENTER INTO ALL SUCH TRANSACTIONS ON THE TERMS SET FORTH HEREIN OR AS
OTHERWISE AGREED.


 


(IV)                              PARTY A  WILL ENTER INTO GAS OPTIONS WITH
PARTY B ON THE TERMS SET FORTH HEREIN OR AS OTHERWISE MUTUALLY AGREED BY THE
PARTIES TO OFFSET (A) THE MARKET RISK ASSOCIATED WITH FIXED-PRICE SALES OF GAS
BY PARTY B TO ITS CUSTOMERS, AND (B) THE MARKET RISK ASSOCIATED WITH THE FIXED
COST OF STORAGE GAS PURCHASED TO MEET PARTY B’S DELIVERY AND STORAGE
OBLIGATIONS.


 


(B)                                 CONTRACT PRICE FOR GAS, GAS SWAPS AND GAS
OPTIONS.


 


(I)                                     EXCEPT WITH RESPECT TO SLEEVE
TRANSACTIONS (WHICH SHALL BE PRICED IN ACCORDANCE WITH PART 7(E)(III)) AND THOSE
CERTAIN TRANSACTIONS DESCRIBED IN PART 7(B)(II) AND PART 7(B)(III), THE CONTRACT
PRICE(S) FOR GAS PURCHASED BY PARTY B FROM PARTY A PURSUANT TO ANY TRANSACTION
SHALL BE THE SUM OF (A) THE QUOTED PRICE(S), PLUS (B) THE APPLICABLE GAS ADDER. 
THE FIXED AND FLOATING PRICES FOR ANY GAS SWAPS SHALL BE THE APPLICABLE QUOTED
PRICES, PLUS A GAS ADDER, IF APPLICABLE.  PARTY A HEREBY AGREES THAT IT WILL
PROVIDE QUOTED PRICES FOR GAS IN RESPECT OF VARIOUS DELIVERY POINTS TO PARTY B,
UPON PARTY B’S REASONABLE REQUEST.  ONCE PARTY A HAS PROVIDED PARTY B WITH A
QUOTED PRICE WITH RESPECT TO A TRANSACTION AND PARTY B HAS NOT OBJECTED TO SUCH
QUOTED PRICE WHEN SUCH QUOTE IS GIVEN, THE QUOTED PRICE FOR SUCH TRANSACTION
SHALL BE FINAL AND BINDING.


 


(II)                                  FOR THE AVOIDANCE OF DOUBT, THE CONTRACT
PRICE FOR ANY LOCATIONAL BASIS SWAP, SHALL BE THE QUOTED PRICE AND SHALL NOT
INCLUDE A GAS ADDER; PROVIDED, THAT SUCH PURCHASES SHALL NOT BE CREDITED TOWARD
THE MINIMUM GAS QUANTITY FOR ANY CONTRACT YEAR.


 


(III)                               FOR DAY-AHEAD GAS TRANSACTIONS (WHERE PARTY
A IS SELLING TO PARTY B OR PARTY B IS SELLING TO PARTY A), WHERE PARTY B’S
RELEVANT NOMINATION SCHEDULE IS DELIVERED BY PARTY B TO PARTY A PRIOR TO
8:30 A.M. EPT, THE CONTRACT PRICE FOR GAS VOLUMES DELIVERED IN ACCORDANCE WITH
SUCH NOMINATION SCHEDULE SHALL BE SHALL BE THE SUM OF (A) THE GAS DAILY
“MIDPOINT” PRICE FOR THE RELEVANT DELIVERY POINT (AS REASONABLY DETERMINED BY
PARTY A) PLUS (B) WITH RESPECT TO SALES OF GAS BY PARTY A TO PARTY B ONLY, THE
APPLICABLE GAS ADDER; PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING, WHERE THE
DELIVERY POINT FOR ANY SUCH TRANSACTION IS TRANSCO ZONE 6 IN NEW YORK, THIS
PART 7(B)(III) SHALL NOT APPLY AND THE CONTRACT PRICE FOR SUCH TRANSACTION SHALL
BE THE CONTRACT PRICE SPECIFIED IN PART 7(B)(I), ABOVE.


 


(IV)                              FOR THE AVOIDANCE OF DOUBT, PARTY A AND PARTY
B ACKNOWLEDGE AND AGREE THAT A GAS ADDER SHALL NOT BE ADDED TO AMOUNTS PAYABLE
BY PARTY A UNDER ANY TRANSACTION.


 


(C)                                  PRICE CREDITS.   FOR ALL SALES OF GAS BY
PARTY B TO PARTY A, AND FOR ALL GAS SWAPS THAT PARTY A AGREES UNWIND EXISTING
POSITIONS, PARTY A WILL CREDIT TO PARTY B AN AMOUNT EQUAL TO $0.0525/MMBTU IN
ADDITION TO THE QUOTED PURCHASE PRICE(S) FOR SUCH TRANSACTIONS; PROVIDED,
HOWEVER, THAT SUCH CREDIT SHALL NOT APPLY TO (I) PROMPT MONTH AND INTRA-MONTH
TRANSACTIONS, (II) LOCATIONAL BASIS SWAPS AND (III) SALES BY PARTY B TO PARTY A
OF GAS, THE CONTRACT PRICE OF WHICH INCLUDED THE “IT GAS ADDER” WHEN ORIGINALLY
PURCHASED BY PARTY B.  ONCE PARTY A HAS PROVIDED PARTY B WITH A QUOTED PURCHASE
PRICE WITH RESPECT TO A TRANSACTION AND PARTY B HAS NOT OBJECTED TO SUCH QUOTED
PURCHASE PRICE WHEN SUCH QUOTE IS GIVEN, THE QUOTED PURCHASE PRICE FOR SUCH
TRANSACTION SHALL BE FINAL AND BINDING.  THE QUANTITY OF GAS PURCHASED BY PARTY
A FROM PARTY B SHALL BE SUBTRACTED FROM THE AGGREGATE VOLUME OF GAS PURCHASED
HEREUNDER DURING THE RELEVANT CONTRACT YEAR FOR PURPOSES OF DETERMINING WHETHER
THE APPLICABLE MINIMUM GAS QUANTITY HAS BEEN PURCHASED BY PARTY B.


 


27

--------------------------------------------------------------------------------



 


(D)                                 APPLICABILITY OF GAS ADDER.  IF THE FIXED
PRICE FOR ANY GAS SWAP INCLUDES A GAS ADDER, PARTY B SHALL NOT BE OBLIGATED TO
PAY A GAS ADDER WITH RESPECT TO THAT PORTION OF ANY GAS TRANSACTION WHICH AT THE
TIME OF DETERMINATION IS  HEDGED BY SUCH GAS SWAP.


 


(E)                                  SLEEVE TRANSACTIONS.


 


(I)                                     PARTY B SHALL HAVE THE RIGHT TO OBTAIN
PRICE QUOTES FROM THIRD PARTIES FOR PHYSICALLY SETTLED GAS PURCHASE TRANSACTIONS
WHERE PARTY B WOULD BE THE BUYER OF GAS, GAS SWAPS WHERE PARTY B WOULD BE THE
FIXED PRICE PAYER AND BASIS SWAPS.  PARTY B MAY REQUEST THAT PARTY A ENTER INTO
ANY SUCH PURCHASE TRANSACTION OR GAS SWAP WITH ANY SUCH THIRD PARTY ON THE PRICE
AND, WITH RESPECT TO PHYSICAL PURCHASE TRANSACTIONS, DELIVERY TERMS NEGOTIATED
BY PARTY B; PROVIDED, HOWEVER, THAT PARTY A SHALL BE UNDER NO OBLIGATION TO
ENTER INTO ANY SUCH TRANSACTION WITH A THIRD PARTY UNLESS PARTY A IS SATISFIED
WITH SUCH TRANSACTION AND SUCH THIRD PARTY, IN EACH CASE AS DETERMINED BY PARTY
A IN ITS SOLE DISCRETION; AND, PROVIDED, FURTHER, THAT (A) PARTY A SHALL NOT BE
OBLIGATED IN ANY CASE TO ENTER INTO ANY SUCH THIRD PARTY TRANSACTIONS IF THE
AGGREGATE ACTUAL AND NOTIONAL QUANTITIES OF GAS TO BE DELIVERED UNDER ALL SUCH
OUTSTANDING THIRD PARTY TRANSACTIONS EXCEED (X) 15BCF IN THE INITIAL CONTRACT
YEAR, AND (Y) FOR EACH SUBSEQUENT CONTRACT YEAR, 25% OF THE AGGREGATE QUANTITY
OF GAS DELIVERED TO PARTY B IN THE PRIOR CONTRACT YEAR PURSUANT TO THE TERMS OF
THIS AGREEMENT, AS DETERMINED BY PARTY A, AND (B) NO SUCH THIRD PARTY
TRANSACTION MAY HAVE A DELIVERY PERIOD, CALCULATION PERIOD OR SETTLEMENT DATE
THAT OCCURS AFTER THE DATE THAT IS 12 MONTHS PRIOR TO THE MATURITY DATE OF THE
NOTES.  NOTWITHSTANDING THE FOREGOING, PARTY B WILL NOT REQUEST THAT PARTY A
ENTER INTO ANY TRANSACTION WITH A THIRD PARTY IN RESPECT OF ANY FINANCIALLY
SETTLED OPTION TRANSACTION.


 


(II)                                  UPON PARTY A’S EXECUTION OF A TRANSACTION
WITH A THIRD PARTY PURSUANT TO PART 7(E)(I) ABOVE, PARTY A AND PARTY B SHALL BE
DEEMED AUTOMATICALLY AND IMMEDIATELY TO HAVE ENTERED INTO A SLEEVE TRANSACTION
(AS DEFINED BELOW) HEREUNDER.


 


(III)                               CONTRACT PRICE FOR SLEEVE TRANSACTIONS. 
WITH RESPECT TO EACH TRANSACTION ENTERED INTO BY PARTY A WITH PARTY B THAT
SERVES AS A BACK-TO-BACK OFFSETTING HEDGE OF A PHYSICALLY SETTLED GAS
TRANSACTION OR A GAS SWAP ENTERED INTO BETWEEN PARTY A AND A THIRD PARTY
PURSUANT TO PART 7(E)(I) (EACH SUCH TRANSACTION BETWEEN PARTY A AND PARTY B, A
“SLEEVE TRANSACTION”), THE PER MMBTU CONTRACT PRICE PAYABLE TO PARTY B IN
RESPECT OF SUCH TRANSACTION SHALL BE EQUAL TO THE SUM OF THE FOLLOWING AMOUNTS:


 

(A)                              THE RELEVANT PER MMBTU PRICE TO BE PAID BY
PARTY A TO SUCH THIRD PARTY PURSUANT TO THE TRANSACTION THAT CORRESPONDS TO SUCH
SLEEVE TRANSACTION (THE “BASE PRICE”) PLUS THE APPLICABLE GAS ADDER; PLUS

 

(B)                                THE TOTAL AMOUNT OF THE FOLLOWING COSTS AND
EXPENSES TO THE EXTENT INCURRED BY PARTY A IN RESPECT OF THE THIRD PARTY
TRANSACTION AND/OR IN RESPECT OF THE RELATED SLEEVE TRANSACTION DIVIDED BY THE
CONTRACT QUANTITY ASSOCIATED WITH EACH SUCH TRANSACTION: BROKERAGE COMMISSIONS,
INTEREST COSTS FOR REQUIRED CASH MARGIN, COSTS ASSOCIATED WITH OTHER FORMS OF
POSTED COLLATERAL  AND SIMILAR COSTS AND EXPENSES INCURRED BY PARTY A WITH
RESPECT TO THE THIRD PARTY TRANSACTION AND/OR THE RELATED SLEEVE TRANSACTION
MUTUALLY AGREED BY THE PARTIES.

 


(F)                                    GAS TRANSPORTATION AND STORAGE COSTS;
TAXES.   PARTY B  AGREES TO PAY ALL TRANSPORTATION AND STORAGE COSTS RELATING TO
GAS DELIVERED.  PARTY B SHALL PAY AND SHALL BE SOLELY RESPONSIBLE FOR ANY AND
ALL PERSONAL PROPERTY TAXES APPLICABLE TO ANY GAS HELD IN STORAGE BY PARTY A
PURSUANT TO THE TERMS OF THIS AGREEMENT.


 


(G)                                 FIRM BASIS.  UNLESS OTHERWISE SPECIFIED IN A
TRANSACTION, ALL PURCHASES AND SALES OF GAS MADE UNDER THIS AGREEMENT SHALL BE
MADE ON A FIRM BASIS.


 


28

--------------------------------------------------------------------------------



 


(H)                                 CREDIT SUPPORT TO LDCS AND TRANSPORTERS.  
PARTY A AGREES TO PROVIDE CREDIT SUPPORT ON BEHALF OF PARTY B TO MEET LDC AND
TRANSPORTER CREDIT REQUIREMENTS ON TERMS REASONABLY ACCEPTABLE TO PARTY A AND
RELATING TO THE TRANSACTIONS ENTERED INTO UNDER THIS AGREEMENT; PROVIDED,
HOWEVER, THAT PARTY A SHALL NOT BE OBLIGATED TO PROVIDE OR MAINTAIN ANY SUCH
CREDIT SUPPORT ON TERMS AND IN AMOUNTS THAT ARE UNSATISFACTORY TO PARTY A, AS
DETERMINED BY PARTY A IN ITS REASONABLE DISCRETION.  IN THE EVENT THAT PARTY A
DETERMINES THAT ANY TRANSPORTER’S OR LDC’S CREDIT SUPPORT REQUIREMENTS ARE, OR
HAVE BECOME, UNREASONABLE, PARTY A WILL COOPERATE WITH PARTY B IN AN ATTEMPT TO
AMEND THE CREDIT REQUIREMENTS OF THE APPLICABLE LDC OR TRANSPORTER.  TO THE
EXTENT THAT PARTY A PROVIDES CREDIT SUPPORT TO ANY LDC OR TRANSPORTER, PARTY B
SHALL (I) REIMBURSE PARTY A FOR ANY CREDIT SUPPORT AMOUNTS ACTUALLY PAID BY
PARTY A IN ACCORDANCE WITH PART 12(A)(XVIII), AND (II) PAY THE APPLICABLE CREDIT
SUPPORT FEES WITH RESPECT TO THE CREDIT SUPPORT AMOUNT IN ACCORDANCE WITH
PART 9(F).


 


(I)                                     IMBALANCE CHARGES.


 


(I)                                     NOTWITHSTANDING ANYTHING TO THE CONTRARY
(INCLUDING CLAUSE (C)(III) OF THE GAS ANNEX) AND WITHOUT LIMITATION TO
PART 5(R) HEREOF, PARTY A SHALL REIMBURSE PARTY B FOR, AND SHALL INDEMNIFY PARTY
B AGAINST AND HOLD PARTY B HARMLESS FROM, ALL IMBALANCE CHARGES AND OTHER
CHARGES, COSTS AND PENALTIES ASSESSED BY ANY LDC OR TRANSPORTER ARISING FROM OR
IN CONNECTION WITH GAS SCHEDULED OR DELIVERED BY PARTY A USING PIPELINE CAPACITY
THAT HAS BEEN RELEASED DIRECTLY OR INDIRECTLY BY PARTY B TO PARTY A; PROVIDED,
HOWEVER, THAT PARTY A SHALL HAVE NO OBLIGATION TO REIMBURSE OR INDEMNIFY PARTY B
WITH RESPECT TO ANY IMBALANCE CHARGES OR ANY OTHER CHARGES, COSTS OR PENALTIES
THAT ARE ASSESSED AS THE DIRECT RESULT OF  PARTY B’S ERROR, NEGLIGENCE OR
WILLFUL MISCONDUCT, AND PARTY B SHALL BE SOLELY RESPONSIBLE FOR, AND SHALL
REIMBURSE PARTY A WITH RESPECT TO, ANY SUCH IMBALANCE CHARGES AND ANY OTHER SUCH
CHARGES, COSTS OR PENALTIES.  BOTH PARTIES SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO PROVIDE EACH OTHER WITH TIMELY NOTICE OF ANY DISRUPTION IN GAS FLOW
OF WHICH SUCH PARTY IS AWARE.


 


(II)                                  THE PARTIES ACKNOWLEDGE AND AGREE THAT A
PARTY’S OBLIGATION TO PAY, OR REIMBURSE THE OTHER PARTY FOR, IMBALANCE CHARGES
AND OTHER CHARGES, COSTS AND PENALTIES ASSESSED BY ANY LDC OR TRANSPORTER
ARISING FROM OR IN CONNECTION WITH GAS SCHEDULED OR DELIVERED BY PARTY A USING
PIPELINE CAPACITY THAT HAS NOT BEEN RELEASED DIRECTLY OR INDIRECTLY BY PARTY B
TO PARTY A SHALL BE DETERMINED UTILIZING THE METHODOLOGY SET FORTH IN CLAUSE
(C)(III) OF THE GAS ANNEX.


 


(J)                                     DESIGNATED JURISDICTIONS.


 


(I)                                     THE PARTIES ACKNOWLEDGE AND AGREE THAT
PARTY A SHALL HAVE NO OBLIGATION TO SUPPLY ANY GAS (A) TO PARTY B IN ANY
JURISDICTION NOT LISTED ON EXHIBIT 7(J), OR (B) WITH RESPECT TO POTENTIAL
CUSTOMERS SERVED BY ANY LDC THAT IS NOT LISTED AS AN APPROVED LDC ON
EXHIBIT 7(J), IN EACH CASE UNLESS AND UNTIL PARTY A (X) HAS COMPLETED A MARKET,
REGULATORY AND UTILITY RULES REVIEW FOR THE APPLICABLE JURISDICTION AND THE
APPLICABLE LDC WITHIN SUCH JURISDICTION AND (Y) HAS PROVIDED WRITTEN NOTICE TO
PARTY B THAT BASED UPON THE RESULTS OF SUCH REVIEW PARTY A IS PREPARED TO
COMMENCE SUPPLY OF GAS IN SUCH JURISDICTION AND WITH RESPECT TO SUCH LDC.  PARTY
A SHALL USE COMMERCIALLY REASONABLE EFFORTS TO COMPLETE A REVIEW WITH RESPECT TO
ANY JURISDICTION AND/OR ANY SUCH LDC IN A TIMELY FASHION FOLLOWING A WRITTEN
REQUEST.  UNLESS APPROVED BY PARTY A IN ACCORDANCE WITH THIS PART 7(J), PARTY B
AGREES THAT IT SHALL BE PROHIBITED FROM ENTERING INTO TRANSACTIONS WITH
CUSTOMERS FOR THE SUPPLY OF GAS IN ANY JURISDICTION NOT LISTED ON EXHIBIT 7(J),
OR WITH RESPECT TO ANY POTENTIAL CUSTOMER SERVED BY AN LDC THAT IS NOT LISTED ON
EXHIBIT 7(J) WITH RESPECT TO THE JURISDICTION IN WHICH SUCH POTENTIAL CUSTOMER
IS LOCATED.  EXHIBIT 7(J) SHALL BE AMENDED FROM TIME TO TIME TO INCLUDE ANY
JURISDICTIONS OR LDC’S APPROVED BY PARTY A PURSUANT TO THIS PART 7(J).


 


(II)                                  IF THERE IS A CHANGE IN APPLICABLE LAW IN
ANY DESIGNATED JURISDICTION OR IF A PROCEEDING IS INITIATED AGAINST PARTY A,
PARTY B AND/OR ANY LDC, WHICH, IN EITHER CASE, PARTY A REASONABLY DETERMINES
COULD HAVE AN ADVERSE EFFECT ON THE RESULTS OF ANY MARKET, REGULATORY OR UTILITY
RULES REVIEW PERFORMED BY PARTY A WITH RESPECT TO A DESIGNATED JURISDICTION OR
AN APPROVED LDC, THEN PARTY A SHALL HAVE THE RIGHT TO INITIATE AN ADDITIONAL
MARKET, REGULATIONS AND/OR UTILITY RULES REVIEW WITH RESPECT TO SUCH DESIGNATED
JURISDICTION OR APPROVED LDC (SUCH REVIEW, A “BRING DOWN REVIEW”).


 


29

--------------------------------------------------------------------------------



 


BASED ON THE RESULTS OF ANY SUCH BRING DOWN REVIEW, PARTY A MAY AMEND
EXHIBIT 7(J) TO REMOVE ANY AFFECTED LDC OR DESIGNATED JURISDICTION.


 


PART 8.           FORECASTING, SCHEDULING, NOMINATION, TAXES


 


(A)                                  FORECASTING.


 


(I)                                     PARTY B HEREBY AGREES THAT IT SHALL BE
SOLELY RESPONSIBLE FOR ITS OWN LOAD FORECASTING.  PARTY B ALSO AGREES THAT IT
WILL COOPERATE WITH PARTY A TO MODIFY OR IMPROVE PARTY B’S FORECASTING
PERFORMANCE IF REQUESTED BY PARTY A.  FOR THE AVOIDANCE OF DOUBT, PARTY A WILL
NOT BE RESPONSIBLE FOR ANY ASPECT OF PARTY B’S LOAD FORECASTING RESPONSIBILITY
AND PARTY B SHALL BE RESPONSIBLE FOR ANY COSTS OR PENALTIES INCURRED AS A RESULT
OF ANY FORECASTING ERROR.


 


(II)                                  PARTY B SHALL PROVIDE PARTY A WITH PARTY
B’S PROJECTED GAS NEEDS FOR DAILY, MONTHLY, AND SEASONAL PERIODS. PARTY B SHALL
PROVIDE SUCH PROJECTIONS AT SUCH TIMES AND IN SUCH FORMAT AS MAY BE REASONABLY
REQUESTED BY PARTY A.


 


(B)                                 GAS NOMINATION; TRANSPORTATION AND STORAGE
CAPACITY; RELEASE OF TRANSPORTATION AND STORAGE CAPACITY.


 


(I)                                     FOR MONTHLY BASE LOAD GAS TRANSACTIONS,
PARTY B WILL USE ITS BEST COMMERCIAL EFFORTS TO PROVIDE TO PARTY A A NOMINATION
SCHEDULE SETTING FORTH PARTY B’S PROMPT MONTH REQUIREMENTS BY THE CLOSE OF
BUSINESS OF THE 3RD TRADING DAY PRIOR TO THE NYMEX NATURAL GAS FUTURES CONTRACT
EXPIRATION DAY FOR THAT MONTH BUT NO LATER THAN THE CLOSE OF BUSINESS ON THE
PENULTIMATE NYMEX FUTURES CONTRACT EXPIRATION DAY FOR THAT MONTH.  FOR DAY-AHEAD
GAS TRANSACTIONS, PARTY B WILL USE ITS BEST COMMERCIAL EFFORTS TO PROVIDE PARTY
A WITH A NOMINATION SCHEDULE FOR ALL OF PARTY B’S DAY-AHEAD REQUIREMENTS BY 9:00
AM EPT, BUT NO LATER THAN 10:00 AM EPT, ON THE DAY PRIOR TO THE DAY OF GAS
FLOW.  FOR INTRA-DAY GAS TRANSACTIONS, PARTY B WILL NOTIFY PARTY A AS SOON AS IT
IS AWARE OF ANY INTRA-DAY GAS REQUIREMENTS AND PARTY A SHALL SATISFY SUCH
REQUIREMENTS THROUGH THE DELIVERY OF STORAGE GAS IF REASONABLY PRACTICABLE. 
PARTY B MAY REQUEST THAT PARTY A SATISFY AN INTRA-DAY GAS REQUIREMENT WITHOUT
DELIVERING STORAGE GAS, BUT PARTY A MAKES NO GUARANTY THAT IT CAN FULFILL ANY
SUCH REQUEST AND PARTY A SHALL HAVE NO LIABILITY IF IT FAILS TO DELIVER SUCH GAS
UNDER SUCH CIRCUMSTANCES.  HOWEVER, PARTY B WILL HAVE THE RIGHT TO REQUEST THAT
PARTY A SLEEVE AN INTRA-DAY TRANSACTION FOR THE PURCHASE OF GAS SHOULD PARTY A
BE UNABLE TO SATISFY SUCH INTRA-DAY GAS REQUIREMENT; PROVIDED, HOWEVER, THAT
PARTY A SHALL BE UNDER NO OBLIGATION TO ENTER INTO ANY SUCH SLEEVE TRANSACTION
UNLESS PARTY A IS SATISFIED WITH SUCH TRANSACTION AND WITH THE PROPOSED
COUNTERPARTY, IN ITS SOLE DISCRETION.  PARTY A AGREES THAT IT WILL PERFORM ALL
INTERSTATE PIPELINE NOMINATIONS FOR PARTY B BASED ON THE NOMINATION SCHEDULES
SUBMITTED BY PARTY B IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT; PROVIDED,
THAT PARTY B AGREES THAT IT WILL PERFORM ALL NOMINATIONS BEHIND LDC CITYGATES. 
THE SUBMISSION BY PARTY B TO PARTY A OF A NOMINATION SCHEDULE SHALL CONSTITUTE
THE AGREEMENT BY PARTY B TO PURCHASE THE QUANTITY OF GAS INDICATED ON SUCH
NOMINATION SCHEDULE, AS BALANCED BY THE RELEVANT LDCS, TO SATISFY THE
REQUIREMENTS OF  PARTY B’S CUSTOMER LOAD ON THE DAYS TO WHICH SUCH NOMINATION
SCHEDULE APPLIES, AT THE DELIVERY POINTS REFLECTED ON SUCH SCHEDULE.


 


(II)                                  EXCEPT AS OTHERWISE AGREED BETWEEN PARTY A
AND PARTY B, AS SOON AS PRACTICABLE BUT IN ANY EVENT NO LATER THAN 90 DAYS AFTER
THE CLOSING DATE, PARTY B WILL RELEASE, OR WILL ARRANGE FOR THE RELEASE OF, ALL
OF PARTY B’S PIPELINE TRANSPORTATION AND STORAGE CAPACITY ON INTERSTATE AND
INTERPROVINCIAL PIPELINES DIRECTLY TO PARTY A AND WILL ENTER INTO SUCH
AGREEMENTS AS PARTY A MAY REASONABLY REQUIRE (INCLUDING ASSET MANAGEMENT
AGREEMENTS) TO EFFECTUATE SUCH RELEASE IN A MANNER THAT IS COMPLIANT WITH THE
REQUIREMENTS OF APPLICABLE LAW OR ANY RELEVANT GOVERNMENTAL ENTITY, TRANSPORTER
AND/OR LDC.  PARTY B WILL PROVIDE TO PARTY A INSTRUCTIONS REGARDING SUCH
RELEASES OF CAPACITY IN A TIMELY AND EFFICIENT MANNER.  PARTY B HEREBY AGREES TO
PAY, OR TO REIMBURSE PARTY A FOR, ALL TRANSPORTATION AND STORAGE COSTS INCURRED
BY PARTY A RESULTING FROM PARTY A’S ACCEPTANCE OF RELEASES OF PIPELINE
TRANSPORTATION AND STORAGE CAPACITY TO SERVE PARTY B’S CUSTOMER LOAD.  UPON
PARTY A’S ACCEPTANCE OF THE RELEASE OF ANY SUCH CAPACITY, PARTY A SHALL BE
RESPONSIBLE FOR


 


30

--------------------------------------------------------------------------------



 


NOMINATING QUANTITIES OF GAS FROM THE RELEVANT RECEIPT POINT ON SUCH CAPACITY TO
THE RELEVANT DELIVERY POINT OR STORAGE LOCATION AND ALL STORAGE NOMINATIONS, AND
PARTY A SHALL MAKE ALL SUCH NOMINATIONS IN ACCORDANCE WITH ALL APPLICABLE
TARIFFS.  UNTIL ALL PIPELINE CAPACITY HAS BEEN RELEASED TO PARTY A, PARTY B AND
PARTY A WILL COOPERATE TO MEET PARTY B’S DELIVERY AND GAS STORAGE REQUIREMENTS
HEREUNDER IN ACCORDANCE WITH APPLICABLE LAW.


 


(III)                               PURCHASE OF INITIAL STORAGE GAS.


 

(A)                              ON THE EFFECTIVE DATE OF EACH RELEASE OF
PIPELINE STORAGE CAPACITY SPECIFIED IN PART 8(B)(II), PARTY B SHALL SELL TO
PARTY A AND PARTY A SHALL PURCHASE FROM PARTY B ALL OF THE GAS THEN HELD IN
STORAGE WITH RESPECT TO SUCH RELEASED CAPACITY (ALL SUCH GAS, THE “INITIAL
STORAGE GAS”).  THE PURCHASE PRICE FOR SUCH INITIAL STORAGE GAS (THE “PARTY A
STORAGE GAS PURCHASE PRICE”) SHALL BE THE WEIGHTED AVERAGE COST PER MMBTU OF
SUCH GAS (THE “INITIAL STORAGE GAS PER MMBTU PRICE”) MULTIPLIED BY THE QUANTITY
OF SUCH INITIAL STORAGE GAS EACH AS DEMONSTRATED BY PARTY B TO PARTY A’S
SATISFACTION.

 

(B)                                PARTY A AND PARTY B AGREE THAT THE PAYMENT BY
PARTY A OF THE PARTY A STORAGE GAS PURCHASE PRICE FOR ANY INITIAL STORAGE GAS
SHALL NOT BE DUE ON THE GAS SETTLEMENT DATE OF THE MONTH FOLLOWING THE MONTH
SUCH GAS WAS SOLD TO PARTY A AND SHALL INSTEAD BE PAID IN ACCORDANCE WITH
PART 8(B)(III)(C); PROVIDED, HOWEVER, THAT, TO THE EXTENT THE PARTY A STORAGE
GAS PURCHASE PRICE FOR ANY INITIAL STORAGE GAS IS NOT PAID IN FULL ON OR BEFORE
THE GAS SETTLEMENT DATE FOLLOWING THE DATE SUCH INITIAL STORAGE GAS WAS SOLD TO
PARTY A, THE OUTSTANDING AMOUNT OF SUCH PARTY A STORAGE GAS PURCHASE PRICE SHALL
ACCRUE INTEREST AT OVERNIGHT LIBOR PLUS 5% FROM AND INCLUDING SUCH GAS
SETTLEMENT DATE TO, BUT EXCLUDING, THE DATE SUCH AMOUNT IS PAID TO PARTY B.

 

(C)                                ON THE GAS SETTLEMENT DATE OF THE MONTH
FOLLOWING THE MONTH OF DELIVERY OF ANY SUCH INITIAL STORAGE GAS TO PARTY B’S
CUSTOMERS, PARTY A SHALL PAY TO PARTY B AN AMOUNT EQUAL TO THE SUM OF (I) THE
PRODUCT OF THE INITIAL STORAGE GAS PER MMBTU PRICE MULTIPLIED BY THE AMOUNT OF
INITIAL STORAGE GAS DELIVERED TO PARTY B’S CUSTOMERS IN THE PRIOR MONTH, AND
(II) OUTSTANDING ACCRUED INTEREST ON SUCH AMOUNT, IF ANY; PROVIDED, HOWEVER,
THAT SUCH AMOUNT SHALL BE NETTED AGAINST THE CORRESPONDING PAYMENT TO BE MADE BY
PARTY B TO PARTY A WITH RESPECT TO SUCH DELIVERIES TO PARTY B’S CUSTOMERS
PURSUANT TO PART 9(B). INITIAL STORAGE GAS WILL BE DEEMED STORAGE GAS FOR ALL
PURPOSES OF THIS AGREEMENT.  IN ADDITION, FOR PURPOSES OF  PART 9(B), ANY
INITIAL STORAGE GAS HELD IN STORAGE SHALL BE DEEMED TO BE DELIVERED TO PARTY B’S
CUSTOMERS ON A FIRST IN FIRST OUT BASIS PRIOR TO ANY OTHER STORAGE GAS HELD IN
STORAGE AND THE CONTRACT PRICE PAYABLE BY PARTY B WITH RESPECT TO SUCH STORAGE
GAS SHALL BE THE INITIAL STORAGE GAS PER MMBTU PRICE MULTIPLIED BY THE QUANTITY
OF INITIAL STORAGE GAS DELIVERED TO SUCH CUSTOMERS, AND SUCH INITIAL STORAGE GAS
SHALL NOT BE INCLUDED FOR PURPOSES OF DETERMINING COMPLIANCE WITH PART 7(A)(II).

 


(IV)                              PARTY A SHALL HAVE THE RIGHT TO UTILIZE
PIPELINE CAPACITY NOT UTILIZED BY PARTY A TO SERVE PARTY B’S CUSTOMER LOAD;
PROVIDED, HOWEVER, THAT SUCH UNUTILIZED CAPACITY SHALL BE AVAILABLE AT ALL TIMES
TO SUPPORT PARTY B’S PURCHASES AND DELIVERIES OF GAS, INCLUDING ON AN INTRA-DAY
BASIS.  IF PARTY B DETERMINES THAT THERE IS INTERSTATE PIPELINE TRANSPORTATION
CAPACITY NOT REQUIRED TO SERVE ITS CUSTOMER LOAD, AND PARTY B HAS IDENTIFIED AN
OPPORTUNITY TO DERIVE MARKET VALUE FOR SUCH CAPACITY, THEN PARTY B MAY DIRECT
PARTY A TO RELEASE ANY SUCH EXCESS CAPACITY TO A THIRD PARTY THAT IS NOT A
SPECIFIED ENTITY OF PARTY B; PROVIDED, HOWEVER, THAT (A) PARTY A SHALL ONLY BE
OBLIGATED TO RELEASE SUCH EXCESS CAPACITY IN A MANNER THAT IS IN FULL COMPLIANCE
WITH ALL APPLICABLE LAWS INCLUDING ANY APPLICABLE FERC REGULATIONS, (B) PARTY A
SHALL NOT BE OBLIGATED TO RELEASE ANY SUCH EXCESS CAPACITY FOR A TERM OF LESS
THAN A FULL MONTH, AND (C) PARTY A SHALL NOT BE OBLIGATED TO RELEASE ANY
CAPACITY IF IT REASONABLY BELIEVES THAT SUCH CAPACITY WILL BE REQUIRED TO SERVE
PARTY B’S CUSTOMER LOAD.  PARTY A SHALL ENABLE PARTY B TO REALIZE, THROUGH
SET-OFFS OR OTHERWISE, THE VALUE OF ANY PIPELINE CREDITS THAT ACCRUE TO PARTY
A’S ACCOUNT IN RESPECT OF ANY SUCH RELEASES MADE IN ACCORDANCE WITH THE
FOREGOING.  PRIOR TO RELEASING ANY CAPACITY IN ACCORDANCE WITH THE FOREGOING,
PARTY A SHALL HAVE THE RIGHT TO MATCH THE MARKET PRICE OFFERED BY A THIRD PARTY
FOR SUCH CAPACITY


 


31

--------------------------------------------------------------------------------



 


AND TO PURCHASE SUCH CAPACITY FOR ITS OWN ACCOUNT.  IN THE EVENT OF ANY SUCH
PURCHASE OF CAPACITY  BY PARTY A, PARTY B WILL NOT BE ENTITLED TO ANY PIPELINE
CREDITS THAT ACCRUE TO PARTY A IN CONNECTION WITH SUCH PURCHASED CAPACITY. 
PARTY A SHALL HAVE THE RIGHT TO UTILIZE ANY PIPELINE CAPACITY THAT IS NOT USED
TO SERVE PARTY B’S CUSTOMER LOAD AND THAT HAS NOT BEEN RELEASED TO A THIRD PARTY
IN ACCORDANCE WITH THIS PART 8(B)(IV).  PRIOR TO PARTY A’S EXERCISE OF ITS RIGHT
TO UTILIZE ANY SUCH CAPACITY, PARTY A AND PARTY B WILL MUTUALLY AGREE TO A PRICE
TO BE PAID TO PARTY B FOR SUCH CAPACITY UTILIZATION.


 


(V)                                 AT PARTY B’S DIRECTION, PARTY A SHALL USE
ITS COMMERCIALLY REASONABLE EFFORTS TO ACQUIRE TRANSPORTATION CAPACITY AT DEMAND
CHARGES THAT ARE MUTUALLY AGREED BY PARTY A, PARTY B AND THE RELEVANT
TRANSPORTER.


 


PART 9.           PAYMENT TERMS; FINANCING FEES; THIRD PARTY CREDIT SUPPORT FEES


 


(A)                                  GAS PAYMENTS.  NOTWITHSTANDING ANY
PROVISION HEREIN TO THE CONTRARY, INCLUDING CLAUSES (F)(I) AND F(II) OF THE GAS
ANNEX, PARTY A SHALL DELIVER AN INVOICE TO PARTY B FOR GAS ON OR ABOUT THE 10TH
CALENDAR DAY OF EACH MONTH BEGINNING IN THE MONTH IMMEDIATELY SUCCEEDING THE
MONTH OF COMMENCEMENT OF THE TERM OF THIS AGREEMENT.  EACH SUCH INVOICE SHALL
ITEMIZE ALL AMOUNTS OWED BY PARTY B FOR GAS DELIVERED AND RECEIVED DURING THE
PREVIOUS MONTH AND ALL OTHER AMOUNTS DUE TO PARTY A UNDER THIS AGREEMENT THAT
HAVE ACCRUED IN THE PREVIOUS MONTH; PROVIDED, HOWEVER, THAT ANY FAILURE BY PARTY
A TO DELIVER AN INVOICE TO PARTY B SHALL NOT IN ANY WAY AFFECT PARTY B’S
OBLIGATION TO PAY SUCH AMOUNTS OR THE DUE DATE FOR THE PAYMENT OF SUCH AMOUNTS.
IF THE ACTUAL QUANTITY OF GAS DELIVERED IS NOT KNOWN BY THE INVOICE DATE, THE
INVOICE WILL BE PREPARED BASED ON THE QUANTITY OF GAS THAT WAS SCHEDULED FOR
DELIVERY IN SUCH MONTH.  THE INVOICED QUANTITY WILL THEN BE ADJUSTED TO REFLECT
THE ACTUAL DELIVERED QUANTITY OF GAS ON THE FOLLOWING MONTH’S INVOICE OR AS SOON
THEREAFTER AS ACTUAL DELIVERY INFORMATION IS AVAILABLE. EXCEPT AS OTHERWISE
PROVIDED IN PARTS 9(B), (C), (E) AND (F), PARTY B WILL PAY EACH INVOICE ON OR
BEFORE THE 25TH DAY OF THE MONTH SUCH INVOICE IS RECEIVED (THE “GAS SETTLEMENT
DATE”); PROVIDED, HOWEVER, THAT SUCH AMOUNTS SHALL NOT BE CONSIDERED PAST DUE IF
SUCH AMOUNTS ARE PAID TO PARTY A ON OR BEFORE THE 10TH DAY OF THE THIRD MONTH
FOLLOWING THE MONTH OF DELIVERY OR ACCRUAL, AS APPLICABLE (EACH SUCH DATE, A
“GAS DUE DATE”).


 


(B)                                 PAYMENTS FOR STORAGE GAS.  PARTY B SHALL PAY
PARTY A FOR STORAGE GAS AND ALL RELATED CHARGES ON THE GAS SETTLEMENT DATE OF
THE MONTH FOLLOWING THE MONTH OF DELIVERY OF SUCH STORAGE GAS TO PARTY B’S
CUSTOMERS; PROVIDED, HOWEVER, THAT SUCH AMOUNTS (OTHER THAN AMOUNTS FOR INITIAL
STORAGE GAS, WHICH SHALL BE NETTED PURSUANT TO PART 8(B)(III)) SHALL NOT BE
CONSIDERED PAST DUE IF SUCH AMOUNTS ARE PAID TO PARTY A ON OR BEFORE THE 10TH
DAY OF THE THIRD MONTH FOLLOWING THE MONTH OF DELIVERY TO PARTY B’S CUSTOMERS
(EACH SUCH DATE, A “STORAGE GAS DUE DATE”).  FINANCING FEES SHALL ACCRUE ON THE
PURCHASE PRICE FOR STORAGE GAS AND ANY RELATED CHARGES FROM (AND EXCLUDING) THE
GAS SETTLEMENT DATE IN THE MONTH FOLLOWING THE DATE SUCH STORAGE GAS IS
DELIVERED TO THE RELEVANT LDC FOR CREDIT TO THE RELEVANT STORAGE ACCOUNT (THE
“STORAGE FINANCING COMMENCEMENT DATE”) TO THE DATE SUCH PURCHASE PRICE IS PAID. 
ALL FINANCING FEES WITH RESPECT TO STORAGE GAS AND RELATED CHARGES SHALL BE DUE
AND PAYABLE ON THE 10TH DAY OF EACH MONTH, COMMENCING WITH THE FIRST MONTH TO
OCCUR AFTER THE STORAGE FINANCING COMMENCEMENT DATE.  ANY STORAGE GAS THAT HAS
NOT BEEN DELIVERED TO AN LDC FOR DELIVERY TO PARTY B’S CUSTOMERS ON OR PRIOR TO
THE TERMINATION DATE SHALL BE REQUIRED TO BE PURCHASED BY PARTY B (A “REQUIRED
PURCHASE”) ON THE TERMINATION DATE (THE “REQUIRED PURCHASE DATE”).  THE CONTRACT
PRICE FOR GAS TO BE SOLD TO PARTY B UNDER A REQUIRED PURCHASE SHALL BE THE
PRODUCT OF (I) THE AVERAGE CONTRACT PRICE PER MMBTU OF THE RELEVANT STORAGE GAS
WEIGHTED BY VOLUME AND DETERMINED ON A “LAST IN LAST OUT” BASIS MULTIPLIED BY
(II) THE OUTSTANDING QUANTITY (IN MMBTUS) OF STORAGE GAS.  PAYMENT FOR A
REQUIRED PURCHASE SHALL NOT ENJOY EXTENDED PAYMENT TERMS.  ACCORDINGLY, AMOUNTS
DUE AND UNPAID ON THE REQUIRED PURCHASE DATE SHALL BE IMMEDIATELY OVERDUE IF NOT
PAID ON THE REQUIRED PURCHASE DATE AND SHALL ACCRUE INTEREST AT THE DEFAULT
RATE.


 


(C)                                  SWAP PAYMENTS.  PROMPTLY AFTER THE END OF
EACH CALCULATION PERIOD FOR EACH OUTSTANDING GAS SWAP, PARTY A SHALL DELIVER TO
PARTY B INVOICES IN RESPECT OF GAS SWAP SETTLEMENT PAYMENTS THAT ARE DUE WITH
RESPECT TO SUCH TRANSACTIONS.  GAS SWAP SETTLEMENT PAYMENTS SHALL BE DUE ON THE
FIFTH BUSINESS DAY AFTER THE END OF EACH RELEVANT CALCULATION PERIOD (THE “GAS
SWAP SETTLEMENT DATE”); PROVIDED, HOWEVER, THAT GAS SWAP SETTLEMENT PAYMENTS DUE
FROM PARTY B SHALL NOT BE DEEMED PAST DUE SO LONG AS SUCH PAYMENTS ARE MADE BY
THE GAS DUE DATE THAT OCCURS IN THE THIRD MONTH FOLLOWING THE END OF THE
APPLICABLE CALCULATION PERIOD.


 


32

--------------------------------------------------------------------------------



 


(D)                                 OPTION PAYMENTS.  UNLESS OTHERWISE REQUIRED
BY PARTY A, THE PREMIUM PAYMENT FOR OPTION TRANSACTIONS WILL BE DUE ON THE NEXT
GAS SETTLEMENT DATE AFTER THE OPTION TRANSACTION IS ENTERED INTO; PROVIDED,
HOWEVER, THAT ANY SUCH PREMIUM PAYMENT SHALL NOT INCLUDE THE GAS ADDER OR OTHER
FEES AND SHALL NOT BE DEEMED PAST DUE SO LONG AS SUCH PAYMENT IS MADE BY THE GAS
DUE DATE THAT APPLIES TO SUCH GAS SETTLEMENT DATE.  SETTLEMENT PAYMENTS FOR
EXERCISED OPTION TRANSACTIONS SHALL BE SUBJECT TO THE PAYMENT TERMS APPLICABLE
TO THE UNDERLYING TRANSACTION.  FOR THE AVOIDANCE OF DOUBT, THE CONTRACT PRICE
FOR GAS DELIVERED PURSUANT TO THE EXERCISE OF ANY PHYSICALLY SETTLED OPTION
TRANSACTIONS AND OPTION TRANSACTIONS ON GAS SWAPS WILL INCLUDE THE RELEVANT GAS
ADDER.


 


(E)                                  FINANCING FEES.  PARTY B SHALL PAY
FINANCING FEES WITH RESPECT TO ALL OUTSTANDING AMOUNTS.  FINANCING FEES SHALL
ACCRUE ON EACH OUTSTANDING AMOUNT FROM AND EXCLUDING THE SETTLEMENT DATE OR
OTHER DATE ON WHICH SUCH OUTSTANDING AMOUNT WAS ORIGINALLY DUE FOR PAYMENT AND
THROUGH AND INCLUDING THE DATE SUCH AMOUNT IS PAID; PROVIDED, HOWEVER, THAT,
WITH RESPECT TO THE AMOUNTS DUE FOR STORAGE GAS, FINANCING FEES SHALL ACCRUE IN
ACCORDANCE WITH PART 9(B).  FINANCING FEES SHALL BE PAYABLE MONTHLY IN ARREARS
ON THE 10TH DAY OF EACH MONTH (THE “FINANCING FEE SETTLEMENT DATE”); PROVIDED,
HOWEVER, THAT FINANCING FEES SHALL NOT BE DEEMED PAST DUE SO LONG AS SUCH
PAYMENTS ARE MADE BY THE GAS DUE DATE THAT OCCURS IN THE THIRD MONTH FOLLOWING
THE APPLICABLE FINANCING FEE SETTLEMENT DATE.


 


(F)                                    CREDIT SUPPORT FEES.  WITH RESPECT TO ANY
OUTSTANDING CREDIT SUPPORT AMOUNT, PARTY B SHALL PAY TO PARTY A A CREDIT SUPPORT
FEE.  THE CREDIT SUPPORT FEE SHALL BE CALCULATED DAILY AND SHALL BE PAID MONTHLY
IN ARREARS ON EACH GAS SETTLEMENT DATE; PROVIDED, HOWEVER, THAT THE CREDIT
SUPPORT FEE SHALL NOT BE DEEMED PAST DUE SO LONG AS PAYMENT IS MADE ON OR PRIOR
TO THE NEXT OCCURRING GAS DUE DATE.


 


PART 10.                    THIRD PARTY CLOSE-OUTS AND NOVATIONS; FINANCING


 


(A)                                  SOCGEN TRANSACTIONS.


 


(I)                                     ON THE CLOSING DATE, PARTY B SHALL CAUSE
SOCGEN TO NOVATE SOCGEN’S POSITIONS UNDER THE OUTSTANDING HEDGING TRANSACTIONS
SET FORTH ON EXHIBIT 10(A)(I) TO PARTY A (THE “SG NOVATED TRANSACTIONS”).
CONCURRENTLY WITH THE NOVATION OF THE SG NOVATED TRANSACTIONS, PARTY A AND
SOCGEN SHALL ENTER INTO BACK-TO-BACK OFFSETTING HEDGING TRANSACTIONS HAVING THE
SAME NOTIONAL QUANTITIES, FIXED AND FLOATING PRICES AND REMAINING TENORS WITH
RESPECT TO EACH SG NOVATED TRANSACTION AND OTHERWISE ON TERMS SATISFACTORY TO
PARTY A IN ITS SOLE DISCRETION (EACH SUCH BACK-TO-BACK HEDGE, A “SG SLEEVE
TRANSACTION”).  IF SOCGEN REQUIRES A PAYMENT IN EXCHANGE FOR, OR AS A CONDITION
TO, EXECUTING ANY NOVATION, PARTY B SHALL MAKE SUCH PAYMENT TO SOCGEN (SUCH
PAYMENTS, THE “SG NOVATION PAYMENTS”).


 


(II)                                  ON THE CLOSING DATE, PARTY A SHALL INFORM
PARTY B OF THE AGGREGATE MARK-TO-MARKET EXPOSURE THAT PARTY A HAS ASSUMED IN
CONNECTION WITH THE SG NOVATED TRANSACTIONS (THE “SG NOTIONAL AMOUNT”).  IN
ADDITION TO ANY OTHER PAYMENTS REQUIRED TO BE MADE BY PARTY B IN CONNECTION
THEREWITH, PARTY B SHALL PAY TO PARTY A, FROM AND INCLUDING THE CLOSING DATE TO
AND EXCLUDING THE LATEST SETTLEMENT DATE SCHEDULED TO OCCUR WITH RESPECT TO THE
SG NOVATED TRANSACTIONS, A MONTHLY FEE (THE “SG EXPOSURE FEE”) ON THE SG
NOTIONAL AMOUNT.  THE SG EXPOSURE FEE FOR EACH MONTH AND THE FORMULA USED TO
CALCULATE EACH SUCH MONTHLY AMOUNT SHALL BE SET FORTH ON EXHIBIT 10(A)(II). THE
SG EXPOSURE FEE SHALL BE PAYABLE MONTHLY IN ARREARS, ON THE 10TH DAY OF EACH
MONTH (EACH, AN “EXPOSURE FEE DUE DATE”); PROVIDED, HOWEVER, THAT EACH SUCH
PAYMENT SHALL NOT BE CONSIDERED PAST DUE IF SUCH PAYMENT IS PAID TO PARTY A ON
OR BEFORE THE 10TH DAY OF THE THIRD MONTH FOLLOWING THE APPLICABLE EXPOSURE FEE
DUE DATE.


 


(III)                               THE PARTIES ACKNOWLEDGE AND AGREE THAT, IN
RESPECT OF THE SG NOVATED TRANSACTIONS, (A) THE FEE PAID TO PARTY A PURSUANT TO
CLAUSE (V) OF THIS PART 10(A) SHALL BE IN LIEU OF ANY GAS ADDER AND SLEEVE ADDER
THAT OTHERWISE WOULD HAVE APPLIED TO SUCH TRANSACTIONS, AND (B) THE AGGREGATE
NOTIONAL AMOUNT OF THE SG NOVATED TRANSACTIONS WILL BE COUNTED TOWARD THE
MINIMUM GAS QUANTITY FOR THE INITIAL CONTRACT YEAR.


 


33

--------------------------------------------------------------------------------



 


(IV)                              PARTY B AGREES THAT, TO SECURE ITS OBLIGATIONS
UNDER THE SG NOVATED TRANSACTIONS, IT SHALL DELIVER TO PARTY A ON THE CLOSING
DATE CASH IN AN AMOUNT EQUAL TO THAT PORTION OF THE SG NOTIONAL AMOUNT THAT
PARTY A ATTRIBUTES TO THE MARK-TO-MARKET EXPOSURE FOR CALCULATION PERIODS UNDER
THE SG NOVATED TRANSACTIONS THAT COMMENCE MORE THAN ONE CALENDAR YEAR FROM THE
CLOSING DATE (EACH, A “SG FUTURE CALCULATION PERIOD”).  ALL SUCH CASH SHALL BE
HELD BY PARTY A IN THE SWAP NOTE SUB ACCOUNT; PROVIDED, HOWEVER, THAT, ON EACH
GAS SWAP SETTLEMENT DATE FOLLOWING OCTOBER 31, 2009 AND AS LONG AS NO DEFAULT OR
POTENTIAL TERMINATION EVENT HAS OCCURRED AND IS CONTINUING WITH RESPECT TO PARTY
B, PARTY A SHALL TRANSFER FROM THE SWAP NOTE SUB ACCOUNT TO THE PARTY A SUB
ACCOUNT AN AMOUNT EQUAL TO THE MARK-TO-MARKET EXPOSURE THAT PARTY A, IN
ACCORDANCE WITH THE PRECEDING SENTENCE, ATTRIBUTED TO THE SG FUTURE CALCULATION
PERIOD OCCURRING 11 MONTHS FOLLOWING SUCH GAS SWAP SETTLEMENT.


 


(V)                                 ON THE CLOSING DATE, AND IN CONSIDERATION
FOR PARTY A ENTERING INTO THE SG NOVATED TRANSACTIONS AND THE SG SLEEVE
TRANSACTIONS, PARTY B SHALL PAY TO PARTY A A FEE IN AN AMOUNT EQUAL TO 
$600,000.


 


(B)                                 THIRD PARTY TRANSACTIONS.


 


(I)                                     WITHIN 30 DAYS OF THE CLOSING DATE,
PARTY B SHALL EITHER (A) TERMINATE AND LIQUIDATE OR (B) NOVATE TO PARTY A, AS
THE CASE MAY BE, ALL OF THE OUTSTANDING HEDGING TRANSACTIONS WITH THIRD PARTIES
THAT ARE LISTED ON EXHIBIT 10(B)(I).  WITH RESPECT TO SUCH TRANSACTIONS ON
EXHIBIT 10(B)(I) THAT PARTY B ELECTS TO TERMINATE AND LIQUIDATE (SUCH
TRANSACTIONS, THE “THIRD PARTY TRANSACTIONS”), SUCH TERMINATIONS AND
LIQUIDATIONS MAY RESULT IN TERMINATION PAYMENTS TO BE MADE BY PARTY B TO ONE OR
MORE THIRD-PARTIES AT THE RELEVANT TIME OF SUCH TERMINATIONS AND LIQUIDATIONS IN
AMOUNTS TO BE NEGOTIATED BETWEEN EACH SUCH THIRD PARTY AND PARTY A (SUCH
PAYMENTS, THE “THIRD PARTY LIQUIDATION PAYMENTS”).


 


(II)                                  CONCURRENTLY WITH THE TERMINATION AND
LIQUIDATION OF EACH THIRD PARTY TRANSACTION, PARTY A SHALL ENTER INTO A HEDGING
TRANSACTION WITH PARTY B THAT CORRESPONDS WITH SUCH TERMINATED THIRD PARTY
TRANSACTION (EACH SUCH CORRESPONDING TRANSACTION, A “CORRESPONDING THIRD PARTY
TRANSACTION”) HAVING THE SAME NOTIONAL QUANTITY, FLOATING PRICE AND REMAINING
TENOR; PROVIDED, HOWEVER, THAT THE FIXED PRICE APPLICABLE TO EACH SUCH HEDGING
TRANSACTION SHALL BE THE FIXED PRICE USED TO CALCULATE THE THIRD PARTY
LIQUIDATION PAYMENT FOR THE CORRESPONDING TERMINATED THIRD PARTY TRANSACTION.


 


(III)                               WITH RESPECT TO SUCH TRANSACTIONS ON
EXHIBIT 10(B)(I) THAT PARTY B ELECTS TO NOVATE TO PARTY A (THE “THIRD PARTY
NOVATION TRANSACTIONS”),  CONCURRENTLY WITH THE NOVATION OF SUCH TRANSACTIONS,
PARTY A AND EACH RELEVANT THIRD PARTY SHALL ENTER INTO BACK-TO-BACK OFFSETTING
HEDGING TRANSACTIONS HAVING THE SAME NOTIONAL QUANTITIES, FLOATING PRICES AND
REMAINING TENORS WITH RESPECT TO EACH THIRD PARTY NOVATION TRANSACTION AND
OTHERWISE ON TERMS SATISFACTORY TO PARTY A IN ITS SOLE DISCRETION.  IF A THIRD
PARTY REQUIRES A PAYMENT IN EXCHANGE FOR, OR AS A CONDITION TO, EXECUTING ANY
NOVATION, PARTY B SHALL MAKE SUCH PAYMENT TO THE RELEVANT THIRD PARTY (SUCH
PAYMENTS, THE “THIRD PARTY NOVATION PAYMENTS”).


 


(IV)                              ON THE CLOSING DATE, PARTY A SHALL INFORM
PARTY B OF THE THEN-CURRENT AGGREGATE MARK-TO-MARKET EXPOSURE ASSOCIATED WITH
EACH TRANSACTION LISTED ON EXHIBIT 10(B)(I) (EACH, A “THIRD PARTY NOTIONAL
AMOUNT”).  IN ADDITION TO ANY OTHER PAYMENTS REQUIRED TO BE MADE BY PARTY B IN
CONNECTION HEREWITH, PARTY B SHALL PAY TO PARTY A, FROM AND INCLUDING THE
CLOSING DATE, TO AND EXCLUDING THE LATEST SETTLEMENT DATE SCHEDULED TO OCCUR
WITH RESPECT TO EACH SUCH TRANSACTION, A MONTHLY FEE (THE “THIRD PARTY EXPOSURE
FEES”) ON THE RELEVANT THIRD PARTY NOTIONAL AMOUNT ASSOCIATED WITH EACH SUCH
TRANSACTION; PROVIDED, HOWEVER, THAT, ONCE A TRANSACTION LISTED ON
EXHIBIT 10(B)(I) BECOMES A THIRD PARTY TRANSACTION (I.E., IS TERMINATED AND
LIQUIDATED), THIRD PARTY EXPOSURE FEES SHALL CEASE TO ACCRUE ON THE THIRD PARTY
NOTIONAL AMOUNT ATTRIBUTABLE TO SUCH TRANSACTION.  THE FORMULA USED TO CALCULATE
ALL THIRD PARTY EXPOSURE FEES SHALL BE SET FORTH ON EXHIBIT 10(B)(IV).  ALL
THIRD PARTY EXPOSURE FEES SHALL BE PAYABLE MONTHLY IN ARREARS ON EACH EXPOSURE
FEE DUE DATE; PROVIDED, HOWEVER, THAT EACH SUCH PAYMENT SHALL NOT BE CONSIDERED
PAST DUE IF SUCH PAYMENT IS PAID TO PARTY A ON OR BEFORE THE 10TH DAY OF THE
THIRD MONTH FOLLOWING THE APPLICABLE EXPOSURE FEE DUE DATE.


 


34

--------------------------------------------------------------------------------



 


(V)                                 ON AND SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT AND TO ENABLE PARTY B TO PAY ANY THIRD PARTY LIQUIDATION
PAYMENTS, ANY SG NOVATION PAYMENTS AND ANY THIRD PARTY NOVATION PAYMENTS, PARTY
A SHALL MAKE ONE OR MORE LOANS TO PARTY B (EACH SUCH LOAN, A “LOAN”) ON AND
AFTER THE CLOSING DATE AND IN AMOUNTS EQUAL TO ANY SG NOVATION PAYMENTS, THIRD
PARTY NOVATION PAYMENTS AND/OR THIRD PARTY LIQUIDATION PAYMENTS; PROVIDED, THAT,
THE COMMITMENT OF PARTY A TO MAKE ANY SUCH LOANS SHALL EXPIRE ON THE 30TH DAY
FOLLOWING THE CLOSING DATE.


 


(VI)                              PARTY B AGREES THAT, TO SECURE ITS OBLIGATIONS
AND POTENTIAL OBLIGATIONS UNDER THE THIRD PARTY NOVATED TRANSACTIONS AND UNDER
THE LOANS RELATING TO ANY THIRD PARTY LIQUIDATION PAYMENTS, IT SHALL DELIVER TO
PARTY A ON THE CLOSING DATE CASH IN AN AMOUNT EQUAL TO THAT PORTION OF THE THIRD
PARTY NOTIONAL AMOUNT THAT PARTY A ATTRIBUTES TO THE MARK-TO-MARKET EXPOSURE FOR
CALCULATION PERIODS UNDER THE TRANSACTIONS LISTED ON EXHIBIT 10(B)(I) THAT
COMMENCE MORE THAN ONE CALENDAR YEAR FROM THE CLOSING DATE (EACH, A “THIRD PARTY
FUTURE CALCULATION PERIOD”).  ALL SUCH CASH SHALL BE HELD BY PARTY A IN THE SWAP
NOTE SUB ACCOUNT; PROVIDED, HOWEVER, THAT, ON EACH GAS SWAP SETTLEMENT DATE
FOLLOWING OCTOBER 31, 2009 AND AS LONG AS NO DEFAULT OR POTENTIAL TERMINATION
EVENT HAS OCCURRED AND IS CONTINUING WITH RESPECT TO PARTY B, PARTY A SHALL
TRANSFER FROM THE SWAP NOTE SUB ACCOUNT TO THE PARTY A SUB ACCOUNT AN AMOUNT
EQUAL TO THAT PORTION OF THE THIRD PARTY NOTIONAL AMOUNT OF EACH SUCH
TRANSACTION ATTRIBUTED TO THE THIRD PARTY FUTURE CALCULATION PERIOD OCCURRING
ELEVEN MONTHS FOLLOWING SUCH GAS SWAP SETTLEMENT DATE.


 


(VII)                           IF PARTY A AND PARTY B DO NOT AGREE ON A FLAT
FEE TO BE PAID BY PARTY B TO PARTY A FOR ENTERING INTO THE CORRESPONDING THIRD
PARTY TRANSACTIONS AND THE THIRD PARTY NOVATION TRANSACTIONS, PARTY B SHALL PAY
TO PARTY A THE APPLICABLE GAS ADDER IN RESPECT OF THE NOTIONAL AMOUNTS RELATING
TO EACH SUCH CORRESPONDING THIRD PARTY TRANSACTION AND EACH SUCH THIRD PARTY
NOVATION TRANSACTION.  THE PARTIES FURTHER AGREE THAT THE AGGREGATE NOTIONAL
AMOUNTS OF THE CORRESPONDING THIRD PARTY TRANSACTIONS AND THE THIRD PARTY
NOVATION TRANSACTIONS SHALL BE COUNTED TOWARD THE MINIMUM GAS QUANTITY FOR THE
INITIAL CONTRACT YEAR.


 


(C)                                  LOAN ACCOUNTING.


 


(I)                                     PARTY A SHALL RECORD IN ITS RECORDS THE
DATE AND AMOUNT OF EACH OF THE LOANS AND EACH REPAYMENT THEREOF.  THE AGGREGATE
UNPAID PRINCIPAL AMOUNT SO RECORDED SHALL BE REBUTTABLY PRESUMPTIVE EVIDENCE OF
THE PRINCIPAL AMOUNT OF THE LOANS OWING AND UNPAID.  THE FAILURE TO SO RECORD
ANY SUCH AMOUNT OR ANY ERROR IN SO RECORDING ANY SUCH AMOUNT SHALL NOT, HOWEVER,
LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF PARTY B HEREUNDER OR UNDER ANY
PROMISSORY NOTE TO REPAY THE PRINCIPAL AMOUNT OF THE LOANS HEREUNDER, TOGETHER
WITH ALL INTEREST ACCRUING THEREON.


 


(II)                                  AT THE REQUEST OF PARTY A, THE LOANS SHALL
BE EVIDENCED BY PROMISSORY NOTES, SUBSTANTIALLY IN THE FORM OF
EXHIBIT 10(C)(II), WITH APPROPRIATE INSERTIONS, PAYABLE TO THE ORDER OF PARTY A
IN A FACE PRINCIPAL AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE APPLICABLE LOAN.


 


(D)                                 INTEREST.


 


(I)                                     PARTY B PROMISES TO PAY INTEREST ON THE
UNPAID PRINCIPAL AMOUNT OF EACH LOAN FOR THE PERIOD COMMENCING ON THE DATE OF
SUCH LOAN UNTIL SUCH LOAN IS PAID IN FULL AT THE APPLICABLE RATE PER ANNUM SET
FORTH ON EXHIBIT 10(D)(I) HERETO WITH RESPECT TO SUCH LOAN; PROVIDED, THAT
(A) AT ANY TIME AN EVENT OF DEFAULT EXISTS, THE APPLICABLE RATE OF INTEREST
CORRESPONDING TO THE LOAN SHALL BE THE DEFAULT RATE AND (B) ANY SUCH INCREASE
MAY THEREAFTER BE RESCINDED BY PARTY A.  IN NO EVENT SHALL CHARGES CONSTITUTING
INTEREST PAYABLE BY PARTY B TO PARTY A EXCEED THE MAXIMUM AMOUNT OR THE RATE
PERMITTED UNDER ANY APPLICABLE LAW, AND IF ANY SUCH PART OR PROVISION OF THIS
AGREEMENT IS IN CONTRAVENTION OF ANY SUCH APPLICABLE LAW, SUCH PART OR PROVISION
SHALL BE DEEMED AMENDED TO CONFORM THERETO.  AMOUNTS PAYABLE AS THE SG EXPOSURE
FEE AND THIRD PARTY EXPOSURE FEES SHALL, FOR THE PURPOSES OF THIS CLAUSE (I), BE
CONSIDERED INTEREST PAYABLE ON THE SG NOTIONAL AMOUNT AND THE THIRD PARTY
NOTIONAL AMOUNT, RESPECTIVELY.  ACCORDINGLY, THE PROVISO SET FORTH ABOVE SHALL
APPLY, AND SHALL BE CALCULATED ON THE SG NOTIONAL AMOUNT AND THE THIRD PARTY
NOTIONAL AMOUNT.


 


35

--------------------------------------------------------------------------------



 


(II)                                  ACCRUED INTEREST ON EACH LOAN SHALL BE
PAYABLE IN ARREARS ON THE 10TH DAY OF EACH MONTH DURING THE TERM OF THIS
AGREEMENT; PROVIDED, HOWEVER, THAT EACH SUCH PAYMENT SHALL NOT BE CONSIDERED
PAST DUE IF SUCH PAYMENT IS PAID TO PARTY A ON OR BEFORE THE GAS DUE DATE THAT
RELATES TO THE GAS SETTLEMENT DATE THAT OCCURS DURING THE MONTH SUCH PAYMENT WAS
ORIGINALLY DUE.  AFTER MATURITY AND AT ANY TIME AN EVENT OF DEFAULT EXISTS, ALL
ACCRUED INTEREST ON ALL LOANS SHALL BE PAYABLE IN CASH AND ON DEMAND AT THE
RATES SPECIFIED IN PART 10(D)(I).


 


(E)                                  LOAN PREPAYMENTS.  PARTY B MAY NOT MAKE ANY
PREPAYMENT ON ANY LOAN HEREUNDER.


 


(F)                                    LOAN REPAYMENTS.  THE LOANS SHALL BE PAID
AT THE TIMES AND IN THE AMOUNTS SET FORTH ON EXHIBIT 10(D)(I) ATTACHED HERETO. 
NOTWITHSTANDING THE FOREGOING, THE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS
SHALL BE PAID IN FULL ON THEIR RESPECTIVE MATURITY DATES; PROVIDED, HOWEVER,
THAT EACH SUCH PAYMENT SHALL NOT BE CONSIDERED PAST DUE IF SUCH PAYMENT IS PAID
TO PARTY A ON OR BEFORE THE GAS DUE DATE THAT RELATES TO THE GAS SETTLEMENT DATE
THAT OCCURS DURING THE MONTH SUCH PAYMENT WAS ORIGINALLY DUE.


 


(G)                                 MANNER OF FUNDING; ALTERNATE FUNDING
OFFICES.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, PARTY
A SHALL BE ENTITLED TO FUND AND MAINTAIN ITS FUNDING OF ALL OR ANY PART OF THE
LOANS AT ITS SOLE DISCRETION.  PARTY A MAY, IF IT SO ELECTS, FULFILL ITS
COMMITMENT TO MAKE ANY LOAN BY CAUSING ANY AFFILIATE OF PARTY A TO MAKE SUCH
LOAN; PROVIDED, THAT IN SUCH EVENT FOR THE PURPOSES OF THIS AGREEMENT SUCH LOAN
SHALL BE DEEMED TO HAVE BEEN MADE BY PARTY A AND THE OBLIGATION OF PARTY B TO
REPAY SUCH LOAN SHALL NEVERTHELESS BE TO PARTY A AND SHALL BE DEEMED HELD BY IT,
TO THE EXTENT OF SUCH LOAN, FOR THE ACCOUNT OF SUCH AFFILIATE.


 


(H)                                 LOANS GENERALLY.  THE PARTIES AGREE THAT ALL
LOANS BY PARTY A TO PARTY B HEREUNDER SHALL BE DEEMED TRANSACTIONS ENTERED INTO
UNDER THIS AGREEMENT.


 


(I)                                     SECURITY INTERESTS AND COLLATERAL. 
SIMULTANEOUSLY WITH THE NOVATION OR LIQUIDATION OF TRANSACTIONS UNDER
PART 10(A) OR PART 10(B), PARTY B SHALL CAUSE SOCGEN OR THE APPLICABLE THIRD
PARTY TO SUCH TRANSACTION TO (A) ASSIGN TO PARTY A ANY SECURITY INTEREST HELD BY
SOCGEN OR SUCH THIRD PARTY (IN ANY CAPACITY) IN ANY ASSETS OWNED BY PARTY B OR
ANY SPECIFIED ENTITY OF PARTY B, INCLUDING ANY TRANSACTIONS OR AGREEMENTS
BETWEEN PARTY B AND ANY CUSTOMER OF PARTY B; AND (B) TRANSFER ANY EXISTING
COLLATERAL SECURING SUCH TRANSACTIONS HELD BY SOCGEN OR SUCH THIRD PARTY (TO THE
EXTENT SUCH COLLATERAL WAS NOT LIQUIDATED IN CONNECTION WITH THE CLOSE-OUT AND
LIQUIDATION OF SUCH TRANSACTIONS).


 


PART 11.                    COLLATERAL ACCOUNTS; PAYMENTS


 


(A)                                  GENERAL.  PARTY B AS TO ITSELF AS SET FORTH
BELOW, EACH SPECIFIED ENTITY OF PARTY B AND PARTY B IN RESPECT OF EACH OF ITS
SPECIFIED ENTITIES, AGREES WITH PARTY A THAT, UNTIL THE DISCHARGE OF ISDA
OBLIGATIONS, PARTY B SHALL ESTABLISH AND MAINTAIN ONLY THE ACCOUNTS DESCRIBED IN
THIS PART 11 AND SHALL RELEASE FUNDS OR REQUEST RELEASE OF FUNDS FROM SUCH
ACCOUNTS ONLY AS PERMITTED BY THIS PART 11 (EXCEPT FOR THE ESCROW ACCOUNT, WHICH
SHALL NOT BE SUBJECT TO THE LIMITATIONS SET FORTH HEREIN).


 


(B)                                 LOCKBOX ACCOUNTS.


 


(I)                                     PARTY B REPRESENTS AND WARRANTS THAT THE
FOLLOWING BANK ACCOUNTS ARE THE SOLE BANK ACCOUNTS UTILIZED BY PARTY B TO
RECEIVE FUNDS FROM LDCS AND OTHER PAYERS (EACH A “LOCKBOX ACCOUNT”):


 

(A)                              ACCOUNT NUMBER: 2000008695512 IN THE NAME OF :
PARTY B; INSTITUTION: WACHOVIA

 

(B)                                ACCOUNT NUMBER: 2000001122095 IN THE NAME OF
: PARTY B; INSTITUTION: WACHOVIA

 

(C)                                ACCOUNT NUMBER: 20000018007530 IN THE NAME OF
: PARTY B; INSTITUTION: WACHOVIA

 

(D)                               ACCOUNT NUMBER: 20000030372793 IN THE NAME OF
: PARTY B; INSTITUTION: WACHOVIA

 

36

--------------------------------------------------------------------------------


 

(E)                                 ACCOUNT NUMBER: 2000011662367 IN THE NAME OF
: PARTY B; INSTITUTION: WACHOVIA

 

(F)                                 ACCOUNT NUMBER: 200003894582 IN THE NAME OF
: PARTY B; INSTITUTION: WACHOVIA

 

(G)                                ACCOUNT NUMBER: 0189-2398262 IN THE NAME OF :
PARTY B; INSTITUTION: HUNTINGTON

 

Each Lockbox Account shall be in the name of Party B and shall each, at all
times, be under the control of Party A.  In order to give effect to the
foregoing, Party A, Party B and each Institution set forth above shall enter
into an Account Control Agreement substantially in the form of
Exhibit 11(b)(i)(A) and Exhibit 11(b)(ii), as the case may be, on the Closing
Date.

 


(II)                                  PARTY B AND EACH SPECIFIED ENTITY OF PARTY
B SHALL CAUSE ALL PAYMENTS DUE TO IT OF ANY NATURE TO BE PAID DIRECTLY INTO ONE
OR MORE LOCKBOX ACCOUNTS.  IF PARTY B OR ANY SPECIFIED ENTITY OF PARTY B
RECEIVES ANY FUNDS DIRECTLY IN CONTRAVENTION OF THE PRECEDING SENTENCE, IT SHALL
IMMEDIATELY DEPOSIT SUCH FUNDS IN A LOCKBOX ACCOUNT.


 


(III)                               AS OF THE CLOSE OF BUSINESS ON EACH BUSINESS
DAY, ALL FUNDS IN EACH LOCKBOX ACCOUNT SHALL BE TRANSFERRED IN ACCORDANCE WITH
THE APPLICABLE ACCOUNT CONTROL AGREEMENT TO THE PARTY A SUB ACCOUNT.


 


(C)                                  OPERATING ACCOUNT.


 


(I)                                     PARTY B SHALL IDENTIFY TO PARTY A OR
ESTABLISH THE OPERATING ACCOUNT ON OR BEFORE THE CLOSING DATE AT WACHOVIA.  THE
OPERATING ACCOUNT SHALL BE IN THE NAME OF PARTY B AND SHALL, AT ALL TIMES, BE
UNDER THE CONTROL OF PARTY A.  IN ORDER TO GIVE EFFECT TO THE FOREGOING, PARTY
A, PARTY B AND WACHOVIA SHALL ENTER INTO THE WACHOVIA CONTROL AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT  11(B)(I)(B) ON THE CLOSING DATE.


 


(II)                                  ONLY AMOUNTS TRANSFERRED FROM THE PARTY A
SUB ACCOUNT MAY BE DEPOSITED IN THE OPERATING ACCOUNT.


 


(III)                               FUNDS IN THE OPERATING ACCOUNT SHALL BE
RELEASED SOLELY FOR THE FOLLOWING PURPOSES AND IN THE FOLLOWING ORDER OF
PRIORITY:


 

(A)                              FIRST, FOR THE PAYMENT OF TAXES, PROVIDED THAT,
NO LESS THAN TWO BUSINESS DAYS PRIOR TO THE PROPOSED RELEASE OF FUNDS, PARTY A
SHALL HAVE RECEIVED A CERTIFICATE OF A RESPONSIBLE OFFICER STATING THE AMOUNT OF
SUCH TAXES AND THE JURISDICTION TO WHICH SUCH TAXES ARE OWED; AND

 

(B)                                SECOND, FOR WORKING CAPITAL EXPENSES (OTHER
THAN AMOUNTS PAYABLE TO PARTY A) REQUIRED FOR THE NEXT WEEK, PROVIDED THAT, NOT
LESS THAN TWO BUSINESS DAYS PRIOR TO THE PROPOSED RELEASE OF FUNDS, PARTY A
SHALL HAVE RECEIVED A CERTIFICATE OF A RESPONSIBLE OFFICER, ACCEPTABLE TO PARTY
A IN ITS SOLE DISCRETION, STATING THE AMOUNT TO BE MADE AVAILABLE TO PARTY B AND
THAT SUCH AMOUNT SHALL BE USED SOLELY TO PAY WORKING CAPITAL EXPENSES
CONTEMPLATED BY THE THEN CURRENT BUDGET (AS AMENDED FROM TIME TO TIME IN
ACCORDANCE WITH PART 12(A)(XIII)) AND THAT, AFTER GIVING EFFECT TO THE
EXPENDITURE OF THE FUNDS RELEASED, PARTY B’S FORECASTED AGGREGATE EXPENDITURES
FOR THE THEN CURRENT MONTH AND ANY SUBSEQUENT MONTH SHALL NOT EXCEED 110% OF THE
FORECASTED AGGREGATE EXPENDITURES FOR THE THEN CURRENT MONTH AND ANY SUBSEQUENT
MONTH COVERED BY THE THEN CURRENT BUDGET DETERMINED ON A MONTH TO MONTH BASIS.

 


(IV)                              NOT LATER THAN THE FIFTH BUSINESS DAY OF EACH
MONTH, A RESPONSIBLE OFFICER SHALL DELIVER A CERTIFICATE TO PARTY A (WHICH
CERTIFICATE SHALL BE ACCEPTABLE TO PARTY A IN ITS SOLE DISCRETION) STATING THE
BALANCE OF THE OPERATING ACCOUNT AS OF THE FIRST BUSINESS DAY AND AS OF THE LAST
BUSINESS DAY


 


37

--------------------------------------------------------------------------------



 


OF THE IMMEDIATELY PRECEDING MONTH AND CONFIRMING THAT ALL PAYMENTS FROM THE
OPERATING ACCOUNT DURING SUCH MONTH WERE IN ACCORDANCE WITH THE THEN CURRENT
BUDGET.


 


(D)                                 PARTY A SUB ACCOUNT.  THE PARTY A SUB
ACCOUNT SHALL BE IN THE NAME OF PARTY A.  FUNDS IN THE PARTY A SUB ACCOUNT SHALL
BE RELEASED IN THE FOLLOWING ORDER OF PRIORITY:


 

(A)                              FIRST, TO THE PAYMENT OF ALL AMOUNTS PAYABLE
UNDER THIS AGREEMENT ON ACCOUNT OF PARTY A’S FEES AND ANY LEGAL FEES, COSTS, AND
EXPENSES (INCLUDING IMBALANCE CHARGES) OR OTHER LIABILITIES OF ANY KIND INCURRED
BY PARTY A IN CONNECTION WITH THIS AGREEMENT (INCLUDING THE REIMBURSEMENT
OBLIGATION);

 

(B)                                SECOND, TO ANY AMOUNT PAYABLE TO PARTY A THAT
IS AT SUCH TIME OVERDUE AND FOR WHICH PARTY B IS INCURRING A DEFAULT RATE OF
INTEREST (INCLUDING ALL PAYMENTS FOR WHICH THE DUE DATE HAS OCCURRED WITHOUT
PAYMENT IN FULL);

 

(C)                                THIRD, TO THE PAYMENT OF ANY AMOUNT DUE
(WHETHER FOR PRINCIPAL OR INTEREST) ON THE LOANS AND ANY SG EXPOSURE FEE AND
THIRD PARTY EXPOSURE FEES, IN EACH CASE, WHERE THE RELATED GAS SWAP SETTLEMENT
DATE HAS OCCURRED;

 

(D)                               FOURTH, TO THE PAYMENT OF ANY OTHER AMOUNT DUE
WHERE THE RELATED SETTLEMENT DATE HAS OCCURRED;

 

(E)                                 FIFTH, TO FUND THE DIVIDEND OR DISTRIBUTION
OF AMOUNTS NECESSARY TO MAKE INTERCOMPANY LOANS TO MX ELECTRIC OR MX CANADA
PERMITTED HEREUNDER;

 

(F)                                 SIXTH, TO THE OPERATING ACCOUNT, IN THE
AMOUNTS DETERMINED IN ACCORDANCE WITH CLAUSE (C)(III) OF THIS PART 11;

 

(G)                                SEVENTH, TO PAY ANY AMOUNT DUE AND PAYABLE
PURSUANT TO A REQUIRED PURCHASE AND TO PAY ANY OTHER AMOUNT REQUIRED FOR THE
DISCHARGE OF ISDA OBLIGATIONS;

 

(H)                               EIGHTH, IF FUNDS ARE TO BE USED FOR ANY OTHER
PURPOSE, SUCH FUNDS SHALL BE RELEASED ONLY UPON THE APPROVAL OF PARTY A; AND

 

(I)                                    NINTH, AFTER THE DISCHARGE OF ISDA
OBLIGATIONS, TO PARTY B.

 

Party A shall apply any and all amounts due to Party A from funds in the Party A
Sub Account from time to time and in the order of priorities set forth above.

 


(E)                                  SWAP NOTE SUB ACCOUNT.  THE SWAP NOTE SUB
ACCOUNT SHALL BE IN THE NAME OF PARTY A.  FUNDS IN THE SWAP NOTE SUB ACCOUNT
(OTHER THAN ANY FUNDS DEPOSITED PURSUANT TO PART 13(A)(X)(F)) SHALL BE
TRANSFERRED TO THE PARTY A SUB ACCOUNT AS PROVIDED IN PART 10(A)(IV) AND
PART 10(B)(VI).  ANY FUNDS IN THE SWAP NOTE SUB ACCOUNT DEPOSITED PURSUANT TO
PART 13(A)(X)(F) SHALL BE RELEASED IN THE FOLLOWING ORDER OF PRIORITY:

 

first, to pay any amount required for the Discharge of ISDA Obligations that has
not been satisfied in full from funds deposited in the Party A Sub Account and
released in accordance with clauses (d)(A) through (G), inclusive; and

 

second, after the Discharge of ISDA Obligations, to Party B.

 

Party A shall apply any and all amounts due Party A from funds in the Swap Note
Sub Account from time to time in the accordance with the above.

 


(F)                                    REPLACEMENT CUSTODIAL ACCOUNT.  IF AT ANY
TIME THE ROYAL BANK OF SCOTLAND PLC’S CREDIT RATING FALLS BELOW BBB- FROM S&P OR
BAA3  FROM MOODY’S, THEN PARTY B MAY REQUIRE THAT PARTY A TRANSFER THE PARTY A


 


38

--------------------------------------------------------------------------------



 


SUB ACCOUNT AND THE SWAP NOTE SUB ACCOUNT TO A QUALIFIED CUSTODIAN PURSUANT TO A
CUSTODIAL AGREEMENT IN FORM AND SUBSTANCE ACCEPTABLE TO PARTY A.  FOR THE
AVOIDANCE OF DOUBT, FOLLOWING ANY SUCH TRANSFER OF THE PARTY A SUB ACCOUNT AND
THE SWAP NOTE SUB ACCOUNT, THE TERMS OF SUCH CUSTODIAL AGREEMENT GOVERNING THE
DISBURSEMENT OF FUNDS FROM SUCH TRANSFERRED ACCOUNTS SHALL BE CONSISTENT WITH
PART 11(D) AND PART 11(E), RESPECTIVELY.


 


(G)                                 OTHER ACCOUNTS.


 


(I)                                     PARTY B AND EACH SPECIFIED ENTITY OF
PARTY B (OTHER THAN MX ELECTRIC (AS PERMITTED PURSUANT TO THE TERMS OF THE OTHER
MASTER ISDAS)) SHALL HAVE NO ACCOUNTS OTHER THAN THE LOCKBOX ACCOUNTS, THE
OPERATING ACCOUNT, THE ACCOUNTS DESCRIBED IN THIS PART 11(G) AND THE ESCROW
ACCOUNT, AND SHALL NOT RELEASE FUNDS OR REQUEST RELEASE OF FUNDS FROM SUCH
ACCOUNTS OTHER THAN AS PERMITTED BY THIS PART 11 (EXCEPT FOR THE ESCROW ACCOUNT,
WHICH SHALL NOT BE SUBJECT TO THE LIMITATIONS SET FORTH HEREIN).


 


(II)                                  PARTY B MAINTAINS A PAYROLL ACCOUNT AT
CITIBANK, NY (ACCOUNT NUMBER: 22416285).  WITHIN 30 DAYS OF THE CLOSING DATE,
PARTY B, PARTY A AND CITIBANK, NY SHALL HAVE ENTERED INTO A CONTROL AGREEMENT,
IN FORM AND SUBSTANCE SATISFACTORY TO PARTY A, PERMITTING PARTY A TO DIRECT THE
DISPOSITION OF SUCH ACCOUNT UPON NOTICE TO CITIBANK, NY.


 


(III)                               MX CANADA MAINTAINS AN ACCOUNT AT ROYAL BANK
OF CANADA, TORONTO (ACCOUNT NUMBER 1329788).  WITHIN 30 DAYS OF THE CLOSING
DATE, PARTY B, MX CANADA AND ROYAL BANK OF CANADA, TORONTO SHALL HAVE ENTERED
INTO AN AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO PARTY A, PERMITTING
PARTY A TO DIRECT THE DISPOSITION OF SUCH ACCOUNT UPON NOTICE TO ROYAL BANK OF
CANADA, TORONTO.


 


(IV)                              MX HOLDINGS MAINTAINS BROKERAGE ACCOUNTS AT
MORGAN STANLEY, NEW YORK (ACCOUNT NUMBER 796011175002) AND DEUTSCHE BANK
SECURITIES, INC., NEW YORK (ACCOUNT NUMBER: 61619603).  THE ONLY ASSETS IN SUCH
ACCOUNTS ARE OLD NOTES HELD BY MX HOLDINGS THAT SHALL BE CANCELED ON THE CLOSING
DATE.  MX HOLDINGS SHALL NOT HOLD ANY OTHER ASSETS IN SUCH ACCOUNTS.  PROMPTLY
FOLLOWING THE CLOSING DATE, SUCH ACCOUNTS WILL BE CLOSED.


 


(V)                                 WITH RESPECT TO THE ACCOUNT OF BILL
MATRIX, INC. (“BILL MATRIX”) AT THE BANCORP BANK, DELAWARE (ACCOUNT NUMBER
2421002170) MAINTAINED FOR THE BENEFIT OF PARTY B, PARTY B WILL (A) DELIVER TO
BILL MATRIX, ON OR BEFORE THE CLOSING DATE, A PAYMENT DIRECTION LETTER
ACCEPTABLE TO PARTY A INSTRUCTING BILL MATRIX TO CONTINUE MAKING ALL PAYMENTS
DIRECTLY TO A LOCKBOX ACCOUNT, (B) DELIVER TO BILL MATRIX, AS SOON AS
PRACTICABLE AFTER THE CLOSING DATE, BUT IN NO EVENT MORE THAN 30 DAYS
THEREAFTER, A PAYMENT DIRECTION LETTER ACCEPTABLE TO PARTY A GIVING BILL MATRIX
IRREVOCABLE INSTRUCTIONS TO CONTINUE MAKING PAYMENTS DIRECTLY TO A LOCKBOX
ACCOUNT AND DIRECTING BILL MATRIX TO ONLY ACCEPT CHANGES TO SUCH PAYMENT
INSTRUCTIONS FROM PARTY A (AND WILL USE COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN BILL MATRIX’S SIGNED AGREEMENT TO OBEY SUCH INSTRUCTIONS) AND (C) USE
COMMERCIALLY REASONABLE EFFORTS TO ENTER INTO ARRANGEMENTS SATISFACTORY TO PARTY
A WITH RESPECT TO SUCH ACCOUNT THAT WILL HAVE THE EFFECT OF PROTECTING PARTY B’S
ASSETS IN SUCH ACCOUNT FROM CREDIT EXPOSURE TO BILL MATRIX, WHICH ARRANGEMENTS
MAY INCLUDE AN AGREEMENT AMONG PARTY B, BILL MATRIX AND THE BANCORP BANK,
DELAWARE GRANTING PARTY B CONTROL OVER SUCH ACCOUNT AND CONVERTING SUCH ACCOUNT
TO A SEGREGATED ACCOUNT.


 


(VI)                              PARTY B MAINTAINS AN INSTITUTIONAL MONEY
MARKET ACCOUNT AT EVERGREEN INVESTMENTS (ACCOUNT NUMBER 400007559).  WITHIN 30
DAYS OF THE CLOSING DATE, PARTY B, PARTY A AND EVERGREEN INVESTMENTS SHALL HAVE
ENTERED INTO A CONTROL AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO PARTY A,
PERMITTING PARTY A TO DIRECT THE DISPOSITION OF SUCH ACCOUNT UPON NOTICE TO
EVERGREEN INVESTMENTS.


 


(H)                                 DOCUMENTATION.  PARTY B SHALL PROVIDE SUCH
DOCUMENTS IN RESPECT OF THE ACCOUNTS DESCRIBED IN THIS PART 11 (OTHER THAN THE
ESCROW ACCOUNT) AND THEIR ESTABLISHMENT AND MAINTENANCE AS PARTY A SHALL FROM
TIME TO TIME REASONABLY REQUEST.


 


39

--------------------------------------------------------------------------------



 


(I)                                     CERTIFICATES.  EACH CERTIFICATE TO BE
DELIVERED BY A RESPONSIBLE OFFICER PURSUANT TO THIS PART 11 SHALL INCLUDE A
STATEMENT THAT NO DEFAULT OR POTENTIAL TERMINATION EVENT SHALL HAVE OCCURRED AND
IS CONTINUING BOTH BEFORE AND AFTER GIVING EFFECT TO THE RELEASE OF FUNDS
CONTEMPLATED BY SUCH CERTIFICATE.  FUNDS SHALL NOT BE RELEASED UNLESS SUCH
STATEMENT IS INCLUDED IN THE APPLICABLE CERTIFICATE.


 


(J)                                     INVESTMENTS.  AMOUNTS IN THE OPERATING
ACCOUNT MAY BE INVESTED BY PARTY B IN PERMITTED INVESTMENTS DESCRIBED IN CLAUSES
(I) THROUGH (III) OF THE DEFINITION THEREOF.  ANY LOSSES ATTRIBUTABLE TO THE
INVESTMENT OF AMOUNTS IN SUCH ACCOUNTS SHALL NOT LIMIT OR MODIFY THE OBLIGATION
OF PARTY B TO MAKE ANY PAYMENTS REQUIRED TO BE MADE TO PARTY A UNDER THIS
AGREEMENT.


 


PART 12.                    AFFIRMATIVE COVENANTS


 


(A)                                  EACH SPECIFIED ENTITY OF PARTY B, PARTY B
IN RESPECT OF EACH OF ITS SPECIFIED ENTITIES AND PARTY B WITH RESPECT TO ITSELF
AGREES WITH PARTY A THAT, AT ALL TIMES PRIOR TO THE DISCHARGE OF ISDA
OBLIGATIONS:


 


(I)                                  EXISTENCE; CONDUCT OF BUSINESS.  SUCH PARTY
SHALL PRESERVE AND MAINTAIN (A) ITS LEGAL EXISTENCE AS A CORPORATION, LIMITED
LIABILITY COMPANY, PARTNERSHIP OR OTHER SIMILAR ENTITY, AS APPLICABLE, IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ORGANIZATION, (B) ITS
QUALIFICATION TO DO BUSINESS IN EACH OTHER JURISDICTION WHERE SUCH QUALIFICATION
IS REQUIRED, EXCEPT TO THE EXTENT THAT FAILURE TO BE SO QUALIFIED COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT AND (C) ALL OF ITS
LICENSES, RIGHTS, PRIVILEGES AND FRANCHISES NECESSARY FOR THE MAINTENANCE OF ITS
EXISTENCE AND ITS QUALIFICATION TO DO BUSINESS, EXCEPT TO THE EXTENT THAT COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(II)                               PAYMENT OF OBLIGATIONS AND TAX FILINGS.  SUCH
PARTY SHALL:


 

(A)                              FILE ALL TAX RETURNS THAT ARE REQUIRED TO BE
FILED AND PAY ALL OF ITS OBLIGATIONS, INCLUDING LIABILITIES FOR TAXES, EXCEPT
WHERE (I) (X) THE VALIDITY OR AMOUNT OF SUCH PAYMENT IS BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND (Y) SUCH PARTY HAS ACCRUED FOR OR SET ASIDE
ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT TO SUCH PAYMENT IN ACCORDANCE WITH
GAAP AND (II) THE FAILURE TO MAKE PAYMENT PENDING SUCH CONTEST COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

(B)                                DELIVER TO PARTY A ALL TAX FORMS AND OTHER
DOCUMENTS NECESSARY TO PERMIT PARTY A TO BOTH RECEIVE PAYMENT MADE BY SUCH
PARTY, AND CONFIRM THAT ALL PAYMENTS MADE BY SUCH PARTY SHALL BE RECEIVED FREE
OF WITHHOLDING TAX OR DEDUCTION OR STAMP, REGISTRATION OR SIMILAR TAX.

 


(III)                            INSURANCE.  SUCH PARTY SHALL MAINTAIN THE TYPES
OF INSURANCE SET FORTH ON EXHIBIT 12(A)(III) AND, UPON REQUEST BY PARTY A, SUCH
OTHER INSURANCE AS IS CUSTOMARY FOR ENTITIES IN THE SAME INDUSTRY, AND WITH
REPUTABLE AND FINANCIALLY SOUND CARRIERS.  THE POLICIES FOR EACH TYPE OF
INSURANCE WILL BE ISSUED BY INSURERS, AND HAVE SUCH TERMS AND CONDITIONS, AS ARE
AND REMAIN SATISFACTORY TO PARTY A.  SUCH PARTY SHALL CAUSE ALL SUCH INSURANCE
TO NAME PARTY A AS AN ADDITIONAL INSURED AND/OR LOSS PAYEE, AS APPROPRIATE, AND
TO PROVIDE THAT NO CANCELLATION, CHANGE IN AMOUNT OR CHANGE IN COVERAGE SHALL BE
EFFECTIVE WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE THEREOF TO PARTY A.


 


(IV)                           BOOKS AND RECORDS; INSPECTION RIGHTS; ACCOUNTING
AND ACCOUNTING MATTERS.


 

(A)                              SUCH PARTY WILL KEEP PROPER BOOKS AND RECORDS
IN WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND
TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES IN ACCORDANCE WITH
GAAP.  SUCH PARTY WILL PERMIT PARTY A OR ANY REPRESENTATIVE THEREOF, UPON
REASONABLE PRIOR NOTICE, TO VISIT AND INSPECT ITS PROPERTIES, TO EXAMINE AND
MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, AND TO DISCUSS ITS AFFAIRS, FINANCES
AND CONDITION WITH ITS OFFICERS AND INDEPENDENT ACCOUNTANTS, ALL AT SUCH
REASONABLE TIMES AND AS OFTEN AS REASONABLY REQUESTED, PROVIDED THAT IN THE CASE
OF ANY VISIT BY PARTY A OTHER THAN WHEN

 

40

--------------------------------------------------------------------------------


 

DEFAULT OR POTENTIAL TERMINATION EVENT HAS OCCURRED AND IS CONTINUING, PARTY A
SHALL BE REQUIRED TO PROVIDE NOT LESS THAN THREE BUSINESS DAYS NOTICE OF ITS
INTENT TO INSPECT AND SUCH INSPECTIONS SHALL OCCUR DURING NORMAL BUSINESS HOURS.

 

(B)                                SUCH PARTY SHALL AUTHORIZE THE AUDITOR (WHOSE
FEES AND EXPENSES SHALL BE FOR THE ACCOUNT SUCH PARTY) TO COMMUNICATE WITH THE
OFFICERS AND DESIGNATED REPRESENTATIVES OF PARTY A FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE TO SUCH PARTY, AS APPLICABLE.

 


(V)                              NOTICES OF MATERIAL EVENTS; ENVIRONMENTAL
MATTERS.  SUCH PARTY WILL FURNISH WRITTEN NOTICE OF EACH OF THE FOLLOWING
EVENTS, OCCURRENCE AND CONDITIONS TO PARTY A:


 

(A)                              THE OCCURRENCE OF ANY DEFAULT OR POTENTIAL
TERMINATION EVENT, PROMPTLY FOLLOWING THE OCCURRENCE THEREOF;

 

(B)                                (1) THE FILING OR COMMENCEMENT OF ANY ACTION,
SUIT OR PROCEEDING OR THE ASSERTION OF ANY ENVIRONMENTAL CLAIM BY OR BEFORE ANY
ARBITRATOR OR OTHER GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING SUCH PARTY, AND
THE OCCURRENCE OF ANY MATERIAL ADVERSE EVENT IN THE COURSE OF ANY SUCH ACTION,
SUIT OR PROCEEDING, OR (2) ANY OTHER CIRCUMSTANCE, ACT, OR CONDITION WITH
RESPECT TO THE ADOPTION, MATERIAL AMENDMENT, INTERPRETATION, OR REPEAL OF ANY
APPLICABLE LAW RELEVANT IN ANY MATERIAL RESPECT TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR THE IMPAIRMENT OF ANY GOVERNMENTAL APPROVAL OR NOTICE
(WHETHER FORMAL OR INFORMAL, WRITTEN OR ORAL) OR THE FAILURE OF SUCH PARTY TO
COMPLY WITH THE TERMS AND CONDITIONS OF ANY GOVERNMENTAL APPROVAL RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, PROMPTLY FOLLOWING THE OCCURRENCE
THEREOF, IN EACH CASE, EXCEPT TO THE EXTENT THAT COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND

 

(C)                                AS PROMPTLY AS POSSIBLE AND IN ANY EVENT
WITHIN THREE BUSINESS DAYS AFTER A RESPONSIBLE OFFICER OF SUCH PARTY HAS
KNOWLEDGE OF ANY DEVELOPMENT OR CIRCUMSTANCE THAT RESULTS IN, OR COULD
REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT, AN EVENT OF
FORCE MAJEURE OR ACTION BY A GOVERNMENTAL AUTHORITY ADVERSE TO SUCH PARTY.

 

Each notice delivered under this Part 12(a)(v) shall be accompanied by a
statement of a Responsible Officer of such party setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.  In addition, such party shall, promptly upon
request therefor, furnish such other environmental reports as Party A may
reasonably request.

 


(VI)                           FINANCIAL STATEMENTS AND RELATED INFORMATION. 
PARTY B WILL FURNISH TO PARTY A (WITH ONE HARD COPY AND, IF REASONABLY
AVAILABLE, A COPY IN ELECTRONIC FORMAT), IN RESPECT OF ITSELF, MX HOLDINGS AND
MX ELECTRIC (EACH A “REPORTING COMPANY”) (ON A CONSOLIDATED BASIS):


 

(A)                              (1) WITH RESPECT TO MX HOLDINGS, AUDITED ANNUAL
FINANCIAL STATEMENTS WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR AND
SETTING FORTH, IN COMPARATIVE FORM, THE CORRESPONDING FIGURES FOR THE PRECEDING
FISCAL YEAR, ACCOMPANIED BY (X) AN OPINION THEREON OF THE AUDITOR (WITHOUT A
“GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) AND (Y) A CERTIFICATE OF A RESPONSIBLE OFFICER OF SUCH REPORTING COMPANY,
IN EACH CASE, TO THE EFFECT THAT SAID FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AS AT THE END
OF, AND FOR, SUCH FISCAL YEAR IN ACCORDANCE WITH GAAP, AND (2) WITH RESPECT TO
ITSELF AND MX ELECTRIC, UNAUDITED ANNUAL FINANCIAL STATEMENTS IN A FORM AND
FORMAT AGREED TO BY THE PARTIES, BUT IN ANY EVENT INCLUDING GROSS REVENUES,
GROSS PROFITS, MARGIN CONTRIBUTIONS (INCLUDING ALLOCATION OF SALES AND MARKETING
EXPENSE) AND A BALANCE SHEET PRESENTED IN A MANNER CONSISTENT WITH PRIOR
PRACTICE, WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR AND SETTING FORTH, IN
COMPARATIVE FORM, THE CORRESPONDING FIGURES FOR THE PRECEDING FISCAL YEAR,
ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER OF SUCH REPORTING COMPANY
TO THE EFFECT THAT

 

41

--------------------------------------------------------------------------------


 

SAID FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL
POSITION AND RESULTS OF OPERATIONS AS AT THE END OF, AND FOR, SUCH FISCAL YEAR;

 

(B)                                (1) WITH RESPECT TO MX HOLDINGS, UNAUDITED
QUARTERLY FINANCIAL STATEMENTS WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST
THREE FISCAL QUARTERS AND WITHIN 60 DAYS AFTER THE END OF THE FOURTH FISCAL
QUARTER, FOR SUCH PERIOD AND FOR THE PERIOD FROM THE BEGINNING OF THE RESPECTIVE
FISCAL YEAR TO THE END OF SUCH PERIOD, AND THE RELATED BALANCE SHEET AS AT THE
END OF SUCH PERIOD, SETTING FORTH IN EACH CASE, IN COMPARATIVE FORM, THE
CORRESPONDING FIGURES FOR THE CORRESPONDING PERIOD OF (OR IN THE CASE OF THE
BALANCE SHEET, AS OF THE END OF) THE PRECEDING FISCAL YEAR, ACCOMPANIED BY A
CERTIFICATE OF A RESPONSIBLE OFFICER OF SUCH REPORTING COMPANY, WHICH
CERTIFICATE SHALL STATE THAT SAID FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION AND RESULTS OF OPERATIONS OF SUCH
REPORTING COMPANY IN ACCORDANCE WITH GAAP, AS AT THE END OF, AND FOR, SUCH
PERIOD (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS), SAID QUARTERLY FINANCIAL
STATEMENTS FOR THE FOURTH FISCAL QUARTER TO BE ACCOMPANIED BY THE UNAUDITED
ANNUAL FINANCIAL STATEMENTS FOR THE FISCAL YEAR WITHOUT THE NOTES THERETO, AND
(2) WITH RESPECT TO ITSELF AND MX ELECTRIC, UNAUDITED QUARTERLY FINANCIAL
STATEMENTS IN A FORM AND FORMAT AGREED TO BY THE PARTIES, BUT IN ANY EVENT
INCLUDING GROSS REVENUES, GROSS PROFITS, MARGIN CONTRIBUTIONS (INCLUDING
ALLOCATION OF SALES AND MARKETING EXPENSE), WITHIN 45 DAYS AFTER THE END OF EACH
OF THE FIRST THREE FISCAL QUARTERS AND WITHIN 60 DAYS AFTER THE END OF THE
FOURTH FISCAL QUARTER, FOR SUCH PERIOD AND FOR THE PERIOD FROM THE BEGINNING OF
THE RESPECTIVE FISCAL YEAR TO THE END OF SUCH PERIOD, AND THE RELATED BALANCE
SHEET AS AT THE END OF SUCH PERIOD PRESENTED IN A MANNER CONSISTENT WITH PRIOR
PRACTICE, SETTING FORTH IN EACH CASE, IN COMPARATIVE FORM, THE CORRESPONDING
FIGURES FOR THE CORRESPONDING PERIOD OF (OR IN THE CASE OF THE BALANCE SHEET, AS
OF THE END OF) THE PRECEDING FISCAL YEAR, ACCOMPANIED BY A CERTIFICATE OF A
RESPONSIBLE OFFICER OF SUCH REPORTING COMPANY, WHICH CERTIFICATE SHALL STATE
THAT SAID FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE
FINANCIAL POSITION AND RESULTS OF OPERATIONS OF SUCH REPORTING COMPANY, AS AT
THE END OF, AND FOR, SUCH PERIOD (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS);

 

(C)                                CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER CLAUSE (A) OR (B) OF THIS PART 12(A)(VI), A CERTIFICATE OF A
RESPONSIBLE OFFICER OF EACH REPORTING COMPANY (1) CERTIFYING AS TO WHETHER A
DEFAULT OR POTENTIAL TERMINATION EVENT HAS OCCURRED AND, IF A DEFAULT OR
POTENTIAL TERMINATION EVENT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY
ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO, (2) SETTING FORTH IN
REASONABLE DETAIL THE CALCULATION OF ADJUSTED CONSOLIDATED TANGIBLE NET WORTH AS
OF THE END OF THE IMMEDIATELY PRECEDING FISCAL QUARTER AND (3) STATING WHETHER
ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF
THE AUDITED FINANCIAL STATEMENTS OF SUCH REPORTING COMPANY FOR THE IMMEDIATELY
PRIOR FISCAL YEAR AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF
SUCH CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE;

 

(D)                               CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS UNDER CLAUSE (A) OF THIS PART 12(A)(VI), A DISCUSSION AND
ANALYSIS BY THE MANAGEMENT OF PARTY B OF THE BUSINESS AND OPERATIONS THROUGH THE
END OF THE FISCAL YEAR COVERED BY SUCH FINANCIAL STATEMENTS, INCLUDING A
DISCUSSION AND ANALYSIS WITH RESPECT TO (1) COMPLIANCE WITH ENVIRONMENTAL LAW,
(2) A STATEMENT OF ALL TRANSACTIONS IN SUCH PERIOD BETWEEN PARTY B AND ANY OF
ITS INTERESTED PERSONS OR STOCKHOLDERS (OTHER THAN TRANSACTIONS BETWEEN PARTY B
OR ANY OF ITS SUBSIDIARIES), INCLUDING A CERTIFICATION BY A RESPONSIBLE OFFICER
OF PARTY B THAT SUCH TRANSACTIONS WERE ON ORDINARY COMMERCIAL TERMS NEGOTIATED
ON AN ARM’S LENGTH BASIS AND THAT EACH SUCH TRANSACTION WAS AT LEAST AS
FAVORABLE TO SUCH PARTY B AS THE TERMS AVAILABLE FROM INDEPENDENT THIRD PARTIES,
AND (3) A COMPARISON OF THE RESULTS OF OPERATIONS OF PARTY B FOR THE RELEVANT
PERIOD TO THE OPERATING BUDGET FOR THE SAME PERIOD, TOGETHER WITH AN EXPLANATION
OF ANY MATERIAL VARIATION THEREFROM; AND

 

42

--------------------------------------------------------------------------------


 

(E)                                 AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
FORTY (40) DAYS AFTER THE END OF EACH MONTH (INCLUDING THE LAST MONTH OF PARTY
B’S FISCAL YEAR), PARTY B WILL DELIVER THE CONSOLIDATED BALANCE SHEET OF PARTY
B, AS AT THE END OF SUCH MONTH, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW FOR SUCH MONTH AND FOR THE PERIOD
FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR OF PARTY B TO THE END OF SUCH
MONTH.

 


(VII)                        MISCELLANEOUS NOTICES AND REPORTS.  PARTY B WILL
FURNISH TO PARTY A WITH RESPECT TO PARTY B AND EACH SPECIFIED ENTITY OF PARTY B:


 

(A)                              PROMPTLY, NOTICE OF ANY CHANGE IN THE
RESPONSIBLE OFFICERS OF PARTY B OR ANY SUCH SPECIFIED ENTITY, INCLUDING
CERTIFIED SPECIMEN SIGNATURES OF ANY NEW OFFICER SO APPOINTED AN, IF REQUESTED
BY PARTY A, SATISFACTORY EVIDENCE OF THE AUTHORITY OF EACH SUCH NEW OFFICER;

 

(B)                                PROMPTLY AFTER PARTY B’S OR ANY SPECIFIED
ENTITY OF PARTY B’S RECEIPT THEREOF, A COPY OF ANY MANAGEMENT LETTER RECEIVED BY
PARTY B OR ANY SUCH SPECIFIED ENTITY FROM THE AUDITOR IN RELATION TO ITS
FINANCIAL, ACCOUNTING AND OTHER SYSTEMS, MANAGEMENT OR ACCOUNTS;

 

(C)                                PROMPTLY AFTER PARTY B’S OR ANY SUCH
SPECIFIED ENTITY’S RECEIPT THEREOF, A SUMMARY INCLUDING ALL RELEVANT INFORMATION
OF ANY MATERIAL NOTICES AND MATERIAL DOCUMENTS OR INFORMATION RECEIVED BY PARTY
B OR ANY SUCH SPECIFIED ENTITY WITH RESPECT TO ANY MATERIAL CONTRACT (INCLUDING
ANY NOTICE OR OTHER DOCUMENT RELATING TO A FAILURE BY PARTY B OR ANY SUCH
SPECIFIED ENTITY TO PERFORM ANY OF ITS COVENANTS OR OBLIGATIONS UNDER SUCH
MATERIAL CONTRACT);

 

(D)                               NOT LATER THAN THE FIFTH BUSINESS DAY
FOLLOWING THE END OF EACH MONTH, AN UPDATED MONTHLY (I) ACCOUNTS RECEIVABLE
AGING REPORT FOR EACH MONTH DURING THE TERM OF THIS AGREEMENT (WITH AN ESTIMATE
OF ASSOCIATED TAXES DUE), (II) CHURN REPORT, (III) STATEMENT OF ACCRUED UNBILLED
ACCOUNTS RECEIVABLE, (IV) ESTIMATED AMOUNT OF IMBALANCES WITH LDCS AND
TRANSPORTERS, AND (V) AN INFORMATION MATRIX FOR EACH DESIGNATED JURISDICTION IN
WHICH PARTY B OR SUCH SPECIFIED ENTITY IS MARKETING, WHICH MATRIX WILL SHOW THE
NUMBER OF CUSTOMERS, MONTHLY THROUGHPUT, PRICING STRUCTURE, MARGIN PER UNIT PER
PRICING STRUCTURE AND AVERAGE SALES;

 

(E)                                 UPON PARTY A’S REQUEST AND IN A MANNER AND
FORMAT DETERMINED BY PARTY A IN ITS SOLE DISCRETION, THE INDIVIDUAL CUSTOMER
DETAIL TRANSACTION HISTORY OF CHARGES AND PAYMENTS TO SUPPORT THE GENERAL LEDGER
AND AGED RECEIVABLES INFORMATION CONTAINED IN ANY FINANCIAL STATEMENTS AND
REPORTS FURNISHED BY PARTY B OR ANY SUCH SPECIFIED ENTITY TO PARTY A;

 

(F)                                 UPON PARTY A’S REQUEST, ANY INFORMATION
REQUIRED TO CALCULATE THE COLLATERAL COVERAGE RATIO;

 

(G)                                UPON PARTY A’S REQUEST, ANY INFORMATION
REQUIRED TO CALCULATE THE WEIGHTED AVERAGE TENOR OF ALL OF PARTY B’S AND EACH
SUCH SPECIFIED ENTITY’S COMMODITY OBLIGATIONS;

 

(H)                               NOT LATER THAN THE FIFTH BUSINESS DAY
FOLLOWING THE END OF EACH MONTH, A MONTHLY COMPLIANCE CERTIFICATE IN
SUBSTANTIALLY THE FORM OF EXHIBIT 12(A)(VII)(H) HERETO, OR AS OTHERWISE AGREED
BY PARTY A AND PARTY B;

 

(I)                                    NOT LATER THAN THE FIFTH BUSINESS DAY
FOLLOWING THE END OF EACH MONTH, A MONTHLY DATA FILE DOWNLOAD SHOWING THE NAME
OF EACH LDC THAT HAS DELIVERED GAS TO PARTY B OR IT’S CUSTOMERS AND A LIST OF
CUSTOMERS (IF ANY) THAT ARE BILLED DIRECTLY BY OR ON BEHALF OF PARTY B; AND

 

43

--------------------------------------------------------------------------------


 

(J)                                   PROMPTLY FOLLOWING ANY REQUEST THEREFOR,
SUCH OTHER INFORMATION REGARDING THE MATERIAL OPERATIONS, BUSINESS AFFAIRS AND
FINANCIAL CONDITION OF PARTY B OR ANY SPECIFIED ENTITY OF PARTY B AS PARTY A MAY
REASONABLY REQUEST.

 


(VIII)                     ACCOUNTS RECEIVABLE.


 

(A)                              PARTY B SHALL PROVIDE OR CAUSE TO BE PROVIDED
WRITTEN INSTRUCTIONS TO ALL ISOS AND LDCS AND OTHER PAYERS OF ACCOUNTS
RECEIVABLE, WHICH INSTRUCTIONS MAY NOT BE REVOKED WITHOUT THE WRITTEN CONSENT OF
PARTY A, DIRECTING ALL SUCH PAYERS TO CAUSE ANY AND ALL AMOUNTS PAYABLE TO PARTY
B TO BE PAID DIRECTLY INTO A LOCKBOX ACCOUNT.

 

(B)                                PARTY B SHALL TAKE ANY ACTIONS AS MAY BE
REASONABLY REQUESTED BY PARTY A IN ORDER TO ENSURE THAT PARTY A IS SATISFIED
WITH PARTY B’S ACCOUNTS RECEIVABLE AND ARRANGEMENTS WITH CUSTOMERS AND LDCS
INCLUDING PAYMENT DIRECTIONS.

 


(IX)                             COMPLIANCE WITH LAWS.  PARTY B AND EACH
SPECIFIED ENTITY OF PARTY B SHALL COMPLY WITH ALL APPLICABLE LAWS, INCLUDING
ENVIRONMENTAL LAWS, AND SHALL FROM TIME TO TIME OBTAIN AND RENEW, AND SHALL
COMPLY WITH, ALL GOVERNMENTAL APPROVALS AS SHALL NOW OR HEREAFTER BE NECESSARY
FOR PARTY B AND EACH SPECIFIED ENTITY OF PARTY B TO COMPLY WITH SUCH APPLICABLE
LAWS, EXCEPT ANY SUCH APPLICABLE LAWS OR GOVERNMENTAL APPROVALS, THE FAILURE TO
OBTAIN, RENEW OR COMPLY WITH, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(X)                                MAINTENANCE OF LIEN.  PARTY B AND EACH
SPECIFIED ENTITY OF PARTY B SHALL TAKE, OR CAUSE TO BE TAKEN, ALL ACTION
REQUIRED OR DESIRABLE TO MAINTAIN AND PRESERVE THE LIENS CREATED BY THE ISDA
SECURITY DOCUMENTS AND THE PRIORITY THEREOF.  PARTY B AND EACH SPECIFIED ENTITY
OF PARTY B SHALL FROM TIME TO TIME EXECUTE OR CAUSE TO BE EXECUTED FURTHER
INSTRUMENTS (INCLUDING FINANCING STATEMENTS, CONTINUATION STATEMENTS AND SIMILAR
STATEMENTS WITH RESPECT TO ANY ISDA SECURITY DOCUMENT) REASONABLY REQUESTED BY
PARTY A FOR SUCH PURPOSES.  PARTY B AND EACH SPECIFIED ENTITY OF PARTY B SHALL
PROMPTLY DISCHARGE, AT PARTY B’S AND EACH SUCH SPECIFIED ENTITY’S COST AND
EXPENSE, ANY LIEN (OTHER THAN PERMITTED LIENS) ON THE COLLATERAL.


 


(XI)                             HEDGING.  PARTY B AND EACH SPECIFIED ENTITY OF
PARTY B SHALL NOT ENTER INTO OR MAINTAIN ANY HEDGING TRANSACTIONS, OTHER THAN
THE HEDGING TRANSACTIONS WITH PARTY A CONTEMPLATED BY THE TERMS OF THE MASTER
ISDAS.


 


(XII)                          EXPOSURES TO LDCS, ISOS AND TRANSPORTERS.  IF
PARTY A HAS NOTIFIED PARTY B THAT PARTY B’S EXPOSURE TO ONE OR MORE LDC(S),
ISO(S) OR TRANSPORTER(S) EXCEEDS PARTY A’S THEN CURRENT INDIVIDUAL OR AGGREGATE
EXPOSURE LIMIT FOR SUCH LDC(S), ISO(S) OR TRANSPORTER(S) (AS DETERMINED BY PARTY
A FROM TIME TO TIME IN ITS SOLE DISCRETION), PARTY B AND ANY SUCH SPECIFIED
ENTITY SHALL (A) WITHIN FIVE (5) BUSINESS DAYS, PROVIDE PARTY A WITH A WRITTEN
PLAN TO REDUCE PARTY B’S CREDIT EXPOSURE TO SUCH ENTITY TO THE EXTENT REQUIRED
BY PARTY A WITHIN NINE MONTHS, (B) REDUCE OR MITIGATE PARTY B’S EXPOSURE TO THE
RELEVANT ENTITY TO THE EXTENT REQUIRED BY PARTY A WITHIN NINE MONTHS AND
(C) IMMEDIATELY CEASE ANY ACTIVITY THAT WOULD HAVE THE EFFECT OF INCREASING (OR
POTENTIALLY INCREASING) PARTY B’S CREDIT EXPOSURE TO SUCH ENTITY.


 


(XIII)                       BUDGETS.


 

(A)                              ON AN ANNUAL BASIS, BUT NO LATER THAN 30 DAYS
PRIOR TO THE END OF EACH FISCAL YEAR, PARTY B WILL DELIVER TO PARTY A A
REASONABLY DETAILED PROPOSED BUDGET FOR THE FOLLOWING FISCAL YEAR, WHICH SHALL
INCLUDE PROJECTED CONSOLIDATED STATEMENTS OF CASH FLOWS AND PROJECTED STATEMENTS
OF INCOME AND EXPENSE ON A MONTHLY BASIS.  WITHIN 30 DAYS OF RECEIPT OF THE
PROPOSED BUDGET, PARTY A SHALL EITHER APPROVE THE PROPOSED BUDGET, IN WHICH CASE
THE PROPOSED BUDGET SHALL BE THE BUDGET FOR THE FOLLOWING FISCAL YEAR, OR
DELIVER TO PARTY B A STATEMENT SETTING FORTH OBJECTIONS TO THE PROPOSED BUDGET. 
IN THE EVENT THAT PARTY A OBJECTS TO THE PROPOSED BUDGET, PARTY B SHALL, TO THE
EXTENT IT ACCEPTS THE OBJECTIONS,

 

44

--------------------------------------------------------------------------------


 

REVISE THE PROPOSED BUDGET TO THE EXTENT NECESSARY TO SATISFY THE OBJECTIONS
AND, TO THE EXTENT IT DOES NOT ACCEPT THE OBJECTIONS, PREPARE A WRITTEN
STATEMENT OF THE REASONS WHY IT DOES NOT ACCEPT SOME OR ALL OF THE OBJECTIONS. 
PARTY B SHALL DELIVER TO PARTY A, TO THE EXTENT APPLICABLE, THE REVISED PROPOSED
BUDGET AND THE WRITTEN STATEMENT CONCERNING THE OBJECTIONS.  PARTY B SHALL ALSO
MAKE SUCH FURTHER SUBMISSIONS RELATING TO THE PROPOSED BUDGET TO PARTY A AS MAY
BE REQUESTED BY PARTY A.  THE REVISED BUDGET SHALL BECOME THE BUDGET FOR THE
FOLLOWING FISCAL YEAR AT SUCH TIME AS IT IS APPROVED BY PARTY A.  PENDING SUCH
ACCEPTANCE, THE BUDGET FOR THE FOLLOWING FISCAL YEAR SHALL BE THE BUDGET THAT
WAS APPLICABLE FOR THE PRIOR FISCAL YEAR.

 

(B)                                ON A MONTHLY BASIS, BUT NOT LATER THAN 10
DAYS PRIOR TO THE END OF EACH MONTH, PARTY B WILL DELIVER TO PARTY A AN UPDATED
MONTHLY BUDGET FOR THE NEXT SUCCEEDING MONTH, ACCOMPANIED BY UPDATED PROJECTED
BUDGETS FOR THE IMMEDIATELY FOLLOWING TWO MONTHS.  EACH SUCH BUDGET SHALL (1) BE
PREPARED IN GOOD FAITH AND BASED ON REASONABLE ASSUMPTIONS, (2) BE PREPARED ON A
BASIS CONSISTENT WITH THE OPERATING BUDGET DELIVERED FOR SUCH CALENDAR YEAR AND
THE BUDGET DELIVERED IN RESPECT OF THE PRECEDING MONTH, AND SHALL RECONCILE ANY
MATERIAL DIFFERENCES FROM SUCH BUDGETS, (3) PROVIDE FOR THE TIMELY PAYMENT OF
ALL OBLIGATIONS TO PARTY A UNDER THIS AGREEMENT, (4) NOT PROJECT ANY
EXPENDITURES GREATER THAN PROJECTED CASH FLOWS, (5) PROVIDE FOR THE TIMELY
PAYMENT OF ALL TAXES, INCLUDING ALL FEDERAL, PROVINCIAL AND LOCAL WITHHOLDING
TAXES, ALL SALES AND USE TAXES AND ALL GROSS RECEIPTS TAXES AND (6) BE
SATISFACTORY TO PARTY A IN ITS REASONABLE DISCRETION AS A CREDITOR OF SUCH
SPECIFIED ENTITY.

 


(XIV)                      MATCHED TRADING BOOK.  EXCEPT TO THE EXTENT SET FORTH
ON EXHIBIT 12(A)(XIV) HERETO, PARTY B SHALL MAINTAIN A MATCHED TRADING BOOK SUCH
THAT AT ALL TIMES (1) EACH SALE BY PARTY B OF A QUANTITY OF GAS AT A FIXED
FORWARD PRICE IS HEDGED BY A GAS SWAP OR GAS TRANSACTION MAINTAINED BY PARTY B
WITH PARTY A PURSUANT TO THIS AGREEMENT IN RESPECT OF AN EQUAL NOTIONAL QUANTITY
OF GAS (UNLESS PARTY A DETERMINES THAT A LOWER NOTIONAL QUANTITY IS APPROPRIATE
TO TAKE INTO ACCOUNT SUCH FACTORS AS PARTY A’S FORECAST OF PARTY B’S CUSTOMER
ATTRITION/CHURN, STORAGE SUPPLY, OR FORECAST MODIFICATIONS), WITH A LOWER FIXED
FORWARD PRICE AND (WITH RESPECT TO GAS SWAPS) WITH A FLOATING PRICE INDEX THAT
REASONABLY HEDGES THE MARKET PRICE OF GAS AT THE RELEVANT DELIVERY POINT OF SUCH
SALE, ALL AS REASONABLY SATISFACTORY TO PARTY A AND (2) FOR ANY FLOATING PRICE
PURCHASE BY PARTY B OF A QUANTITY OF GAS, THERE IS A FLOATING PRICE SALE OF AN
EQUAL QUANTITY OF GAS BY PARTY B AT THE SAME DELIVERY POINT AND WITH A HIGHER
FLOATING SALE PRICE BASED ON THE SAME PRICING INDEX USED IN THE CORRESPONDING
FLOATING PRICE PURCHASE.


 


(XV)                         ADJUSTED CONSOLIDATED TANGIBLE NET WORTH.  MX
HOLDINGS SHALL AT ALL TIMES MAINTAIN AN ADJUSTED CONSOLIDATED TANGIBLE NET WORTH
OF AT LEAST $60,000,000 (CALCULATED IN ACCORDANCE WITH GAAP).


 


(XVI)                      ACCESS TO RECORDS AND BILLING SYSTEMS.  SUCH PARTY
WILL PROVIDE PARTY A WITH ACCESS (REMOTE OR OTHERWISE) TO SUCH PARTY’S RECORDS
AND BILLING SYSTEMS AS PART OF ONGOING REVIEW AND AUDIT PROCEDURES OF PARTY A. 
WITHIN SIX MONTHS OF THE CLOSING DATE (AND FROM TIME TO TIME, AS REQUESTED BY
PARTY A), SUCH PARTY SHALL PROVIDE PARTY A WITH COPIES OF ALL OF SUCH PARTY’S
INFORMATION TECHNOLOGY INFRASTRUCTURE SYSTEMS (INCLUDING, WITHOUT LIMITATION,
BILLING SYSTEMS) REQUIRED TO REALIZE THE VALUE OF ALL CUSTOMER CONTRACTS AND
REQUIRED ASSOCIATED LICENSES (AT NO COST TO PARTY A AND UPDATED AS NECESSARY
FROM TIME TO TIME) SO THAT PARTY A CAN OPERATE SUCH PARTY’S BUSINESS IN THE
EVENT OF A FORECLOSURE BY PARTY A PURSUANT TO THE TERMS OF THIS AGREEMENT AND
THE OTHER ISDA DOCUMENTS.  AS AN ALTERNATIVE TO THE FOREGOING, PARTY A MAY AGREE
IN WRITING TO AN ARRANGEMENT WHERE SUCH PARTY PROVIDES PARTY A AND ITS PERSONNEL
WITH CONTROL OF SUCH PARTY’S OPERATIONS THROUGH ACCESS TO, AND CONTROL OF, SUCH
PARTY’S DISASTER RECOVERY FACILITIES IN THE EVENT OF A DEFAULT OR POTENTIAL
TERMINATION EVENT HEREUNDER OR UNDER THE OTHER MASTER ISDAS.  PARTY A
ACKNOWLEDGES THE CONFIDENTIAL NATURE OF SUCH INFORMATION TECHNOLOGY
INFRASTRUCTURE AND IN NO EVENT SHALL PARTY A DISCLOSE TO OR SHARE WITH ANY THIRD
PARTIES ANY OF SUCH INFORMATION TECHNOLOGY INFRASTRUCTURE WITHOUT THE EXPRESS
WRITTEN CONSENT OF PARTY B.


 


45

--------------------------------------------------------------------------------



 


(XVII)                   NOVATION OR TERMINATION OF CERTAIN TRANSACTIONS.  PARTY
B AND MX ELECTRIC SHALL USE COMMERCIALLY REASONABLE EFFORTS TO NOVATE OR
TERMINATE ALL TRANSACTIONS UNDERLYING THE INDEBTEDNESS PERMITTED BY CLAUSE
(III) OF THE DEFINITION OF “PERMITTED INDEBTEDNESS” SET FORTH IN PART 14 AS
PROMPTLY AS PRACTICABLE, BUT IN ANY EVENT WITHIN 30 DAYS OF THE CLOSING DATE.


 


(XVIII)                REIMBURSEMENT OBLIGATION.


 

(A)                              IN THE EVENT (A) THAT PARTY A OR ANY OTHER
PERSON ON BEHALF OF PARTY A PERFORMS ANY OBLIGATION OF PARTY B TO A LDC,
TRANSPORTER OR ANY OTHER THIRD PARTY (IT BEING UNDERSTOOD THAT NOTHING IN THIS
CLAUSE (A) SHALL BE CONSTRUED TO REQUIRE ANY SUCH PERFORMANCE BY PARTY A) OR
(B) THAT ANY PAYMENT, DISBURSEMENT OR PERFORMANCE UNDER ANY CREDIT SUPPORT HAS
BEEN MADE TO ANY LDC, TRANSPORTER OR ANY OTHER THIRD PARTY, IN EITHER CASE
(WHETHER OR NOT THE OBLIGATIONS SECURED THEREBY ARE NOW OR HEREAFTER EXISTING),
PARTY B SHALL, WITHIN ONE BUSINESS DAY OF A WRITTEN DEMAND THEREFOR MADE BY
PARTY A, (I) IN THE CASE OF CLAUSE (A), PAY TO PARTY A AN AMOUNT, AS REASONABLY
CALCULATED BY PARTY A, EQUAL TO THE TOTAL AMOUNT IT WILL COST PARTY A OR SUCH
OTHER PERSON ON BEHALF OF PARTY A TO PERFORM SUCH OBLIGATION; (II) IN THE CASE
OF CLAUSE (B), PAY TO PARTY A ALL AMOUNTS PAID OR DISBURSED UNDER ANY CREDIT
SUPPORT AND (III) PAY TO PARTY A ANY OTHER COST OR EXPENSE OF ANY NATURE
REASONABLY INCURRED BY PARTY A (INCLUDING ANY TAXES AND REASONABLE ATTORNEYS’
FEES AND EXPENSES) IN CONNECTION WITH THE FOREGOING (INCLUDING ANY SUCH TAXES,
COSTS AND EXPENSES INCURRED BY PARTY A TO THIRD PARTIES THAT ISSUE CREDIT
SUPPORT) (COLLECTIVELY, THE “REIMBURSEMENT OBLIGATION”).  INTEREST SHALL BE
PAYABLE ON THE REIMBURSEMENT OBLIGATION FROM THE DATE OF PAYMENT BY PARTY A OR
SUCH OTHER ISSUER OF CREDIT SUPPORT TO THE BENEFICIARY UNTIL PAYMENT BY PARTY B
IN FULL AT THE APPLICABLE RATE WHICH WOULD BE PAYABLE ON ANY OUTSTANDING AMOUNTS
WHICH WERE THEN OVERDUE.  THE REIMBURSEMENT OBLIGATION HEREUNDER IS UNQUALIFIED,
UNCONDITIONAL AND ABSOLUTE AND IS IRRESPECTIVE OF WHETHER PARTY A IS THE ISSUER
OF CREDIT SUPPORT AND, IN THE CASE OF CLAUSE (A), UPON ANY SUCH PERFORMANCE BY
PARTY A.

 

(B)                                IN ADDITION TO, AND WITHOUT IN ANY WAY
LIMITING THE FOREGOING:

 

(1)                                  Party B’s obligations under this clause
(xviii) shall be absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which Party B or
any Specified Entity of Party B may have or have had against Party A, any issuer
of Credit Support, any beneficiary of a Credit Support or any other Person.

 

(2)                                  Party B agrees that Party A and any other
issuer of Credit Support shall not be responsible for, and the Reimbursement
Obligation under this clause shall not be affected by, among other things:
(a) the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, (b) any dispute between or among Party B or any Specified Entity of
Party B and any beneficiary of any Credit Support or any other party to which
such Credit Support may be transferred, (c) any claims whatsoever of Party B or
any Specified Entity of Party B against any beneficiary of such Credit Support
or any transferee thereof, (d) any change in the time, manner or place of
payment of, or in any other term of, all or any of the obligations of Party B or
any Specified Entity of Party B in respect of any Credit Support or any other
amendment or waiver of or any consent to departure from the terms of any Credit
Support or any document executed or delivered in connection with the issuance or
payment thereof, (e) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Party B or any of the
Specified Entities of Party B (individually or taken as a whole), (f) any breach
hereof or of any other ISDA Document by any party thereto, (g) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, (h) the fact that a potential event of default,

 

46

--------------------------------------------------------------------------------


 

EVENT OF DEFAULT, POTENTIAL TERMINATION EVENT OR TERMINATION EVENT (EACH,
HOWEVER DEFINED) SHALL HAVE OCCURRED AND BE CONTINUING, OR (I) ANY PAYMENT BY
PARTY A OR ANY OTHER ISSUER OF CREDIT SUPPORT AGAINST PRESENTATION OF ANY
DOCUMENT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
CREDIT SUPPORT, OR ANY PAYMENT MADE BY PARTY A OR ANY OTHER ISSUER OF CREDIT
SUPPORT UNDER ANY CREDIT SUPPORT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN
BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS,
LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY
OR ANY TRANSFEREE OF ANY CREDIT  SUPPORT, INCLUDING ARISING IN CONNECTION WITH
ANY PROCEEDING OF THE TYPE DESCRIBED IN SECTION 5(A)(VII).

 

(3)                                  No issuer of Credit Support shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
such Credit Support, except that Party A shall be liable for errors and
omissions directly caused primarily by its own (and not any other Person’s)
gross negligence or willful misconduct.

 

(C)                                IN ADDITION TO, AND WITHOUT IN ANY WAY
LIMITING THE FOREGOING:

 

(1)                                  The role of any issuer of Credit Support in
connection with any draft presented for payment under any Credit Support which
is a letter of credit issued to secure Party B’s obligations to third parties
shall, in addition to any payment obligation thereunder, be limited to
determining that the documents (including each draft) delivered under such
letter of credit in connection with such presentment are in conformity with such
letter of credit.  In addition, Party B agrees that, in paying any drawing or
demand for payment under any Credit Support, neither Party A nor any other
issuer of any Credit Support shall not have any responsibility to inquire as to
the validity or accuracy of any document presented in connection with such
drawing or demand for payment or the authority of the Person executing or
delivering the same.

 

(2)                                  No issuer of Credit Support nor any of the
respective correspondents, participants or assignees of such issuer shall be
liable for the due execution, effectiveness, validity or enforceability of any
document delivered in connection with the issuance or payment of such Credit
Support.

 

(3)                                  Party B hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Credit Support; provided, however, that this assumption is not intended to,
and shall not, preclude Party B from pursuing such rights and remedies as it may
have against such beneficiary or transferee at law or under any other
agreement.  No issuer of Credit Support, nor any of the respective
correspondents, participants or assignees of such issuer shall be liable or
responsible for any of the matters described in the preceding clause
(xviii)(B).  In furtherance and not in limitation of the foregoing: (a) any
issuer of Credit Support may accept documents that appear on their face to be in
order and substantially comply with the terms of the Credit Support, without
responsibility for further investigation, regardless of any notice or
information to the contrary; and (b) no issuer of Credit Support shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Credit Support instrument or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason.  Without duplication of
any obligation of Party B hereunder, in addition to amounts payable as provided
herein, Party B hereby agrees to protect, indemnify, pay and hold harmless Party
A from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including all reasonably incurred fees, expenses
and disbursements of

 

47

--------------------------------------------------------------------------------


 

ANY LAW FIRM OR OTHER EXTERNAL COUNSEL) WHICH PARTY A MAY INCUR OR BE SUBJECT TO
AS A CONSEQUENCE, DIRECT OR INDIRECT, OF (I) THE ISSUANCE OF ANY CREDIT SUPPORT
BY IT OR ANY OTHER PERSON, OR (II) THE FAILURE TO HONOR A DRAWING OR DEMAND FOR
PAYMENT UNDER ANY CREDIT SUPPORT AS A RESULT OF ANY ACT OF ANY GOVERNMENTAL
AUTHORITY.

 


(XIX)                        INTEREST RATE SWAPS.


 

(A)                              WITHIN 30 DAYS FOLLOWING THE CLOSING DATE,
PARTY B SHALL CAUSE MX HOLDINGS TO CAUSE ITS COUNTERPARTIES UNDER THOSE CERTAIN
INTEREST RATE SWAPS SET FORTH ON EXHIBIT 12(A)(XIX) (THE “RBS NOVATED
TRANSACTIONS”) TO NOVATE THEIR POSITIONS UNDER SUCH TRANSACTIONS TO THE ROYAL
BANK OF SCOTLAND PLC.  CONCURRENTLY WITH EACH SUCH NOVATION, THE ROYAL BANK OF
SCOTLAND PLC AND EACH SUCH THIRD PARTY SHALL ENTER INTO BACK-TO-BACK OFFSETTING
INTEREST RATE SWAPS HAVING THE SAME NOTIONAL QUANTITIES, FIXED AND FLOATING
PRICES, AND REMAIN TENORS WITH RESPECT TO EACH RBS NOVATED TRANSACTION AND
OTHERWISE ON TERMS SATISFACTORY TO THE ROYAL BANK OF SCOTLAND PLC IN ITS SOLE
DISCRETION (EACH SUCH BACK-TO-BACK HEDGE, AN “RBS SLEEVE TRANSACTION”).  THE
PARTIES AGREE THAT, PRIOR TO THE NOVATION OF THE RBS NOVATED TRANSACTIONS
PURSUANT TO THIS PART 12(A)(XIX) AND NOTWITHSTANDING ANY PROVISION HEREIN TO THE
CONTRARY, MX HOLDINGS SHALL HAVE THE RIGHT TO REDUCE THE AGGREGATE NOTIONAL
AMOUNT OF THE RBS NOVATED TRANSACTIONS BY LIQUIDATING A PORTION OF SUCH RBS
NOVATED TRANSACTIONS OR BY ENTERING INTO OFF-SETTING INTEREST RATE SWAPS WITH
THE COUNTERPARTIES TO SUCH TRANSACTIONS; PROVIDED, HOWEVER, THAT IN NO EVENT
SHALL MX HOLDINGS REDUCE THE AGGREGATE NOTIONAL AMOUNT OF SUCH RBS NOVATED
TRANSACTIONS TO AN AMOUNT LESS THAN $60,000,000 WITHOUT PARTY A’S PRIOR WRITTEN
APPROVAL.  TO THE EXTENT THAT PARTY B ENTERS INTO OFF-SETTING INTEREST RATE
SWAPS WITH THIRD PARTIES PURSUANT TO THIS PART 12(A)(XIX), EXHIBIT 12(A)(XIX)
SHALL BE AMENDED TO INCLUDE SUCH OFF-SETTING SWAPS.

 

(B)                                CONCURRENTLY WITH THE NOVATIONS OF THE RBS
NOVATED TRANSACTIONS AND ONLY TO THE EXTENT THE AGGREGATE NOTIONAL AMOUNT OF THE
RBS NOVATED TRANSACTIONS EXCEEDS $60,000,000, PARTY B SHALL REDUCE THE NOTIONAL
AMOUNT OF THE RBS NOVATED TRANSACTIONS TO $60,000,000 BY LIQUIDATING A PORTION
OF SUCH RBS NOVATED TRANSACTIONS OR BY ENTERING INTO OFF-SETTING INTEREST RATE
SWAPS WITH THE ROYAL BANK OF SCOTLAND PLC.

 

(C)                                IF, AT ANY TIME FOLLOWING THE NOVATION OF THE
RBS NOVATED TRANSACTIONS, THE OUTSTANDING AMOUNT OF THE  OBLIGATIONS HEDGED BY
THE RBS NOVATED TRANSACTIONS (THE “HEDGED OBLIGATIONS”) IS REDUCED, PARTY B
SHALL PROMPTLY REDUCE THE NOTIONAL AMOUNT OF THE RBS NOVATED TRANSACTIONS TO AN
AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT OF HEDGED OBLIGATIONS, THROUGH A
TRANSACTION WITH THE ROYAL BANK OF SCOTLAND PLC, AND SHALL PROVIDE PARTY A WITH
PROMPT NOTICE OF SUCH REDUCTION.

 


(XX)                           FURTHER ASSURANCES.


 

(A)                              SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, PARTY B AND EACH SUCH SPECIFIED ENTITY AGREES TO USE ALL COMMERCIALLY
REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTION AND TO DO, OR CAUSE
TO BE DONE, ALL THINGS NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE LAWS TO
CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE OTHER SPECIFIED AGREEMENTS.  IN CASE AT ANY TIME ANY FURTHER ACTION OR
THE PERFORMANCE OF ANY FUNCTION IS NECESSARY OR DESIRABLE TO CARRY OUT THE
PURPOSES OF THE SPECIFIED AGREEMENTS OR TO ALLOW PARTY A OR ITS AFFILIATES TO
ENTER INTO ANY TRANSACTION OR TAKE ANY OTHER ACTION SPECIFIED THEREIN, THE
PROPER OFFICERS AND DIRECTORS OF PARTY B AND EACH SUCH SPECIFIED ENTITY SHALL
TAKE ALL SUCH NECESSARY ACTION AND SHALL CAUSE ANY SUCH FUNCTIONS TO BE
PERFORMED.

 

(B)                                WITHOUT LIMITING THE GENERALITY OF
PART 12(A)(XX)(A), UPON THE APPROVAL BY PARTY A OF ANY LDC NOT LISTED ON
EXHIBIT 7(J) WITH RESPECT TO ANY DESIGNATED JURISDICTION, AND PRIOR TO ANY
DELIVERY OF GAS TO SUCH LDC FOR STORAGE OR THE EXECUTION OF ANY GAS PURCHASE AND

 

48

--------------------------------------------------------------------------------


 

SALE AGREEMENT WITH A CUSTOMER SERVED BY SUCH LDC, PARTY B SHALL CAUSE SUCH LDC
TO IRREVOCABLY AGREE TO MAKE ALL PAYMENTS OWING TO PARTY B OR TO ANY SPECIFIED
ENTITY OF PARTY B DIRECTLY TO A LOCKBOX ACCOUNT COVERED BY THE WACHOVIA CONTROL
AGREEMENT.

 


PART 13.                   NEGATIVE COVENANTS


 


(A)                                  GENERAL COVENANTS.  EACH SPECIFIED ENTITY
OF PARTY B, PARTY B IN RESPECT OF EACH SPECIFIED ENTITY OF PARTY B AND PARTY B
AS TO ITSELF AS SET FORTH BELOW, AGREES WITH PARTY A THAT, AT ALL TIMES PRIOR TO
THE DISCHARGE OF ISDA OBLIGATIONS:


 


(I)                                  INDEBTEDNESS.  PARTY B AND EACH SUCH
SPECIFIED ENTITY WILL NOT, AT ANY TIME DIRECTLY OR INDIRECTLY CREATE, INCUR,
ASSUME, GUARANTEE OR OTHERWISE BE OR BECOME LIABLE FOR ANY INDEBTEDNESS, EXCEPT
PERMITTED INDEBTEDNESS.


 


(II)                               LIENS.  PARTY B AND EACH SUCH SPECIFIED
ENTITY WILL NOT CREATE, ASSUME, INCUR OR SUFFER TO EXIST ANY LIEN UPON OR WITH
RESPECT TO ANY PROPERTY NOW OWNED OR HEREAFTER ACQUIRED BY IT (INCLUDING THE
COLLATERAL), OR ASSIGN OR SELL ANY INCOME OR REVENUES (INCLUDING ACCOUNTS
RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF, EXCEPT FOR PERMITTED LIENS.


 


(III)                            MERGER AND CONSOLIDATION; DISPOSITION OF
ASSETS; NEW SUBSIDIARIES.


 

(A)                              EXCEPT AS OTHERWISE PERMITTED BY THIS
AGREEMENT, PARTY B AND EACH SUCH SPECIFIED ENTITY SHALL NOT BE A PARTY TO ANY
MERGER OR CONSOLIDATION OR, EXCEPT IN THE ORDINARY COURSE OF BUSINESS, TRANSFER,
SELL, ASSIGN (EXCEPT AS CONTEMPLATED BY THE ISDA SECURITY DOCUMENTS), CONVEY,
LEASE, SUBLEASE OR OTHERWISE DISPOSE OF ANY OF ITS PROPERTY OR BUSINESS (WHETHER
NOW OWNED OR HEREAFTER ACQUIRED) OR OTHERWISE EFFECT AN ASSET SALE, EXCEPT THAT
PARTY B AND EACH SUCH SPECIFIED ENTITY MAY (I) DISPOSE OF ANY OBSOLETE OR
WORN-OUT PROPERTY NO LONGER REQUIRED IN CONNECTION WITH THE OPERATION OF ITS
BUSINESS AND (II) DISPOSE OF PROPERTY THAT IS REPLACED BY OTHER PROPERTY OF LIKE
UTILITY IN ITS BUSINESS.

 

(B)                                PARTY B AND EACH SUCH SPECIFIED ENTITY SHALL
NOT CREATE OR CAUSE TO BE CREATED ANY SUBSIDIARY OTHER THAN THOSE LISTED ON
EXHIBIT 5(J)(IV) WITHOUT (I) THE CONSENT OF PARTY A AND (II) ANY SUCH SUBSIDIARY
EXECUTING AND DELIVERING TO PARTY A A GUARANTEE AND COLLATERAL AGREEMENT JOINDER
(AS SUCH TERM IS DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT).

 


(IV)                           ORGANIZATIONAL DOCUMENTS; CAPITALIZATION; FISCAL
YEAR; LEGAL FORM.  PARTY B AND EACH SUCH SPECIFIED ENTITY WILL NOT AMEND OR
MODIFY ITS CONSTITUTIONAL DOCUMENTS (INCLUDING THE CERTIFICATE OF INCORPORATION
AND THE BYLAWS), ALTER ITS AUTHORIZED CAPITALIZATION, CHANGE ITS LEGAL FORM OR
CHANGE ITS FISCAL YEAR WITHOUT THE CONSENT OF PARTY A.


 


(V)                              NO OTHER BUSINESS.  PARTY B AND EACH SUCH
SPECIFIED ENTITY WILL NOT ENGAGE IN, OR PERMIT ANY OF ITS AFFILIATES TO ENGAGE
IN, (A) WITH RESPECT TO PARTY B AND MX CANADA, ANY BUSINESS OTHER THAN THE
PURCHASE AND SALE OF GAS TO CUSTOMERS AND OTHER ACTIVITIES NECESSARY IN
CONNECTION THEREWITH, (B) WITH RESPECT TO MX ELECTRIC, ANY BUSINESS OTHER THAN
THE PURCHASE AND SALE OF ELECTRICITY TO RESIDENTIAL OR SMALL COMMERCIAL
END-USERS OF ELECTRICITY AND OTHER ACTIVITIES NECESSARY IN CONNECTION THEREWITH,
(C) WITH RESPECT TO INFOMETER.COM, ANY BUSINESS OTHER THAN PROVIDING
CONSULTATIONS AND AUDITS WITH RESPECT TO ENERGY SUPPLY PROCUREMENT AND 
IMPROVING ENERGY EFFICIENCY AND OTHER ACTIVITIES IN CONNECTION THEREWITH,
(D) WITH RESPECT TO ONLINE CHOICE, ANY BUSINESS OTHER THAN THE COMMISSIONED SALE
OF CONSUMER PRODUCTS SUCH AS TELECOM SERVICES AND SATELLITE TV FOR HOMEOWNERS
AND SMALL BUSINESSES (PROVIDED THAT SUCH PRODUCTS MAY NOT BE SOLD DOOR-TO-DOOR)
AND OTHER ACTIVITIES IN CONNECTION THEREWITH AND (E) WITH RESPECT TO MX HOLDINGS
AND THE MX HOLDCOS (OTHER THAN INFOMETER.COM), ANY OTHER BUSINESS OTHER THAN
OWNING EQUITY INTERESTS IN PARTY B, MX CANADA, MX ELECTRIC OR ANOTHER MX HOLDCO.


 


49

--------------------------------------------------------------------------------



 


(VI)                              PERMITTED INVESTMENTS.  PARTY B AND EACH SUCH
SPECIFIED ENTITY WILL NOT MAKE, OR PERMIT TO REMAIN OUTSTANDING, ANY INVESTMENTS
EXCEPT PERMITTED INVESTMENTS.


 


(VII)                           LEASES AND SALE-LEASEBACKS.  PARTY B  AND EACH
SUCH SPECIFIED ENTITY WILL NOT BECOME OR REMAIN LIABLE AS LESSEE, AS GUARANTOR
OR AS OTHER SURETY WITH RESPECT TO ANY LEASE, WHETHER AN OPERATING LEASE OR A
CAPITAL LEASE, OF ANY PROPERTY (WHETHER REAL, PERSONAL OR MIXED), WHETHER NOW
OWNED OR HEREAFTER ACQUIRED (A) THAT PARTY B OR SUCH SPECIFIED ENTITY HAS SOLD
OR TRANSFERRED, OR IS TO SELL OR TRANSFER, TO ANY OTHER PERSON OR (B) THAT PARTY
B OR SUCH SPECIFIED ENTITY INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE AS
ANY OTHER PROPERTY THAT HAS BEEN OR IS TO BE SOLD OR TRANSFERRED BY IT TO ANY
PERSON IN CONNECTION WITH SUCH LEASE.


 


(VIII)                        CAPITAL EXPENDITURES.  PARTY B AND EACH SUCH
SPECIFIED ENTITY SHALL NOT MAKE OR INCUR ANY CAPITAL EXPENDITURES (INCLUDING
OBLIGATIONS UNDER CAPITAL LEASE OBLIGATIONS) OTHER THAN IN A BUDGET APPROVED BY
PARTY A IN ACCORDANCE WITH PART 12(A)(XIII).


 


(IX)                                ACQUISITIONS.  WITHOUT THE PRIOR CONSENT OF
PARTY A, PARTY B AND EACH SUCH SPECIFIED ENTITY WILL NOT MAKE ANY ACQUISITION.


 


(X)                                   RESTRICTED PAYMENTS.  PARTY B AND EACH
SUCH SPECIFIED ENTITY MAY NOT, DIRECTLY OR INDIRECTLY, DECLARE OR MAKE
RESTRICTED PAYMENTS; PROVIDED, HOWEVER, THAT THE FOLLOWING RESTRICTED PAYMENTS
MAY BE MADE:


 

(A)                              SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST ON
THE OLD NOTES WHEN DUE AND PAYABLE;

 

(B)                                PURCHASE OF OLD NOTES, PROVIDED THAT NO
DEFAULT OR POTENTIAL TERMINATION EVENT EXISTS PRIOR TO OR IMMEDIATELY FOLLOWING
ANY SUCH PURCHASE, AND PROVIDED FURTHER THAT THE FOLLOWING CONDITIONS ARE MET:

 

(1)                                  THE COLLATERAL COVERAGE RATIO IS AT LEAST
1.50:1.00, IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT TO SUCH PURCHASE;

 

(2)                                  THE PURCHASE PRICE REPRESENTS AT LEAST A
10% DISCOUNT FROM THE FACE AMOUNT OF THE OLD NOTES PURCHASED; AND

 

(3)                                  THE AGGREGATE CASH AMOUNT OF PURCHASES OF
OLD NOTES PURSUANT TO THIS PART 13(A)(X)(B) SHALL NOT EXCEED $2,000,000;

 

(C)                                SCHEDULED PAYMENTS OF INTEREST AND ANY
RELATED TAX GROSS-UP AMOUNTS ON THE NOTES WHEN DUE AND PAYABLE;

 

(D)                               PREPAYMENT OF THE OLD NOTES AND/OR THE NOTES
PURSUANT TO A QUALIFIED INITIAL PUBLIC OFFERING;

 

(E)                                 PREPAYMENT OF THE NOTES IN ACCORDANCE WITH
SECTION 3.10 OF THE INTERCREDITOR AGREEMENT (INCLUDING REPLACEMENT DEBT INCURRED
BY MX HOLDINGS THAT COMPLIES WITH SUCH SECTION 3.10);

 

(F)                                 PREPAYMENT OF THE NOTES IN ACCORDANCE WITH
SECTION 3.11 OF THE INTERCREDITOR AGREEMENT, PROVIDED THAT:

 

(1)                                  PARTY A IS SATISFIED THAT, IMMEDIATELY
PRIOR TO AND AFTER GIVING EFFECT TO THE TRANSACTION CONTEMPLATED BY SUCH
SECTION 3.11, NO DEFAULT OR POTENTIAL TERMINATION EVENT HAS OCCURRED OR IS
CONTINUING UNDER ANY ISDA DOCUMENT; AND

 

50

--------------------------------------------------------------------------------


 

(2)                                  PARTY B ENSURES THAT PARTY A RECEIVES (AT
THE TIME OF THE CLOSING THEREOF) FROM THE PROCEEDS OF SUCH TRANSACTION ORIGINAL
MARGIN IN THE FORM OF CASH, TO BE DEPOSITED TO THE SWAP NOTE SUB ACCOUNT IN THE
AMOUNT EQUAL TO: (X) IF THE COLLATERAL COVERAGE RATIO AT SUCH TIME IS LESS THAN
2.00 TO 1.00, THE GREATER OF (I) 10% OF THE PROCEEDS OF SUCH TRANSACTION AND
(II) SUCH AMOUNT AS IS NECESSARY TO CAUSE THE COLLATERAL COVERAGE RATIO TO BE
1.80 TO 1.00, EXCEPT THAT (Y) IF THE COLLATERAL COVERAGE RATIO AT SUCH TIME IS
GREATER THAN 1.80 TO 1.00 BUT LESS THAN OR EQUAL TO 2.00 TO 1.00, 10% OF THE
PROCEEDS OF SUCH TRANSACTION.  WHERE THE COLLATERAL COVERAGE RATIO AT SUCH TIME
EXCEEDS 2.00 TO 1.00, THERE SHALL BE NO REQUIREMENT TO PROVIDE ORIGINAL MARGIN
IN THE FORM OF CASH PURSUANT TO THIS CLAUSE;

 

provided, that any proceeds of such transaction that exceed the payment
contemplated by Section 3.11 of the Intercreditor Agreement plus what is
required to be deposited in the Swap Note Sub Account pursuant to clause
(2) above shall be immediately deposited in the Party A Sub Account hereunder.

 

The foregoing does not constitute a waiver or limitation of any right of Party A
or obligation of Party B or the Specified Entities of Party B hereunder or under
any other Specified Agreement.

 

(G)                                PAYMENTS NECESSARY TO MAKE RESTRICTED
PAYMENTS PERMITTED BY THIS PART 13(A)(X);

 

(H)                               PAYMENTS NECESSARY TO FUND THE ESCROW ACCOUNT
IN ACCORDANCE WITH THE INDENTURE;

 

(I)                                    PAYMENTS TO FUND LOANS PERMITTED BY
CLAUSE (IV) OF THE DEFINITION OF “PERMITTED INDEBTEDNESS”;

 

(J)                                   DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS
MADE BY MX HOLDINGS TO THE HOLDERS OF ITS EQUITY INTERESTS SOLELY IN THE COMMON
STOCK OR OTHER COMMON EQUITY INTERESTS OF SUCH PERSON ON A PRO RATA BASIS; AND

 

(K)                               PAYMENTS BY MX HOLDINGS TO (I) PURCHASE,
REDEEM OR OTHERWISE ACQUIRE SHARES OF ITS COMMON STOCK OR OTHER COMMON EQUITY
INTERESTS OR WARRANTS OR OPTIONS TO ACQUIRE ANY SUCH SHARES HELD BY ANY CURRENT
OR FORMER OFFICER, DIRECTOR OR EMPLOYEE OF MX HOLDINGS (OR THEIR ASSIGNS, HEIRS
OR ESTATES); PROVIDED THAT THE AGGREGATE PRICE PAID FOR ALL SUCH PURCHASES,
REDEMPTIONS OR ACQUISITIONS BY MX HOLDINGS SHALL NOT EXCEED $1,000,000 IN ANY
TWELVE MONTH PERIOD AND (II) REPURCHASE EQUITY INTERESTS DEEMED TO OCCUR UPON
THE EXERCISE OF STOCK OPTIONS OR WARRANTS TO THE EXTENT SUCH EQUITY INTERESTS
REPRESENT A PORTION OF THE EXERCISE PRICE OF THOSE OPTIONS OR WARRANTS OR
CORRESPONDING STATUTORY WITHHOLDING TAXES DUE IN CONNECTION WITH SUCH EXERCISE.

 


(XI)                                MATERIAL CONTRACTS; ETC.


 

(A)                              EXCEPT AS PERMITTED BY THIS AGREEMENT, PARTY B
AND EACH SUCH SPECIFIED ENTITY SHALL NOT WITHOUT THE PRIOR WRITTEN CONSENT OF
PARTY A (I) CANCEL OR TERMINATE ANY MATERIAL CONTRACTS TO WHICH IT IS A PARTY OR
CONSENT TO OR ACCEPT ANY CANCELLATION OR TERMINATION THEREOF PRIOR TO THE
SCHEDULED EXPIRATION THEREOF, (II) SELL, ASSIGN (OTHER THAN PURSUANT TO THE ISDA
SECURITY DOCUMENTS) OR OTHERWISE DISPOSE OF (BY OPERATION OF LAW OR OTHERWISE)
ANY PART OF ITS INTEREST IN ANY MATERIAL CONTRACT, (III) WAIVE ANY DEFAULT UNDER
OR BREACH OF ANY MATERIAL PROVISION OF ANY MATERIAL CONTRACT OR WAIVE, FAIL TO
ENFORCE, FORGIVE, COMPROMISE, SETTLE, ADJUST OR RELEASE ANY MATERIAL RIGHT,
INTEREST OR ENTITLEMENT, HOWSOEVER ARISING, UNDER, OR IN RESPECT OF ANY MATERIAL
CONTRACT, OR (IV) AMEND, SUPPLEMENT, MODIFY OR IN ANY WAY VARY OR AGREE TO ANY
VARIATION OF ANY MATERIAL PROVISIONS OF ANY MATERIAL CONTRACT OR OF THE
PERFORMANCE OF ANY MATERIAL COVENANT OR

 

51

--------------------------------------------------------------------------------


 

OBLIGATION BY ANY OTHER PERSON UNDER ANY MATERIAL CONTRACT (IN EACH CASE AS IN
EFFECT ON THE DATE OF THIS AGREEMENT AND AS THEREAFTER AMENDED, SUPPLEMENTED OR
MODIFIED IN ACCORDANCE WITH THIS CLAUSE (A)).

 

(B)                                EXCEPT AS PERMITTED BY THIS AGREEMENT, PARTY
B AND EACH SUCH SPECIFIED ENTITY SHALL NOT ENTER INTO ANY MATERIAL CONTRACT NOT
IN EFFECT ON THE DATE OF THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
PARTY A OTHER THAN (I) RENEWAL OF EXISTING AGREEMENTS ON SUBSTANTIALLY
CONSISTENT TERMS, (II) AS MAY BE REQUIRED BY APPLICABLE LAW, OR (III) TO
REFINANCE THE NOTES TO THE EXTENT PERMITTED BY THE INTERCREDITOR AGREEMENT.

 

(C)                                PARTY B AND EACH SUCH SPECIFIED ENTITY SHALL
NOT ENTER INTO ANY CONTRACT OR AGREEMENT, OTHER THAN THE SPECIFIED AGREEMENTS,
WHICH RESTRICTS THE ABILITY OF PARTY B OR SUCH SPECIFIED ENTITY TO:  (I) ENTER
INTO AMENDMENTS, MODIFICATIONS, SUPPLEMENTS OR WAIVERS OF THE MATERIAL
CONTRACTS, (II) SELL, TRANSFER OR OTHERWISE DISPOSE OF ITS PROPERTY,
(III) CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY
OTHER THAN PERMITTED LIENS, OR (IV) CREATE, INCUR, ASSUME, SUFFER TO EXIST OR
OTHERWISE BECOME LIABLE WITH RESPECT TO ANY INDEBTEDNESS OTHER THAN PERMITTED
INDEBTEDNESS; PROVIDED, HOWEVER, THAT THE PRECEDING RESTRICTIONS SHALL NOT APPLY
TO: (A) AGREEMENTS OR INSTRUMENTS GOVERNING PERMITTED INDEBTEDNESS AND ANY
AMENDMENTS OR OTHER MODIFICATIONS THERETO (INCLUDING ANY REFINANCING THEREOF);
PROVIDED THAT SUCH AMENDMENTS OR MODIFICATIONS ARE NO MORE RESTRICTIVE, WHEN
TAKEN AS A WHOLE, WHEN COMPARED TO THOSE CONTAINED IN THOSE AGREEMENTS AS IN
EFFECT ON THE CLOSING DATE, OR (B) CUSTOMARY NON-ASSIGNMENT PROVISIONS IN
CONTRACTS, LEASES, INTELLECTUAL PROPERTY LICENSES ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS.

 

(D)                               PARTY B AND EACH SUCH SPECIFIED ENTITY SHALL
NOT ENTER INTO ANY CONTRACT OR AGREEMENT INTERFERING IN ANY WAY WITH PARTY A’S
ABILITY TO HAVE A FIRST-PRIORITY PERFECTED LIEN ON THE COLLATERAL, SUBJECT TO
PERMITTED LIENS.

 


(XII)                             TRANSACTIONS WITH INTERESTED PERSONS AND NON
ARMS’-LENGTH DEALING.  ALL TRANSACTIONS THAT PARTY B OR ANY SPECIFIED ENTITY OF
PARTY B ENTERS INTO WILL BE ON AN ARM’S LENGTH BASIS AND, IF THE TRANSACTION IS
WITH AN INTERESTED PERSON OR A PERSON HOLDING, DIRECTLY OR INDIRECTLY, MORE THAN
1% OF THE EQUITY OR VOTING SHARES OF PARTY B OR ANY SPECIFIED ENTITY OF PARTY B,
THEN THE TRANSACTION WILL BE ON TERMS THAT ARE AT LEAST AS FAVORABLE TO PARTY B
OR SUCH SPECIFIED ENTITY AS THOSE AVAILABLE FROM AN INDEPENDENT THIRD PARTY;
PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION SHALL NOT APPLY TO
(A) TRANSACTIONS BETWEEN PARTY B OR ANY SPECIFIED ENTITY OF PARTY B AND PARTY A,
(B) EMPLOYMENT AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS THAT
ARE CONSISTENT WITH CURRENT PRACTICES AND AT COMPENSATION LEVELS THAT ARE
CONSISTENT WITH COMPENSATION LEVELS FOR SIMILAR POSITIONS IN COMPARABLE
COMPANIES (1) IN SIMILAR INDUSTRIES, (2) OF THE SAME SIZE AND (3) IN THE SAME
GEOGRAPHIC AREA, (C) THE ISSUANCE OF EQUITY SECURITIES PERMITTED HEREBY,
(D) DIRECTOR’S FEES AS PERMITTED BY THE CERTIFICATE OF INCORPORATION,
(E) PAYMENTS OR TRANSACTIONS WITH RESPECT TO THE NOTES AS PERMITTED UNDER THE
INTERCREDITOR AGREEMENT AND (F) RESTRICTED PAYMENTS PERMITTED HEREBY.


 


(B)                                 TRANSACTIONAL NEGATIVE COVENANTS.  PARTY B
AS TO ITSELF AS SET FORTH BELOW, AGREES WITH PARTY A THAT, AT ALL TIMES PRIOR TO
THE DISCHARGE OF ISDA OBLIGATIONS:


 


(I)                                     LONG TERM TRANSACTIONS.  PARTY B SHALL
NOT ENTER INTO ANY (A) PHYSICALLY SETTLED TRANSACTIONS IN RESPECT OF GAS FOR A
FIXED FORWARD PRICE WITH A SUPPLY TERM (MEASURED FROM THE FIRST DAY OF GAS
DELIVERY) OF GREATER THAN 24 MONTHS, (B) ANY SWAP TRANSACTION WITH A TERM
GREATER THAN 24 MONTHS (MEASURED FROM THE COMMENCEMENT OF THE FIRST CALCULATION
PERIOD THEREOF), OR (C) ANY TRANSACTION THAT HAS A TERM THAT EXPIRES ON A DATE
THAT IS 27 OR MORE MONTHS FROM THE DATE SUCH TRANSACTION WAS ENTERED INTO, IN
EACH CASE WITHOUT THE PRIOR WRITTEN CONSENT OF PARTY A.


 


(II)                                  VOLUMETRIC TENOR.  PARTY B SHALL NOT
DIRECTLY OR INDIRECTLY SELL ANY COMMODITY AT A FIXED PRICE, OR ENTER INTO A SWAP
TRANSACTION OR AN OPTION TRANSACTION, WHICH WHEN COMBINED WITH ALL


 


52

--------------------------------------------------------------------------------



 


TRANSACTIONS ENTERED INTO BETWEEN PARTY B AND ITS CUSTOMERS, WOULD CAUSE THE
AVERAGE TENOR WEIGHTED BY NOTIONAL AND ACTUAL VOLUME OF ALL PHYSICALLY AND
FINANCIALLY SETTLED GAS TRANSACTIONS ENTERED INTO BY PARTY B TO EXCEED 14 MONTHS
IN DURATION.


 


(III)                               COUNTERPARTY LIMITATIONS. PARTY B SHALL NOT
DIRECTLY OR INDIRECTLY PURCHASE ANY COMMODITY FROM, OR ENTER INTO ANY
FINANCIALLY SETTLED SWAP TRANSACTION, OPTION TRANSACTION OR OTHER DERIVATIVE
TRANSACTION WITH, ANY PERSON OTHER THAN PARTY A; PROVIDED, HOWEVER, THAT PARTY B
MAY PURCHASE GAS (A) FROM LDCS OR OTHER “BEHIND-THE-GATE” THIRD PARTIES APPROVED
BY PARTY A, IN ITS SOLE DISCRETION, SOLELY FOR BALANCING PURPOSES OR IN
CONNECTION WITH THE PURCHASE OF BUNDLED SERVICES AND (B) UPON THE FAILURE OF
PARTY A TO SATISFY AN OBLIGATION TO SCHEDULE A DELIVERY OF GAS TO PARTY B ON ANY
DAY, IN ACCORDANCE WITH CLAUSE (B)(II) OF THE GAS ANNEX.


 


(IV)                              REQUIRED HEDGES.


 

(A)                              EXCEPT TO THE EXTENT EXPRESSLY PERMITTED BY
PART 12(A)(XIV), PARTY B SHALL NOT DIRECTLY OR INDIRECTLY ENTER INTO ANY
TRANSACTION FOR THE SALE OF GAS WITH ANY CUSTOMER INVOLVING A FIXED FORWARD
PRICE UNLESS PRIOR TO, OR CONTEMPORANEOUSLY WITH, ENTERING INTO ANY SUCH SALE
TRANSACTION, PARTY B SHALL HAVE ENTERED INTO A SWAP TRANSACTION, OPTION
TRANSACTION OR PHYSICAL FORWARD TRANSACTION WITH PARTY A IN RESPECT OF AN EQUAL
NOTIONAL OR ACTUAL QUANTITY OF GAS  (UNLESS PARTY A DETERMINES THAT A LOWER
QUANTITY IS APPROPRIATE TO TAKE INTO ACCOUNT SUCH FACTORS AS PARTY A DETERMINES
REASONABLE, INCLUDING PARTY A’S FORECAST OF PARTY B’S CUSTOMER ATTRITION/CHURN,
STORAGE SUPPLY, OR FORECAST MODIFICATIONS), WITH A LOWER FIXED FORWARD PRICE
WITH RESPECT TO PHYSICALLY SETTLED TRANSACTIONS OR WITH A FLOATING PRICE INDEX
WITH RESPECT TO A SWAP TRANSACTION THAT HEDGES THE MARKET PRICE OF GAS AT THE
RELEVANT DELIVERY POINT OF SUCH SALE TRANSACTION, ALL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO PARTY A;

 

(B)                                NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, PARTY B SHALL NOT (1) INCUR ANY OBLIGATION TO SELL GAS TO A CUSTOMER
WITH A TERM OF GREATER THAN 365 DAYS, OR (2) TAKE A LONG FIXED FORWARD PRICE
POSITION IN GAS PURSUANT TO THE EXCEPTION TO PART 12(A)(XIV) UNLESS PRIOR TO, OR
CONTEMPORANEOUSLY WITH, THE INCURRENCE OF ANY SUCH OBLIGATION, PARTY B SHALL
HAVE OFFSET THE EXPOSURE ASSOCIATED WITH THE PORTION OF THE TERM OF SUCH
OBLIGATION IN EXCESS OF 365 DAYS (THE “EXCESS TERM”) WITH PARTY A (X) BY HAVING
PARTY A PURCHASE ONE OR MORE PUT OPTIONS FOR GAS WITH RESPECT TO THE EXCESS TERM
WITH A NOTIONAL AMOUNT TO BE DETERMINED BY PARTY A, OR (Y) PROVIDED THAT SUCH
OBLIGATION HAS NOT ALREADY BEEN HEDGED PURSUANT TO PART 12(A)(XIV) BY PURCHASING
CALL OPTIONS FROM PARTY A FOR THE EXCESS TERM WITH A NOTIONAL AMOUNT TO BE
DETERMINED BY PARTY A, OR (Z) IN SOME OTHER MANNER ACCEPTABLE TO PARTY A.  PARTY
B ACKNOWLEDGES AND AGREES THAT IN THE EVENT THAT PARTY A PURCHASES PUT OPTIONS
PURSUANT TO THIS PART 13(B)(IV)(B), PARTY B SHALL PAY TO PARTY A A FEE EQUAL TO
THE AMOUNT OF THE PREMIUM PAID BY PARTY A FOR SUCH PUT OPTIONS WHICH FEE SHALL
BE PAID ON THE NEXT GAS SETTLEMENT DATE FOLLOWING THE DATE SUCH PUT OPTION WAS
ENTERED INTO BY PARTY A.  PARTY B FURTHER ACKNOWLEDGES AND AGREES THAT PARTY A
SHALL HAVE NO OBLIGATION TO PURCHASE ANY PUT OPTIONS OR ENTER INTO ANY CALL
OPTION WITH PARTY B PURSUANT TO THIS PART 13(B)(IV)(B) AND THAT ANY SUCH
TRANSACTIONS SHALL BE ENTERED INTO BY PARTY A IN ITS SOLE DISCRETION.

 


(V)                                 FIXED PRICE CONTRACT MIX.  PARTY B SHALL
NOT, DURING ANY TWELVE MONTH PERIOD, ENTER INTO ANY NEW FIXED PRICE CONTRACTS
WHERE THE RESIDENTIAL CUSTOMER-EQUIVALENTS OF SUCH CONTRACTS ARE GREATER THAN
75% OF ALL THE RESIDENTIAL CUSTOMER-EQUIVALENTS OF ALL NEW CONTRACTS ENTERED
INTO IN A CONTRACT YEAR.


 


(VI)                              LIMIT ON TRANSACTION SIZE.  WITHOUT THE PRIOR
WRITTEN CONSENT OF PARTY A, PARTY B SHALL NOT DIRECTLY OR INDIRECTLY SELL GAS TO
ANY PERSON IF THE REASONABLY FORECASTED PURCHASES OF SUCH PERSON INDICATE
PURCHASES FROM PARTY B OF MORE THAN (A) 1500 MMBTUS ON AVERAGE PER DAY,
(B) $440,000 IN ACTUAL BILLED AMOUNTS FOR ANY 30-DAY PERIOD AT THE TIME OF SUCH
SALE, OR (C) IF MX ELECTRIC IS CONCURRENTLY SELLING ENERGY TO SUCH PERSON, 675
MMBTU ON AVERAGE PER DAY.


 


53

--------------------------------------------------------------------------------



 


(VII)                           LIMIT ON CUSTOMER DEMAND.  PARTY B SHALL NOT
ENTER INTO ANY FIXED PRICED FORWARD TRANSACTION FOR THE SALE OF GAS WITH A
CUSTOMER IF THE FORECASTED ANNUAL QUANTITY OF GAS CONSUMED BY SUCH CUSTOMER FOR
GAS, AS DETERMINED BY PARTY B AND APPROVED BY PARTY A, IS GREATER THAN 3% OF THE
PARTY B CUSTOMER LOAD FOR GAS.


 


(VIII)                        LIMIT ON NOTIONAL EXPOSURE.  PARTY B SHALL NOT
ENTER INTO ANY TRANSACTION FOR THE SALE OF GAS WITH A CUSTOMER INVOLVING A FIXED
FORWARD PRICE IF, AFTER GIVING EFFECT TO THE TRANSACTION THAT WOULD BE REQUIRED
UNDER PART 12(A)(XIV) HEREOF IN ORDER TO HEDGE THE PRICE RISK ASSOCIATED WITH
SUCH SALE TRANSACTION, THE AMOUNT DETERMINED IN ACCORDANCE WITH THE FOLLOWING
FORMULA WOULD EQUAL OR EXCEED $260,000,000:


 

(A)                              FIRST, FOR EACH SWAP TRANSACTION ENTERED INTO
(I) BY PARTY B WITH PARTY A WITH RESPECT TO GAS AND (II) BY MX ELECTRIC WITH
PARTY A WITH RESPECT TO ENERGY, DETERMINE THE PRODUCT OF:

 

(1)                                  THE REMAINING NOTIONAL QUANTITY IN RESPECT
OF SUCH TRANSACTION AS AT THE TIME OF THE DETERMINATION THEREOF (IN MMBTU OR
MWH, AS THE CASE MAY BE); MULTIPLIED BY

 

(2)                                  THE FIXED FORWARD PRICE PAYABLE BY PARTY B
OR MX ELECTRIC, AS APPLICABLE, WITH RESPECT TO THAT TRANSACTION;

 

(B)                                SECOND, DETERMINE THE SUM OF THE AMOUNTS
CALCULATED IN ACCORDANCE WITH PART 13(B)(VIII)(A) ABOVE FOR ALL SWAP
TRANSACTIONS WITH RESPECT TO GAS AND ENERGY BETWEEN (I) PARTY B AND PARTY A AND
(II) MX ELECTRIC AND PARTY A (THE “SWAP EXPOSURE”);

 

(C)                                THIRD, FOR EACH PHYSICALLY SETTLED
TRANSACTION FOR THE PURCHASE OF GAS  ENTERED INTO BY PARTY B WITH PARTY A AND
FOR EACH PHYSICALLY SETTLED TRANSACTION FOR THE PURCHASE OF ENERGY ENTERED INTO
BY MX ELECTRIC WITH PARTY A, IN EACH CASE WHERE THE RELEVANT COMMODITY IS BEING
PURCHASED BY PARTY B FOR A FORWARD FIXED PRICE (EACH, A “FIXED-PRICE PHYSICAL
TRANSACTION”), DETERMINE THE PRODUCT OF:

 

(1)                                  THE REMAINING QUANTITY OF GAS OR ENERGY TO
BE DELIVERED IN RESPECT OF SUCH FIXED PRICE PHYSICAL TRANSACTION AS AT THE TIME
OF THE DETERMINATION THEREOF (IN MMBTU OR MWH, AS THE CASE MAY BE); MULTIPLIED
BY

 

(2)                                  THE FIXED FORWARD PRICE PAYABLE BY PARTY B
OR MX ELECTRIC, AS APPLICABLE, WITH RESPECT TO THAT FIXED-PRICE PHYSICAL
TRANSACTION;

 

(D)                               FOURTH, DETERMINE THE SUM OF THE AMOUNTS
CALCULATED IN ACCORDANCE WITH PART 13(B)(VIII)(C) ABOVE FOR ALL FIXED-PRICE
PHYSICAL TRANSACTIONS WITH RESPECT TO GAS AND ENERGY BETWEEN (I) PARTY B AND
PARTY A AND (II) MX ELECTRIC AND PARTY A (THE “FIXED PHYSICAL EXPOSURE”); AND

 

(E)                                 FIFTH, DETERMINE THE SUM OF THE SWAP
EXPOSURES AND THE FIXED PHYSICAL EXPOSURES.

 


(IX)                                DESIGNATED JURISDICTIONS. PARTY B SHALL NOT
MARKET OR ENTER INTO FINANCIALLY OR PHYSICALLY SETTLED TRANSACTIONS IN RESPECT
OF GAS IN ANY JURISDICTION, OTHER THAN A DESIGNATED JURISDICTION FOR SUCH
COMMODITY, WITHOUT THE PRIOR WRITTEN CONSENT OF PARTY A.


 


(X)                                   FIXED PRICE LIMIT.   PARTY B SHALL NOT
ENTER INTO FINANCIALLY OR PHYSICALLY SETTLED TRANSACTIONS IN RESPECT OF GAS AS
PURCHASER FOR A FIXED FORWARD PRICE OF GREATER THAN $9/MMBTU (BASED ON EITHER
THE RELEVANT STRIP PRICES OR AVERAGE PRICE PER TRADE), WITHOUT THE PRIOR WRITTEN
CONSENT OF PARTY A; PROVIDED, HOWEVER, THAT PARTY A, IN ITS SOLE DISCRETION AND
WITH TWO BUSINESS DAYS NOTICE TO PARTY B, MAY INCREASE OR DECREASE SUCH FIXED
PRICE LIMIT AND, PROVIDED FURTHER, THAT PARTY B MAY REQUEST


 


54

--------------------------------------------------------------------------------



 


A WAIVER OF THE FIXED PRICE LIMIT ON A PER TRADE BASIS AND PARTY A SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO RESPOND TO SUCH REQUEST WITHIN TRADING HOURS
ON THE DATE OF SUCH REQUEST.


 


(XI)                                RCE LIMITS.  PARTY B SHALL NOT ENTER INTO
NEW CONTRACTS WITH CUSTOMERS IN ANY CONTRACT YEAR IF THE SUM OF (A) THE NUMBER
OF RESIDENTIAL CUSTOMER-EQUIVALENTS ASSOCIATED WITH ALL NEW CONTRACTS FOR GAS
ENTERED INTO WITH CUSTOMERS BY PARTY B OR MX CANADA, AS APPLICABLE, DURING SUCH
CONTRACT YEAR AND (B) THE NUMBER OF RESIDENTIAL CUSTOMER-EQUIVALENTS ASSOCIATED
WITH ALL NEW CONTRACTS FOR ENERGY ENTERED INTO WITH CUSTOMERS (AS DEFINED IN THE
MX ELECTRIC AGREEMENT) BY MX ELECTRIC DURING SUCH CONTRACT YEAR, WOULD EXCEED
235,000 RESIDENTIAL CUSTOMER-EQUIVALENTS DURING SUCH CONTRACT YEAR; PROVIDED,
HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, PARTY B, WITHOUT THE PRIOR WRITTEN
CONSENT OF PARTY A, SHALL NOT ENTER INTO ANY CONTRACT FOR THE SALE OF GAS WITH
ANY CUSTOMER IF, AS THE RESULT OF ENTERING INTO SUCH CONTRACT, THE AGGREGATE
NUMBER OF FIXED PRICE CUSTOMER-EQUIVALENTS SERVED BY PARTY B AND MX ELECTRIC
WOULD EXCEED 325,000 IN THE AGGREGATE.


 


(XII)                             CUSTOMER LOAD.  PARTY B SHALL NOT PURCHASE GAS
HEREUNDER OR OTHERWISE FOR ANY REASON OTHER THAN TO SERVE PARTY B’S ACTUAL OR
FORECASTED AGGREGATE GAS CUSTOMER LOAD.


 


(XIII)                          LIMITATION ON SALES.  PARTY B SHALL NOT DIRECTLY
OR INDIRECTLY SELL GAS TO ANY PERSON EXCEPT FOR, AND LIMITED TO THE EXTENT OF,
(A) GAS SOLD TO AN LDC OR OTHER APPROVED THIRD-PARTY FOR BALANCING PURPOSES OR
FOR STORAGE BEHIND AN LDC CITYGATE, AND (B) GAS SOLD TO A CUSTOMER OF PARTY B IN
THE ORDINARY COURSE OF ITS BUSINESS.


 


PART 14.    ADDITIONAL DEFINITIONS


 


(A)                                  SECTION 14 IS HEREBY AMENDED TO ADD THE
FOLLOWING ADDITIONAL DEFINITIONS:


 

“AAA” has the meaning specified in Part 5(c)(vii).

 

“Account Control Agreement” means, as applicable, the Huntington Control
Agreement or the Wachovia Control Agreement.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which Party B, any
Specified Entity of Party B (a) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.

 

“Adjusted Consolidated Tangible Net Worth” means, as of any date of
determination with respect to MX Holdings, all items which in accordance with
GAAP would be included under shareholders’, partners’ or members’ equity on a
consolidated balance sheet of MX Holdings less intangible assets (which shall
not include any and all amounts associated with the capitalized acquisition cost
of Customers of Party B, MX Electric and MX Canada) adjusted for (i) non-cash
impact on earnings on Storage Gas due to lower of cost or market valuation,
(ii) non-cash impact on earnings on Storage Gas due to variance from weighted
average cost method of inventory calculation, (iii) non-cash assets from FAS133
Gains (derivatives), (iv) non cash liabilities from FAS133 Losses (derivatives),
(v) non-cash impact on earnings of compensation expense from FAS 123R
application, and (vi) settled financial hedges since the beginning of the latest
storage injection season (i.e. April 1st), but in no case longer than 365 days,
for inventory before the inventory is sold to customers.

 

“Aggregate Credit Support Amount” means, on any date of determination, the
aggregate face amount of all Credit Support provided under all Master ISDAs.

 

55

--------------------------------------------------------------------------------


 

“Aggregate Unpaid Value” means the aggregate value of (i) all amounts owed for
commodities delivered under all Master ISDAs for which the applicable Settlement
Date has not occurred, (ii) all amounts owed under Swap Transactions with
respect to calculation periods that have expired but for which the applicable
Settlement Date has not occurred, (iii) all Outstanding Amounts under all Master
ISDAs (as defined in each such Master ISDA), (iv) all accrued and unpaid
Financing Fees and Credit Support Fees under all Master ISDAs, and (v) the
amount of any Credit Support posted by Party A that was applied to satisfy in
whole or in part any obligation of Party B or any Specified Entity of Party B to
a third party and which amount has not been repaid to Party A.

 

“Aggregated Collateral Accounts” means all Collateral Accounts established under
all Master ISDAs.

 

“Ancillary Services” means any of the services identified by a Transmission
Provider in its transmission tariff as “ancillary services” including regulation
and frequency response, energy imbalance, operating reserve-spinning and
operating reserve-supplemental, as specified in the relevant transaction.

 

“Applicable Law” means any constitution, statute, law, rule, regulation,
ordinance, judgment, order, decree, permit, or any published directive,
guideline, Governmental Approval, requirement or other governmental restriction
which has the force of law, or any published determination by, or interpretation
of any of the foregoing by, any judicial authority or Governmental Authority
binding on a given Person whether in effect as of the date of this Agreement or
thereafter and in each case as amended (including all Environmental Laws and any
of the foregoing pertaining to land use or zoning restrictions).

 

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer for value by Party B or any of the
Specified Entities of Party B (including any Sale and Leaseback Transaction) to
any Person other than Party B or a Specified Entity of Party B of: (1) any
Capital Stock of Party B or a Specified Entity of Party B; or (2) any other
property or assets of Party B or any Specified Entity of Party B other than in
the ordinary course of business other than (a) any sale or issuance of Equity
Interests of MX Holdings, (b) dispositions of assets that are not critical to
the operation of the business of Party B or any Specified Entity of Party B
having a fair market value (as to Party B and all Specified Entities of Party B,
collectively) of $500,000 or less for any one such disposition or $1,000,000 or
less for all such dispositions in any fiscal year of MX Holdings and
(c) dispositions of accounts to LDCs or EDCs under guaranteed receivables
agreements entered into in the ordinary course of business in accordance with
the terms hereof.

 

“Auditor” means such firm or firms of independent public accountants of
recognized international standing as any party or any Specified Entity may, from
time to time, appoint as auditors of such party or Specified Entity with the
prior written consent of Party A.

 

“Bankruptcy Code” has the meaning specified in Part 5(k)(iii).

 

“Base Price” has the meaning specified in Part 7(e).

 

“Base Rate” means the rate of interest per annum (rounded upwards if necessary
to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page or
http://www.bba.org.uk/bba/ (or any successor page) as the British Bankers
Association London Interbank offered rate for two-month deposits in U.S. Dollars
at approximately 11 a.m. London time two Business Days prior to the date of
determination.

 

“Bill Matrix” has the meaning specified in Part 11(g).

 

“Board of Directors” means, as to any Person, the board of directors (or similar
governing body) of such Person or any duly authorized committee thereof.

 

“Bring Down Review” has the meaning specified in Part 7(j).

 

“Budget” means any budget prepared in accordance with Part 12(a)(xiii).

 

56

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday or Sunday in the United
States or a day on which banking institutions chartered by the State of New York
or the United States are required or authorized to be closed.

 

“Bylaws” means the Third Amended and Restated Bylaws of MX Holdings.

 

“Call Option” means an Option Transaction, which may be physically or
financially settled, that gives the holder the right to buy a certain quantity
of an underlying commodity from the seller of such Option Transaction, at a
specified price on or up to a specified expiration date or during a specified
exercise period.

 

“Capital Expenditures” means, for any period, the aggregate of amounts that
would be reflected as additions to property, plant or equipment on a balance
sheet prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means:

 

(i)            with respect to any Person that is a corporation, any and all
shares, interests, participations or other equivalents (however designated and
whether or not voting) of corporate stock, including each class of Common Stock
and Preferred Stock of such Person, and all options, warrants or other rights to
purchase or acquire any of the foregoing; and

 

(ii)           with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person, and all
options, warrants or other rights to purchase or acquire any of the foregoing.

 

“Certificate of Incorporation” means the Second Amended and Restated Certificate
of Incorporation of MX Holdings.

 

“Change of Control” means the occurrence of one or more of the following events
with respect to Party B or any Specified Entity of Party B (each, a “Subject
Person”):

 

(i)            any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of a Subject Person to any Person or group of related Persons for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (a “Group”),
together with any Affiliates thereof (whether or not otherwise in compliance
with the provisions of the Indenture) other than, with respect to MX Holdings,
to the Permitted Holders;

 

(ii)           the approval by the holders of Capital Stock of any Subject
Person of any plan or proposal for the liquidation or dissolution of such
Subject Person (whether or not otherwise in compliance with the provisions of
the Indenture);

 

(iii)          any Person or Group (other than the Permitted Holders and any
entity formed by the Permitted Holders for the purpose of owning Capital Stock
of MX Holdings) shall become the owner, directly or indirectly, beneficially or
of record, of shares representing more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Capital Stock of any Subject
Person; or

 

(iv)          any Person (or related group of Persons) that is not a holder of
Equity Interests in any Subject Person on the date hereof should hereafter
acquire, directly or indirectly, the beneficial ownership of (a) Equity
Interests having the power to elect a majority of the Board of Directors of such
Subject Person or (b) any other ownership interest enabling it to exercise
control of any Subject Person;

 

57

--------------------------------------------------------------------------------


 

provided, however, that no holders of shares of Class A Exchange Common Stock,
Class C Common Stock or Common Stock shall be deemed to constitute a Group for
the purpose of determining whether a Change of Control has occurred solely by
virtue of being a party to the Class A Voting Agreement, the Class C Voting
Agreement and/or the Stockholders Agreement, respectively.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority (other
than any request, guideline or directive that provides that compliance is
optional and that there is no penalty or charge of any kind for failure to
comply).

 

“Class A Exchange Common Stock” means the shares of newly created Class A Common
Stock of MX Holdings, par value $0.01 per share.

 

“Class A Voting Agreement” means that certain agreement, dated as of
September 22, 2009, among the holders of the Class A Exchange Common Stock.

 

“Class B Common Stock” means the shares of newly created Class B Common Stock of
MX Holdings, par value $0.01 per share.

 

“Class C Common Stock” means the shares of newly created Class C Common Stock of
MX Holdings, par value $0.01 per share.

 

“Class C Voting Agreement” means that certain agreement, dated as of
September 22, 2009, among the holders of the Class C Common Stock.

 

“Closing Date” means the date of execution of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all collateral of whatsoever nature purported to be subject
to the Lien of any ISDA Security Document.

 

“Collateral Accounts” means the Lockbox Accounts, the Party A Sub Account and
the Swap Note Sub Account.

 

“Collateral Coverage Ratio” means the ratio, on any date of determination, as
determined by Party A in a commercially reasonable manner of (A) (i) the
aggregate amount of Party B’s and MX Electric’s accounts receivable due from any
LDC or EDC or from a customer (whether billed or unbilled) when the accounts
receivable due from such customer are not purchased by a LDC or EDC, in each
case, less than 90 days past due at such time net of any estimated net Taxes due
in respect thereof and net of any LDC/EDC Delivery Charges (except to the extent
Party B has provided cash margin to such LDC or EDC for such charges) plus
(ii) the aggregate amount of cash held in the Collateral Accounts minus
(iii) $2,000,000 plus (iv) the value of any positive Gas or Energy imbalances
for the account of Party B at any LDCs or EDCs minus (v) the value of any
negative Gas or Energy imbalances for the account of Party B at any LDCs or
EDCs, plus (vi) the aggregate amount of any mark-to-market gain for Party B’s
and each Specified Entity of Party B’s account on any forward position held by
Party B or any such Specified Entity with Party A or any customers of Party B or
any such Specified Entity (excluding Prompt Month mark-to-market Gas position
gains up to $10,000,000 in the aggregate)  minus (vii) the aggregate amount of
any mark-to-market loss for Party B’s and each Specified Entity of Party B’s
account on any forward position held by Party B or any such Specified Entity
with Party A or any customers of Party B or any such Specified Entity (excluding
Prompt Month mark-to-market Gas position losses up to $10,000,000 in the
aggregate), plus (viii) the value of Initial Storage Gas and the value of any
Storage Gas to which Party B has title and with respect to which Party A has a
perfected Lien (determined by Party A based on the lower of Party B’s cost of
such Storage Gas or the market value of such Storage Gas with such market value
determined by Party A on a quarterly (or, if Party A deems it appropriate in its
sole discretion, on a more frequent) basis based on the relevant LDC cash
out/liquidation

 

58

--------------------------------------------------------------------------------


 

value of such Storage Gas in the event of Party B’s default under such LDC’s
retail program), to (B) (i) the aggregate value of Energy, Gas (including
Storage Gas), Capacity (including UCAP) and Ancillary Services delivered to, but
not yet paid for by, Party B and each Specified Entity of Party B plus (ii) any
accrued but unpaid Financing Fees due hereunder or under the MX Electric
Agreement minus (iii) with respect to any Storage Gas to which Party A has title
other than Initial Storage Gas, the difference between (1) the value of such
Storage Gas based on the lower of Party A’s weighted average cost of such
Storage Gas or the market value of such Storage Gas with such market value
determined by Party A on a quarterly (or, if Party A deems it appropriate in its
sole discretion, on a more frequent) basis based on the relevant LDC cash
out/liquidation value of such Storage Gas in the event of Party B’s default
under such LDC’s retail program and (2) Party A’s weighted average cost of such
Storage Gas, as determined by Party A plus (iv) all other amounts owed by Party
B and each Specified Entity of Party B  to Party A under or in connection with
this Agreement not covered by any other sub-clause of this definition.

 

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Closing
Date or issued after the Closing Date, and includes, without limitation, all
series and classes of such common stock.

 

“Consolidated Net Worth” means, as of any date of determination with respect to
MX Holdings, all items which in accordance with GAAP, would be included under
shareholders’, partners’ or members’ equity on a consolidated balance sheet of
MX Holdings.

 

“Contract Price” has the meaning specified in Part 7(b).

 

“Contract Quantity” has the meaning specified in the Gas Annex.

 

“Contract Year” means (i) for the first Contract Year, the period from the
Closing Date through September 30, 2010, and (ii) for each subsequent Contract
Year, each successive twelve month period; provided, that the final Contract
Year shall end on August 31, 2012.

 

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“controlling” and “controlled” have the meanings correlative thereto.

 

“Corresponding Third Party Transaction” has the meaning specified in
Part 10(b)(ii).

 

“Credit Support” means all letters of credit, letters of indemnity, guarantees
and any other credit support issued, provided or arranged for by Party A in
accordance with the terms hereof to any LDC, Transporter, or any other third
party to cover such third party’s exposure to Party B.

 

“Credit Support Amount” means, on any date of determination, the aggregate face
amount of all Credit Support that Party B would be required to post to LDCs and
Transporters if such Credit Support were not being provided by Party A pursuant
to this Agreement, as reasonably determined by Party A.

 

“Credit Support Fee” means, for any day, an amount calculated as follows:

 

(i)            If on such day, the Aggregated Collateral Accounts are not in
Surplus, then the Credit Support Fee for such day shall be the product of the
Aggregate Credit Support Amount multiplied by the Primary Rate.

 

(ii)           If on such day, the Aggregated Collateral Accounts are in Surplus
and the Aggregate Credit Support Amount is less than $27,000,000, then the
Credit Support Fee for such day shall be the product of the Aggregate Credit
Support Amount multiplied the Primary Rate.

 

(iii)          If on such day, the Aggregated Collateral Accounts are in Surplus
and the Aggregate Credit Support Amount exceeds $27,000,000, then for such day,
the Credit Support Fee for such day shall be the

 

59

--------------------------------------------------------------------------------


 

sum of  (A) $27,000,000 multiplied  by the Primary Rate, and (B) the Aggregate
Credit Support Amount (less $27,000,000) multiplied by the Secondary Rate;
provided, however, that if, on such day, a Termination Event or Event of Default
has occurred and is continuing, with immediate effect (and without regard to
whether there is a Surplus), the Credit Support Fee for such day shall be the
product of  the Aggregate Credit Support Amount multiplied by the Primary Rate.

 

“Customer” means any residential or small commercial end-user of Gas and any IT
Accounts that are served by Party B and by an approved LDC in any Designated
Jurisdiction.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Definitions” has the meaning specified in Part 5(a).

 

“Delivery Period” has the meaning specified in the Gas Annex.

 

“Delivery Point” has the meaning specified in the Gas Annex.

 

“Designated Jurisdictions” means the jurisdictions listed on Exhibit 7(j).

 

“Discharge of ISDA Obligations” means the occurrence of all of the following:

 

(i)            indefeasible payment in full in cash of settlement amounts,
termination payments, the principal of and interest (including interest accruing
on or after the commencement of any Insolvency or Liquidation Proceeding,
whether or not such interest would be allowed in such Insolvency or Liquidation
Proceeding) and premium (if any) on all amounts outstanding under or that would
be due upon the termination of the Master ISDAs and constituting ISDA
Obligations, including reimbursement obligations;

 

(ii)           indefeasible payment in full in cash of all other ISDA
Obligations that are outstanding and unpaid at the time such settlement amounts,
termination payments, principal, interest and premium (if any) on all amounts
outstanding under the Master ISDAs are paid in full in cash (other than any
obligations for taxes, indemnifications, damages and other contingent
liabilities in respect of which no claim or demand for payment has been made at
such time);

 

(iii)          irrevocable termination or expiration of all commitments, if any,
of Party A to extend credit or undertake transactions that would constitute, or
give rise to, ISDA Obligations; and

 

(iv)          irrevocable termination or cash collateralization (in an amount
and manner reasonably satisfactory to Party A, but in no event greater than 105%
of the aggregate undrawn face amount) of all Credit Support issued under or
pursuant to the terms of the Master ISDAs and constituting ISDA Obligations.

 

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event (other than an event which would constitute a Change of
Control or an Asset Sale), matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the sole option of the
holder thereof (except, in each case, upon the occurrence of a Change of Control
or an Asset Sale) on or prior to the final maturity date of the Notes.

 

“Dollar” or “$” means the lawful currency of the United States of America.

 

“Due Date” shall mean the Exposure Fee Due Date, the Gas Due Date or the Storage
Gas Due Date, as the context requires.

 

“EDC” has the meaning specified in the MX Electric Agreement.

 

60

--------------------------------------------------------------------------------


 

“Energy” means three-phase, 60-cycle alternating current electric energy,
expressed in megawatt hours.

 

“Environmental Claim” means, with respect to any Person, any written notice,
claim, administrative, regulatory or judicial action, suit, judgment or demand
by any other Person alleging or asserting such first Person’s liability for
investigator costs, cleanup costs, government response costs, damages to natural
resources or other Property of such first Person, personal injuries, fines or
penalties arising out of, based on or resulting from (i) the presence, Use,
threatened Release or Release into the environment of any Hazardous Material at
any location, whether or not owned by such first Person or (ii) any fact,
circumstance, condition or occurrence forming the basis of any violation, or
alleged violation, of any Environmental Law.  The term Environmental Claim shall
include any claim by any Governmental Authority for enforcement, delineation,
investigation, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and any claim by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the presence of Hazardous Materials or arising
from alleged injury or threat of injury to the environment.

 

“Environmental Laws” means all laws, rules, regulations, treaties, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment (including its effect on human health and
safety), preservation or reclamation of natural resources, the management,
Release or threatened Release of any Hazardous Material, waste disposal
arrangements or to health and safety matters.

 

“EPT” means Eastern Prevailing Time.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided, however, that any instruments evidencing Indebtedness
convertible into or exchangeable for common stock of Party B or a Specified
Entity of Party B will be deemed Indebtedness and not Equity Interests, unless
any such instruments would be accounted for in accordance with GAAP as
shareholders’ equity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Party B, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Party B or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Party B or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Party B or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of Party B or any of its ERISA Affiliates from
any Plan or Multiemployer Plan; or (g) the receipt by Party B or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from Party B
or any ERISA Affiliate of any notice, concerning the imposition upon Party B or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA.

 

“Escrow Account” means the segregated escrow account established pursuant to the
Escrow Agreement.

 

“Escrow Agreement” means that certain Escrow and Security Agreement dated as of
September 22, 2009, among the Trustee, MX Holdings and Law Debenture Trust
Company of New York, as escrow agent.

 

61

--------------------------------------------------------------------------------


 

“Excess Term” has the meaning specified in Part 13(b)(iv)(B).

 

“Existing ISDA Master Agreement” has the meaning specified in Part 5(m).

 

“Exposure Fee Due Date” has the meaning specified in Part 10(a)(ii).

 

“Extended Term” has the meaning specified in Part 5(h).

 

“FERC” means the United States Federal Energy Regulatory Commission.

 

“Financing Fee” means interest on the Outstanding Amounts, calculated on a daily
basis, at (a) the Base Rate plus 5% per annum, or (b) Party A’s relevant
business unit’s actual cost of funds plus 5% per annum, whichever is greater;
provided, however, that with respect to any past due Outstanding Amount the
Financing Fee shall be calculated at the Default Rate.

 

“Financing Fee Settlement Date” has the meaning specified in Part 9(e).

 

“Fixed-Price Physical Transaction” has the meaning specified in Part 13(b).

 

“Fixed Physical Exposure” has the meaning specified in Part 13(b).

 

“fuel” means natural gas, coal, oil and the products and by-products thereof.

 

“GAAP” means generally accepted accounting principles in the United States
consistently applied.

 

“Gas” has the meaning specified in the Gas Annex.

 

“Gas Adder” has the meaning specified in Exhibit 14(a)(i).

 

“Gas Annex” has the meaning specified in Part 6.

 

“Gas Customer Load” means the aggregate annual Gas load requirements of all
Customers of Party B, as reasonably determined by Party A.

 

“Gas Due Date” has the meaning specified in Part 9.

 

“Gas Option” means a physically or financially settled option transaction that
provides the buyer the right, but not the obligation, to enter into a
transaction where the underlying price is based upon the price of Gas.

 

“Gas Settlement Date” has the meaning specified in Part 9.

 

“Gas Swap” means any swap transaction where the floating or fixed price is based
upon the price of Gas or any related index for the price of Gas.

 

“Gas Swap Settlement Date” has the meaning specified in Part 9.

 

“Gas Transactions” has the meaning specified in the Gas Annex.

 

“Governmental Approval” means (i) any authorization, consent, approval, license,
lease, ruling, permit, tariff, certification, exemption, filing, variance,
claim, order, judgment, decree, by or with, (ii) any declaration of or with or
(iii) any registration by or with, any Governmental Authority, in each case
relating to (a) the due execution and delivery of, or the performance by each
intended party of, any Material Contract of its obligations or the exercise of
its rights under, each Material Contract to which it is (or is intended to be) a
party or (b) with respect to Party B, any Specified Entity of Party B or any
Affiliate of such Specified Entity, the grant by Party B, such Specified Entity
or such Affiliate of the Liens created pursuant to the ISDA Security Documents
to which Party B, such Specified

 

62

--------------------------------------------------------------------------------


 

Entity or such Affiliate of such Specified Entity is a party, the validity,
enforceability and perfection of such Liens and the exercise by Party A of its
rights and remedies under such ISDA Security Documents.

 

“Governmental Authority” means the government of any jurisdiction, or any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, board, court, central bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Group” has the meaning set forth in clause (i) of the definition of “Change of
Control”.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement to be entered into among Party A, Party B and the Specified Entities,
as may be amended, modified, restated or supplemented.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedged Obligations” has the meaning specified in Part 12(a)(xix)(C).

 

“Hedging Transaction” means any Specified Transaction or any other transaction
that would be a Specified Transaction if it were entered into by Party A and
Party B.

 

“Holder” means a beneficial owner of the Notes.

 

“Huntington” means The Huntington National Bank, a national banking association.

 

“Huntington Control Agreement” means the Deposit Account Control Agreement among
Party B, Huntington and Party A, in the form of Exhibit 11(b)(ii).

 

“Imaged Agreement” has the meaning specified in Part 5(e).

 

“Impairment” means, with respect to any Governmental Approval, the rescission,
termination, cancellation, repeal, invalidity, suspension (other than by reason
of an event of force majeure to the extent suspension by reason of an event of
force majeure is expressly permitted by such Governmental Approval or results
from Applicable Law), injunction, inability to satisfy stated conditions to
effectiveness or amendment, modification or supplementation.  The verb “Impair”
shall have a correlative meaning.

 

“including” and “include” are not limiting and are deemed followed by the words
“without limitation”.

 

“Indebtedness” means with respect to any Person, without duplication:

 

(i)            all obligations of such Person for borrowed money;

 

63

--------------------------------------------------------------------------------


 

(ii)           all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

 

(iii)          all Capitalized Lease Obligations of such Person;

 

(iv)          all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations and all obligations
under any title retention agreement (but excluding trade accounts payable and
other accrued liabilities arising in the ordinary course of business that are
not overdue by 120 days or more or are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted);

 

(v)           all obligations for the reimbursement of any obligor on any letter
of credit, banker’s acceptance or similar credit transaction;

 

(vi)          guarantees and other contingent obligations in respect of
Indebtedness referred to in clauses (i) through (v) above and clause
(viii) below;

 

(vii)         all obligations of any other Person of the type referred to in
clauses (i) through (vi) above and clause (viii) below which are secured by any
Lien on any property or asset of such Person; and

 

(viii)        all obligations under currency agreements and interest swap
agreements of such Person.

 

“Indemnified Liabilities” has the meaning set forth in Part 5(r).

 

“Indemnitee” has the meaning specified in Part 5(r).

 

“Indenture” means the indenture, dated as of September 22, 2009, among MX
Holdings, the Guarantors and the Trustee, under which the Notes were issued.

 

“Infometer.com” means Infometer.com Inc., a Delaware corporation.

 

“Initial Storage Gas” has the meaning specified in Part 8(b)(iii).

 

“Initial Storage Gas Per MMbtu Price” has the meaning specified in
Part 8(b)(iii).

 

“Insolvency or Liquidation Proceeding” means:

 

(i)            any case commenced by or against Party B or any Specified Entity
of Party B under Title 11, U.S. Code or any similar federal or state law for the
relief of debtors, any other proceeding for the reorganization, recapitalization
or adjustment or marshalling of the assets or liabilities of Party B or any
Specified Entity of Party B, any receivership or assignment for the benefit of
creditors relating to Party B or any Specified Entity of Party B or any similar
case or proceeding relative to Party B or any Specified Entity of Party B or its
creditors, as such, in each case whether or not voluntary;

 

(ii)           any liquidation, dissolution, marshalling of assets or
liabilities or other winding up of Party B or any Specified Entity of Party B,
in each case whether or not voluntary and whether or not involving bankruptcy or
insolvency, other than a liquidation or dissolution of Party B or a Specified
Entity of Party B in connection with (a) a merger or consolidation of such
Person with or into a Specified Entity of Party B or Party B, as the case may
be, or (b) a transfer of substantially all assets of Party B or a Specified
Entity of Party B to a Specified Entity of Party B or Party B, as the case may
be, in the case of each of the preceding clauses (a) and (b), in a transaction
that is permitted under the Master ISDAs; or

 

(iii)          any other proceeding of any type or nature in which substantially
all claims of creditors of Party B or any Specified Entity of Party B are
determined and any payment or distribution is or may be made on account of such
claims.

 

64

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means the Intercreditor and Subordination Agreement,
dated as of September 22, 2009, by and among MX Holdings, the pledgors from time
to time party thereto, Sempra Energy Trading LLC, in its capacity as facility
agent, and Law Debenture Trust Company of New York, in its capacity as indenture
trustee, as it may be amended from time to time.

 

“Interested Person” means, in respect of Party B or any Specified Entity of
Party B, (a) any Person which has a Ten Percent Interest in Party B or any such
Specified Entity, (b) any Person in which Party B or any such Specified Entity
has a Ten Percent Interest, or (c) if a Person has a Ten Percent Interest in
Party B or any such Specified Entity and in other Persons, such other Persons.

 

“Investment” means, for any Person: (i) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale), (ii) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person), but
excluding any such advance, loan or extension of credit having a term not
exceeding ninety (90) days arising in connection with the sale of inventory or
supplies by such Person in the ordinary course of business, (iii) the entering
into of any Guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person or (iv) any
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of others)
any other Person.

 

“investment company” has the meaning specified in Part 5(j).

 

“ISDA Documents” means the Master ISDAs, trade confirmations under the Master
ISDAs or otherwise, Credit Support issued in connection with Master ISDAs, the
ISDA Security Documents and each of the other agreements, schedules, annexes,
confirmations, documents and instruments providing for, relating to or
evidencing any other ISDA Obligations, and any other document or instrument
executed or delivered at any time in connection with, or giving rise to, any
ISDA Obligations, to the extent such are effective at the relevant time, as each
may be amended, amended and restated, supplemented, modified, renewed, replaced,
refinanced or extended, restructured or otherwise modified, in whole or in part,
from time to time in accordance with its terms and with the provisions of this
Agreement.

 

“ISDA Obligations” means any settlement amount, termination payment, principal
(including reimbursement obligations with respect to Credit Support whether or
not drawn), interest (including, to the extent legally permitted, all interest
accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the ISDA Documents, even if such interest is not enforceable, allowable or
allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses and other liabilities to be paid or
performed under the ISDA Documents.

 

“ISDA Security Documents” means, collectively, the Guarantee and Collateral
Agreement and any and all guarantees, security agreements, pledge agreements,
collateral assignments, mortgages, collateral agency agreements, control
agreements, deeds of trust or other grants or transfers for security executed
and delivered by Party B or any Specified Entity of Party B creating (or
purporting to create) a Lien securing ISDA Obligations in favor of Party A, in
each case, as amended, amended and restated, supplemented, modified, renewed,
restated, replaced, refinanced or extended, restructured or otherwise modified,
in whole or in part, from time to time, in accordance with its terms and with
the provisions of this Agreement.

 

“ISO” means any independent electric system operator, regional transmission
operator or similar entity including the NYISO, ERCOT, PJM, NEPOOL and any other
independent electric system operator, regional transmission operator or similar
entity added to the list set forth on Exhibit 7(j) from time to time.

 

“IT Account” means a customer of Party B that is classified as a commercial
customer by Party B and which the applicable LDC has classified as a customer
that receives interruptible transport services or any customer that Party

 

65

--------------------------------------------------------------------------------


 

B can demonstrate, to Party A’s reasonable satisfaction, historically purchases
an annual quantity of at least 0.5 BCF of Gas.

 

“IT Gas Adder” means $0.03/MMBtu.

 

“LDC” means the local distribution company responsible for delivering Gas to
Party B’s Customers in a particular geographic area.

 

“LDC Citygate” means the delivery point for the distribution system of the
applicable LDC.

 

“LDC/EDC Delivery Charges” means, with respect to any billed and unbilled
accounts receivable outstanding as at any time of the determination thereof, the
portion of such accounts receivable that constitutes amounts owed by Party B’s
Customers for services provided by an LDC or EDC with respect to which Party B
has an equal account payable obligation to such LDC or EDC.

 

“Lien” means (i) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest of any kind in, on or of such Property,
(ii) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
Property, (iii) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities, (iv) any right of set
off, recoupment, combination of accounts or similar rights; and in each case
whether by contract, operation of law or otherwise and (v) any agreement to give
any interest described in clauses (i) through (iv).

 

“Loan” has the meaning specified in Part 10(b)(v).

 

“Lockbox Account” has the meaning specified in Part 11(b)(i).

 

“Management Incentive Plan” has the meaning specified in the Stockholders
Agreement.

 

“Margin” means all cash held in the Party A Sub Account under all Master ISDAs.

 

“Master ISDAs” shall mean this Agreement, the MX Electric Agreement and any
additional ISDA Master Agreement entered into between Party A and any Specified
Entity of Party B (other than MX Electric).

 

“Material Adverse Effect” means (a) a material adverse effect on (i) Party B or
Party B and Party B’s Specified Entities taken as a whole, (ii) the ability of
Party B or any Specified Entity of Party B to perform any of its material
obligations under any Material Contracts to which it is a party or (iii) the
aggregate value of the Collateral or the validity or priority of the security
interests in such Collateral, or (b) a material adverse change (as reasonably
determined by Party A in its sole discretion) in (i) the financial condition,
the results of operations, business, prospects or results of operations of Party
B or Party B and Party B’s Specified Entities taken as a whole, or (ii) the
collection rate or accounts receivable for Party B or any Specified Entity of
Party B;

 

“Material Contracts” means the Notes, the Indenture, the Old Notes, the Old
Notes Indenture, any Replacement Debt (and, if applicable, any indenture related
thereto), any contract or agreement to which Party B or any Specified Entity of
Party B is a party under which Party B or such Specified Entity, as applicable,
shall have obligations (or a right to receive revenues) over the term of such
contract or agreement in excess of $3,500,000, or the then equivalent of such
amount in another currency or currencies (or such other amount as approved by
the Party A) or which is otherwise material to the business or operation of
Party B or such Specified Entity, as applicable and any other contract or
agreement that is necessary or advisable for the conduct of the business of
Party B or any Specified Entity of Party B as contemplated by this Agreement.

 

“Maturity Date” means, with respect to a Loan, the maturity date for such Loan
specified on Exhibit 10(d)(i).

 

“Minimum Gas Quantity” has the meaning specified in Part 7(a).

 

66

--------------------------------------------------------------------------------


 

“Missing Day” has the meaning specified in Part 5(f)(2).

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereof.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA with respect to which Party B or any of its ERISA
Affiliates may have any liability, contingent or otherwise.

 

“MX Canada” means MxEnergy (Canada) Ltd., a Nova Scotia corporation.

 

“MX Canada Transaction” has the meaning specified in Part 5(u).

 

“MX Electric” means MxEnergy Electric Inc., a Delaware corporation.

 

“MX Electric Agreement” means that certain ISDA Master Agreement, of even date
herewith, entered into between Party A and MX Electric.

 

“MX Holdco” means any Specified Entity of Party B other than MX Holdings, Party
B, MX Canada and MX Electric.

 

“MX Holdings” means MxEnergy Holdings, Inc., a Delaware corporation.

 

“NEPOOL” means ISO New England.

 

“Notes Escrow Account” means the segregated escrow account established pursuant
to the Escrow Agreement.

 

“Nomination Schedule” means the act of Party A, Party B or any relevant
Transporter notifying, requesting, and confirming to each other relevant party
the quantity of Gas to be delivered on any Day, as the case may be, or the
quantity of UCAP to be delivered in respect of any month.

 

“Notes” means the 13.25% Senior Subordinated Secured Notes due 2014 of MX
Holdings.

 

“NYMEX” means The New York Mercantile Exchange, or any successor thereof.

 

“Offering Memorandum” means that certain Second Amended and Restated
Confidential Offering Memorandum and Consent Solicitation Statement of MX
Holdings, dated as of August 27, 2009, as amended through the Closing Date.

 

“Officers’ Certificate” means a certificate signed by two officers of MX
Holdings, at least one of whom shall be the principal executive officer or
principal financial officer of MX Holdings, and delivered to the Trustee.

 

“Old Notes” means the Floating Rate Senior Notes Due 2011 of MX Holdings.

 

“Old Notes Indenture” means the indenture, dated as of August 4, 2006, among MX
Holdings, Law Debenture Trust Company of New York, as trustee, and Deutsche Bank
Trust Company Americas, as registrar and paying agent, as amended through the
Closing Date.

 

“Online Choice” means OnlineChoice Inc., a Delaware corporation.

 

“Operating Account” means account number 2079961065281 at Wachovia.

 

“Option Transaction” means a transaction that provides the buyer the right, but
not the obligation, to purchase or sell a commodity specified in such
transaction.

 

“Outstanding Gas Credit Support” has the meaning specified in the Gas Annex.

 

67

--------------------------------------------------------------------------------


 

“Outstanding Amount” means at any time, all amounts (including Credit Support
Fees and Financing Fees and amounts payable on the Gas Settlement Dates set out
in Parts 10(a) and 10(b)) not paid on the applicable Settlement Date and any
other amount owed to Party A and, with respect to Storage Gas (in addition to
the foregoing), the aggregate amount owed by Party B to Party A for all Storage
Gas that at such time has not been delivered to Party B’s customers or has not
been delivered to Party B pursuant to a Required Purchase (determined in any
case based on the amount that Party B would be required to pay Party A for such
Gas in the event of a Required Purchase).

 

“Overnight LIBOR” means for any Business Day the rate of interest per annum
(rounded upwards if necessary to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBO Page or http://bba.org.uk/bba/ (or any successor page) as the
British Bankers Association London Interbank offered rate for overnight deposits
in U.S. Dollars at approximately 11 a.m. London time two Business Days prior to
the date of determination.

 

“Part” means, unless otherwise specified, a Part of the Schedule to the Master
Agreement.

 

“Party A Storage Gas Purchase Price” has the meaning specified in
Part 8(b)(iii).

 

“Party A Sub Account” means a sub account of Party A’s general working capital
account which shall be identified as relating to this Agreement, or any
replacement custodial account established in accordance with Part 11(f).

 

“Party B Customer Load” means the full Gas load requirements of Party B’s
Customers.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Holders” means Jeffrey A. Mayer, Denham Commodity Partners LP,
Charter Mx LLC and Camulos Capital LP, and their respective Affiliates.

 

“Permitted Indebtedness” means the following Indebtedness:

 

(i)            Indebtedness incurred under the ISDA Documents;

 

(ii)           Indebtedness incurred with respect to any LDC, EDC or ISO in
connection with Party B’s balancing obligations;

 

(iii)          for a period of 90 days following the Closing Date, letters of
credit issued by SocGen for the account of Party B that are outstanding on the
Closing Date and that are secured by Credit Support arranged for by Party A;

 

(iv)          loans from MX Holdings or a MX Holdco, subordinated to the ISDA
Obligations on terms satisfactory to Party A in its sole discretion, to MX
Electric or MX Canada necessary to pay ISDA Obligations of MX Electric or MX
Canada then due and payable;

 

(v)           the Notes in a principal amount not to exceed $75,000,000 (and
Replacement Debt that is incurred pursuant to, and compliant with, Section 3.10
of the Intercreditor Agreement);

 

(vi)          the Old Notes in a principal amount not to exceed $10,000,000;

 

(vii)         Guarantees of MX Holdings or any Wholly-Owned Subsidiary of MX
Holdings in respect of Permitted Indebtedness;

 

(viii)        (a) Indebtedness incurred to finance the acquisition, construction
or improvement of any fixed or capital assets and (b) Indebtedness in respect of
Capital Leases and synthetic lease obligations and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (x) in the case of Indebtedness to
finance the acquisition, construction or improvements of fixed or capital
assets, such Indebtedness is incurred prior to or within 120

 

68

--------------------------------------------------------------------------------


 

days after such acquisition or the completion of such construction or
improvement and (y) the aggregate principal amount of Indebtedness permitted by
this paragraph shall not exceed $250,000 at any time outstanding;

 

(ix)           unsecured Indebtedness in an aggregate principal amount not to
exceed $500,000 at any time outstanding;

 

(x)            Indebtedness required to satisfy regulatorily-required credit
requirements not satisfied by Party A on behalf of Party B;

 

(xi)           Indebtedness consisting of obligations relating to surety bonds
outstanding as of the Closing Date, as set forth on Exhibit 14(a)(ii);

 

(xii)          for a period of 30 days following the Closing Date, Indebtedness
consisting of the RBS Novated Transactions (to the extent such transactions have
not been novated to The Royal Bank of Scotland plc) set forth on
Exhibit 12(a)(xix); and

 

(xiii)         following the novation of such transactions to The Royal Bank of
Scotland plc, Indebtedness consisting of RBS Novated Transactions.

 

“Permitted Investments” means, as of the date of this Agreement, any of the
following owned by Party B or any Specified Entity of Party B: (i) securities
issued or directly and fully guaranteed or insured by the United Sates or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than six months from the date of acquisition; (ii) time deposits and
certificates of deposit, with maturities of not more than six months from the
date of acquisition, of any domestic or international commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 (or
whose holding company meets such standard) and having a rating on its commercial
paper of at least “A-l” or the equivalent thereof by S&P or at least “P-l” or
the equivalent by Moody’s; (iii) investments in money market funds substantially
all the assets of which are comprised of securities of the types described in
clauses (i) and (ii) above; (iv) investments in the Subsidiaries listed on
Exhibit 5(j)(iv) which subsist as of the date of this Agreement;
(v) Indebtedness between Party B and any of the Specified Entities of Party B or
between any of the Specified Entities of Party B incurred solely for the
purposes of facilitating the payment of any amounts due to Party A under any
Master ISDA, so long as such Indebtedness is subordinated to all ISDA
Obligations on terms satisfactory to Party A in its sole discretion; (vi) Equity
Interests in a Wholly-Owned Subsidiary of Party B or a Wholly-Owned Subsidiary
of a Specified Entity of Party B; (vii) any other investment which Party A
agrees in writing shall constitute a “Permitted Investment”; (viii) investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and (ix) Guarantees constituting
Permitted Indebtedness.

 

“Permitted Liens” means:

 

(i)            Liens in favor of Party A created under the ISDA Security
Documents;

 

(ii)           Liens to secure the Notes (and Replacement Debt that is incurred
pursuant to, and compliant with, Section 3.10 of the Intercreditor Agreement);
provided that such Liens (other than with respect to the Notes Escrow Account)
shall be subordinate to the Liens securing the ISDA Obligations of Party B and
the Specified Entities of Party B under the ISDA Documents in accordance with
the Intercreditor Agreement.

 

(iii)          Liens in connection with workmen’s compensation; unemployment
insurance or other social security or pension obligations;

 

(iv)          mechanics’, workmen’s, materialmen’s, suppliers’, construction or
like liens, in each case (A) for amounts not yet due and payable or (B) for
amounts due and payable with respect to ordinary course claims

 

69

--------------------------------------------------------------------------------


 

being contested in good faith and for which adequate reserves (in accordance
with GAAP) have been established or bond is posted;

 

(v)          Liens for taxes, assessments or governmental charges or levies on
Party B’s or any Specified Entity of Party B’s Property not yet delinquent or,
if delinquent, which are being contested in good faith and for which adequate
reserves (in accordance with GAAP) have been established;

 

(vi)          Liens (including first-priority Liens if required) in connection
with any account receivables purchase program entered into between Party B or
any Specified Entity of Party B and any LDC listed on Exhibit 7(j);

 

(vii)         attachment or judgment liens to the extent not constituting an
Event of Default; provided that (A) the existence of such liens could not
reasonably be expected to result in a Material Adverse Effect and (B) such liens
are discharged within 60 days of the creation thereof;

 

(viii)        Liens in favor of third parties in any Collateral having in the
aggregate a fair market value not to exceed $500,000 for Party B and all
Specified Entities of Party B taken as a whole;

 

(ix)           Liens arising out of judgments or awards in respect of which MX
Holdings or any its Subsidiaries shall in good faith be prosecuting an appeal or
proceedings for review in respect of which there shall be secured a subsisting
stay of execution pending such appeal or proceedings; provided that the
aggregate amount of all such judgments or awards (and any cash and the fair
market value of any property subject to such Liens) does not exceed $500,000 for
Party B and all Specified Entities of Party B taken as a whole, at any time
outstanding;

 

(x)            rights of set-off of banks, LDCs and Transporters in the ordinary
course of banking and trading arrangements;

 

(xi)           Liens securing Permitted Indebtedness under Subparagraph
(viii) of the definition of “Permitted Indebtedness”  in any fixed or capital
assets and improvements thereto or equipment hereafter acquired (or, in the case
of improvements, constructed) by MX Holdings or any of its Subsidiaries;
provided that (a) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and the proceeds thereof, (b) the
Indebtedness secured thereby does not exceed the lesser of the cost or fair
market value of the property being acquired or financed on the date of
acquisition or financing, and (c) in the case of purchase money security
interests, such security interests are created within 120 days after such
acquisition (or completion of such improvements); and

 

(xii)          Liens on cash margin delivered to The Royal Bank of Scotland plc
or a third party securing Indebtedness permitted by Subparagraphs (xii) and
(xiii) of the definition of “Permitted Indebtedness”.

 

“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a Governmental
Authority or political subdivision thereof.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Party B or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Potential Termination Event” means an event or condition which constitutes a
Termination Event or which, upon notice, lapse of time or both, would, unless
cured or waived, become a Termination Event.

 

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

 

70

--------------------------------------------------------------------------------


 

“Primary Rate” means (i) the greater of 4% per annum and (ii) the Base Rate
(matching the term of the applicable Credit Support document or instrument) plus
3.00% per annum; provided that a Credit Support instrument with no termination,
expiration or maturity date shall be presumed to have a duration of two years.

 

“Private Equity” has the meaning set forth in the Intercreditor Agreement.

 

“Promissory Note” means a promissory note substantially in the form of
Exhibit 10(c)(ii).

 

“Prompt Month” means the nearest month of delivery for which NYMEX futures
prices are published during the applicable trading month.

 

“Property” means any right or interest in or property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
cash, securities, accounts and contract rights.

 

“Put Option” means an Option Transaction, which may be physically or financially
settled, that gives the holder the right to sell a certain quantity of an
underlying commodity to the seller of such Option Transaction, at a specified
price on or up to a specified expiration date or during a specified exercise
period.

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified Custodian” means a domestic office of a commercial bank, trust
company or financial institution organized under the laws of the United States
(or any state or a political subdivision thereof) having assets of at least $10
billion and a long term debt or deposit rating of at least (i) A3 by Moody’s or
(ii) A- by S&P.

 

“Qualified Initial Public Offering” has the meaning set forth in the
Intercreditor Agreement.

 

“Quoted Price” means any price, discount or premium to a Commodity Reference
Price (for purposes of determining a floating price) or Option Transaction
premium quoted by Party A (before adding any relevant Gas Adder) for (i) any Gas
Transaction where Party B is the buyer, (ii) any fixed-for-floating Gas Swap
where Party B is the fixed price payer, (iii) any Gas Swap that is a locational
basis swap or (iv) any Gas Option; such prices, discounts or premiums, as the
case may be, shall be reflective of market offers or offer-side discounts and
premiums, as the case may be, adjusted for market conditions for similar
quantities of Gas, similar periods and tenors, at like Delivery Points, and with
counterparties whose credit quality is satisfactory to Party A.

 

“Quoted Purchase Price” means any price, discount or premium to a Commodity
Reference Price (for purposes of determining a floating price) or Option
Transaction premium quoted by Party A (before adding any applicable credit) for
(i) any Gas Transaction where Party B is the seller, (ii) any fixed-for-floating
Gas Swap where Party B is the floating price payer, (iii) any Gas Swap that is a
locational basis swap or (iv) any Gas Option; such prices, discounts or
premiums, as the case may be, shall be reflective of market bids or bid-side
index prices, discounts and premiums, as the case may be, adjusted for market
conditions for similar quantities of Gas, similar periods and tenors, at like
Delivery Points, and with counterparties whose credit quality is satisfactory to
Party A.

 

“Rating” means, with respect to any entity, the ratings assigned to such entity
by each of the Rating Agencies.

 

“Rating Agencies” means Moody’s and/or S&P, as applicable, and any successor
thereto.

 

“RBS Novated Transaction” has the meaning specified in Part 12(a)(xix)(A).

 

“RBS Sleeve Transaction” has the meaning specified in Part 12(a)(xix)(A).

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of September 22, 2009, among MX Holdings and certain of the Stockholders
party thereto, as the same may be amended from time to time.

 

“Reimbursement Obligation” has the meaning specified in Part 12(a)(xviii).

 

71

--------------------------------------------------------------------------------


 

“Related Agreements” means, collectively, the ISDA Documents, the Intercreditor
Agreement, the Stockholders Agreement and the Registration Rights Agreement.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Hazardous Materials through
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata.

 

“Replacement Debt” has the meaning specified in the Intercreditor Agreement.

 

“Reporting Company” has the meaning specified in Part 12(a)(vi).

 

“Required Purchase” has the meaning specified in Part 9(b)

 

“Required Purchase Date” has the meaning specified in Part 9(b).

 

“Residential Customer-Equivalent”  means each 100 MMBtus, with respect to Gas,
and each 10Mws, with respect to Energy, of Party B Customer Load.

 

“Responsible Officer” means, with respect to Party B and any Specified Entity of
Party B, a director, the president, chief executive officer, general counsel,
chief operating officer, chief financial officer, principal accounting officer,
treasurer or any vice president of Party B or such Specified Entity as the case
may be.

 

“Restricted Payment” means any instance where Party B and the Specified Entities
of Party B will, directly or indirectly:

 

(i)            declare or pay any dividend or make any distribution, whether in
cash, securities or other property (other than dividends or distributions
payable in Qualified Capital Stock), on or in respect of any Equity Interests to
the holders thereof;

 

(ii)           make any payment (whether in cash, securities or other property),
including any sinking fund or similar fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Party B or any Specified Entity of Party B or any
option, warrant or other right to acquire any such Equity Interests in Party B
or any Specified Entity of Party B;

 

(iii)           make any interest or principal payment on, purchase, defease,
redeem, repay, prepay, decrease or otherwise acquire or retire for value, prior
to any scheduled final maturity, scheduled repayment or scheduled sinking fund
payment, the Old Notes or any Indebtedness of Party B or any Specified Entity of
Party B that is subordinated or junior in right of payment to the ISDA
Obligations, other than payments to the Notes Escrow Account in accordance with
the terms of the Intercreditor Agreement; and

 

(iv)          make any Investment (other than Permitted Investments).

 

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
Party B or a Specified Entity of Party B of any property, whether owned by Party
B or any Specified Entity of Party B at the Closing Date or later acquired,
which has been or is to be sold or transferred by Party B or such Specified
Entity to such Person or to any other Person from whom funds have been or are to
be advanced by such Person on the security of such Property.

 

“Secondary Rate” means 1.00% per annum.

 

“SET” has the meaning specified in Part 5(l).

 

“Settlement Date” shall mean the Gas Settlement Date, the Financing Fee
Settlement Date or the Gas Swap Settlement Date, as the context requires.

 

72

--------------------------------------------------------------------------------


 

“SG Exposure Fee” has the meaning specified in Part 10(a)(ii).

 

“SG Future Calculation Period” has the meaning specified in Part 10(a)(iv).

 

“SG Notional Amount” has the meaning specified in Part 10(a)(ii).

 

“SG Novated Transactions” has the meaning specified in Part 10(a)(i).

 

“SG Novation Payments” has the meaning specified in Part 10(a)(i).

 

“SG Sleeve Transaction” has the meaning specified in Part 10(a)(i).

 

“Sleeve Adder” has the meaning specified in Exhibit 14(a)(i).

 

“Sleeve Transaction” has the meaning specified in Part 7(e).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereof.

 

“SocGen” means Société Générale, a French bank.

 

“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws (or, with
respect to MX Canada, applicable Canadian federal or provincial laws) governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

“Specified Agreements” means, collectively, the ISDA Documents, the
Intercreditor Agreement, the Stockholders Agreement and the Registration Rights
Agreement.

 

“Stockholders” means the holders of Capital Stock in MX Holdings.

 

“Stockholders Agreement” means the Stockholders Agreement dated the date hereof
among MX Holdings and the Stockholders party thereto.

 

“Storage Financing Commencement Date” has the meaning specified in Part 9(b).

 

“Storage Gas” has the meaning specified in Part 7(a).

 

“Storage Gas Due Date” has the meaning specified in Part 9(b).

 

“Subject Person” has the meaning set forth in the definition of “Change of
Control”.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance

 

73

--------------------------------------------------------------------------------


 

with GAAP as of such date, as well as any other corporation, limited liability
company, partnership, association or other entity (i) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held, or (ii) that is, as of such date, otherwise controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

 

“Surplus” means that the amount held in the Aggregated Collateral Accounts at
the time of determination exceeds the aggregate amount of all outstanding
settlement payments under all Transactions (as such term is defined in the
applicable Master ISDA) under all Master ISDAs (whether or not the applicable
Settlement Dates have occurred).

 

“Swap Exposure” has the meaning specified in Part 13(b).

 

“Swap Note Collateral” means the funds deposited in the Swap Note Sub Account
pursuant to Part 10(a)(iv) or 10(b)(vi), as applicable.

 

“Swap Note Sub Account” means a sub account of Party A’s general working capital
account which shall be identified as relating to this Agreement and holding Swap
Note Collateral, or any replacement custodial account established in accordance
with Part 11(f).

 

“Swap Transaction” means any swap, contract for differences, or other
financially settled derivative transaction (other than an Option Transaction),
including any such transaction entered into under this Agreement.

 

“Tax” has the meaning specified in the Master Agreement except that, for
purposes of the provisions of this Agreement (whether or not incorporated by
reference into the Master Agreement), that definition shall be amended by
deleting the phrase “in respect of any payment under this Agreement other than
a” and inserting in its place “including any income, value added, sales”.

 

“Tax Gross-Up Amounts” has the meaning specified in the Intercreditor Agreement.

 

“Ten Percent Interest” means, in respect of any Person, 10% of any class of
securities in the aggregate, whether held directly or indirectly.

 

“Terminate” means terminate and/or liquidate, and any right granted in this
Agreement to terminate Transactions is a right to terminate and/or liquidate. 
“Termination” shall be similarly construed.

 

“Termination Currency” has the meaning specified in Part 1(g).

 

“Termination Date” has the meaning specified in Part 5(h).

 

“Third Party Exposure Fees” has the meaning specified in Part 10(b)(iv).

 

“Third Party Future Calculation Period” has the meaning specified in
Part 10(b)(vi).

 

“Third Party Liquidation Payments” has the meaning specified in Part 10(b)(i).

 

“Third Party Notional Amount” has the meaning specified in Part 10(b)(iv)

 

“Third Party Novation Payments” has the meaning specified in Part 10(b)(iii).

 

“Third Party Novation Transactions” has the meaning specified in
Part 10(b)(iii).

 

“Third Party Transactions” has the meaning specified in Part 10(b)(i).

 

“Threshold Amount” has the meaning specified in Part 1(c).

 

74

--------------------------------------------------------------------------------


 

“Transportation and Storage Costs” means Transporter demand and capacity charges
and all the variable costs incurred by Party A as principal or agent for
delivering or storing Gas pursuant to this Agreement including fuel shrinkage or
losses, commodity costs and any other charges made in accordance with any
relevant tariffs.

 

“Transporter” has the meaning specified in the Gas Annex.

 

“Trustee” means Law Debenture Trust Company of New York, as trustee under the
Indenture, and it successors and assigns.

 

“UCAP” means the electricity product that is required to be purchased by
load-serving entities in the NYISO control area.

 

“Use” means, with respect to any Hazardous Material and with respect to any
Person, the generation, manufacture, processing, distribution, handling, use,
treatment, recycling or storage of such Hazardous Material or transportation to
or from the property of such Person of such Hazardous Material.

 

“Wachovia” means Wachovia Bank National Association, a national banking
association.

 

“Wachovia Control Agreements” means the Account Control Agreements among Party
A, Party B, the other parties thereto and Wachovia, in the forms of
Exhibit 11(b)(i)(A) and Exhibit 11(b)(i)(B).

 

“Wholesale Transfer” has the meaning specified in the Certificate of
Incorporation.

 

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person of
which all the outstanding Equity Interests (other than in the case of a foreign
Subsidiary, directors’ qualifying shares or an immaterial amount of shares
required to be owned by other Persons pursuant to Applicable Law) is owned by
such Person or any Wholly-Owned Subsidiary of such Person.

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Schedule as of the date
specified on the first page hereof.

 

 

 

SEMPRA ENERGY TRADING LLC

 

 

 

 

 

By:

/s/ Michael D. Mitchell

 

 

Name:  Michael D. Mitchell

 

 

Title:    Vice President

 

 

 

 

 

MXENERGY INC.

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

Name:  Jeffrey Mayer

 

 

Title:    President and Chief Executive Officer

 

 

Acknowledged and Agreed:

 

MXENERGY HOLDINGS INC.

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

Name:  Jeffrey Mayer

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

MXENERGY ELECTRIC INC.

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

Name:  Jeffrey Mayer

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

MXENERGY (CANADA) LTD.

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

Name:  Jeffrey Mayer

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

ONLINECHOICE, INC.

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

Name:  Jeffrey Mayer

 

 

Title:    President and Chief Executive Officer

 

 

[Signature Page to Gas ISDA Schedule]

 

--------------------------------------------------------------------------------


 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

Name:  Jeffrey Mayer

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

MXENERGY ELECTRIC CAPITAL HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

Name:  Jeffrey Mayer

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

MXENERGY GAS CAPITAL CORP.

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

Name:  Jeffrey Mayer

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

MXENERGY ELECTRIC CAPITAL CORP.

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

Name:  Jeffrey Mayer

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

MXENERGY CAPITAL HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

Name:  Jeffrey Mayer

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

INFOMETER.COM INC.

 

 

 

 

 

By:

/s/ Jeffrey Mayer

 

 

Name:  Jeffrey Mayer

 

 

Title:    President and Chief Executive Officer

 

 

[Signature Page to Gas ISDA Schedule]

 

--------------------------------------------------------------------------------